 


117 HR 1 EH: For the People Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To expand Americans’ access to the ballot box, reduce the influence of big money in politics, strengthen ethics rules for public servants, and implement other anti-corruption measures for the purpose of fortifying our democracy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the For the People Act of 2021. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into divisions as follows: 
(1)Division A—Voting. (2)Division B—Campaign Finance. 
(3)Division C—Ethics. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Findings of general constitutional authority. 
Sec. 4. Standards for judicial review. 
Division A—Voting 
Title I—Election Access 
Sec. 1000. Short title; statement of policy. 
Subtitle A—Voter Registration Modernization 
Sec. 1000A. Short title. 
Part 1—Promoting Internet Registration 
Sec. 1001. Requiring availability of internet for voter registration. 
Sec. 1002. Use of internet to update registration information. 
Sec. 1003. Provision of election information by electronic mail to individuals registered to vote. 
Sec. 1004. Clarification of requirement regarding necessary information to show eligibility to vote. 
Sec. 1005. Prohibiting State from requiring applicants to provide more than last 4 digits of Social Security number. 
Sec. 1006. Report on data collection. 
Sec. 1007. Permitting voter registration application form to serve as application for absentee ballot. 
Sec. 1008. Effective date. 
Part 2—Automatic Voter Registration 
Sec. 1011. Short title; findings and purpose. 
Sec. 1012. Automatic registration of eligible individuals. 
Sec. 1013. Contributing agency assistance in registration. 
Sec. 1014. One-time contributing agency assistance in registration of eligible voters in existing records. 
Sec. 1015. Voter protection and security in automatic registration. 
Sec. 1016. Registration portability and correction. 
Sec. 1017. Payments and grants. 
Sec. 1018. Treatment of exempt States. 
Sec. 1019. Miscellaneous provisions. 
Sec. 1020. Definitions. 
Sec. 1021. Effective date. 
Part 3—Same Day Voter Registration 
Sec. 1031. Same day registration. 
Part 4—Conditions on Removal on Basis of Interstate Cross-Checks 
Sec. 1041. Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks. 
Part 5—Other Initiatives To Promote Voter Registration 
Sec. 1051. Annual reports on voter registration statistics. 
Sec. 1052. Ensuring pre-election registration deadlines are consistent with timing of legal public holidays. 
Sec. 1053. Use of Postal Service hard copy change of address form to remind individuals to update voter registration. 
Sec. 1054. Grants to States for activities to encourage involvement of minors in election activities. 
Sec. 1055. Permission to place exhibits. 
Sec. 1056. Requiring States to establish and operate voter privacy programs. 
Sec. 1057. Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications. 
Part 6—Availability of HAVA Requirements Payments 
Sec. 1061. Availability of requirements payments under HAVA to cover costs of compliance with new requirements. 
Part 7—Prohibiting Interference With Voter Registration  
Sec. 1071. Prohibiting hindering, interfering with, or preventing voter registration. 
Sec. 1072. Establishment of best practices. 
Part 8—Voter Registration Efficiency Act 
Sec. 1081. Short title. 
Sec. 1082. Requiring applicants for motor vehicle driver’s licenses in new state to indicate whether state serves as residence for voter registration purposes. 
Part 9—Providing Voter Registration Information to Secondary School Students 
Sec. 1091. Pilot program for providing voter registration information to secondary school students prior to graduation. 
Sec. 1092. Reports. 
Sec. 1093. Authorization of appropriations. 
Part 10—Voter Registration of Minors 
Sec. 1094. Acceptance of voter registration applications from individuals under 18 years of age. 
Subtitle B—Access to Voting for Individuals With Disabilities 
Sec. 1101. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 1102. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Sec. 1103. Pilot programs for enabling individuals with disabilities to register to vote privately and independently at residences. 
Sec. 1104. GAO analysis and report on voting access for individuals with disabilities. 
Subtitle C—Prohibiting Voter Caging 
Sec. 1201. Voter caging and other questionable challenges prohibited. 
Sec. 1202. Development and adoption of best practices for preventing voter caging. 
Subtitle D—Prohibiting Deceptive Practices and Preventing Voter Intimidation 
Sec. 1301. Short title. 
Sec. 1302. Prohibition on deceptive practices in Federal elections. 
Sec. 1303. Corrective action. 
Sec. 1304. Reports to Congress. 
Subtitle E—Democracy Restoration 
Sec. 1401. Short title. 
Sec. 1402. Findings. 
Sec. 1403. Rights of citizens. 
Sec. 1404. Enforcement. 
Sec. 1405. Notification of restoration of voting rights. 
Sec. 1406. Definitions. 
Sec. 1407. Relation to other laws. 
Sec. 1408. Federal prison funds. 
Sec. 1409. Effective date. 
Subtitle F—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
Sec. 1501. Short title. 
Sec. 1502. Paper ballot and manual counting requirements. 
Sec. 1503. Accessibility and ballot verification for individuals with disabilities. 
Sec. 1504. Durability and readability requirements for ballots. 
Sec. 1505. Study and report on optimal ballot design. 
Sec. 1506. Paper ballot printing requirements. 
Sec. 1507. Effective date for new requirements. 
Subtitle G—Provisional Ballots 
Sec. 1601. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. 
Subtitle H—Early Voting 
Sec. 1611. Early voting. 
Subtitle I—Voting by Mail 
Sec. 1621. Voting by mail. 
Sec. 1622. Absentee ballot tracking program. 
Sec. 1623. Voting materials postage. 
Sec. 1624. Study and report on vote-by-mail procedures. 
Subtitle J—Absent Uniformed Services Voters and Overseas Voters 
Sec. 1701. Pre-election reports on availability and transmission of absentee ballots. 
Sec. 1702. Enforcement. 
Sec. 1703. Revisions to 45-day absentee ballot transmission rule. 
Sec. 1704. Use of single absentee ballot application for subsequent elections. 
Sec. 1705. Extending guarantee of residency for voting purposes to family members of absent military personnel. 
Sec. 1706. Requiring transmission of blank absentee ballots under UOCAVA to certain voters. 
Sec. 1707. Department of Justice report on voter disenfranchisement. 
Sec. 1708. Effective date. 
Subtitle K—Poll Worker Recruitment and Training 
Sec. 1801. Grants to States for poll worker recruitment and training. 
Sec. 1802. State defined. 
Subtitle L—Enhancement of Enforcement 
Sec. 1811. Enhancement of enforcement of Help America Vote Act of 2002. 
Subtitle M—Federal Election Integrity 
Sec. 1821. Prohibition on campaign activities by chief State election administration officials. 
Subtitle N—Promoting Voter Access Through Election Administration Improvements 
Part 1—Promoting Voter Access 
Sec. 1901. Treatment of institutions of higher education. 
Sec. 1902. Minimum notification requirements for voters affected by polling place changes. 
Sec. 1903. Permitting use of sworn written statement to meet identification requirements for voting. 
Sec. 1904. Accommodations for voters residing in Indian lands. 
Sec. 1905. Voter information response systems and hotline. 
Sec. 1906. Ensuring equitable and efficient operation of polling places. 
Sec. 1907. Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office. 
Sec. 1908. Prohibiting States from restricting curbside voting. 
Sec. 1909. Election Day as legal public holiday. 
Sec. 1910. GAO study on voter turnout rates. 
Sec. 1910A. Study on ranked-choice voting. 
Part 2—Disaster and Emergency Contingency Plans 
Sec. 1911. Requirements for Federal election contingency plans in response to natural disasters and emergencies. 
Part 3—Improvements in Operation of Election Assistance Commission 
Sec. 1921. Reauthorization of Election Assistance Commission. 
Sec. 1922. Requiring States to participate in post-general election surveys. 
Sec. 1923. Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission. 
Sec. 1924. Recommendations to improve operations of Election Assistance Commission. 
Sec. 1925. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Part 4—Miscellaneous Provisions 
Sec. 1931. Application of Federal election administration laws to territories of the United States. 
Sec. 1932. Definition of election for Federal office. 
Sec. 1933. Authorizing payments to voting accessibility protection and advocacy systems serving the American Indian Consortium. 
Sec. 1934. Application of Federal voter protection laws to territories of the United States. 
Sec. 1935. Placement of statues of citizens of territories of the United States in Statuary Hall. 
Sec. 1936. No effect on other laws. 
Sec. 1937. Clarification of Exemption for States Without Voter Registration. 
Part 5—Voter Notice 
Sec. 1941. Short title. 
Sec. 1942. Public education campaigns in event of changes in elections in response to emergencies. 
Sec. 1943. Requirements for websites of election officials. 
Sec. 1944. Payments by Election Assistance Commission to States for costs of compliance. 
Subtitle O—Severability 
Sec. 1951. Severability. 
Title II—Election Integrity 
Subtitle A—Findings Reaffirming Commitment of Congress to Restore the Voting Rights Act 
Sec. 2001. Findings reaffirming commitment of Congress to restore the Voting Rights Act. 
Subtitle B—Findings Relating to Native American Voting Rights 
Sec. 2101. Findings relating to Native American voting rights. 
Subtitle C—Findings Relating to District of Columbia Statehood 
Sec. 2201. Findings relating to District of Columbia statehood. 
Subtitle D—Territorial Voting Rights 
Sec. 2301. Findings relating to territorial voting rights. 
Sec. 2302. Congressional Task Force on Voting Rights of United States Citizen Residents of Territories of the United States. 
Subtitle E—Redistricting Reform 
Sec. 2400. Short title; finding of constitutional authority. 
Part 1—Requirements for Congressional Redistricting 
Sec. 2401. Requiring congressional redistricting to be conducted through plan of independent State commission. 
Sec. 2402. Ban on mid-decade redistricting. 
Sec. 2403. Criteria for redistricting. 
Part 2—Independent Redistricting Commissions 
Sec. 2411. Independent redistricting commission. 
Sec. 2412. Establishment of selection pool of individuals eligible to serve as members of commission. 
Sec. 2413. Public notice and input. 
Sec. 2414. Establishment of related entities. 
Sec. 2415. Report on diversity of memberships of independent redistricting commissions. 
Part 3—Role of Courts in Development of Redistricting Plans 
Sec. 2421. Enactment of plan developed by 3-judge court. 
Sec. 2422. Special rule for redistricting conducted under order of Federal court. 
Part 4—Administrative and Miscellaneous Provisions 
Sec. 2431. Payments to States for carrying out redistricting. 
Sec. 2432. Civil enforcement. 
Sec. 2433. State apportionment notice defined. 
Sec. 2434. No effect on elections for State and local office. 
Sec. 2435. Effective date. 
Part 5—Requirements for Redistricting Carried Out Pursuant to 2020 Census 
Subpart A—Application of Certain Requirements for Redistricting Carried out Pursuant to 2020 Census 
Sec. 2441. Application of certain requirements for redistricting carried out pursuant to 2020 Census. 
Sec. 2442. Triggering events. 
Subpart B—Independent Redistricting Commissions for Redistricting Carried Out Pursuant to 2020 Census 
Sec. 2451. Use of independent redistricting commissions for redistricting carried out pursuant to 2020 Census. 
Sec. 2452. Establishment of selection pool of individuals eligible to serve as members of commission. 
Sec. 2453. Criteria for redistricting plan; public notice and input. 
Sec. 2454. Establishment of related entities. 
Sec. 2455. Report on diversity of memberships of independent redistricting commissions. 
Subtitle F—Saving Eligible Voters From Voter Purging 
Sec. 2501. Short title. 
Sec. 2502. Conditions for removal of voters from list of registered voters. 
Subtitle G—No Effect on Authority of States To Provide Greater Opportunities for Voting 
Sec. 2601. No effect on authority of States to provide greater opportunities for voting. 
Subtitle H—Residence of Incarcerated Individuals 
Sec. 2701. Residence of incarcerated individuals. 
Subtitle I—Findings Relating to Youth Voting 
Sec. 2801. Findings relating to youth voting. 
Subtitle J—Severability 
Sec. 2901. Severability. 
Title III—Election Security 
Sec. 3000. Short title; sense of Congress. 
Subtitle A—Financial Support for Election Infrastructure 
Part 1—Voting System Security Improvement Grants 
Sec. 3001. Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements. 
Sec. 3002. Coordination of voting system security activities with use of requirements payments and election administration requirements under Help America Vote Act of 2002. 
Sec. 3003. Incorporation of definitions. 
Part 2—Grants for Risk-Limiting Audits of Results of Elections 
Sec. 3011. Grants to States for conducting risk-limiting audits of results of elections. 
Sec. 3012. GAO analysis of effects of audits. 
Part 3—Election Infrastructure Innovation Grant Program 
Sec. 3021. Election infrastructure innovation grant program. 
Subtitle B—Security Measures 
Sec. 3101. Election infrastructure designation. 
Sec. 3102. Timely threat information. 
Sec. 3103. Security clearance assistance for election officials. 
Sec. 3104. Security risk and vulnerability assessments. 
Sec. 3105. Annual reports. 
Sec. 3106. Pre-election threat assessments. 
Subtitle C—Enhancing Protections for United States Democratic Institutions 
Sec. 3201. National strategy to protect United States democratic institutions. 
Sec. 3202. National Commission to Protect United States Democratic Institutions. 
Subtitle D—Promoting Cybersecurity Through Improvements in Election Administration 
Sec. 3301. Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines. 
Sec. 3302. Treatment of electronic poll books as part of voting systems. 
Sec. 3303. Pre-election reports on voting system usage. 
Sec. 3304. Streamlining collection of election information. 
Sec. 3305. Exemption of cybersecurity assistance from limitations on amount of coordinated political party expenditures. 
Subtitle E—Preventing Election Hacking 
Sec. 3401. Short title. 
Sec. 3402. Election Security Bug Bounty Program. 
Subtitle F—Election security grants advisory committee 
Sec. 3501. Establishment of advisory committee. 
Subtitle G—Miscellaneous Provisions 
Sec. 3601. Definitions. 
Sec. 3602. Initial report on adequacy of resources available for implementation. 
Subtitle H—Use of Voting Machines Manufactured in the United States 
Sec. 3701. Use of voting machines manufactured in the United States. 
Subtitle I—Study and Report on Bots 
Sec. 3801. Short title. 
Sec. 3802. Task Force. 
Sec. 3803. Study and Report. 
Subtitle J—Severability 
Sec. 3901. Severability. 
Division B—Campaign Finance 
Title IV—Campaign Finance Transparency 
Subtitle A—Establishing Duty To Report Foreign Election Interference 
Sec. 4001. Findings relating to illicit money undermining our democracy. 
Sec. 4002. Federal campaign reporting of foreign contacts. 
Sec. 4003. Federal campaign foreign contact reporting compliance system. 
Sec. 4004. Criminal penalties. 
Sec. 4005. Report to congressional intelligence committees. 
Sec. 4006. Rule of construction. 
Subtitle B—DISCLOSE Act 
Sec. 4100. Short title. 
Part 1—Closing Loopholes Allowing Spending by Foreign Nationals in Elections 
Sec. 4101. Clarification of prohibition on participation by foreign nationals in election-related activities. 
Sec. 4102. Clarification of application of foreign money ban to certain disbursements and activities. 
Sec. 4103. Audit and report on illicit foreign money in Federal elections. 
Sec. 4104. Prohibition on contributions and donations by foreign nationals in connections with ballot initiatives and referenda. 
Sec. 4105. Disbursements and activities subject to foreign money ban. 
Sec. 4106. Prohibiting establishment of corporation to conceal election contributions and donations by foreign nationals. 
Part 2—Reporting of Campaign-Related Disbursements 
Sec. 4111. Reporting of campaign-related disbursements. 
Sec. 4112. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers. 
Sec. 4113. Effective date. 
Part 3—Other Administrative Reforms 
Sec. 4121. Petition for certiorari. 
Sec. 4122. Judicial review of actions related to campaign finance laws. 
Part 4—Disclosure of Contributions to Political Committees Immediately Prior to Election 
Sec. 4131. Disclosure of contributions to political committees immediately prior to election. 
Subtitle C—Strengthening Oversight of Online Political Advertising 
Sec. 4201. Short title. 
Sec. 4202. Purpose. 
Sec. 4203. Findings. 
Sec. 4204. Sense of Congress. 
Sec. 4205. Expansion of definition of public communication. 
Sec. 4206. Expansion of definition of electioneering communication. 
Sec. 4207. Application of disclaimer statements to online communications. 
Sec. 4208. Political record requirements for online platforms. 
Sec. 4209. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising. 
Sec. 4210. Independent study on media literacy and online political content consumption. 
Sec. 4211. Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared. 
Subtitle D—Stand By Every Ad 
Sec. 4301. Short title. 
Sec. 4302. Stand by every ad. 
Sec. 4303. Disclaimer requirements for communications made through prerecorded telephone calls. 
Sec. 4304. No expansion of persons subject to disclaimer requirements on internet communications. 
Sec. 4305. Effective date. 
Subtitle E—Deterring Foreign Interference in Elections 
Part 1—Deterrence Under Federal Election Campaign Act of 1971  
Sec. 4401. Restrictions on exchange of campaign information between candidates and foreign powers. 
Sec. 4402. Clarification of standard for determining existence of coordination between campaigns and outside interests. 
Sec. 4403. Prohibition on provision of substantial assistance relating to contribution or donation by foreign nationals. 
Sec. 4404. Clarification of application of foreign money ban. 
Part 2—Notifying States of Disinformation Campaigns by Foreign Nationals  
Sec. 4411. Notifying States of disinformation campaigns by foreign nationals. 
Part 3—Prohibiting Use of Deepfakes in Election Campaigns 
Sec. 4421. Prohibition on distribution of materially deceptive audio or visual media prior to election. 
Part 4—Assessment of Exemption of Registration Requirements Under FARA for Registered Lobbyists 
Sec. 4431. Assessment of exemption of registration requirements under FARA for registered lobbyists. 
Subtitle F—Secret Money Transparency 
Sec. 4501. Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizations. 
Sec. 4502. Repeal of regulations. 
Subtitle G—Shareholder Right-to-Know 
Sec. 4601. Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activity. 
Sec. 4602. Assessment of shareholder preferences for disbursements for political purposes. 
Sec. 4603. Governance and operations of corporate PACs. 
Subtitle H—Disclosure of Political Spending by Government Contractors 
Sec. 4701. Repeal of restriction on use of funds to require disclosure of political spending by government contractors. 
Subtitle I—Limitation and Disclosure Requirements for Presidential Inaugural Committees 
Sec. 4801. Short title. 
Sec. 4802. Limitations and disclosure of certain donations to, and disbursements by, Inaugural Committees. 
Subtitle J—Miscellaneous Provisions 
Sec. 4901. Effective dates of provisions. 
Sec. 4902. Severability. 
Title V—Campaign Finance Empowerment 
Subtitle A—Findings Relating to Citizens United Decision 
Sec. 5001. Findings relating to Citizens United decision. 
Subtitle B—Congressional Elections 
Sec. 5100. Short title. 
Part 1—My Voice Voucher Pilot Program 
Sec. 5101. Establishment of pilot program. 
Sec. 5102. Voucher program described. 
Sec. 5103. Reports. 
Sec. 5104. Definitions. 
Part 2—Small Dollar Financing of Congressional Election Campaigns 
Sec. 5111. Benefits and eligibility requirements for candidates. 
 
Title V—Small Dollar Financing of Congressional Election Campaigns 
Subtitle A—Benefits 
Sec. 501. Benefits for participating candidates. 
Sec. 502. Procedures for making payments. 
Sec. 503. Use of funds. 
Sec. 504. Qualified small dollar contributions described. 
Subtitle B—Eligibility and Certification 
Sec. 511. Eligibility. 
Sec. 512. Qualifying requirements. 
Sec. 513. Certification. 
Subtitle C—Requirements for Candidates Certified as Participating Candidates 
Sec. 521. Contribution and expenditure requirements. 
Sec. 522. Administration of campaign. 
Sec. 523. Preventing unnecessary spending of public funds. 
Sec. 524. Remitting unspent funds after election. 
Subtitle D—Enhanced Match Support 
Sec. 531. Enhanced support for general election. 
Sec. 532. Eligibility. 
Sec. 533. Amount. 
Sec. 534. Waiver of authority to retain portion of unspent funds after election. 
Subtitle E—Administrative Provisions 
Sec. 541. Freedom From Influence Fund. 
Sec. 542. Reviews and reports by Government Accountability Office. 
Sec. 543. Administration by Commission. 
Sec. 544. Violations and penalties. 
Sec. 545. Appeals process. 
Sec. 546. Indexing of amounts. 
Sec. 547. Election cycle defined. 
Sec. 5112. Contributions and expenditures by multicandidate and political party committees on behalf of participating candidates. 
Sec. 5113. Prohibiting use of contributions by participating candidates for purposes other than campaign for election. 
Sec. 5114. Assessments against fines and penalties. 
Sec. 5115. Study and report on small dollar financing program. 
Sec. 5116. Effective date. 
Subtitle C—Presidential Elections 
Sec. 5200. Short title. 
Part 1—Primary Elections 
Sec. 5201. Increase in and modifications to matching payments. 
Sec. 5202. Eligibility requirements for matching payments. 
Sec. 5203. Repeal of expenditure limitations. 
Sec. 5204. Period of availability of matching payments. 
Sec. 5205. Examination and audits of matchable contributions. 
Sec. 5206. Modification to limitation on contributions for Presidential primary candidates. 
Sec. 5207. Use of Freedom From Influence Fund as source of payments. 
Part 2—General Elections 
Sec. 5211. Modification of eligibility requirements for public financing. 
Sec. 5212. Repeal of expenditure limitations and use of qualified campaign contributions. 
Sec. 5213. Matching payments and other modifications to payment amounts. 
Sec. 5214. Increase in limit on coordinated party expenditures. 
Sec. 5215. Establishment of uniform date for release of payments. 
Sec. 5216. Amounts in Presidential Election Campaign Fund. 
Sec. 5217. Use of general election payments for general election legal and accounting compliance. 
Sec. 5218. Use of Freedom From Influence Fund as source of payments. 
Part 3—Effective Date 
Sec. 5221. Effective date. 
Subtitle D—Personal Use Services as Authorized Campaign Expenditures 
Sec. 5301. Short title; findings; purpose. 
Sec. 5302. Treatment of payments for child care and other personal use services as authorized campaign expenditure. 
Subtitle E—Empowering Small Dollar Donations 
Sec. 5401. Permitting political party committees to provide enhanced support for candidates through use of separate small dollar accounts. 
Subtitle F—Severability 
Sec. 5501. Severability. 
Title VI—Campaign Finance Oversight 
Subtitle A—Restoring Integrity to America’s Elections 
Sec. 6001. Short title. 
Sec. 6002. Membership of Federal Election Commission. 
Sec. 6003. Assignment of powers to Chair of Federal Election Commission. 
Sec. 6004. Revision to enforcement process. 
Sec. 6005. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests. 
Sec. 6006. Permanent extension of administrative penalty authority. 
Sec. 6007. Restrictions on ex parte communications. 
Sec. 6008. Clarifying authority of FEC attorneys to represent FEC in Supreme Court. 
Sec. 6009. Requiring forms to permit use of accent marks. 
Sec. 6010. Extension of statute of limitations for offenses under Federal Election Campaign Act of 1971. 
Sec. 6011. Effective date; transition. 
Subtitle B—Stopping Super PAC-Candidate Coordination 
Sec. 6101. Short title. 
Sec. 6102. Clarification of treatment of coordinated expenditures as contributions to candidates. 
Sec. 6103. Clarification of ban on fundraising for super PACs by Federal candidates and officeholders. 
Subtitle C—Disposal of Contributions or Donations 
Sec. 6201. Timeframe for and prioritization of disposal of contributions or donations. 
Sec. 6202. 1-year transition period for certain individuals. 
Subtitle D—Recommendations to Ensure Filing of Reports Before Date of Election 
Sec. 6301. Recommendations to ensure filing of reports before date of election. 
Subtitle E—Severability 
Sec. 6401. Severability. 
Division C—Ethics 
Title VII—Ethical Standards 
Subtitle A—Supreme Court Ethics 
Sec. 7001. Code of conduct for Federal judges. 
Subtitle B—Foreign Agents Registration 
Sec. 7101. Establishment of FARA investigation and enforcement unit within Department of Justice. 
Sec. 7102. Authority to impose civil money penalties. 
Sec. 7103. Disclosure of transactions involving things of financial value conferred on officeholders. 
Sec. 7104. Ensuring online access to registration statements. 
Sec. 7105. Disclaimer requirements for materials posted on online platforms by agents of foreign principals on behalf of clients. 
Sec. 7106. Clarification of treatment of individuals who engage with the United States in political activities for a foreign principal in any place as agents of foreign principals. 
Sec. 7107. Analysis and report on challenges to enforcement of Foreign Agents Registration Act of 1938. 
Subtitle C—Lobbying Disclosure Reform 
Sec. 7201. Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995. 
Sec. 7202. Prohibiting receipt of compensation for lobbying activities on behalf of foreign countries violating human rights. 
Sec. 7203. Requiring lobbyists to disclose status as lobbyists upon making any lobbying contacts. 
Subtitle D—Recusal of Presidential Appointees 
Sec. 7301. Recusal of appointees. 
Subtitle E—Clearinghouse on Lobbying Information 
Sec. 7401. Establishment of clearinghouse. 
Subtitle F—Severability 
Sec. 7501. Severability. 
Title VIII—Ethics Reforms for the President, Vice President, and Federal Officers and Employees 
Subtitle A—Executive Branch Conflict of Interest 
Sec. 8001. Short title. 
Sec. 8002. Restrictions on private sector payment for government service. 
Sec. 8003. Requirements relating to slowing the revolving door. 
Sec. 8004. Prohibition of procurement officers accepting employment from government contractors. 
Sec. 8005. Revolving door restrictions on employees moving into the private sector. 
Sec. 8006. Guidance on unpaid employees. 
Sec. 8007. Limitation on use of Federal funds and contracting at businesses owned by certain Government officers and employees. 
Subtitle B—Presidential Conflicts of Interest 
Sec. 8011. Short title. 
Sec. 8012. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest. 
Sec. 8013. Initial financial disclosure. 
Sec. 8014. Contracts by the President or Vice President. 
Sec. 8015. Legal defense funds. 
Subtitle C—White House Ethics Transparency 
Sec. 8021. Short title. 
Sec. 8022. Procedure for waivers and authorizations relating to ethics requirements. 
Subtitle D—Executive Branch Ethics Enforcement 
Sec. 8031. Short title. 
Sec. 8032. Reauthorization of the Office of Government Ethics. 
Sec. 8033. Tenure of the Director of the Office of Government Ethics. 
Sec. 8034. Duties of Director of the Office of Government Ethics. 
Sec. 8035. Agency ethics officials training and duties. 
Sec. 8036. Prohibition on use of funds for certain Federal employee travel in contravention of certain regulations. 
Sec. 8037. Reports on cost of Presidential travel. 
Sec. 8038. Reports on cost of senior Federal official travel. 
Subtitle E—Conflicts from Political Fundraising 
Sec. 8041. Short title. 
Sec. 8042. Disclosure of certain types of contributions. 
Subtitle F—Transition Team Ethics 
Sec. 8051. Short title. 
Sec. 8052. Presidential transition ethics programs. 
Subtitle G—Ethics Pledge For Senior Executive Branch Employees 
Sec. 8061. Short title. 
Sec. 8062. Ethics pledge requirement for senior executive branch employees. 
Subtitle H—Travel on Private Aircraft by Senior Political Appointees 
Sec. 8071. Short title. 
Sec. 8072. Prohibition on use of funds for travel on private aircraft. 
Subtitle I—Severability 
Sec. 8081. Severability. 
Title IX—Congressional Ethics Reform 
Subtitle A—Requiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
Sec. 9001. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members. 
Subtitle B—Conflicts of Interests 
Sec. 9101. Prohibiting Members of House of Representatives from serving on boards of for-profit entities. 
Sec. 9102. Conflict of interest rules for Members of Congress and congressional staff. 
Sec. 9103. Exercise of rulemaking powers. 
Subtitle C—Campaign Finance and Lobbying Disclosure 
Sec. 9201. Short title. 
Sec. 9202. Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists. 
Sec. 9203. Effective date. 
Subtitle D—Access to Congressionally Mandated Reports 
Sec. 9301. Short title. 
Sec. 9302. Definitions. 
Sec. 9303. Establishment of online portal for congressionally mandated reports. 
Sec. 9304. Federal agency responsibilities. 
Sec. 9305. Removing and altering reports. 
Sec. 9306. Relationship to the Freedom of Information Act. 
Sec. 9307. Implementation. 
Subtitle E—Reports on Outside Compensation Earned by Congressional Employees 
Sec. 9401. Reports on outside compensation earned by congressional employees. 
Subtitle F—Severability 
Sec. 9501. Severability. 
Title X—Presidential and Vice Presidential Tax Transparency 
Sec. 10001. Presidential and Vice Presidential tax transparency.   
3.Findings of general constitutional authorityCongress finds that the Constitution of the United States grants explicit and broad authority to protect the right to vote, to regulate elections for Federal office, to prevent and remedy discrimination in voting, and to defend the Nation’s democratic process. Congress enacts the For the People Act of 2021 pursuant to this broad authority, including but not limited to the following: (1)Congress finds that it has broad authority to regulate the time, place, and manner of congressional elections under the Elections Clause of the Constitution, article I, section 4, clause 1. The Supreme Court has affirmed that the substantive scope of the Elections Clause is broad; that Times, Places, and Manner are comprehensive words which embrace authority to provide for a complete code for congressional elections; and [t]he power of Congress over the Times, Places and Manner of congressional elections is paramount, and may be exercised at any time, and to any extent which it deems expedient; and so far as it is exercised, and no farther, the regulations effected supersede those of the State which are inconsistent therewith. Arizona v. Inter Tribal Council of Arizona, 570 U.S. 1, 8–9 (2013) (internal quotation marks and citations omitted). Indeed, Congress has plenary and paramount jurisdiction over the whole subject of congressional elections, Ex parte Siebold, 100 U.S. (10 Otto) 371, 388 (1879), and this power may be exercised as and when Congress sees fit, and so far as it extends and conflicts with the regulations of the State, necessarily supersedes them. Id. At 384. Among other things, Congress finds that the Elections Clause was intended to vindicate the people’s right to equality of representation in the House. Wesberry v. Sanders, 376 U.S. 1, 16 (1964), and to address partisan gerrymandering, Rucho v. Common Cause, 588 U.S. ____, 32–33 (2019). 
(2)Congress also finds that it has both the authority and responsibility, as the legislative body for the United States, to fulfill the promise of article IV, section 4, of the Constitution, which states: The United States shall guarantee to every State in this Union a Republican Form of Government[.]. Congress finds that its authority and responsibility to enforce the Guarantee Clause is particularly strong given that Federal courts have not enforced this clause because they understood that its enforcement is committed to Congress by the Constitution. (3) (A)Congress also finds that it has broad authority pursuant to section 5 of the Fourteenth Amendment to legislate to enforce the provisions of the Fourteenth Amendment, including its protections of the right to vote and the democratic process. 
(B)Section 1 of the Fourteenth Amendment protects the fundamental right to vote, which is of the most fundamental significance under our constitutional structure. Ill. Bd. of Election v. Socialist Workers Party, 440 U.S. 173, 184 (1979); see United States v. Classic, 313 U.S. 299 (1941) (Obviously included within the right to choose, secured by the Constitution, is the right of qualified voters within a state to cast their ballots and have them counted . . .). As the Supreme Court has repeatedly affirmed, the right to vote is preservative of all rights, Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). Section 2 of the Fourteenth Amendment also protects the right to vote, granting Congress additional authority to reduce a State’s representation in Congress when the right to vote is abridged or denied. (C)As a result, Congress finds that it has the authority pursuant to section 5 of the Fourteenth Amendment to protect the right to vote. Congress also finds that States and localities have eroded access to the right to vote through restrictions on the right to vote including excessively onerous voter identification requirements, burdensome voter registration procedures, voter purges, limited and unequal access to voting by mail, polling place closures, unequal distribution of election resources, and other impediments. 
(D)Congress also finds that the right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free exercise of the franchise. Reynolds v. Sims, 377 U.S. 533, 555 (1964). Congress finds that the right of suffrage has been so diluted and debased by means of gerrymandering of districts. Congress finds that it has authority pursuant to section 5 of the Fourteenth Amendment to remedy this debasement. (4) (A)Congress also finds that it has authority to legislate to eliminate racial discrimination in voting and the democratic process pursuant to both section 5 of the Fourteenth Amendment, which grants equal protection of the laws, and section 2 of the Fifteenth Amendment, which explicitly bars denial or abridgment of the right to vote on account of race, color, or previous condition of servitude. 
(B)Congress finds that racial discrimination in access to voting and the political process persists. Voting restrictions, redistricting, and other electoral practices and processes continue to disproportionately impact communities of color in the United States and do so as a result of both intentional racial discrimination, structural racism, and the ongoing structural socioeconomic effects of historical racial discrimination. (C)Recent elections and studies have shown that minority communities wait longer in lines to vote, are more likely to have their mail ballots rejected, continue to face intimidation at the polls, are more likely to be disenfranchised by voter purges, and are disproportionately burdened by voter identification and other voter restrictions. Research shows that communities of color are more likely to face nearly every barrier to voting than their white counterparts. 
(D)Congress finds that racial disparities in disenfranchisement due to past felony convictions is particularly stark. In 2020, according to the Sentencing Project, an estimated 5,200,000 Americans could not vote due to a felony conviction. One in 16 African Americans of voting age is disenfranchised, a rate 3.7 times greater than that of non-African Americans. In seven States–Alabama, Florida, Kentucky, Mississippi, Tennessee, Virginia, and Wyoming–more than one in seven African Americans is disenfranchised, twice the national average for African Americans. Congress finds that felony disenfranchisement was one of the tools of intentional racial discrimination during the Jim Crow era. Congress further finds that current racial disparities in felony disenfranchisement are linked to this history of voter suppression, structural racism in the criminal justice system, and ongoing effects of historical discrimination. (5) (A)Congress finds that it further has the power to protect the right to vote from denial or abridgment on account of sex, age, or ability to pay a poll tax or other tax pursuant to the Nineteenth, Twenty-Fourth, and Twenty-Sixth Amendments. 
(B)Congress finds that electoral practices including voting rights restoration conditions for people with convictions, voter identification requirements, and other restrictions to the franchise burden voters on account of their ability to pay. (C)Congress further finds that electoral practices including voting restrictions related to college campuses, age restrictions on mail voting, and similar practices burden the right to vote on account of age. 
4.Standards for judicial review 
(a)In generalFor any action brought for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality or lawfulness of any provision of this Act or any amendment made by this Act or any rule or regulation promulgated under this Act, the following rules shall apply: (1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit. These courts, and the Supreme Court of the United States on a writ of certiorari (if such a writ is issued), shall have exclusive jurisdiction to hear such actions. 
(2)The party filing the action shall concurrently deliver a copy the complaint to the Clerk of the House of Representatives and the Secretary of the Senate. (3)It shall be the duty of the United States District Court for the District of Columbia and the Court of Appeals for the District of Columbia Circuit to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.  
(b)Clarifying scope of jurisdictionIf an action at the time of its commencement is not subject to subsection (a), but an amendment, counterclaim, cross-claim, affirmative defense, or any other pleading or motion is filed challenging, whether facially or as-applied, the constitutionality or lawfulness of this Act or any amendment made by this Act or any rule or regulation promulgated under this Act, the district court shall transfer the action to the District Court for the District of Columbia, and the action shall thereafter be conducted pursuant to subsection (a). (c)Intervention by Members of CongressIn any action described in subsection (a), any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.  
AVoting 
IElection Access 
 
Sec. 1000. Short title; statement of policy. 
Subtitle A—Voter Registration Modernization 
Sec. 1000A. Short title. 
Part 1—Promoting Internet Registration 
Sec. 1001. Requiring availability of internet for voter registration. 
Sec. 1002. Use of internet to update registration information. 
Sec. 1003. Provision of election information by electronic mail to individuals registered to vote. 
Sec. 1004. Clarification of requirement regarding necessary information to show eligibility to vote. 
Sec. 1005. Prohibiting State from requiring applicants to provide more than last 4 digits of Social Security number. 
Sec. 1006. Report on data collection. 
Sec. 1007. Permitting voter registration application form to serve as application for absentee ballot. 
Sec. 1008. Effective date. 
Part 2—Automatic Voter Registration 
Sec. 1011. Short title; findings and purpose. 
Sec. 1012. Automatic registration of eligible individuals. 
Sec. 1013. Contributing agency assistance in registration. 
Sec. 1014. One-time contributing agency assistance in registration of eligible voters in existing records. 
Sec. 1015. Voter protection and security in automatic registration. 
Sec. 1016. Registration portability and correction. 
Sec. 1017. Payments and grants. 
Sec. 1018. Treatment of exempt States. 
Sec. 1019. Miscellaneous provisions. 
Sec. 1020. Definitions. 
Sec. 1021. Effective date. 
Part 3—Same Day Voter Registration 
Sec. 1031. Same day registration. 
Part 4—Conditions on Removal on Basis of Interstate Cross-Checks 
Sec. 1041. Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks. 
Part 5—Other Initiatives To Promote Voter Registration 
Sec. 1051. Annual reports on voter registration statistics. 
Sec. 1052. Ensuring pre-election registration deadlines are consistent with timing of legal public holidays. 
Sec. 1053. Use of Postal Service hard copy change of address form to remind individuals to update voter registration. 
Sec. 1054. Grants to States for activities to encourage involvement of minors in election activities. 
Sec. 1055. Permission to place exhibits. 
Sec. 1056. Requiring States to establish and operate voter privacy programs. 
Sec. 1057. Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications. 
Part 6—Availability of HAVA Requirements Payments 
Sec. 1061. Availability of requirements payments under HAVA to cover costs of compliance with new requirements. 
Part 7—Prohibiting Interference With Voter Registration  
Sec. 1071. Prohibiting hindering, interfering with, or preventing voter registration. 
Sec. 1072. Establishment of best practices. 
Part 8—Voter Registration Efficiency Act 
Sec. 1081. Short title. 
Sec. 1082. Requiring applicants for motor vehicle driver’s licenses in new state to indicate whether state serves as residence for voter registration purposes. 
Part 9—Providing Voter Registration Information to Secondary School Students 
Sec. 1091. Pilot program for providing voter registration information to secondary school students prior to graduation. 
Sec. 1092. Reports. 
Sec. 1093. Authorization of appropriations. 
Part 10—Voter Registration of Minors 
Sec. 1094. Acceptance of voter registration applications from individuals under 18 years of age. 
Subtitle B—Access to Voting for Individuals With Disabilities 
Sec. 1101. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 1102. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Sec. 1103. Pilot programs for enabling individuals with disabilities to register to vote privately and independently at residences. 
Sec. 1104. GAO analysis and report on voting access for individuals with disabilities. 
Subtitle C—Prohibiting Voter Caging 
Sec. 1201. Voter caging and other questionable challenges prohibited. 
Sec. 1202. Development and adoption of best practices for preventing voter caging. 
Subtitle D—Prohibiting Deceptive Practices and Preventing Voter Intimidation 
Sec. 1301. Short title. 
Sec. 1302. Prohibition on deceptive practices in Federal elections. 
Sec. 1303. Corrective action. 
Sec. 1304. Reports to Congress. 
Subtitle E—Democracy Restoration 
Sec. 1401. Short title. 
Sec. 1402. Findings. 
Sec. 1403. Rights of citizens. 
Sec. 1404. Enforcement. 
Sec. 1405. Notification of restoration of voting rights. 
Sec. 1406. Definitions. 
Sec. 1407. Relation to other laws. 
Sec. 1408. Federal prison funds. 
Sec. 1409. Effective date. 
Subtitle F—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
Sec. 1501. Short title. 
Sec. 1502. Paper ballot and manual counting requirements. 
Sec. 1503. Accessibility and ballot verification for individuals with disabilities. 
Sec. 1504. Durability and readability requirements for ballots. 
Sec. 1505. Study and report on optimal ballot design. 
Sec. 1506. Paper ballot printing requirements. 
Sec. 1507. Effective date for new requirements. 
Subtitle G—Provisional Ballots 
Sec. 1601. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. 
Subtitle H—Early Voting 
Sec. 1611. Early voting. 
Subtitle I—Voting by Mail 
Sec. 1621. Voting by mail. 
Sec. 1622. Absentee ballot tracking program. 
Sec. 1623. Voting materials postage. 
Sec. 1624. Study and report on vote-by-mail procedures. 
Subtitle J—Absent Uniformed Services Voters and Overseas Voters 
Sec. 1701. Pre-election reports on availability and transmission of absentee ballots. 
Sec. 1702. Enforcement. 
Sec. 1703. Revisions to 45-day absentee ballot transmission rule. 
Sec. 1704. Use of single absentee ballot application for subsequent elections. 
Sec. 1705. Extending guarantee of residency for voting purposes to family members of absent military personnel. 
Sec. 1706. Requiring transmission of blank absentee ballots under UOCAVA to certain voters. 
Sec. 1707. Department of Justice report on voter disenfranchisement. 
Sec. 1708. Effective date. 
Subtitle K—Poll Worker Recruitment and Training 
Sec. 1801. Grants to States for poll worker recruitment and training. 
Sec. 1802. State defined. 
Subtitle L—Enhancement of Enforcement 
Sec. 1811. Enhancement of enforcement of Help America Vote Act of 2002. 
Subtitle M—Federal Election Integrity 
Sec. 1821. Prohibition on campaign activities by chief State election administration officials. 
Subtitle N—Promoting Voter Access Through Election Administration Improvements 
Part 1—Promoting Voter Access 
Sec. 1901. Treatment of institutions of higher education. 
Sec. 1902. Minimum notification requirements for voters affected by polling place changes. 
Sec. 1903. Permitting use of sworn written statement to meet identification requirements for voting. 
Sec. 1904. Accommodations for voters residing in Indian lands. 
Sec. 1905. Voter information response systems and hotline. 
Sec. 1906. Ensuring equitable and efficient operation of polling places. 
Sec. 1907. Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office. 
Sec. 1908. Prohibiting States from restricting curbside voting. 
Sec. 1909. Election Day as legal public holiday. 
Sec. 1910. GAO study on voter turnout rates. 
Sec. 1910A. Study on ranked-choice voting. 
Part 2—Disaster and Emergency Contingency Plans 
Sec. 1911. Requirements for Federal election contingency plans in response to natural disasters and emergencies. 
Part 3—Improvements in Operation of Election Assistance Commission 
Sec. 1921. Reauthorization of Election Assistance Commission. 
Sec. 1922. Requiring States to participate in post-general election surveys. 
Sec. 1923. Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission. 
Sec. 1924. Recommendations to improve operations of Election Assistance Commission. 
Sec. 1925. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Part 4—Miscellaneous Provisions 
Sec. 1931. Application of Federal election administration laws to territories of the United States. 
Sec. 1932. Definition of election for Federal office. 
Sec. 1933. Authorizing payments to voting accessibility protection and advocacy systems serving the American Indian Consortium. 
Sec. 1934. Application of Federal voter protection laws to territories of the United States. 
Sec. 1935. Placement of statues of citizens of territories of the United States in Statuary Hall. 
Sec. 1936. No effect on other laws. 
Sec. 1937. Clarification of Exemption for States Without Voter Registration. 
Part 5—Voter Notice 
Sec. 1941. Short title. 
Sec. 1942. Public education campaigns in event of changes in elections in response to emergencies. 
Sec. 1943. Requirements for websites of election officials. 
Sec. 1944. Payments by Election Assistance Commission to States for costs of compliance. 
Subtitle O—Severability 
Sec. 1951. Severability.  
1000.Short title; statement of policy 
(a)Short titleThis title may be cited as the Voter Empowerment Act of 2021. (b)Statement of policyIt is the policy of the United States that— 
(1)the ability of all eligible citizens of the United States to access and exercise their constitutional right to vote in a free, fair, and timely manner must be vigilantly enhanced, protected, and maintained; and (2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States. 
AVoter Registration Modernization 
1000A.Short titleThis subtitle may be cited as the Voter Registration Modernization Act of 2021.  1Promoting Internet Registration 1001.Requiring availability of internet for voter registration (a)Requiring Availability of internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section: 
 
6A.Internet registration 
(a)Requiring Availability of internet for Online RegistrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a): (1)Online application for voter registration. 
(2)Online assistance to applicants in applying to register to vote. (3)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c)). 
(4)Online receipt of completed voter registration applications. (b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if— 
(1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and (2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State). 
(c)Signature requirements 
(1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows: (A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature. 
(B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means. (C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual. 
(2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall— (A)permit the individual to complete all other elements of the online voter registration application; 
(B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and (C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State. 
(3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2). (d)Confirmation and disposition (1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application. 
(2)Notice of dispositionNot later than 7 days after the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application. (3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail and— 
(A)in the case of an individual who has provided the official with an electronic mail address, by electronic mail; and (B)at the option of the individual, by text message. 
(e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)— (1)the online application does not seek to influence an applicant’s political preference or party registration; and 
(2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party. (f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a). 
(g)Accessibility of servicesA state shall ensure that the services made available under this section are made available to individuals with disabilities to the same extent as services are made available to all other individuals. (h)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section. 
(i)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail.. (b)Special requirements for individuals using online registration (1)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993. 
(2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if— 
(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and (ii)the individual has not previously voted in an election for Federal office in the State. 
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or 
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature. (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— 
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.); (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or 
(iii)entitled to vote otherwise than in person under any other Federal law.. (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State. 
(c)Conforming Amendments 
(1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (A)by striking and at the end of subparagraph (C); 
(B)by redesignating subparagraph (D) as subparagraph (E); and (C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 28 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and. (2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7. 
1002.Use of internet to update registration information 
(a)In General 
(1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:  (6)Use of Internet by registered voters to update information (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993. 
(B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall— (i)revise any information on the computerized list to reflect the update made by the voter; and 
(ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election. (C)Confirmation and disposition (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update. 
(ii)Notice of dispositionNot later than 7 days after the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update. (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail and— 
(I)in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by electronic mail; and (II)at the option of the individual, by text message.. 
(2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6). (b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended— 
(1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,. 
1003.Provision of election information by electronic mail to individuals registered to vote 
(a)Including Option on Voter Registration Application To Provide E-Mail Address and Receive Information 
(1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended— (A)by striking and at the end of paragraph (3); 
(B)by striking the period at the end of paragraph (4) and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail.. (2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection: 
 
(c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official.. (b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph: 
 
(3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election for Federal office involved, shall provide the individual with information on how to obtain the following information by electronic means: (A)The name and address of the polling place at which the individual is assigned to vote in the election. 
(B)The hours of operation for the polling place. (C)A description of any identification or other information the individual may be required to present at the polling place.. 
1004.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection:  (j)Requirement for State To Register Applicants Providing Necessary Information To Show Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if— 
(1)the applicant has substantially completed the application form and attested to the statement required by section 9(b)(2); and (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section.. 
1005.Prohibiting State from requiring applicants to provide more than last 4 digits of Social Security number 
(a)Form included with application for motor vehicle driver’s licenseSection 5(c)(2)(B)(ii) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(B)(ii)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the application requires the applicant to provide a Social Security number, may not require the applicant to provide more than the last 4 digits of such number;. (b)National mail voter registration formSection 9(b)(1) of such Act (52 U.S.C. 20508(b)(1)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the form requires the applicant to provide a Social Security number, the form may not require the applicant to provide more than the last 4 digits of such number;. 
1006.Report on data collectionNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress a report on local, State, and Federal personally identifiable information data collections efforts, the cyber security resources necessary to defend such efforts from online attacks, and the impact of a potential data breach of local, State, or Federal online voter registration systems. 1007.Permitting voter registration application form to serve as application for absentee ballotSection 5(c)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)) is amended— 
(1)by striking and at the end of subparagraph (D); (2)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (F)at the option of the applicant, shall serve as an application to vote by absentee ballot in the next election for Federal office held in the State and in each subsequent election for Federal office held in the State.. 
1008.Effective date 
(a)In GeneralExcept as provided in subsection (b), the amendments made by this part (other than the amendments made by section 1004) shall take effect January 1, 2022. (b)WaiverSubject to the approval of the Election Assistance Commission, if a State certifies to the Election Assistance Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2022 were a reference to January 1, 2024. 
2Automatic Voter Registration 
1011.Short title; findings and purpose 
(a)Short titleThis part may be cited as the Automatic Voter Registration Act of 2021.  (b)Findings and purpose (1)FindingsCongress finds that— 
(A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal Governments to ensure that every eligible citizen is registered to vote; 
(C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections for Federal office and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and  (D)voter registration systems must be updated with 21st Century technologies and procedures to maintain their security. 
(2)PurposeIt is the purpose of this part— (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote in elections for Federal office; 
(B)to enable the State and Federal Governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures; (C)to modernize voter registration and list maintenance procedures with electronic and internet capabilities; and 
(D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens. 1012.Automatic registration of eligible individuals (a)Requiring States To establish and operate automatic registration system (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this part. 
(2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections. (b)Registration of voters based on new agency recordsThe chief State election official shall— 
(1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 1013, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and (2)not later than 120 days after a contributing agency has transmitted such information with respect to the individual, send written notice to the individual, in addition to other means of notice established by this part, of the individual’s voter registration status. 
(c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 1014 and who are eligible to be, but are not currently, registered to vote in that State; 
(2)promptly send each such individual written notice, in addition to other means of notice established by this part, which shall not identify the contributing agency that transmitted the information but shall include— (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote; 
(B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this part; (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this part; 
(D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications;  (E)instructions for correcting any erroneous information;  
(F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993; and  (G)an explanation of what information the State and local election officials maintain with respect to an individual voter registration status for purposes of elections for Federal office in the State, how that information is shared or sold and with whom, what information is automatically kept confidential, what information is needed to access voter information online, and what privacy programs are available, such as those described in section 1056;  
(3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the internet, or by an officially logged telephone communication; and (4)send written notice to each such individual, in addition to other means of notice established by this part, of the individual’s voter registration status. 
(d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this part on the grounds that the individual is less than 18 years of age at the time a contributing agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time. Nothing in the previous sentence may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election. (e)Contributing agency definedIn this part, the term contributing agency means, with respect to a State, an agency listed in section 1013(e).  
1013.Contributing agency assistance in registration 
(a)In generalIn accordance with this part, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency. (b)Requirements for contributing agencies (1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following: 
(A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated. (B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications. 
(C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election. (D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes. 
(2)Opportunity to decline registration requiredExcept as otherwise provided in this section, each contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address cannot be completed until the individual is given the opportunity to decline to be registered to vote. (3)Information transmittalUpon the expiration of the 30-day period which begins on the date a contributing agency as described in paragraph (1) informs an individual of the information described in such paragraph, unless the individual has declined to be registered to vote or informs the agency that they are already registered to vote, each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information: 
(A)The individual’s given name(s) and surname(s). (B)The individual’s date of birth. 
(C)The individual’s residential address. (D)Information showing that the individual is a citizen of the United States. 
(E)The date on which information pertaining to that individual was collected or last updated. (F)If available, the individual’s signature in electronic form. 
(G)Except in the case in which the contributing agency is a covered institution of higher education, in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, information regarding the individual’s affiliation or enrollment with a political party, but only if the individual provides such information. (H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver's license number or the last 4 digits of the individual's social security number, if the individual provided such information.  
(c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall— (1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6)); 
(2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and (3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3). 
(d)Required availability of automatic registration opportunity with each application for service or assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity. (e)Contributing agencies (1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency: 
(A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993. (B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148). 
(C)Each State agency primarily responsible for regulating the private possession of firearms. (D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)). 
(E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights. (F)Any other agency of the State which is designated by the State as a contributing agency. 
(2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)): (A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services. 
(B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process. (C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof. 
(D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section. (3)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State. 
(4)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section. (f)Institutions of higher education (1)In generalEach covered institution of higher education shall be treated as a contributing agency in the State in which the institution is located with respect to in-State students. 
(2)Procedures 
(A)In generalNotwithstanding section 444 of the General Education Provisions Act (20 U.S.C. 1232g; commonly referred to as the ’Family Educational Rights and Privacy Act of 1974”) or any other provision of law, each covered institution of higher education shall comply with the requirements of subsection (b) with respect to each in-State student. (B)Rules for complianceIn complying with the requirements described in subparagraph (A), the institution— 
(i)may use information provided in the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) to collect information described in paragraph (3) of such subsection for purposes of transmitting such information to the appropriate State election official pursuant to such paragraph; and (ii)shall not be required to prevent or delay students from enrolling in a course of study or otherwise impede the completion of the enrollment process; and (iii) shall not withhold, delay, or impede the provision of Federal financial aid provided under title IV of the Higher Education Act of 1965. 
(C)ClarificationNothing in this part may be construed to require an institution of higher education to request each student to affirm whether or not the student is a United States citizen or otherwise collect information with respect to citizenship. (3)Definitions (A)Covered institution of higher educationIn this section, the term covered institution of higher education means an institution of higher education that— 
(i)has a program participation agreement in effect with the Secretary of Education under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094); (ii)in its normal course of operations, requests each in-State student enrolling in the institution to affirm whether or not the student is a United States citizen; and 
(iii)is located in a State to which section 4(b)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20503(b)(1)) does not apply. (B)In-State studentIn this section, the term in-State student— 
(i)means a student enrolled in a covered institution of higher education who, for purposes related to in-State tuition, financial aid eligibility, or other similar purposes, resides in the State; and (ii)includes a student described in clause (i) who is enrolled in a program of distance education, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
1014.One-time contributing agency assistance in registration of eligible voters in existing records 
(a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 1013(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 1013(b)(3) not later than the effective date described in section 1021(a). (b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 1021(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 1013(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 1013(b)(3) not later than 6 months after the effective date described in section 1021(a). 
1015.Voter protection and security in automatic registration 
(a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal or State law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds: (1)The individual notified an election office of the individual’s automatic registration to vote under this part. 
(2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this part. (3)The individual was automatically registered to vote under this part at an incorrect address. 
(4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this part. (b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this part may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.  
(c)Protection of election integrityNothing in subsections (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who— (1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or 
(2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. (d)Contributing agencies’ protection of informationNothing in this part authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following: 
(1)An individual’s decision to decline to register to vote or not to register to vote. (2)An individual’s decision not to affirm his or her citizenship. 
(3)Any information that a contributing agency transmits pursuant to section 1013(b)(3), except in pursuing the agency’s ordinary course of business. (e)Election officials’ protection of information (1)Public disclosure prohibited (A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following: 
(i)The identity of the contributing agency. (ii)Any information not necessary to voter registration. 
(iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). (iv)Any portion of the individual’s social security number. 
(v)Any portion of the individual’s motor vehicle driver’s license number. (vi)The individual’s signature. 
(vii)The individual’s telephone number. (viii)The individual’s email address. 
(B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this part, the State election officials shall not publicly disclose any of the following: (i)The identity of the contributing agency. 
(ii)Any information not necessary to voter registration. (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). 
(iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number. 
(vi)The individual’s signature. (2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection (and, where available, photocopying at a reasonable cost), including in electronic form and through electronic methods, all records of changes to voter records, including removals, the reasons for removals, and updates. 
(3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment— (A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated; 
(B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and (C)not later than 45 days after the deadline for public notice and comment, publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request. 
(4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information not later than 45 days after the deadline for public notice and comment. The standards shall require the chief State election official of each State to adopt a policy that shall specify— (A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and 
(B)security safeguards to protect personal information transmitted through the information transmittal processes of section 1013 or section 1014, the online system used pursuant to section 1017, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system. (5)State compliance with national standards (A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (3) and (4). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (3) and (4) of section 1015(e) of the Automatic Voter Registration Act of 2021. (with the blank to be filled in with the name of the State involved). 
(B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request. (C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this part for the upcoming fiscal year. 
(D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted. (f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following: 
(1)Voter registration records. (2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 1013(b). 
(3)An individual’s voter registration status. (g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this part shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971. 
1016.Registration portability and correction 
(a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling place for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to— (1)update the individual’s address for purposes of the records of the election official; 
(2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and (3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act. 
(b)Updates to computerized Statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)). 1017.Payments and grants (a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this part (or, in the case of an exempt State, in implementing its existing automatic voter registration program).  
(b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a description of the activities the State will carry out with the grant; 
(2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and (3)such other information and assurances as the Commission may require. 
(c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this part (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including— (1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials; 
(2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act; (3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and 
(4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration. (d)Authorization of appropriations (1)AuthorizationThere are authorized to be appropriated to carry out this section— 
(A)$500,000,000 for fiscal year 2021; and (B)such sums as may be necessary for each succeeding fiscal year. 
(2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended. 1018.Treatment of exempt States (a)Waiver of requirementsExcept as provided in subsection (b), this part does not apply with respect to an exempt State. 
(b)ExceptionsThe following provisions of this part apply with respect to an exempt State: (1)section 1016 (relating to registration portability and correction). 
(2)section 1017 (relating to payments and grants). (3)Section 1019(e) (relating to enforcement). 
(4)Section 1019(f) (relating to relation to other laws). 1019.Miscellaneous provisions (a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this part are made available to individuals with disabilities to the same extent as services are made available to all other individuals. 
(b)Transmission through secure third party permittedNothing in this part shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this part, so long as the data transmittal complies with the applicable requirements of this part, including the privacy and security provisions of section 1015.  (c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this part and by the State under sections 1015 and 1016 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)). 
(d)NoticesEach State may send notices under this part via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this part that require a response must offer the individual notified the opportunity to respond at no cost to the individual. (e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this part in the same manner as such section applies to such Act. 
(f)Relation to other lawsExcept as provided, nothing in this part may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following: (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). 
(2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). 
(4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). 1020.DefinitionsIn this part, the following definitions apply: 
(1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.  (2)The term Commission means the Election Assistance Commission. 
(3)The term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this Act, operates an automatic voter registration program under which an individual is automatically registered to vote in elections for Federal office in the State if the individual provides the motor vehicle authority of the State (or, in the case of a State in which an individual is automatically registered to vote at the time the individual applies for benefits or services with a Permanent Dividend Fund of the State, provides the appropriate official of such Fund) with such identifying information as the State may require. (4)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  
1021.Effective date 
(a)In generalExcept as provided in subsection (b), this part and the amendments made by this part shall apply with respect to a State beginning January 1, 2023. (b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2023 were a reference to January 1, 2025. 
3Same Day Voter Registration 
1031.Same day registration 
(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and 
(2)by inserting after section 303 the following new section:  304.Same day registration (a)In general (1)RegistrationEach State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election— 
(A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and (B)to cast a vote in such election. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.  
(c)Ensuring availability of formsThe State shall ensure that each polling place has copies of any forms an individual may be required to complete in order to register to vote or revise the individual’s voter registration information under this section. (d)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2022 and for any subsequent election for Federal office.. 
(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. (c)Clerical amendmentThe table of contents of such Act is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and (2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Same day registration.. 
4Conditions on Removal on Basis of Interstate Cross-Checks 
1041.Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks 
(a)Minimum information required for removal under cross-CheckSection 8(c)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c))(2)) is amended— (1)by redesignating subparagraph (B) as subparagraph (D); and 
(2)by inserting after subparagraph (A) the following new subparagraphs:  (B)To the extent that the program carried out by a State under subparagraph (A) to systematically remove the names of ineligible voters from the official lists of eligible voters uses information obtained in an interstate cross-check, in addition to any other conditions imposed under this Act on the authority of the State to remove the name of the voter from such a list, the State may not remove the name of the voter from such a list unless— 
(i)the State obtained the voter’s full name (including the voter’s middle name, if any) and date of birth, and the last 4 digits of the voter’s social security number, in the interstate cross-check; or (ii)the State obtained documentation from the ERIC system that the voter is no longer a resident of the State. 
(C)In this paragraph— (i)the term interstate cross-check means the transmission of information from an election official in one State to an election official of another State; and 
(ii)the term ERIC system means the system operated by the Electronic Registration Information Center to share voter registration information and voter identification information among participating States.. (b)Requiring completion of cross-Checks not later than 6 months prior to electionSubparagraph (A) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking not later than 90 days and inserting the following: not later than 90 days (or, in the case of a program in which the State uses interstate cross-checks, not later than 6 months). 
(c)Conforming amendmentSubparagraph (D) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)), as redesignated by subsection (a)(1), is amended by striking Subparagraph (A) and inserting This paragraph.  (d)Effective dateThe amendments made by this Act shall apply with respect to elections held on or after the expiration of the 6-month period which begins on the date of the enactment of this Act. 
5Other Initiatives To Promote Voter Registration 
1051.Annual reports on voter registration statistics 
(a)Annual reportNot later than 90 days after the end of each year, each State shall submit to the Election Assistance Commission and Congress a report containing the following categories of information for the year: (1)The number of individuals who were registered under part 2. 
(2)The number of voter registration application forms completed by individuals that were transmitted by motor vehicle authorities in the State (pursuant to section 5(d) of the National Voter Registration Act of 1993) and voter registration agencies in the State (as designated under section 7 of such Act) to the chief State election official of the State, broken down by each such authority and agency. (3)The number of such individuals whose voter registration application forms were accepted and who were registered to vote in the State and the number of such individuals whose forms were rejected and who were not registered to vote in the State, broken down by each such authority and agency. 
(4)The number of change of address forms and other forms of information indicating that an individual’s identifying information has been changed that were transmitted by such motor vehicle authorities and voter registration agencies to the chief State election official of the State, broken down by each such authority and agency and the type of form transmitted. (5)The number of individuals on the statewide computerized voter registration list (as established and maintained under section 303 of the Help America Vote Act of 2002) whose voter registration information was revised by the chief State election official as a result of the forms transmitted to the official by such motor vehicle authorities and voter registration agencies (as described in paragraph (3)), broken down by each such authority and agency and the type of form transmitted. 
(6)The number of individuals who requested the chief State election official to revise voter registration information on such list, and the number of individuals whose information was revised as a result of such a request. (7)The number of individuals who were purged from the official voter registration list or moved to inactive status, broken down by the reason for those actions, including the method used for identifying those voters. 
(b)Breakdown of informationIn preparing the report under this section, the State shall, for each category of information described in subsection (a), include a breakdown by race, ethnicity, age, and gender of the individuals whose information is included in the category, to the extent that information on the race, ethnicity, age, and gender of such individuals is available to the State. (c)Confidentiality of informationIn preparing and submitting a report under this section, the chief State election official shall ensure that no information regarding the identification of any individual is revealed. 
(d)State definedIn this section, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 1052.Ensuring pre-election registration deadlines are consistent with timing of legal public holidays (a)In generalSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended by striking 30 days each place it appears and inserting 28 days. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections held in 2022 or any succeeding year. 1053.Use of Postal Service hard copy change of address form to remind individuals to update voter registration (a)In generalNot later than 1 year after the date of the enactment of this Act, the Postmaster General shall modify any hard copy change of address form used by the United States Postal Service so that such form contains a reminder that any individual using such form should update the individual’s voter registration as a result of any change in address. 
(b)ApplicationThe requirement in subsection (a) shall not apply to any electronic version of a change of address form used by the United States Postal Service. 1054.Grants to States for activities to encourage involvement of minors in election activities (a)Grants (1)In generalThe Election Assistance Commission (hereafter in this section referred to as the Commission) shall make grants to eligible States to enable such States to carry out a plan to increase the involvement of individuals under 18 years of age in public election activities in the State. 
(2)Contents of plansA State’s plan under this subsection shall include— (A)methods to promote the use of the pre-registration process implemented under section 8A of the National Voter Registration Act of 1993 (as added by section 2(a)); 
(B)modifications to the curriculum of secondary schools in the State to promote civic engagement; and (C)such other activities to encourage the involvement of young people in the electoral process as the State considers appropriate. 
(b)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a description of the State’s plan under subsection (a); 
(2)a description of the performance measures and targets the State will use to determine its success in carrying out the plan; and (3)such other information and assurances as the Commission may require. 
(c)Period of grant; Report 
(1)Period of grantA State receiving a grant under this section shall use the funds provided by the grant over a 2-year period agreed to between the State and the Commission. (2)ReportNot later than 6 months after the end of the 2-year period agreed to under paragraph (1), the State shall submit to the Commission a report on the activities the State carried out with the funds provided by the grant, and shall include in the report an analysis of the extent to which the State met the performance measures and targets included in its application under subsection (b)(2). 
(d)State definedIn this section, the term State means each of the several States and the District of Columbia. (e)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $25,000,000, to remain available until expended. 
1055.Permission to place exhibitsThe Secretary of Homeland Security shall implement procedures to allow the chief election officer of a State to provide information about voter registration, including through a display or exhibit, after the conclusion of an administrative naturalization ceremony in that State. 1056.Requiring States to establish and operate voter privacy programs (a)In generalEach State shall establish and operate a privacy program to enable victims of domestic violence, dating violence, stalking, sexual assault, and trafficking to have personally identifiable information that the State or local election officials maintain with respect to an individual voter registration status for purposes of elections for Federal office in the State, including addresses, be kept confidential. 
(b)NoticeEach State shall notify residents of that State of the information that State and local election officials maintain with respect to an individual voter registration status for purposes of elections for Federal office in the State, how that information is shared or sold and with whom, what information is automatically kept confidential, what information is needed to access voter information online, and the privacy programs that are available. (c)Public availabilityEach State shall make information about the program established under subsection (a) available on a publicly accessible website.  
(d)DefinitionsIn this section:  (1)The terms domestic violence, stalking, sexual assault, and dating violence have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291).  
(2)The term trafficking means an act or practice described in paragraph (11) or (12) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 1057.Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications (a)Development of uniform statementThe Director of the Bureau of Consumer Financial Protection, in coordination with the Election Assistance Commission, shall develop a uniform statement designed to provide recipients of such statement pursuant to this section of how they can register to vote and their voting rights under law. 
(b)Leases and vouchers for Federally assisted rental housingThe Secretary of Housing and Urban Development shall require— (1)each public housing agency to provide a copy of the uniform statement developed pursuant to subsection (a) to each lessee of a dwelling unit in public housing administered by such agency— 
(A) together with the lease for such a dwelling unit, at the same time such lease is provided to the lessee; and (B)together with any income verification form, at the same time such form is provided to the lessee; 
(2)each public housing agency that administers rental assistance under the Housing Choice Voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), including the program under paragraph (13) of such section 8(o), to provide a copy of the uniform statement developed pursuant to subsection (a) to each assisted family or individual— (A)together with the voucher for such assistance, at the time such voucher is issued for such family or individual; and 
(B)together with any income verification form, at the same time such form is provided to the applicant or assisted family or individual; and (3)each owner of a dwelling unit assisted with Federal project-based rental assistance to provide a copy of the uniform statement developed pursuant to subsection (a) to provide to the lessee of such dwelling unit— 
(A)together with the lease for such dwelling unit, at the same time such form is provided to the lessee; and (B)together with any income verification form, at the same time such form is provided to the applicant or tenant;except that the Secretary of Agriculture shall administer the requirement under this paragraph with respect to Federal project-based rental assistance specified in subsection (e)(1)(D). 
(c)Applications for residential mortgage loansThe Director of the Bureau of Consumer Financial Protection shall require each creditor that receives an application (within the meaning of such term as used in the Equal Credit Opportunity Act (15 U.S.C. 1691)) for a residential mortgage loan to provide a copy of the uniform statement developed pursuant to subsection (a) in written form to the applicant for such residential mortgage loan, within 5 business days of the date of application. (d)Optional completion of applicationNothing in this section may be construed to require any individual to complete an application for voter registration. 
(e)DefinitionsAs used in this section: (1)Federal project-based rental assistanceThe term Federal project-based rental assistance means project-based rental assistance provided under— 
(A)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); (B)section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); 
(C)section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); (D)title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.), including voucher assistance under section 542 of such title (42 U.S.C. 1490r); 
(E)subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.); (F)title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.); 
(G)the Housing Trust Fund program under section 1338 of the federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4588); or (H)subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.). 
(2)OwnerThe term owner has the meaning given such term in section 8(f) of the United States Housing Act of 1937 (42 U.S.C. 1437f(f)). (3)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given such terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(4)Residential mortgage loanThe term residential mortgage loan includes any loan which is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1- to 4- families. (f)RegulationsThe Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Director of the Consumer Financial Protection Bureau may issue such regulations as may be necessary to carry out this section. 
6Availability of HAVA Requirements Payments 
1061.Availability of requirements payments under HAVA to cover costs of compliance with new requirements 
(a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (1)in paragraph (1), by striking as provided in paragraphs (2) and (3) and inserting as otherwise provided in this subsection; and 
(2)by adding at the end the following new paragraph:  (4)Certain voter registration activitiesA State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2021, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2021.. 
(b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2). (c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2022 and each succeeding fiscal year. 
7Prohibiting Interference With Voter Registration  
1071.Prohibiting hindering, interfering with, or preventing voter registration 
(a)In generalChapter 29 of title 18, United States Code is amended by adding at the end the following new section:  612.Hindering, interfering with, or preventing registering to vote (a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or to corruptly hinder, interfere with, or prevent another person from aiding another person in registering to vote. 
(b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit. (c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both.. 
(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code is amended by adding at the end the following new item:   612. Hindering, interfering with, or preventing registering to vote.. (c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act. 
1072.Establishment of best practices 
(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 1071), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— 
(1)by striking and at the end of subparagraph (E); (2)by striking the period at the end of subparagraph (F) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions.. 
8Voter Registration Efficiency Act 
1081.Short titleThis part may be cited as the Voter Registration Efficiency Act. 1082.Requiring applicants for motor vehicle driver’s licenses in new state to indicate whether state serves as residence for voter registration purposes (a)Requirements for applicants for licensesSection 5(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(d)) is amended— 
(1)by striking Any change and inserting (1) Any change; and (2)by adding at the end the following new paragraph: 
 
(2) 
(A)A State motor vehicle authority shall require each individual applying for a motor vehicle driver’s license in the State— (i)to indicate whether the individual resides in another State or resided in another State prior to applying for the license, and, if so, to identify the State involved; and 
(ii)to indicate whether the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office. (B)If pursuant to subparagraph (A)(ii) an individual indicates to the State motor vehicle authority that the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office, the authority shall notify the motor vehicle authority of the State identified by the individual pursuant to subparagraph (A)(i), who shall notify the chief State election official of such State that the individual no longer intends for that State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to elections occurring in 2021 or any succeeding year. 9Providing Voter Registration Information to Secondary School Students 1091.Pilot program for providing voter registration information to secondary school students prior to graduation (a)Pilot programThe Election Assistance Commission (hereafter in this part referred to as the Commission) shall carry out a pilot program under which the Commission shall provide funds during the 1-year period beginning after the date of the enactment of this part to eligible local educational agencies for initiatives to provide information on registering to vote in elections for public office to secondary school students in the 12th grade. 
(b)EligibilityA local educational agency is eligible to receive funds under the pilot program under this part if the agency submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a description of the initiatives the agency intends to carry out with the funds;  
(2)a description of how the agency will prioritize access to such initiatives for schools that serve— (A)the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and 
(B)the highest percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school), as compared to other public schools in the jurisdiction of the agency;  (3)an estimate of the costs associated with such initiatives; and 
(4)such other information and assurances as the Commission may require. (c)Priority for schools receiving title I fundsIn selecting among eligible local educational agencies for receiving funds under the pilot program under this part, the Commission shall give priority to local educational agencies that receive funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). 
(d)Consultation with election officialsA local educational agency receiving funds under the pilot program shall consult with the State and local election officials who are responsible for administering elections for public office in the area served by the agency in developing the initiatives the agency will carry out with the funds. (e)DefinitionsIn this part, the terms local educational agency and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
1092.Reports 
(a)Reports by recipients of fundsNot later than the expiration of the 90-day period which begins on the date of the receipt of the funds, each local educational agency receiving funds under the pilot program under this part shall submit a report to the Commission describing the initiatives carried out with the funds and analyzing their effectiveness. (b)Report by CommissionNot later than the expiration of the 60-day period which begins on the date the Commission receives the final report submitted by a local educational agency under subsection (a), the Commission shall submit a report to Congress on the pilot program under this part. 
1093.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this part. 10Voter Registration of Minors 1094.Acceptance of voter registration applications from individuals under 18 years of age (a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 1004, is amended— 
(1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection: 
 
(k)Acceptance of applications from individuals under 18 years of age 
(1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time. (2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2022. BAccess to Voting for Individuals With Disabilities 1101.Requirements for States to promote access to voter registration and voting for individuals with disabilities (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), is amended— 
(1)by redesignating sections 305 and 306 as sections 306 and 307; and (2)by inserting after section 304 the following new section: 
 
305.Access to voter registration and voting for individuals with disabilities 
(a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office; 
(2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official within the deadline for the election which is applicable under Federal law; (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures— 
(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c); (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c)); and 
(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically; (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d); 
(5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and 
(B)in the case in which the request is received less than 45 days before an election for Federal office— (i)in accordance with State law; and 
(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election. 
(b)Designation of single State office To Provide Information on Registration and Absentee Ballot Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State. (c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and for States To Send Voter Registration Applications and Absentee Ballot Applications, and for Other Purposes Related to Voting Information (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication— 
(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3); (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and 
(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities. (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State. 
(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities. (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(d)Transmission of blank absentee ballots by mail and electronically 
(1)In generalEach State shall establish procedures— (A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and 
(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically. (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual. (e)Hardship Exemption (1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include— 
(A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office; (B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection; 
(C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and (D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes— 
(i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election; (ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and 
(iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements. (2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met: 
(A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office. (B)One or more of the following issues creates an undue hardship for the State: 
(i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A). (ii)The State has suffered a delay in generating ballots due to a legal contest. 
(iii)The State Constitution prohibits the State from complying with such subsection. (3)Timing of waiver (A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election. 
(B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received. (4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election. 
(f)Rule of constructionNothing in this section may be construed to allow the marking or casting of ballots over the internet. (g)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office. 
(h)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2022.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commission (1)Timing of issuanceSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— 
(A)by striking and at the end of paragraph (2); (B)by striking the period at the end of paragraph (3) and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to section 305, January 1, 2022.. 
(2)RedesignationTitle III of such Act (52 U.S.C. 21081 et seq.) is amended by redesignating sections 311 and 312 as sections 321 and 322. (c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c)), is amended— 
(1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; (2)by inserting after the item relating to section 304 the following new item: 
 
 
Sec. 305. Access to voter registration and voting for individuals with disabilities. ;and 
(3)by redesignating the items relating to sections 311 and 312 as relating to sections 321 and 322. 1102.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities (a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities; (2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and 
(3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities.. (b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph: 
 
(4)For fiscal year 2022 and each succeeding fiscal year, such sums as may be necessary to carry out this part.. (c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— 
(1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and (2)by adding at the end the following new subsection: 
 
(c)Return and transfer of certain funds 
(1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2022 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission. (2)Reallocation of transferred amounts (A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt. 
(B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— (i)amounts were appropriated pursuant to the authority of subsection (a); and 
(ii)no amounts were transferred to the Commission under paragraph (1).. 1103.Pilot programs for enabling individuals with disabilities to register to vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall, subject to the availability of appropriations to carry out this section, make grants to eligible States to conduct pilot programs under which individuals with disabilities may use electronic means (including the internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots in a manner which permits such individuals to do so privately and independently at their own residences. 
(b)Reports 
(1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year. (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year. 
(c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require. (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2022, or, at the option of a State, with respect to other elections for public office held in the State in 2022. 
(e)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  1104.GAO analysis and report on voting access for individuals with disabilities (a)AnalysisThe Comptroller General of the United States shall conduct an analysis after each regularly scheduled general election for Federal office with respect to the following: 
(1)In relation to polling places located in houses of worship or other facilities that may be exempt from accessibility requirements under the Americans with Disabilities Act— (A)efforts to overcome accessibility challenges posed by such facilities; and 
(B)the extent to which such facilities are used as polling places in elections for Federal office. (2)Assistance provided by the Election Assistance Commission, Department of Justice, or other Federal agencies to help State and local officials improve voting access for individuals with disabilities during elections for Federal office. 
(3)When accessible voting machines are available at a polling place, the extent to which such machines— (A)are located in places that are difficult to access; 
(B)malfunction; or (C)fail to provide sufficient privacy to ensure that the ballot of the individual cannot be seen by another individual. 
(4)The process by which Federal, State, and local governments track compliance with accessibility requirements related to voting access, including methods to receive and address complaints. (5)The extent to which poll workers receive training on how to assist individuals with disabilities, including the receipt by such poll workers of information on legal requirements related to voting rights for individuals with disabilities. 
(6)The extent and effectiveness of training provided to poll workers on the operation of accessible voting machines. (7)The extent to which individuals with a developmental or psychiatric disability experience greater barriers to voting, and whether poll worker training adequately addresses the needs of such individuals. 
(8)The extent to which State or local governments employ, or attempt to employ, individuals with disabilities to work at polling sites. (b)Report (1)In generalNot later than 9 months after the date of a regularly scheduled general election for Federal office, the Comptroller General shall submit to the appropriate congressional committees a report with respect to the most recent regularly scheduled general election for Federal office that contains the following: 
(A)The analysis required by subsection (a). (B)Recommendations, as appropriate, to promote the use of best practices used by State and local officials to address barriers to accessibility and privacy concerns for individuals with disabilities in elections for Federal office. 
(2)Appropriate congressional committeesFor purposes of this subsection, the term appropriate congressional committees means— (A)the Committee on House Administration of the House of Representatives; 
(B)the Committee on Rules and Administration of the Senate; (C)the Committee on Appropriations of the House of Representatives; and 
(D)the Committee on Appropriations of the Senate. CProhibiting Voter Caging 1201.Voter caging and other questionable challenges prohibited (a)In GeneralChapter 29 of title 18, United States Code, as amended by section 1071(a), is amended by adding at the end the following: 
 
613.Voter caging and other questionable challenges 
(a)DefinitionsIn this section— (1)the term voter caging document means— 
(A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or (B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery; 
(2)the term voter caging list means a list of individuals compiled from voter caging documents; and (3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual. 
(b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of— (1)a voter caging document or voter caging list; 
(2)an unverified match list; (3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or 
(4)any other evidence so designated for purposes of this section by the Election Assistance Commission,except that the election official may use such evidence if it is corroborated by independent evidence of the individual’s ineligibility to register or vote.  (c)Requirements for Challenges by Persons Other Than Election Officials (1)Requirements for challengesNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is— 
(A)documented in writing; and (B)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the age, race, ethnicity, or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph. 
(2)Prohibition on challenges on or near date of electionNo person, other than a State or local election official, shall be permitted— (A)to challenge an individual’s eligibility to vote in an election for Federal office on Election Day, or 
(B)to challenge an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office less than 10 days before the election unless the individual registered to vote less than 20 days before the election. (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense. 
(e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).. (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 1071(b), is amended by adding at the end the following: 
 
 
613. Voter caging and other questionable challenges.. 
1202.Development and adoption of best practices for preventing voter caging 
(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 613 of title 18, United States Code, as added by section 1201(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)), as amended by section 1072(b), is amended— 
(1)by striking and at the end of subparagraph (F); (2)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (H)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 613 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition.. 
DProhibiting Deceptive Practices and Preventing Voter Intimidation 
1301.Short titleThis subtitle may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2021. 1302.Prohibition on deceptive practices in Federal elections (a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended— 
(1)by striking No person and inserting the following:  (1)In generalNo person; and 
(2)by inserting at the end the following new paragraphs:  (2)False statements regarding Federal elections (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— 
(i)knows such information to be materially false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). 
(B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time, place, or manner of holding any election described in paragraph (5); or 
(ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal, civil, or other legal penalties associated with voting in any such election; or 
(II)information regarding a voter's registration status or eligibility. (3)False statements regarding public endorsements (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person— 
(i)knows such statement to be false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). 
(B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)— (i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and 
(ii)such person, political party, or organization has not endorsed the election of such candidate. (4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5). 
(5)Election describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession.. (b)Private right of action (1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended— 
(A)by striking Whenever any person and inserting the following:  (1)In generalWhenever any person; and 
(B)by adding at the end the following new paragraph:  (2)Civil actionAny person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs.. 
(2)Conforming amendmentsSection 2004 of the Revised Statutes (52 U.S.C. 10101) is amended— (A)in subsection (e), by striking subsection (c) and inserting subsection (c)(1); and 
(B)in subsection (g), by striking subsection (c) and inserting subsection (c)(1). (c)Criminal penalties (1)Deceptive actsSection 594 of title 18, United States Code, is amended— 
(A)by striking Whoever and inserting the following:  (a)IntimidationWhoever; 
(B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and (C)by adding at the end the following new subsections: 
 
(b)Deceptive acts 
(1)False statements regarding Federal elections 
(A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— (i)knows such information to be materially false; and 
(ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e). (B)Information describedInformation is described in this subparagraph if such information is regarding— 
(i)the time or place of holding any election described in subsection (e); or (ii)the qualifications for or restrictions on voter eligibility for any such election, including— 
(I)any criminal, civil, or other legal penalties associated with voting in any such election; or (II)information regarding a voter's registration status or eligibility. 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. (c)Hindering, interfering with, or preventing voting or registering To vote (1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e), including by operating a polling place or ballot box that falsely purports to be an official location established for such an election by a unit of government. 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. (d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit. 
(e)Election describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress.. (2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years. 
(3)Sentencing guidelines 
(A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section. (B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired. 
(4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting. 1303.Corrective action (a)Corrective action (1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 1302(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information. 
(2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)— (A)shall— 
(i)be accurate and objective; (ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and 
(iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and (B)shall not be designed to favor or disfavor any particular candidate, organization, or political party. 
(b)Written procedures and standards for taking corrective action 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section. (2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election. 
(3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations. (c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this subtitle. 
1304.Reports to Congress 
(a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 1302(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election. (b)Contents (1)In generalEach report submitted under subsection (a) shall include— 
(A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed; (B)the status of the investigation of each allegation described in subparagraph (A); 
(C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A); (D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies; 
(E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 1302(b), in connection with an allegation described in subparagraph (A); and (F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 1302(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General. 
(2)Exclusion of certain information 
(A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute. (B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a): 
(i)Any information that is privileged. (ii)Any information concerning an ongoing investigation. 
(iii)Any information concerning a criminal or civil proceeding conducted under seal. (iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation. 
(c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the internet and other appropriate means. EDemocracy Restoration 1401.Short titleThis subtitle may be cited as the Democracy Restoration Act of 2021. 
1402.FindingsCongress makes the following findings: (1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety. 
(2)Article I, section 4, of the Constitution grants Congress ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the Supreme Court. (3)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted. 
(4)There are 3 areas in which discrepancies in State laws regarding criminal convictions lead to unfairness in Federal elections: (A)The lack of a uniform standard for voting in Federal elections leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives. 
(B)Laws governing the restoration of voting rights after a criminal conviction vary throughout the country, and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently. (C)State disenfranchisement laws disproportionately impact racial and ethnic minorities. 
(5)Two States (Maine and Vermont), the District of Columbia, and the Commonwealth of Puerto Rico do not disenfranchise individuals with criminal convictions at all, but 48 States have laws that deny convicted individuals the right to vote while they are in prison. (6)In some States disenfranchisement results from varying State laws that restrict voting while individuals are under the supervision of the criminal justice system or after they have completed a criminal sentence. In 30 States, convicted individuals may not vote while they are on parole and 27 States disenfranchise individuals on felony probation as well. In 11 States, a conviction can result in lifetime disenfranchisement. 
(7)Several States deny the right to vote to individuals convicted of certain misdemeanors. (8)An estimated 5,200,000 citizens of the United States, or about 1 in 44 adults in the United States, currently cannot vote as a result of a felony conviction. Of the 5,200,000 citizens barred from voting, only 24 percent are in prison. By contrast, 75 percent of the disenfranchised reside in their communities while on probation or parole or after having completed their sentences. Approximately 2,200,000 citizens who have completed their sentences remain disenfranchised due to restrictive State laws. In at least 6 States—Alabama, Florida, Kentucky, Mississippi, Tennessee, and Virginia—more than 5 percent of the total voting-age population is disenfranchised. 
(9)In those States that disenfranchise individuals post-sentence, the right to vote can be regained in theory, but in practice this possibility is often granted in a non-uniform and potentially discriminatory manner. Disenfranchised individuals must either obtain a pardon or an order from the Governor or an action by the parole or pardon board, depending on the offense and State. Individuals convicted of a Federal offense often have additional barriers to regaining voting rights. (10)State disenfranchisement laws disproportionately impact racial and ethnic minorities. More than 6 percent of the African-American voting-age population, or 1,800,000 African Americans, are disenfranchised. Currently, 1 of every 16 voting-age African Americans are rendered unable to vote because of felony disenfranchisement, which is a rate more than 3.7 times greater than non-African Americans. Over 6 percent of African-American adults are disenfranchised whereas only 1.7 percent of non-African Americans are. In 7 States (Alabama, 16 percent; Florida, 15 percent; Kentucky, 15 percent; Mississippi, 16 percent; Tennessee, 21 percent; Virginia, 16 percent; and Wyoming, 36 percent), more than 1 in 7 African Americans are unable to vote because of prior convictions, twice the national average for African Americans. 
(11)Latino citizens are disproportionately disenfranchised based upon their disproportionate representation in the criminal justice system. In recent years, Latinos have been imprisoned at 2.5 times the rate of Whites. More than 2 percent of the voting-age Latino population, or 560,000 Latinos, are disenfranchised due to a felony conviction. In 34 states Latinos are disenfranchised at a higher rate than the general population. In 11 states 4 percent or more of Latino adults are disenfranchised due to a felony conviction (Alabama, 4 percent; Arizona, 7 percent; Arkansas, 4 percent; Idaho, 4 percent; Iowa, 4 percent; Kentucky, 6 percent; Minnesota, 4 percent; Mississippi, 5 percent; Nebraska, 6 percent; Tennessee, 11 percent, Wyoming, 4 percent), twice the national average for Latinos. (12)Disenfranchising citizens who have been convicted of a criminal offense and who are living and working in the community serves no compelling State interest and hinders their rehabilitation and reintegration into society. 
(13)State disenfranchisement laws can suppress electoral participation among eligible voters by discouraging voting among family and community members of disenfranchised persons. Future electoral participation by the children of disenfranchised parents may be impacted as well. (14)The United States is the only Western democracy that permits the permanent denial of voting rights for individuals with felony convictions. 
1403.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election. 1404.Enforcement (a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this subtitle. 
(b)Private right of action 
(1)In generalA person who is aggrieved by a violation of this subtitle may provide written notice of the violation to the chief election official of the State involved. (2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. 
(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. 1405.Notification of restoration of voting rights (a)State notification (1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2021 and may register to vote in any such election and provide such individual with any materials that are necessary to register to vote in any such election. 
(2)Date of notification 
(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual— (i)is sentenced to serve only a term of probation; or 
(ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction). (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court. 
(b)Federal notification 
(1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2021 and may register to vote in any such election and provide such individual with any materials that are necessary to register to vote in any such election. (2)Date of notification (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given— 
(i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or (ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons. 
(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress. 1406.DefinitionsFor purposes of this subtitle: 
(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility). (2)ElectionThe term election means— 
(A)a general, special, primary, or runoff election; (B)a convention or caucus of a political party held to nominate a candidate; 
(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or (D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President. 
(3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States. (4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning— 
(A)the individual’s freedom of movement; (B)the payment of damages by the individual; 
(C)periodic reporting by the individual to an officer of the court; or (D)supervision of the individual by an officer of the court. 
1407.Relation to other laws 
(a)State laws relating to voting rightsNothing in this subtitle be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this subtitle. (b)Certain Federal ActsThe rights and remedies established by this subtitle are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). 
1408.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 1403. 1409.Effective dateThis subtitle shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act. 
FPromoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
1501.Short titleThis subtitle may be cited as the Voter Confidence and Increased Accessibility Act of 2021.  1502.Paper ballot and manual counting requirements (a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows: 
 
(2)Paper ballot requirement 
(A)Voter-verified paper ballots 
(i)Paper ballot requirement 
(I)The voting system shall require the use of an individual, durable, voter-verified paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand. (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii). 
(III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent. (ii)Preservation as official recordThe individual, durable, voter-verified paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used. 
(iii)Manual counting requirements for recounts and audits 
(I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office. (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified paper ballots shall be the true and correct record of the votes cast. 
(iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters. (B)Special rule for treatment of disputes when paper ballots have been shown to be compromised (i)In generalIn the event that— 
(I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,the determination of the appropriate remedy with respect to the election shall be made in accordance with applicable State law, except that the electronic tally shall not be used as the exclusive basis for determining the official certified result.  
(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots.. (b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. 
(c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended— (1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); 
(2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and 
(4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3). 1503.Accessibility and ballot verification for individuals with disabilities (a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows: 
 
(B) 
(i)ensure that individuals with disabilities and others are given an equivalent opportunity to vote, including with privacy and independence, in a manner that produces a voter-verified paper ballot as for other voters; (ii)satisfy the requirement of subparagraph (A) through the use of a sufficient number, but at least one, of voting systems, as determined by the Commission in consultation with the United States Access Board and the National Institute of Standards and Technology, equipped to serve individuals with and without disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, for all in person voting options; and 
(iii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— (I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and 
(II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot;. (b)Specific requirement of study, testing, and development of accessible voting options (1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— 
(A)by redesignating section 247 as section 248; and (B)by inserting after section 246 the following new section: 
 
247.Study and report on accessible voting options 
(a)Grants to study and reportThe Commission, in coordination with the Access Board and the Cybersecurity and Infrastructure Security Agency, shall make grants to not fewer than three eligible entities to study, test, and develop accessible and secure remote voting systems and voting, verification, and casting devices to enhance the accessibility of voting and verification for individuals with disabilities. (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Commission (at such time and in such form as the Commission may require) an application containing— 
(1)a certification that the entity shall complete the activities carried out with the grant not later than January 1, 2024; and (2)such other information and certifications as the Commission may require. 
(c)Availability of technologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems. (d)Coordination with grants for technology improvementsThe Commission shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Commission determines necessary to provide for the advancement of accessible voting technology. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $10,000,000, to remain available until expended.. (2)Clerical amendmentThe table of contents of such Act is amended— 
(A)by redesignating the item relating to section 247 as relating to section 248; and (B)by inserting after the item relating to section 246 the following new item: 
 
 
Sec. 247. Study and report on accessible voting options.. 
(c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle. (d)Permitting use of funds for protection and advocacy systems To support actions To enforce election-Related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. 
1504.Durability and readability requirements for ballotsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:  (7)Durability and readability requirements for ballots (A)Durability requirements for paper ballots (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper. 
(ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months. (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities.. 
1505.Study and report on optimal ballot design 
(a)StudyThe Election Assistance Commission shall conduct a study of the best ways to design ballots used in elections for public office, including paper ballots and electronic or digital ballots, to minimize confusion and user errors. (b)ReportNot later than January 1, 2022, the Election Assistance Commission shall submit to Congress a report on the study conducted under subsection (a). 
1506.Paper ballot printing requirementsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)), as amended by section 1504, is further amended by adding at the end the following new paragraph:  (8)Printing requirements for ballotsAll paper ballots used in an election for Federal office shall be printed in the United States on paper manufactured in the United States.. 
1507.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:  (d)Effective Date (1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006. 
(2)Special rule for certain requirements 
(A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2021 shall apply with respect to voting systems used for any election for Federal office held in 2022 or any succeeding year. (B)Delay for jurisdictions using certain paper record printers or certain systems using or producing voter-verifiable paper records in 2020 (i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2022 were a reference to 2024, but only with respect to the following requirements of this section: 
(I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-verified paper ballots). (II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot). 
(III)Paragraph (7) of subsection (a) (relating to durability and readability requirements for ballots). (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction— 
(I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(iii)(i) and (II), and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2021), for the administration of the regularly scheduled general election for Federal office held in November 2020; and (II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before 2024. 
(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems 
(I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank pre-printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause. (II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot. 
(III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a pre-printed blank paper ballot. The notice shall take into consideration factors including the linguistic preferences of voters in the jurisdiction. (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank pre-printed paper ballot. 
(V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i). (C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to any election for Federal office held in 2022 or any succeeding year were a reference to elections for Federal office occurring held in 2024 or each succeeding year, but only with respect to paragraph (3)(B)(iii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot).. 
GProvisional Ballots 
1601.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards 
(a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official of the jurisdiction in which the individual is registered shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote. 
(2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022. (e)Uniform and nondiscriminatory standards (1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots. 
(2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022.. (b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State. 
HEarly Voting 
1611.Early voting 
(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a) and section 1101(a), is amended— (1)by redesignating sections 306 and 307 as sections 307 and 308; and 
(2)by inserting after section 305 the following new section:  306.Early voting (a)Requiring Voting Prior to Date of Election (1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date. 
(2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election. (b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— 
(1)allow such voting for no less than 10 hours on each day;  (2)have uniform hours each day for which such voting occurs; and 
(3)allow such voting to be held for some period of time prior to 9:00 a.m (local time) and some period of time after 5:00 p.m. (local time). (c)Location of polling places (1)Proximity to public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route. 
(2)Availability in rural areasThe State shall ensure that polling places which allow voting during an early voting period under subsection (a) will be located in rural areas of the State, and shall ensure that such polling places are located in communities which will provide the greatest opportunity for residents of rural areas to vote during the early voting period.  (3)College campusesThe State shall ensure that polling places which allow voting during an early voting period under subsection (a) will be located on campuses of institutions of higher education in the State. 
(d)Standards 
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout. 
(e)Ballot processing and scanning requirements 
(1)In generalThe State shall begin processing and scanning ballots cast during in-person early voting for tabulation at least 14 days prior to the date of the election involved. (2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election. 
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Conforming amendment relating to issuance of voluntary guidance by Election Assistance CommissionSection 321(b) of such Act (52 U.S.C. 21101(b)), as redesignated and amended by section 1101(b), is amended— 
(1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (5)except as provided in paragraph (4), in the case of the recommendations with respect to any section added by the For the People Act of 2021, June 30, 2022.. 
(c)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c) and section 1101(c), is amended— (1)by redesignating the items relating to sections 306 and 307 as relating to sections 307 and 308; and 
(2)by inserting after the item relating to section 305 the following new item:   Sec. 306. Early voting. . IVoting by Mail 1621.Voting by mail (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), and section 1611(a), is amended— 
(1)by redesignating sections 307 and 308 as sections 308 and 309; and (2)by inserting after section 306 the following new section: 
 
307.Promoting ability of voters to vote by mail 
(a)Uniform availability of absentee voting to all voters 
(1)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail. (2)Administration of voting by mail (A)Prohibiting identification requirement as condition of obtaining ballotA State may not require an individual to provide any form of identification as a condition of obtaining an absentee ballot, except that nothing in this paragraph may be construed to prevent a State from requiring a signature of the individual or similar affirmation as a condition of obtaining an absentee ballot. 
(B)Prohibiting requirement to provide notarization or witness signature as condition of obtaining or casting ballotA State may not require notarization or witness signature or other formal authentication (other than voter attestation) as a condition of obtaining or casting an absentee ballot. (C)Deadline for returning ballotA State may impose a reasonable deadline for requesting the absentee ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. 
(3)No effect on identification requirements for first-time voters registering by mailNothing in this subsection may be construed to exempt any individual described in paragraph (1) of section 303(b) from meeting the requirements of paragraph (2) of such section. (b)Due process requirements for States requiring signature verification (1)Requirement (A)In generalA State may not impose a signature verification requirement as a condition of accepting and counting an absentee ballot submitted by any individual with respect to an election for Federal office unless the State meets the due process requirements described in paragraph (2). 
(B)Signature verification requirement describedIn this subsection, a signature verification requirement is a requirement that an election official verify the identification of an individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State or another official record or other document used by the State to verify the signatures of voters. (2)Due process requirements (A)Notice and opportunity to cure discrepancy in signaturesIf an individual submits an absentee ballot and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall— 
(i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) text message and electronic mail that— (I)a discrepancy exists between the signature on such ballot and the signature of the individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, and 
(II)if such discrepancy is not cured prior to the expiration of the 10-day period which begins on the date the official notifies the individual of the discrepancy, such ballot will not be counted; and (ii)cure such discrepancy and count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods. 
(B)Notice and opportunity to cure missing signature or other defectIf an individual submits an absentee ballot without a signature or submits an absentee ballot with another defect which, if left uncured, would cause the ballot to not be counted, the appropriate State or local election official, prior to making a final determination as to the validity of the ballot, shall— (i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) text message and electronic mail that— 
(I)the ballot did not include a signature or has some other defect, and (II)if the individual does not provide the missing signature or cure the other defect prior to the expiration of the 10-day period which begins on the date the official notifies the individual that the ballot did not include a signature or has some other defect, such ballot will not be counted; and 
(ii)count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with the missing signature on a form proscribed by the State or cures the other defect.This subparagraph does not apply with respect to a defect consisting of the failure of a ballot to meet the applicable deadline for the acceptance of the ballot, as described in subsection (e).  (C)Other requirementsAn election official may not make a determination that a discrepancy exists between the signature on an absentee ballot and the signature of the individual who submits the ballot on the official list of registered voters in the State or other official record or other document used by the State to verify the signatures of voters unless— 
(i)at least 2 election officials make the determination;  (ii)each official who makes the determination has received training in procedures used to verify signatures; and  
(iii)of the officials who make the determination, at least one is affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State and at least one is affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State. (3)Report (A)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official shall submit to Congress and the Commission a report containing the following information for the applicable Federal election cycle in the State: 
(i)The number of ballots invalidated due to a discrepancy under this subsection. (ii)Description of attempts to contact voters to provide notice as required by this subsection. 
(iii)Description of the cure process developed by such State pursuant to this subsection, including the number of ballots determined valid as a result of such process. (B)Federal election cycle definedFor purposes of this subsection, the term Federal election cycle means the period beginning on January 1 of any odd numbered year and ending on December 31 of the following year. 
(4)Rule of constructionNothing in this subsection shall be construed— (A)to prohibit a State from rejecting a ballot attempted to be cast in an election for Federal office by an individual who is not eligible to vote in the election; or 
(B)to prohibit a State from providing an individual with more time and more methods for curing a discrepancy in the individual’s signature, providing a missing signature, or curing any other defect than the State is required to provide under this subsection. (c)Transmission of applications, ballots, and balloting materials to voters (1)Automatic transmission of absentee ballot applications by mail (A)Transmission of applicationsNot later than 60 days before the date of an election for Federal office, the appropriate State or local election official shall transmit by mail an application for an absentee ballot for the election to each individual who is registered to vote in the election, or, in the case of any State that does not register voters, all individuals who are in the State’s central voter file (or if the State does not keep a central voter file, all individuals who are eligible to vote in such election). 
(B)Exception for individuals already receiving applications automaticallySubparagraph (A) does not apply with respect to an individual to whom the State is already required to transmit an application for an absentee ballot for the election because the individual exercised the option described in subparagraph (D) of paragraph (2) to treat an application for an absentee ballot in a previous election for Federal office in the State as an application for an absentee ballot in all subsequent elections for Federal office in the State. (C)Exception for States transmitting ballots without applicationSubparagraph (A) does not apply with respect to a State which transmits a ballot in an election for Federal office in the State to a voter prior to the date of the election without regard to whether or not the voter submitted an application for the ballot to the State. 
(D)Rule of constructionNothing in this paragraph may be construed to prohibit an individual from submitting to the appropriate State or local election official an application for an absentee ballot in an election for Federal office, including through the methods described in paragraph (2).  (2)Other methods for applying for absentee ballot (A)In generalIn addition to such other methods as the State may establish for an individual to apply for an absentee ballot, the State shall permit an individual— 
(i)to submit an application for an absentee ballot online; and (ii)to submit an application for an absentee ballot through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this paragraph to the services made available online. 
(B)Treatment of websitesThe State shall be considered to meet the requirements of subparagraph (A)(i) if the website of the appropriate State or local election official allows an application for an absentee ballot to be completed and submitted online and if the website permits the individual— (i)to print the application so that the individual may complete the application and return it to the official; or 
(ii)request that a paper copy of the application be transmitted to the individual by mail or electronic mail so that the individual may complete the application and return it to the official. (C)Ensuring delivery prior to electionIf an individual who is eligible to vote in an election for Federal office submits an application for an absentee ballot in the election, the appropriate State or local election official shall ensure that the ballot and relating voting materials are received by the individual prior to the date of the election so long as the individual’s application is received by the official not later than 5 days (excluding Saturdays, Sundays, and legal public holidays) before the date of the election, except that nothing in this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of absentee ballot applications submitted or received after such required period. 
(D)Application for all future electionsAt the option of an individual, a State shall treat the individual’s application to vote by absentee ballot by mail in an election for Federal office as an application for an absentee ballot by mail in all subsequent Federal elections held in the State. (3)Same-day processingThe United States Postal Service shall ensure, to the maximum extent practicable, that ballots are processed and cleared from any postal facility or post office on the same day the ballots are received at such a facility or post office.  
(d)Accessibility for individuals with disabilitiesThe State shall ensure that all absentee ballot applications, absentee ballots, and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters. (e)Uniform deadline for acceptance of mailed ballots (1)In GeneralA State may not refuse to accept or process a ballot submitted by an individual by mail with respect to an election for Federal office in the State on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official if— 
(A)the ballot is postmarked or otherwise indicated by the United States Postal Service to have been mailed on or before the date of the election, or has been signed by the voter on or before the date of the election; and (B)the ballot is received by the appropriate election official prior to the expiration of the 10-day period which begins on the date of the election. 
(2)Rule of constructionNothing in this subsection shall be construed to prohibit a State from having a law that allows for counting of ballots in an election for Federal office that are received through the mail after the date that is 10 days after the date of the election. (f)Alternative methods of returning ballots (1)In generalIn addition to permitting an individual to whom a ballot in an election was provided under this section to return the ballot to an election official by mail, the State shall permit the individual to cast the ballot by delivering the ballot at such times and to such locations as the State may establish, including— 
(A)permitting the individual to deliver the ballot to a polling place on any date on which voting in the election is held at the polling place; and (B)permitting the individual to deliver the ballot to a designated ballot drop-off location, a tribally designated building, or the office of a State or local election official. 
(2)Permitting voters to designate other person to return ballotThe State— (A)shall permit a voter to designate any person to return a voted and sealed absentee ballot to the post office, a ballot drop-off location, tribally designated building, or election office so long as the person designated to return the ballot does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis; and 
(B)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, a ballot drop off location, tribally designated building, or election office. (g)Ballot processing and scanning requirements (1)In generalThe State shall begin processing and scanning ballots cast by mail for tabulation at least 14 days prior to the date of the election involved. 
(2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election. (h)Prohibiting certain restrictions on access to voting materials (1)Distribution of absentee ballot applications by third partiesA State may not prohibit any person from providing an application for an absentee ballot in the election to any individual who is eligible to vote in the election.  
(2)Unsolicited provision of voter registration applications by election officialsA State may not prohibit an election official from providing an unsolicited application to register to vote in an election for Federal office to any individual who is eligible to register to vote in the election.  (i)Rule of constructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots. 
(j)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (k)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. 
(b)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), and section 1611(c), is amended— (1)by redesignating the items relating to sections 307 and 308 as relating to sections 308 and 309; and 
(2)by inserting after the item relating to section 306 the following new item:   Sec. 307. Promoting ability of voters to vote by mail.. (c)Development of alternative verification methods (1)Development of standardsThe National Institute of Standards, in consultation with the Election Assistance Commission, shall develop standards for the use of alternative methods which could be used in place of signature verification requirements for purposes of verifying the identification of an individual voting by absentee ballot in elections for Federal office. 
(2)Public notice and commentThe National Institute of Standards shall solicit comments from the public in the development of standards under paragraph (1). (3)DeadlineNot later than 1 year after the date of the enactment of this Act, the National Institute of Standards shall publish the standards developed under paragraph (1). 
1622.Absentee ballot tracking program 
(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), and section 1621(a), is amended— (1)by redesignating sections 308 and 309 as sections 309 and 310; and 
(2)by inserting after section 307 the following new section:  308.Absentee ballot tracking program (a)RequirementEach State shall carry out a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office. 
(b)Information on whether vote was acceptedThe information referred to under subsection (a) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was accepted, and, in the case of a vote which was rejected, the reasons therefor. (c)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the requirements of subsection (a) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such subsection. 
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Reimbursement for costs incurred by States in establishing programSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following new part: 
 
7Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm Receipt of Absentee Ballots 
297.Payments to States 
(a)Payments For Costs of ProgramIn accordance with this section, the Commission shall make a payment to a State to reimburse the State for the costs incurred in establishing the absentee ballot tracking program under section 308 (including costs incurred prior to the date of the enactment of this part).  (b)Certification of Compliance and Costs (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission a statement containing— 
(A)a certification that the State has established an absentee ballot tracking program with respect to elections for Federal office held in the State; and  (B)a statement of the costs incurred by the State in establishing the program. 
(2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the costs incurred by the State in establishing the absentee ballot tracking program, as set forth in the statement submitted under paragraph (1), except that such amount may not exceed the product of— (A)the number of jurisdictions in the State which are responsible for operating the program; and 
(B)$3,000. (3)Limit on number of payments receivedA State may not receive more than one payment under this part. 
297A.Authorization of Appropriations 
(a)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year such sums as may be necessary for payments under this part. (b)Continuing Availability of FundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended.. 
(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), and section 1621(b), is amended— (1)by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm Receipt of Absentee Ballots  
Sec. 297. Payments to States.  
Sec. 297A. Authorization of appropriations.; 
(2)by redesignating the items relating to sections 308 and 309 as relating to sections 309 and 310; and (3)by inserting after the item relating to section 307 the following new item: 
 
 
Sec. 308. Absentee ballot tracking program.. 
1623.Voting materials postage 
(a)Prepayment of postage on return envelopes 
(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), section 1621(a), and section 1622(a), is amended— (A)by redesignating sections 309 and 310 as sections 310 and 311; and 
(B)by inserting after section 308 the following new section:  309.Prepayment of postage on return envelopes for voting materials (a)Provision of return envelopesThe appropriate State or local election official shall provide a self-sealing return envelope with— 
(1)any voter registration application form transmitted to a registrant by mail; (2)any application for an absentee ballot transmitted to an applicant by mail; and 
(3)any blank absentee ballot transmitted to a voter by mail. (b)Prepayment of postageConsistent with regulations of the United States Postal Service, the State or the unit of local government responsible for the administration of the election involved shall prepay the postage on any envelope provided under subsection (a). 
(c)No effect on ballots or balloting materials transmitted to absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (d)Effective dateThis section shall take effect on the date that is 90 days after the date of the enactment of this section, except that— 
(1)State and local jurisdictions shall make arrangements with the United States Postal Service to pay for all postage costs that such jurisdictions would be required to pay under this section if this section took effect on the date of enactment; and (2)States shall take all reasonable efforts to provide self-sealing return envelopes as provided in this section.. 
(2)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), and section 1621(b), is amended— (A)by redesignating the items relating to sections 309 and 310 as relating to sections 310 and 311; and 
(B)by inserting after the item relating to section 308 the following new item:   Sec. 309. Prepayment of postage on return envelopes for voting materials.. (b)Role of United States Postal Service (1)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following: 
 
3407.Voting materials; restrictions on operational changes prior to elections 
(a)Any voter registration application, absentee ballot application, or absentee ballot with respect to any election for Federal office shall be carried in accordance with the service standards established for first-class mail, regardless of the class of postage prepaid.  (b)In the case of any election mail carried by the Postal Service that consists of a ballot, the Postal Service shall indicate on the ballot envelope, using a postmark or otherwise— 
(1)the fact that the ballot was carried by the Postal Service; and (2)the date on which the ballot was mailed. 
(c)During the 120-day period which ends on the date of an election for Federal office, the Postal Service may not carry out any new operational change that would restrict the prompt and reliable delivery of voting materials with respect to the election, including voter registration applications, absentee ballot applications, and absentee ballots. This paragraph applies to operational changes which include removing or eliminating any mail collection box without immediately replacing it, and removing, decommissioning, or any other form of stopping the operation of mail sorting machines, other than for routine maintenance. (d)The Postal Service shall appoint an Election Mail Coordinator in every Postal Area and District to facilitate relevant information sharing with State, territorial, local, and tribal election officials in regards to the mailing of voter registration applications, absentee ballot applications, and absentee ballots. 
(e)As used in this section— (1)the term absentee ballot means any ballot transmitted by a voter by mail in an election for Federal office, but does not include any ballot covered by section 3406; and 
(2)the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. (f)Nothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). . 
(2)Mail-in ballots and Postal Service barcode service 
(A)In generalSection 3001 of title 39, United States Code, is amended by adding at the end the following:  (p)Any ballot sent within the United States for an election for Federal office is nonmailable and shall not be carried or delivered by mail unless the ballot is mailed in an envelope that— 
(1)contains a Postal Service barcode (or successive service or marking) that enables tracking of each individual ballot; (2)satisfies requirements for ballot envelope design that the Postal Service may promulgate by regulation; 
(3)satisfies requirements for machineable letters that the Postal Service may promulgate by regulation; and (4)includes the Official Election Mail Logo (or any successor label that the Postal Service may establish for ballots).. 
(B)ApplicationThe amendment made by subsection (a) shall apply to any election for Federal office occurring after the date of enactment of this Act.  (3)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following: 
 
 
3407. Voting materials; restrictions on operational changes prior to elections.. 
1624.Study and report on vote-by-mail procedures 
(a)StudyThe Election Assistance Commission shall conduct a study on the 2020 elections and compile a list of recommendations to— (1)help States transitioning to vote-by-mail procedures; and 
(2)improve their current vote-by-mail systems.  (b)ReportNot later than January 1, 2022, the Election Assistance Commission shall submit to Congress a report on the study conducted under subsection (a). 
JAbsent Uniformed Services Voters and Overseas Voters 
1701.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:  (c)Reports on Availability, transmission, and receipt of absentee ballots (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Election Assistance Commission (hereafter in this subsection referred to as the Commission), and the Presidential Designee, and make that report publicly available that same day, certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election. 
(2)Pre-election report on absentee ballot transmissionNot later than 43 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Commission, and the Presidential Designee, and make that report publicly available that same day, certifying whether all absentee ballots have been transmitted by not later than 45 days before the election to all qualified absent uniformed services and overseas voters whose requests were received at least 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission, and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election. (3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Attorney General, the Commission, and the Presidential Designee on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day.. 
1702.Enforcement 
(a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:  105.Enforcement (a)Action by Attorney General (1)In generalThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title. 
(2)PenaltyIn a civil action brought under paragraph (1), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State— (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or 
(B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation. (3)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year. 
(b)Private right of actionA person who is aggrieved by a State's violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title. (c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section.. 
(b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act. 1703.Revisions to 45-day absentee ballot transmission rule (a)Repeal of waiver authority (1)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking subsection (g). 
(2)Conforming amendmentSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking except as provided in subsection (g),. (b)Requiring use of express delivery in case of failure To meet requirementSection 102 of such Act (52 U.S.C. 20302), as amended by subsection (a), is amended by inserting after subsection (f) the following new subsection: 
 
(g)Requiring use of express delivery in case of failure To transmit ballots within deadlines 
(1)Transmission of ballot by express deliveryIf a State fails to meet the requirement of subsection (a)(8)(A) to transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter not later than 45 days before the election (in the case in which the request is received at least 45 days before the election)— (A)the State shall transmit the ballot to the voter by express delivery; or 
(B)in the case of a voter who has designated that absentee ballots be transmitted electronically in accordance with subsection (f)(1), the State shall transmit the ballot to the voter electronically. (2)Special rule for transmission fewer than 40 days before the electionIf, in carrying out paragraph (1), a State transmits an absentee ballot to an absent uniformed services voter or overseas voter fewer than 40 days before the election, the State shall enable the ballot to be returned by the voter by express delivery, except that in the case of an absentee ballot of an absent uniformed services voter for a regularly scheduled general election for Federal office, the State may satisfy the requirement of this paragraph by notifying the voter of the procedures for the collection and delivery of such ballots under section 103A. 
(3)Payment for use of express deliveryThe State shall be responsible for the payment of the costs associated with the use of express delivery for the transmittal of ballots under this subsection.. (c)Clarification of treatment of weekendsSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking the election; and inserting the following: the election (or, if the 45th day preceding the election is a weekend or legal public holiday, not later than the most recent weekday which precedes such 45th day and which is not a legal public holiday, but only if the request is received by at least such most recent weekday);. 
1704.Use of single absentee ballot application for subsequent elections 
(a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows:  104.Use of single application for subsequent elections (a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election. 
(b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State. (c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act. 1705.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by adding at the end the following new subsection: 
 
(j)Guarantee of residency for spouses and dependents of absent members of uniformed serviceFor the purposes of voting for in any election for any Federal office or any State or local office, a spouse or dependent of an individual who is an absent uniformed services voter described in subparagraph (A) or (B) of section 107(1) shall not, solely by reason of that individual’s absence and without regard to whether or not such spouse or dependent is accompanying that individual— (1)be deemed to have lost a residence or domicile in that State, without regard to whether or not that individual intends to return to that State; 
(2)be deemed to have acquired a residence or domicile in any other State; or (3)be deemed to have become a resident in or a resident of any other State.. 
1706.Requiring transmission of blank absentee ballots under UOCAVA to certain voters 
(a)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) is amended by inserting after section 103B the following new section:  103C.Transmission of blank absentee ballots to certain other voters (a)In general (1)State responsibilitiesSubject to the provisions of this section, each State shall transmit blank absentee ballots electronically to qualified individuals who request such ballots in the same manner and under the same terms and conditions under which the State transmits such ballots electronically to absent uniformed services voters and overseas voters under the provisions of section 102(f), except that no such marked ballots shall be returned electronically. 
(2)RequirementsAny blank absentee ballot transmitted to a qualified individual under this section— (A)must comply with the language requirements under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); and 
(B)must comply with the disability requirements under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d). (3)AffirmationThe State may not transmit a ballot to a qualified individual under this section unless the individual provides the State with a signed affirmation in electronic form that— 
(A)the individual is a qualified individual (as defined in subsection (b)); (B)the individual has not and will not cast another ballot with respect to the election; and 
(C)acknowledges that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury. (4)Clarification regarding free postageAn absentee ballot obtained by a qualified individual under this section shall be considered balloting materials as defined in section 107 for purposes of section 3406 of title 39, United States Code. 
(5)Prohibiting refusal to accept ballot for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid blank absentee ballot which was transmitted to a qualified individual under this section and used by the individual to vote in the election solely on the basis of the following: (A)Notarization or witness signature requirements. 
(B)Restrictions on paper type, including weight and size. (C)Restrictions on envelope type, including weight and size. 
(b)Qualified individual 
(1)In generalIn this section, except as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in an election for Federal office and who meets any of the following requirements: (A)The individual— 
(i)has previously requested an absentee ballot from the State or jurisdiction in which such individual is registered to vote; and (ii)has not received such absentee ballot at least 2 days before the date of the election. 
(B)The individual— (i)resides in an area of a State with respect to which an emergency or public health emergency has been declared by the chief executive of the State or of the area involved within 5 days of the date of the election under the laws of the State due to reasons including a natural disaster, including severe weather, or an infectious disease; and 
(ii)has not previously requested an absentee ballot. (C)The individual expects to be absent from such individual’s jurisdiction on the date of the election due to professional or volunteer service in response to a natural disaster or emergency as described in subparagraph (B). 
(D)The individual is hospitalized or expects to be hospitalized on the date of the election. (E)The individual is an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and resides in a State which does not offer voters the ability to use secure and accessible remote ballot marking. For purposes of this subparagraph, a State shall permit an individual to self-certify that the individual is an individual with a disability. 
(2)Exclusion of absent uniformed services and overseas votersThe term qualified individual shall not include an absent uniformed services voter or an overseas voter. (c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Conforming amendmentSection 102(a) of such Act (52 U.S.C. 20302(a)) is amended— 
(1)by striking and at the end of paragraph (10); (2)by striking the period at the end of paragraph (11) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (12)meet the requirements of section 103C with respect to the provision of blank absentee ballots for the use of qualified individuals described in such section.. 
(c)Clerical amendmentsThe table of contents of such Act is amended by inserting the following after section 103:   Sec. 103A. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters.  Sec. 103B. Federal voting assistance program improvements.  Sec. 103C. Transmission of blank absentee ballots to certain other voters.. 1707.Department of Justice report on voter disenfranchisementNot later than 1 year of enactment of this Act, the Attorney General shall submit to Congress a report on the impact of wide-spread mail-in voting on the ability of active duty military servicemembers to vote, how quickly their votes are counted, and whether higher volumes of mail-in votes makes it harder for such individuals to vote in federal elections. 
1708.Effective dateExcept as provided in section 1702(b) and section 1704(b), the amendments made by this subtitle shall apply with respect to elections occurring on or after January 1, 2022. KPoll Worker Recruitment and Training 1801.Grants to States for poll worker recruitment and training (a)Grants by Election Assistance Commission (1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall, subject to the availability of appropriations provided to carry out this section, make a grant to each eligible State for recruiting and training individuals to serve as poll workers on dates of elections for public office. 
(2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning. (3)Access and cultural considerationsThe Commission shall ensure that the manual described in paragraph (2) provides training in methods that will enable poll workers to provide access and delivery of services in a culturally competent manner to all voters who use their services, including those with limited English proficiency, diverse cultural and ethnic backgrounds, disabilities, and regardless of gender, sexual orientation, or gender identity. These methods must ensure that each voter will have access to poll worker services that are delivered in a manner that meets the unique needs of the voter. 
(b)Requirements for Eligibility 
(1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require. (2)Contents of ApplicationEach application submitted under paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; (B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities; 
(C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as poll workers after recruitment and training with the funds provided under this section;  (D)provide assurances that the State will dedicate poll worker recruitment efforts with respect to youth and minors, including by recruiting at institutions of higher education and secondary education; and 
(E)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section. (c)Amount of Grant (1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— 
(A)the aggregate amount made available for grants to States under this section; and (B)the voting age population percentage for the State. 
(2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of— (A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and 
(B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census). (d)Reports to Congress (1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant. 
(2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate. (e)Funding (1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended. 
(2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission. 1802.State definedIn this subtitle, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
LEnhancement of Enforcement 
1811.Enhancement of enforcement of Help America Vote Act of 2002 
(a)Complaints; availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— (1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and 
(2)by adding at the end the following new subsections:  (b)Filing of Complaints by Aggrieved Persons (1)In generalA person who is aggrieved by a violation of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved. 
(2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved. (c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III. 
(d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection.. (b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2022 or any succeeding year. 
MFederal Election Integrity 
1821.Prohibition on campaign activities by chief State election administration officials 
(a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:  319A.Campaign activities by chief State election administration officials (a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority. 
(b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law. (c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— 
(1)holding any position (including any unpaid or honorary position) with an authorized committee of a candidate, or participating in any decision-making of an authorized committee of a candidate; (2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office; 
(3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and (4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office). 
(d)Exception in case of recusal from administration of elections involving official or immediate family member 
(1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate, but only if— (A)such official recuses himself or herself from all of the official’s responsibilities for the administration of such election; and 
(B)the official who assumes responsibility for supervising the administration of the election does not report directly to such official. (2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.. 
(b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2021. NPromoting Voter Access Through Election Administration Improvements 1Promoting Voter Access 1901.Treatment of institutions of higher education (a)Treatment of certain institutions as voter registration agencies under National Voter Registration Act of 1993Section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended— 
(1)in paragraph (2)— (A)by striking and at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(C)each institution of higher education which has a program participation agreement in effect with the Secretary of Education under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094), other than an institution which is treated as a contributing agency under the Automatic Voter Registration Act of 2021.; and (2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, including enrollment in a program of distance education, as defined in section 103(7) of the Higher Education Act of 1965 (20 U.S.C. 1003(7)), after assistance,. 
(b)Responsibilities of institutions under Higher Education Act of 1965 
(1)In generalSection 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) is amended to read as follows:  (23) (A) (i)The institution will ensure that an appropriate staff person or office is designated publicly as a Campus Vote Coordinator and will ensure that such person’s or office’s contact information is included on the institution’s website. 
(ii)Not fewer than twice during each calendar year (beginning with 2021), the Campus Vote Coordinator shall transmit electronically to each student enrolled in the institution (including students enrolled in distance education programs) a message containing the following information: (I)Information on the location of polling places in the jurisdiction in which the institution is located, together with information on available methods of transportation to and from such polling places. 
(II)A referral to a government-affiliated website or online platform which provides centralized voter registration information for all States, including access to applicable voter registration forms and information to assist individuals who are not registered to vote in registering to vote. (III)Any additional voter registration and voting information the Coordinator considers appropriate, in consultation with the appropriate State election official. 
(iii)In addition to transmitting the message described in clause (ii) not fewer than twice during each calendar year, the Campus Vote Coordinator shall transmit the message under such clause, and shall include on the institution's website and boost awareness on the institution's social media platforms, not fewer than 30 days prior to the deadline for registering to vote for any election for Federal, State, or local office in the State. (B)If the institution in its normal course of operations requests each student registering for enrollment in a course of study, including students registering for enrollment in a program of distance education, to affirm whether or not the student is a United States citizen, the institution will comply with the applicable requirements for a contributing agency under the Automatic Voter Registration Act of 2021. 
(C)If the institution is not described in subparagraph (B), the institution will comply with the requirements for a voter registration agency in the State in which it is located in accordance with section 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506). (D)This paragraph applies only with respect to an institution which is located in a State to which section 4(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20503(b)) does not apply.. 
(2)Effective dateThe amendments made by this subsection shall apply with respect to elections held on or after January 1, 2022. (c)Grants to institutions demonstrating excellence in student voter registration (1)Grants authorizedThe Secretary of Education may award competitive grants to public and private nonprofit institutions of higher education that are subject to the requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)), as amended by subsection (a), and that the Secretary determines have demonstrated excellence in registering students to vote in elections for public office beyond meeting the minimum requirements of such section. 
(2)EligibilityAn institution of higher education is eligible to receive a grant under this subsection if the institution submits to the Secretary of Education, at such time and in such form as the Secretary may require, an application containing such information and assurances as the Secretary may require to make the determination described in paragraph (1), including information and assurances that the institution carried out activities to promote voter registration by students, such as the following: (A)Sponsoring large on-campus voter mobilization efforts. 
(B)Engaging the surrounding community in nonpartisan voter registration and get out the vote efforts, including initiatives to facilitate the enfranchisement of groups of individuals that have historically faced barriers to voting. (C)Creating a website for students with centralized information about voter registration and election dates. 
(D)Inviting candidates to speak on campus. (E)Offering rides to students to the polls to increase voter education, registration, and mobilization. 
(3)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022 and each succeeding fiscal year such sums as may be necessary to award grants under this subsection. Of the funds appropriated, the Secretary shall ensure that 25 percent is reserved for Minority Institutions described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (d)Sense of Congress relating to option of students To register in jurisdiction of institution of higher education or jurisdiction of domicileIt is the sense of Congress that, as provided under existing law, students who attend an institution of higher education and reside in the jurisdiction of the institution while attending the institution should have the option of registering to vote, without being subjected to intimidation or deceptive practices, in elections for Federal office in that jurisdiction or in the jurisdiction of their own domicile. 
1902.Minimum notification requirements for voters affected by polling place changes 
(a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 1601(a), is amended— (1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection:  (f)Minimum notification requirements for voters affected by polling place changes (1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote— 
(A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election or the first day of an early voting period (whichever occurs first); or (B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election. 
(2)Methods of notificationThe State shall notify an individual under subparagraph (A) of paragraph (1) by mail, telephone, and (if available) text message and electronic mail, taking into consideration factors which include the linguistic preferences of voters in the jurisdiction. (3)Placement of signs at closed polling placesIf a location which served as a polling place in an election for Federal office does not serve as a polling place in the next election for Federal office held in the jurisdiction involved, the State shall ensure that signs are posted at such location on the date of the election and during any early voting period for the election containing the following information, taking into consideration factors which include the linguistic preferences of voters in the jurisdiction: 
(A)A statement that the location is not serving as a polling place in the election. (B)The locations serving as polling places in the election in the jurisdiction involved. 
(C)Contact information, including a telephone number and website, for the appropriate State or local election official through which an individual may find the polling place to which the individual is assigned for the election. (4)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2021.. 
(b)Conforming amendmentSection 302(g) of such Act (52 U.S.C. 21082(g)), as redesignated by subsection (a) and as amended by section 1601(b), is amended by striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2), and (f)(4). 1903.Permitting use of sworn written statement to meet identification requirements for voting (a)Permitting use of statementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Permitting use of sworn written statement to meet identification requirements 
(a)Use of statement 
(1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement— (A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identity and attesting that the individual is eligible to vote in the election; or 
(B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A). (2)Development of pre-printed version of statement by CommissionThe Commission shall develop a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature for use by election officials in States which are subject to paragraph (1). 
(3)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall— (A)make copies of the pre-printed version of the statement described in paragraph (1)(A) which is prepared by the Commission available at polling places for election officials to distribute to individuals who desire to vote in person; and 
(B)include a copy of such pre-printed version of the statement with each blank absentee or other ballot transmitted to an individual who desires to vote by mail. (b)Requiring use of ballot in same manner as individuals presenting identificationAn individual who presents or submits a sworn written statement in accordance with subsection (a)(1) shall be permitted to cast a ballot in the election in the same manner as an individual who presents identification. 
(c)Exception for first-Time voters registering by mailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section.. (b)Requiring States To include information on use of sworn written statement in voting information material posted at polling placesSection 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)), as amended by section 1072(b) and section 1202(b), is amended— 
(1)by striking and at the end of subparagraph (G); (2)by striking the period at the end of subparagraph (H) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (I)in the case of a State that has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A.. 
(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:   Sec. 303A. Permitting use of sworn written statement to meet identification requirements.. (e)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 
1904.Accommodations for voters residing in Indian lands 
(a)Accommodations Described 
(1)Designation of ballot pickup and collection locationsGiven the widespread lack of residential mail delivery in Indian Country, an Indian Tribe may designate buildings as ballot pickup and collection locations with respect to an election for Federal office at no cost to the Indian Tribe. An Indian Tribe may designate one building per precinct located within Indian lands. The applicable State or political subdivision shall collect ballots from those locations. The applicable State or political subdivision shall provide the Indian Tribe with accurate precinct maps for all precincts located within Indian lands 60 days before the election. (2)Provision of mail-in and absentee ballotsThe State or political subdivision shall provide mail-in and absentee ballots with respect to an election for Federal office to each individual who is registered to vote in the election who resides on Indian lands in the State or political subdivision involved without requiring a residential address or a mail-in or absentee ballot request. 
(3)Use of designated building as residential and mailing addressThe address of a designated building that is a ballot pickup and collection location with respect to an election for Federal office may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter. If there is no tribally designated building within a voter’s precinct, the voter may use another tribally designated building within the Indian lands where the voter is located. Voters using a tribally designated building outside of the voter’s precinct may use the tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations. (4)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by subsection (b). 
(5)ClarificationNothing in this section alters the ability of an individual voter residing on Indian lands to request a ballot in a manner available to all other voters in the State. (6)DefinitionsIn this section: 
(A)Election for Federal officeThe term election for Federal office means a general, special, primary or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  (B)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(C)Indian landsThe term Indian lands includes— (i)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code; 
(ii)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602)); (iii)any land on which the seat of the Tribal Government is located; and 
(iv)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census. (D)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(E)Tribal governmentThe term Tribal Government means the recognized governing body of an Indian Tribe. (7)Enforcement (A)Attorney generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this subsection. 
(B)Private right of action 
(i)A person or Tribal Government who is aggrieved by a violation of this subsection may provide written notice of the violation to the chief election official of the State involved. (ii)An aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this subsection, if— 
(I)that person or Tribal Government provides the notice described in clause (i); and (II) (aa)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i); or 
(bb)in the case of a violation that occurs 120 days or less before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i). (iii)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under clause (i). 
(b)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended— (1)in subsection (b)(3)(C)), by striking 1990 and inserting 2010; and 
(2)by striking subsection (c) and inserting the following:  (c)Provision of voting materials in the language of a minority group (1)In GeneralWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language. 
(2)Exceptions 
(A)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting. (B)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Tribal Government of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Tribal Government does not want written translations in the minority language. 
(3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform.. (c)Effective dateThis section and the amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office. 
1905.Voter information response systems and hotline 
(a)Establishment and operation of systems and services 
(1)State-based response systemsThe Attorney General shall coordinate the establishment of a State-based response system for responding to questions and complaints from individuals voting or seeking to vote, or registering to vote or seeking to register to vote, in elections for Federal office. Such system shall provide— (A)State-specific, same-day, and immediate assistance to such individuals, including information on how to register to vote, the location and hours of operation of polling places, and how to obtain absentee ballots; and 
(B)State-specific, same-day, and immediate assistance to individuals encountering problems with registering to vote or voting, including individuals encountering intimidation or deceptive practices. (2)HotlineThe Attorney General, in consultation with State election officials, shall establish and operate a toll-free telephone service, using a telephone number that is accessible throughout the United States and that uses easily identifiable numerals, through which individuals throughout the United States— 
(A)may connect directly to the State-based response system described in paragraph (1) with respect to the State involved; (B)may obtain information on voting in elections for Federal office, including information on how to register to vote in such elections, the locations and hours of operation of polling places, and how to obtain absentee ballots; and 
(C)may report information to the Attorney General on problems encountered in registering to vote or voting, including incidences of voter intimidation or suppression. (3)Collaboration with State and local election officials (A)Collection of information from statesThe Attorney General shall coordinate the collection of information on State and local election laws and policies, including information on the statewide computerized voter registration lists maintained under title III of the Help America Vote Act of 2002, so that individuals who contact the free telephone service established under paragraph (2) on the date of an election for Federal office may receive an immediate response on that day. 
(B)Forwarding questions and complaints to StatesIf an individual contacts the free telephone service established under paragraph (2) on the date of an election for Federal office with a question or complaint with respect to a particular State or jurisdiction within a State, the Attorney General shall forward the question or complaint immediately to the appropriate election official of the State or jurisdiction so that the official may answer the question or remedy the complaint on that date. (4)Consultation requirements for development of systems and servicesThe Attorney General shall ensure that the State-based response system under paragraph (1) and the free telephone service under paragraph (2) are each developed in consultation with civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations, especially those that have experience in the operation of similar systems and services. 
(b)Use of service by individuals with disabilities and individuals with limited English language proficiencyThe Attorney General shall design and operate the telephone service established under this section in a manner that ensures that individuals with disabilities are fully able to use the service, and that assistance is provided in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965. (c)Voter Hotline Task Force (1)Appointment by attorney generalThe Attorney General shall appoint individuals (in such number as the Attorney General considers appropriate but in no event fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing analysis and assessment of the operation of the telephone service established under this section, and shall give special consideration in making appointments to the Task Force to individuals who represent civil rights organizations. At least one member of the Task Force shall be a representative of an organization promoting voting rights or civil rights which has experience in the operation of similar telephone services or in protecting the rights of individuals to vote, especially individuals who are members of racial, ethnic, or linguistic minorities or of communities who have been adversely affected by efforts to suppress voting rights. 
(2)EligibilityAn individual shall be eligible to serve on the Task Force under this subsection if the individual meets such criteria as the Attorney General may establish, except that an individual may not serve on the task force if the individual has been convicted of any criminal offense relating to voter intimidation or voter suppression. (3)Term of serviceAn individual appointed to the Task Force shall serve a single term of 2 years, except that the initial terms of the members first appointed to the Task Force shall be staggered so that there are at least 3 individuals serving on the Task Force during each year. A vacancy in the membership of the Task Force shall be filled in the same manner as the original appointment. 
(4)No compensation for serviceMembers of the Task Force shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (d)Bi-Annual report to CongressNot later than March 1 of each odd-numbered year, the Attorney General shall submit a report to Congress on the operation of the telephone service established under this section during the previous 2 years, and shall include in the report— 
(1)an enumeration of the number and type of calls that were received by the service; (2)a compilation and description of the reports made to the service by individuals citing instances of voter intimidation or suppression, together with a description of any actions taken in response to such instances of voter intimidation or suppression; 
(3)an assessment of the effectiveness of the service in making information available to all households in the United States with telephone service; (4)any recommendations developed by the Task Force established under subsection (c) with respect to how voting systems may be maintained or upgraded to better accommodate voters and better ensure the integrity of elections, including but not limited to identifying how to eliminate coordinated voter suppression efforts and how to establish effective mechanisms for distributing updates on changes to voting requirements; and 
(5)any recommendations on best practices for the State-based response systems established under subsection (a)(1). (e)Authorization of appropriations (1)AuthorizationThere are authorized to be appropriated to the Attorney General for fiscal year 2021 and each succeeding fiscal year such sums as may be necessary to carry out this section. 
(2)Set-aside for outreachOf the amounts appropriated to carry out this section for a fiscal year pursuant to the authorization under paragraph (1), not less than 15 percent shall be used for outreach activities to make the public aware of the availability of the telephone service established under this section, with an emphasis on outreach to individuals with disabilities and individuals with limited proficiency in the English language. 1906.Ensuring equitable and efficient operation of polling places (a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), section 1621(a), section 1622(a), and section 1623(a), is amended— 
(1)by redesignating sections 310 and 311 as sections 311 and 312; and (2)by inserting after section 309 the following new section: 
 
310.Ensuring equitable and efficient operation of polling places 
(a)Preventing unreasonable waiting times for voters 
(1)In generalEach State shall provide a sufficient number of voting systems, poll workers, and other election resources (including physical resources) at a polling place used in any election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, to ensure— (A)a fair and equitable waiting time for all voters in the State; and 
(B)that no individual will be required to wait longer than 30 minutes to cast a ballot at the polling place. (2)CriteriaIn determining the number of voting systems, poll workers, and other election resources provided at a polling place for purposes of paragraph (1), the State shall take into account the following factors: 
(A)The voting age population. (B)Voter turnout in past elections. 
(C)The number of voters registered. (D)The number of voters who have registered since the most recent Federal election. 
(E)Census data for the population served by the polling place, such as the proportion of the voting-age population who are under 25 years of age or who are naturalized citizens. (F)The needs and numbers of voters with disabilities and voters with limited English proficiency. 
(G)The type of voting systems used. (H)The length and complexity of initiatives, referenda, and other questions on the ballot. 
(I)Such other factors, including relevant demographic factors relating to the population served by the polling place, as the State considers appropriate. (3)Rule of constructionNothing in this subsection may be construed to authorize a State to meet the requirements of this subsection by closing any polling place, prohibiting an individual from entering a line at a polling place, or refusing to permit an individual who has arrived at a polling place prior to closing time from voting at the polling place.  
(4)GuidelinesNot later than 180 days after the date of the enactment of this section, the Commission shall establish and publish guidelines to assist States in meeting the requirements of this subsection. (5)Effective dateThis subsection shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this subsection, without regard to whether or not the Commission has established and published guidelines under paragraph (4). 
(b)Limiting variations on number of hours of operation of polling places within a State 
(1)Limitation 
(A)In generalExcept as provided in subparagraph (B) and paragraph (2), each State shall establish hours of operation for all polling places in the State on the date of any election for Federal office held in the State such that the polling place with the greatest number of hours of operation on such date is not in operation for more than 2 hours longer than the polling place with the fewest number of hours of operation on such date. (B)Permitting variance on basis of populationSubparagraph (A) does not apply to the extent that the State establishes variations in the hours of operation of polling places on the basis of the overall population or the voting age population (as the State may select) of the unit of local government in which such polling places are located. 
(2)Exceptions for polling places with hours established by units of local governmentParagraph (1) does not apply in the case of a polling place— (A)whose hours of operation are established, in accordance with State law, by the unit of local government in which the polling place is located; or 
(B)which is required pursuant to an order by a court to extend its hours of operation beyond the hours otherwise established.  (c)Minimum hours of operation outside of typical working hoursEach State shall establish hours of operation for all polling places in the State on the date of any election for Federal office held in the State such that no polling place is open for less than a total of 4 hours outside of the hours between 9:00 a.m. and 5:00 p.m. in time zone in which the polling place is located.. 
(b)Study of methods To enforce fair and equitable waiting times 
(1)StudyThe Election Assistance Commission and the Comptroller General of the United States shall conduct a joint study of the effectiveness of various methods of enforcing the requirements of section 310(a) of the Help America Vote Act of 2002, as added by subsection (a), including methods of best allocating resources to jurisdictions which have had the most difficulty in providing a fair and equitable waiting time at polling places to all voters, and to communities of color in particular. (2)ReportNot later than 18 months after the date of the enactment of this Act, the Election Assistance Commission and the Comptroller General of the United States shall publish and submit to Congress a report on the study conducted under paragraph (1). 
(c)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), section 1621(b), section 1622(c), and section 1623(a), is amended— (1)by redesignating the items relating to sections 310 and 311 as relating to sections 311 and 312; and 
(2)by inserting after the item relating to section 309 the following new item:   Sec. 310. Ensuring equitable and efficient operation of polling places.. 1907.Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office (a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), section 1621(a), section 1622(a), section 1623(a), and section 1906(a), is amended— 
(1)by redesignating sections 311 and 312 as sections 312 and 313; and (2)by inserting after section 310 the following new section: 
 
311.Use of secured drop boxes for voted absentee ballots 
(a)Requiring use of drop boxesIn each county in the State, each State shall provide in-person, secured, and clearly labeled drop boxes at which individuals may, at any time during the period described in subsection (b), drop off voted absentee ballots in an election for Federal office. (b)Minimum period for availability of drop boxesThe period described in this subsection is, with respect to an election, the period which begins 45 days before the date of the election and which ends at the time the polls close for the election in the county involved. 
(c)Accessibility 
(1)In generalEach State shall ensure that the drop boxes provided under this section are accessible for use— (A)by individuals with disabilities, as determined in consultation with the protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) of the State;  
(B)by individuals with limited proficiency in the English language; and  (C)by homeless individuals (as defined in section 103 of the McKinney–Vento Homeless Assistance Act of 1987 (42 U.S.C. 11302)) of the State. 
(2)Determination of accessibility for individuals with disabilitiesFor purposes of this subsection, drop boxes shall be considered to be accessible for use by individuals with disabilities if the drop boxes meet such criteria as the Attorney General may establish for such purposes. (3)Rule of constructionIf a State provides a drop box under this section on the grounds of or inside a building or facility which serves as a polling place for an election during the period described in subsection (b), nothing in this subsection may be construed to waive any requirements regarding the accessibility of such polling place for the use of individuals with disabilities or individuals with limited proficiency in the English language. 
(d)Number of drop boxes 
(1)Formula for determination of numberThe number of drop boxes provided under this section in a county with respect to an election shall be determined as follows: (A)In the case of a county in which the number of individuals who are residents of the county and who are registered to vote in the election is equal to or greater than 20,000, the number of drop boxes shall be a number equal to or greater than the number of such individuals divided by 20,000 (rounded to the nearest whole number). 
(B)In the case of any other county, the number of drop boxes shall be equal to or greater than one.  (C)The State shall ensure that the number of drop boxes provided is sufficient to provide a reasonable opportunity for voters to submit their voted ballots in a timely manner. 
(2)TimingFor purposes of this subsection, the number of individuals who reside in a county and who are registered to vote in the election shall be determined as of the 90th day before the date of the election. (e)Location of drop boxesThe State shall determine the location of drop boxes provided under this section in a county on the basis of criteria which ensure that the drop boxes are— 
(1)available to all voters on a non-discriminatory basis; (2)accessible to voters with disabilities (in accordance with subsection (c)); 
(3)accessible by public transportation to the greatest extent possible; (4)available during all hours of the day;  
(5)sufficiently available in all communities in the county, including rural communities and on Tribal lands within the county (subject to subsection (f)); and  (6)geographically distributed to provide a reasonable opportunity for voters to submit their voted ballot in a timely manner. 
(f)Rules for drop boxes on Tribal landsIn making a determination of the number and location of drop boxes provided under this section on Tribal lands in a county, the appropriate State and local election officials shall— (1)consult with Tribal leaders prior to making the determination; and 
(2)take into account criteria such as the availability of direct-to-door residential mail delivery, the distance and time necessary to travel to the drop box locations (including in inclement weather), modes of transportation available, conditions of roads, and the availability (if any) of public transportation. (g)Timing of scanning and processing of ballotsFor purposes of section 306(e) (relating to the timing of the processing and scanning of ballots for tabulation), a vote cast using a drop box provided under this section shall be treated in the same manner as any other vote cast during early voting. 
(h)Posting of informationOn or adjacent to each drop box provided under this section, the State shall post information on the requirements that voted absentee ballots must meet in order to be counted and tabulated in the election. (i)Remote surveillance permittedThe State may provide for the security of drop boxes through remote or electronic surveillance. 
(j)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), section 1621(b), section 1622(c), section 1623(a), and section 1906(c), is amended— 
(1)by redesignating the items relating to sections 311 and 312 as relating to sections 312 and 313; and (2)by inserting after the item relating to section 310 the following new item: 
 
 
Sec. 311. Use of secured drop boxes for voted absentee ballots.. 
1908.Prohibiting States from restricting curbside voting 
(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), section 1621(a), section 1622(a), section 1623(a), section 1906(a), and section 1907(a), is amended— (1)by redesignating sections 312 and 313 as sections 313 and 314; and 
(2)by inserting after section 311 the following new section:  312.Prohibiting States from restricting curbside voting (a)ProhibitionA State may not— 
(1)prohibit any jurisdiction administering an election for Federal office in the State from utilizing curbside voting as a method by which individuals may cast ballots in the election; or (2)impose any restrictions which would exclude any individual who is eligible to vote in such an election in a jurisdiction which utilizes curbside voting from casting a ballot in the election by the method of curbside voting. 
(b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), section 1621(b), section 1622(c), section 1623(a), section 1906(c), and section 1907(b), is amended— 
(1)by redesignating the items relating to sections 312 and 313 as relating to sections 313 and 314; and (2)by inserting after the item relating to section 311 the following new item: 
 
 
Sec. 312. Prohibiting States from restricting curbside voting.. 
1909.Election Day as legal public holiday 
(a)In generalSection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Columbus Day the following:  Election Day, the Tuesday next after the first Monday in November of every even-numbered year.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the regularly scheduled general elections for Federal office held in November 2022 or any succeeding year. 1910.GAO study on voter turnout ratesThe Comptroller General of the United States shall conduct a study on voter turnout rates delineated by age in States and localities that permit voters to participate in elections before reaching the age of 18, with a focus on localities that permit voting upon reaching the age of 16.  
1910A.Study on ranked-choice voting 
(a)StudyThe Comptroller General shall conduct a study on the implementation and impact of ranked-choice voting in States and localities with a focus on how to best implement a model for Federal elections nationwide. The study shall include the impact on voter turnout, negative campaigning, and who decides to run for office. (b)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General shall transmit to Congress a report on the study conducted under subsection (a), including any recommendations on how to best implement a ranked-choice voting for Federal elections nationwide. 
2Disaster and Emergency Contingency Plans 
1911.Requirements for Federal election contingency plans in response to natural disasters and emergencies 
(a)In general 
(1)EstablishmentNot later than 90 days after the date of the enactment of this Act, each State and each jurisdiction in a State which is responsible for administering elections for Federal office shall establish and make publicly available a contingency plan to enable individuals to vote in elections for Federal office during a state of emergency, public health emergency, or national emergency which has been declared for reasons including— (A)a natural disaster; or 
(B)an infectious disease. (2)UpdatingEach State and jurisdiction shall update the contingency plan established under this subsection not less frequently than every 5 years. 
(b)Requirements Relating to SafetyThe contingency plan established under subsection (a) shall include initiatives to provide equipment and resources needed to protect the health and safety of poll workers and voters when voting in person. (c)Requirements relating to recruitment of poll workersThe contingency plan established under subsection (a) shall include initiatives by the chief State election official and local election officials to recruit poll workers from resilient or unaffected populations, which may include— 
(1)employees of other State and local government offices; and (2)in the case in which an infectious disease poses significant increased health risks to elderly individuals, students of secondary schools and institutions of higher education in the State. 
(d)Enforcement 
(1)Attorney generalThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the requirements of this section. (2)Private right of action (A)In generalIn the case of a violation of this section, any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved. 
(B)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subparagraph (A), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (C)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subparagraph (A) before bringing a civil action under subparagraph (B). 
(e)Definitions 
(1)Election for Federal officeFor purposes of this section, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  (2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office. 3Improvements in Operation of Election Assistance Commission 1921.Reauthorization of Election Assistance CommissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended— 
(1)by striking for each of the fiscal years 2003 through 2005 and inserting for fiscal year 2021 and each succeeding fiscal year; and (2)by striking (but not to exceed $10,000,000 for each such year).  
1922.Requiring States to participate in post-general election surveys 
(a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1903(a), is further amended by inserting after section 303A the following new section:  303B.Requiring participation in post-general election surveys (a)RequirementEach State shall furnish to the Commission such information as the Commission may request for purposes of conducting any post-election survey of the States with respect to the administration of a regularly scheduled general election for Federal office. 
(b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and any succeeding election.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 1903(c), is further amended by inserting after the item relating to section 303A the following new item: 
 
 
Sec. 303B. Requiring participation in post-general election surveys.. 
1923.Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission 
(a)Requiring reports on use funds as condition of receiptSection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:  (e)Report on use of funds transferred from CommissionTo the extent that funds are transferred from the Commission to the Director of the National Institute of Standards and Technology for purposes of carrying out this section during any fiscal year, the Director may not use such funds unless the Director certifies at the time of transfer that the Director will submit a report to the Commission not later than 90 days after the end of the fiscal year detailing how the Director used such funds during the year.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2022 and each succeeding fiscal year. 1924.Recommendations to improve operations of Election Assistance Commission (a)Assessment of information technology and cybersecurityNot later than December 31, 2021, the Election Assistance Commission shall carry out an assessment of the security and effectiveness of the Commission’s information technology systems, including the cybersecurity of such systems. 
(b)Improvements to administrative complaint procedures 
(1)Review of proceduresThe Election Assistance Commission shall carry out a review of the effectiveness and efficiency of the State-based administrative complaint procedures established and maintained under section 402 of the Help America Vote Act of 2002 (52 U.S.C. 21112) for the investigation and resolution of allegations of violations of title III of such Act. (2)Recommendations to streamline proceduresNot later than December 31, 2021, the Commission shall submit to Congress a report on the review carried out under paragraph (1), and shall include in the report such recommendations as the Commission considers appropriate to streamline and improve the procedures which are the subject of the review. 
1925.Repeal of exemption of Election Assistance Commission from certain government contracting requirements 
(a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e). (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act. 
4Miscellaneous Provisions 
1931.Application of Federal election administration laws to territories of the United States 
(a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  (b)Help America Vote Act of 2002 (1)Coverage of Commonwealth of the Northern Mariana IslandsSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(2)Conforming amendments to Help America Vote Act of 2002Such Act is further amended as follows: (A)The second sentence of section 213(a)(2) (52 U.S.C. 20943(a)(2)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.  
(B)Section 252(c)(2) (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands.  (3)Conforming amendment relating to consultation of Help America Vote Foundation with local election officialsSection 90102(c) of title 36, United States Code, is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
1932.Definition of election for Federal office 
(a)DefinitionTitle IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended by adding at the end the following new section:  907.Election for Federal office definedFor purposes of titles I through III, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.. 
(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title IX the following new item:   Sec. 907. Election for Federal office defined.. 1933.Authorizing payments to voting accessibility protection and advocacy systems serving the American Indian Consortium (a)Recipients definedSection 291 of the Help America Vote Act of 2002 (52 U.S.C. 21061) is amended— 
(1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection: 
 
(c)American Indian Consortium eligibilityA system serving the American Indian Consortium for which funds have been reserved under section 509(c)(1)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 794e(c)(1)(B)) shall be eligible for payments under subsection (a) in the same manner as a protection and advocacy system of a State.. (b)Grant minimums for American Indian ConsortiumSection 291(b) of such Act (52 U.S.C. 21061(b)) is amended— 
(1)by inserting (c)(1)(B), after as set forth in subsections; and (2)by striking subsections (c)(3)(B) and (c)(4)(B) of that section shall be not less than $70,000 and $35,000, respectively and inserting subsection (c)(3)(B) shall not be less than $70,000, and the amount of the grants to systems referred to in subsections (c)(1)(B) and (c)(4)(B) shall not be less than $35,000. 
(c)Effective dateThe amendments made by this section shall take effect at the start of the first fiscal year following the date of enactment of this Act. 1934.Application of Federal voter protection laws to territories of the United States (a)Intimidation of votersSection 594 of title 18, United States Code, is amended by striking ‘‘Delegate from the District of Columbia, or Resident Commissioner,’’ and inserting ‘‘or Delegate or Resident Commissioner to the Congress’’. 
(b)Interference by government employeesSection 595 of title 18, United States Code, is amended by striking ‘‘Delegate from the District of Columbia, or Resident Commissioner,’’ and inserting ‘‘or Delegate or Resident Commissioner to the Congress’’. (c)Voting by noncitizensSection 611(a) of title 18, United States Code, is amended by striking ‘‘Delegate from the District of Columbia, or Resident Commissioner,’’ and inserting ‘‘or Delegate or Resident Commissioner to the Congress’’. 
1935.Placement of statues of citizens of territories of the United States in Statuary Hall 
(a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands, and the term citizen includes a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)).. (b)Conforming amendment relating to procedures for replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132) is amended by adding at the end the following new subsection: 
 
(f)For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands.. 1936.No effect on other laws (a)In generalExcept as specifically provided, nothing in this title may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws: 
(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.). 
(3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). 
(5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.). 
(b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this title, or any other action taken by any person under this title, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act. (c)No effect on authority of States To provide greater opportunities for votingNothing in this title or the amendments made by this title may be construed to prohibit any State from enacting any law which provides greater opportunities for individuals to register to vote and to vote in elections for Federal office than are provided by this title and the amendments made by this title. 
1937.Clarification of Exemption for States Without Voter RegistrationTo the extent that any provision of this title or any amendment made by this title imposes a requirement on a State relating to registering individuals to vote in elections for Federal office, such provision shall not apply in the case of any State in which, under law that is in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for any voter in the State with respect to an election for Federal office. 5Voter Notice 1941.Short titleThis part may be cited as the Voter Notification of Timely Information about Changes in Elections Act or the Voter Notice Act. 
1942.Public education campaigns in event of changes in elections in response to emergencies 
(a)Requirement for election officials to conduct campaignsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 1601(a) and section 1901(a), is amended— (1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection:  (g)Public education campaigns in event of changes in elections in response to emergencies (1)RequirementIf the administration of an election for Federal office, including the methods of voting or registering to vote in the election, is changed in response to an emergency affecting public health and safety, the appropriate State or local election official shall conduct a public education campaign through at least one direct mailing to each individual who is registered to vote in the election, and through additional direct mailings, newspaper advertisements, broadcasting (including through television, radio, satellite, and the Internet), and social media, to notify individuals who are eligible to vote or to register to vote in the election of the changes. 
(2)Frequency and methods of providing informationThe election official shall carry out the public education campaign under this subsection at such frequency, and using such methods, as will have the greatest likelihood of providing timely knowledge of the change in the administration of the election to those individuals who will be most adversely affected by the change. (3)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), the appropriate election official shall ensure that the information disseminated under a public education campaign conducted under this subsection is provided in the language of the applicable minority group as well as in the English language, as required by section 203 of such Act. 
(4)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.. (b)Conforming amendment relating to effective dateSection 302(h) of such Act (52 U.S.C. 21082(h)), as redesignated by subsection (a) and as amended by section 1601(b) and section 1901(b), is amended by striking and (f)(4) and inserting (f)(4), and (g)(4). 
1943.Requirements for websites of election officials 
(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1101(a), section 1611(a), section 1621(a), section 1622(a), section 1623(a), section 1906(a), section 1907(a), and 1908(a), is amended— (1)by redesignating sections 313 and 314 as sections 314 and 315; and 
(2)by inserting after section 312 the following new section:  313.Requirements for websites of election officials (a)AccessibilityEach State and local election official shall ensure that the official public website of the official is fully accessible for individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation as the website provides for other individuals. 
(b)Continuing operation in case of emergencies 
(1)Establishment of best practices 
(A)In generalThe Director of the National Institute of Standards and Technology shall establish and regularly update best practices for ensuring the continuing operation of the official public websites of State and local election officials during emergencies affecting public health and safety. (B)DeadlineThe Director shall first establish the best practices required under this paragraph as soon as practicable after the date of the enactment of this section, but in no case later than August 15, 2021. 
(2)Requiring websites to meet best practicesEach State and local election official shall ensure that the official public website of the official is in compliance with the best practices established by the Director of the National Institute of Standards and Technology under paragraph (2). (c)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.. 
(b)Conforming amendment relating to adoption of voluntary guidance by Election Assistance CommissionSection 321(b) of such Act (52 U.S.C. 21101(b)), as redesignated and amended by section 1101(b) and section 1611(b), is amended— (1)by striking and at the end of paragraph (4); 
(2)by striking the period at the end of paragraph (5) and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(6)in the case of the recommendations with respect to section 304, as soon as practicable after the date of the enactment of this paragraph, but in no case later than August 15, 2021.. (c)Clerical amendmentThe table of contents of such Act, as amended by section 1031(c), section 1101(c), section 1611(c), section 1621(b), section 1622(c), section 1623(a), section 1906(c), section 1907(b), and section 1908(b), is amended— 
(1)by redesignating the items relating to sections 313 and 314 as relating to sections 314 and 315; and (2)by inserting after the item relating to section 312 the following new item: 
 
 
Sec. 313. Requirements for websites of election officials.. 
1944.Payments by Election Assistance Commission to States for costs of compliance 
(b)Availability of paymentsTitle IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended by adding at the end the following new section:  907.Payments for costs of compliance with certain requirements relating to public notification (a)Payments (1)Availability and use of paymentsThe Commission shall make a payment to each eligible State to cover the costs the State incurs or expects to incur in meeting the requirements of section 302(g) (relating to public education campaigns in event of changes in elections in response to emergencies) and section 313 (relating to requirements for the websites of election officials). 
(2)Schedule of paymentsAs soon as practicable after the date of the enactment of this section, and not less frequently than once each calendar year thereafter, the Commission shall make payments under this section. (3)Administration of paymentsThe chief State election official of the State shall receive the payment made to a State under this section, and may use the payment for the purposes set forth in this section without intervening action by the legislature of the State. 
(b)Amount of payment 
(1)In generalThe amount of a payment made to an eligible State for a year under this section shall be determined by the Commission on the basis of the information provided by the State in its application under subsection (c). (2)Continuing availability of funds after appropriationA payment made to an eligible State under this section shall be available without fiscal year limitation. 
(c)Requirements for eligibility 
(1)ApplicationEach State that desires to receive a payment under this section for a fiscal year shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require. (2)Contents of applicationEach application submitted under paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; and (B)provide an estimate of the costs the State has incurred or expects to incur in carrying out the provisions described in subsection (a), together with such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section.  
(d)Authorization of appropriationsThere are authorized to be appropriated for payments under this section such sums as may be necessary for each of the fiscal years 2022 through 2025. (e)Reports (1)Reports by recipientsNot later than the 6 months after the end of each fiscal year for which an eligible State received a payment under this section, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year. 
(2)Reports by Commission to committeesWith respect to each fiscal year for which the Commission makes payments under this section, the Commission shall submit a report on the activities carried out under this part to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.. (c)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title IX the following: 
 
 
Sec. 907. Payments for costs of compliance with certain requirements relating to public notification.. 
OSeverability 
1951.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. IIElection Integrity  Subtitle A—Findings Reaffirming Commitment of Congress to Restore the Voting Rights Act Sec. 2001. Findings reaffirming commitment of Congress to restore the Voting Rights Act. Subtitle B—Findings Relating to Native American Voting Rights Sec. 2101. Findings relating to Native American voting rights. Subtitle C—Findings Relating to District of Columbia Statehood Sec. 2201. Findings relating to District of Columbia statehood. Subtitle D—Territorial Voting Rights Sec. 2301. Findings relating to territorial voting rights. Sec. 2302. Congressional Task Force on Voting Rights of United States Citizen Residents of Territories of the United States. Subtitle E—Redistricting Reform Sec. 2400. Short title; finding of constitutional authority. Part 1—Requirements for Congressional Redistricting Sec. 2401. Requiring congressional redistricting to be conducted through plan of independent State commission. Sec. 2402. Ban on mid-decade redistricting. Sec. 2403. Criteria for redistricting. Part 2—Independent Redistricting Commissions Sec. 2411. Independent redistricting commission. Sec. 2412. Establishment of selection pool of individuals eligible to serve as members of commission. Sec. 2413. Public notice and input. Sec. 2414. Establishment of related entities. Sec. 2415. Report on diversity of memberships of independent redistricting commissions. Part 3—Role of Courts in Development of Redistricting Plans Sec. 2421. Enactment of plan developed by 3-judge court. Sec. 2422. Special rule for redistricting conducted under order of Federal court. Part 4—Administrative and Miscellaneous Provisions Sec. 2431. Payments to States for carrying out redistricting. Sec. 2432. Civil enforcement. Sec. 2433. State apportionment notice defined. Sec. 2434. No effect on elections for State and local office. Sec. 2435. Effective date. Part 5—Requirements for Redistricting Carried Out Pursuant to 2020 Census Subpart A—Application of Certain Requirements for Redistricting Carried out Pursuant to 2020 Census Sec. 2441. Application of certain requirements for redistricting carried out pursuant to 2020 Census. Sec. 2442. Triggering events. Subpart B—Independent Redistricting Commissions for Redistricting Carried Out Pursuant to 2020 Census Sec. 2451. Use of independent redistricting commissions for redistricting carried out pursuant to 2020 Census. Sec. 2452. Establishment of selection pool of individuals eligible to serve as members of commission. Sec. 2453. Criteria for redistricting plan; public notice and input. Sec. 2454. Establishment of related entities. Sec. 2455. Report on diversity of memberships of independent redistricting commissions. Subtitle F—Saving Eligible Voters From Voter Purging Sec. 2501. Short title. Sec. 2502. Conditions for removal of voters from list of registered voters. Subtitle G—No Effect on Authority of States To Provide Greater Opportunities for Voting Sec. 2601. No effect on authority of States to provide greater opportunities for voting. Subtitle H—Residence of Incarcerated Individuals Sec. 2701. Residence of incarcerated individuals. Subtitle I—Findings Relating to Youth Voting Sec. 2801. Findings relating to youth voting. Subtitle J—Severability Sec. 2901. Severability.  AFindings Reaffirming Commitment of Congress to Restore the Voting Rights Act 2001.Findings reaffirming commitment of Congress to restore the Voting Rights Act (a)FindingsCongress finds the following: 
(1)The right to vote for all Americans is a fundamental right guaranteed by the United States Constitution. (2)Federal, State, and local governments should protect the right to vote and promote voter participation across all demographics. 
(3)The Voting Rights Act has empowered the Department of Justice and Federal courts for nearly a half a century to block discriminatory voting practices before their implementation in States and localities with the most troubling histories, ongoing records of racial discrimination, and demonstrations of lower participation rates for protected classes. (4)There continues to be an alarming movement to erect barriers to make it more difficult for Americans to participate in our Nation’s democratic process. The Nation has witnessed unprecedented efforts to turn back the clock and enact suppressive laws that block access to the franchise for communities of color which have faced historic and continuing discrimination, as well as disabled, young, elderly, and low-income Americans. 
(5)The Supreme Court’s decision in Shelby County v. Holder (570 U.S. 529 (2013)), gutted decades-long Federal protections for communities of color and language-minority populations facing ongoing discrimination, emboldening States and local jurisdictions to pass voter suppression laws and implement procedures, like those requiring photo identification, limiting early voting hours, eliminating same-day registration, purging voters from the rolls, and reducing the number of polling places. (6)Racial discrimination in voting is a clear and persistent problem. The actions of States and localities around the country post-Shelby County, including at least 10 findings by Federal courts of intentional discrimination, underscored the need for Congress to conduct investigatory and evidentiary hearings to determine the legislation necessary to restore the Voting Rights Act and combat continuing efforts in America that suppress the free exercise of the franchise in Black and other communities of color. 
(7)Evidence of discriminatory voting practice spans from decades ago through to the past several election cycles. The 2018 midterm elections, for example, demonstrated ongoing discrimination in voting. (8)During the 116th Congress, congressional committees in the House of Representatives held numerous hearings, collecting substantial testimony and other evidence which underscored the need to pass a restoration of the Voting Rights Act. 
(9)On December 6, 2019, the House of Representatives passed the John R. Lewis Voting Rights Advancement Act, which would restore and modernize the Voting Rights Act, in accordance with language from the Shelby County decision. Congress reaffirms that the barriers faced by too many voters across this Nation when trying to cast their ballot necessitate reintroduction of many of the protections once afforded by the Voting Rights Act. (10)The 2020 primary and general elections provide further evidence that systemic voter discrimination and intimidation continues to occur in communities of color across the country, making it clear that full access to the franchise will not be achieved until Congress restores key provisions of the Voting Rights Act. 
(11)As of late-February 2021, 43 States had introduced, prefiled, or carried over 253 bills to restrict voting access that, primarily, limit mail voting access, impose stricter voter ID requirements, slash voter registration opportunities, and/or enable more aggressive voter roll purges.  (b)PurposesThe purposes of this Act are as follows: 
(1)To improve access to the ballot for all citizens. (2)To establish procedures by which States and localities, in accordance with past actions, submit voting practice changes for preclearance by the Federal Government. 
(3)To enhance the integrity and security of our voting systems. (4)To ensure greater accountability for the administration of elections by States and localities. 
(5)To restore protections for voters against practices in States and localities plagued by the persistence of voter disenfranchisement. (6)To ensure that Federal civil rights laws protect the rights of voters against discriminatory and deceptive practices. 
BFindings Relating to Native American Voting Rights 
2101.Findings relating to Native American voting rightsCongress finds the following: (1)The right to vote for all Americans is sacred. Congress must fulfill the Federal Government’s trust responsibility to protect and promote Native Americans’ exercise of their fundamental right to vote, including equal access to voter registration voting mechanisms and locations, and the ability to serve as election officials. 
(2)The Native American Voting Rights Coalition’s four-State survey of voter discrimination (2016) and nine field hearings in Indian Country (2017–2018) revealed obstacles that Native Americans must overcome, including a lack of accessible and proximate registration and polling sites, nontraditional addresses for residents on Indian reservations, inadequate language assistance for Tribal members, and voter identification laws that discriminate against Native Americans. The Department of Justice and courts have recognized that some jurisdictions have been unresponsive to reasonable requests from federally recognized Indian Tribes for more accessible and proximate voter registration sites and in-person voting locations. (3)The 2018 midterm and 2020 general elections provide further evidence that systemic voter discrimination and intimidation continues to occur in communities of color and Tribal lands across the country, making it clear that democracy reform cannot be achieved until Congress restores key provisions of the Voting Rights Act and passes additional protections. 
(4)Congress has broad, plenary authority to enact legislation to safeguard the voting rights of Native American voters. (5)Congress must conduct investigatory and evidentiary hearings to determine the necessary legislation to restore the Voting Rights Act and combat continuous efforts that suppress the voter franchise within Tribal lands, to include, but not to be limited to, the Native American Voting Rights Act (NAVRA) and the Voting Rights Advancement Act (VRAA). 
CFindings Relating to District of Columbia Statehood 
2201.Findings relating to District of Columbia statehoodCongress finds the following: (1)The 705,000 District of Columbia residents deserve voting representation in Congress and local self-government, which only statehood can provide. 
(2)The United States is the only democratic country that denies both voting representation in the national legislature and local self-government to the residents of its Nation’s capital. (3)There are no constitutional, historical, fiscal, or economic reasons why the Americans who live in the District of Columbia should not be granted statehood. 
(4)Since the founding of the United States, the residents of the District of Columbia have always carried all of the obligations of citizenship, including serving in all of the Nation’s wars and paying Federal taxes, but have been denied voting representation in Congress and freedom from congressional interference in purely local matters. (5)The District of Columbia pays more Federal taxes per capita than any State and more Federal taxes than 22 States. 
(6)The District of Columbia has a larger population than 2 States (Wyoming and Vermont), and 6 States have a population under one million. (7)The District of Columbia has a larger budget than 12 States. 
(8)The Constitution of the United States gives Congress the authority to admit new States (clause 1, section 3, article IV) and reduce the size of the seat of the Government of the United States (clause 17, section 8, article I). All 37 new States have been admitted by an Act of Congress, and Congress has previously reduced the size of the seat of the Government of the United States. (9)On June 26, 2020, by a vote of 232–180, the House of Representatives passed H.R. 51, the Washington, D.C. Admission Act, which would have admitted the State of Washington, Douglass Commonwealth from the residential portions of the District of Columbia and reduced the size of the seat of the Government of the United States to the United States Capitol, the White House, the United States Supreme Court, the National Mall, and the principal Federal monuments and buildings. 
DTerritorial Voting Rights 
2301.Findings relating to territorial voting rightsCongress finds the following: (1)The right to vote is one of the most powerful instruments residents of the territories of the United States have to ensure that their voices are heard. 
(2)These Americans have played an important part in the American democracy for more than 120 years. (3)Political participation and the right to vote are among the highest concerns of territorial residents in part because they were not always afforded these rights. 
(4)Voter participation in the territories consistently ranks higher than many communities on the mainland. (5)Territorial residents serve and die, on a per capita basis, at a higher rate in every United States war and conflict since WWI, as an expression of their commitment to American democratic principles and patriotism. 
2302.Congressional Task Force on Voting Rights of United States Citizen Residents of Territories of the United States 
(a)EstablishmentThere is established within the legislative branch a Congressional Task Force on Voting Rights of United States Citizen Residents of Territories of the United States (in this section referred to as the Task Force). (b)MembershipThe Task Force shall be composed of 12 members as follows: 
(1)One Member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives, in coordination with the Chairman of the Committee on Natural Resources of the House of Representatives. (2)One Member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives, in coordination with the Chairman of the Committee on the Judiciary of the House of Representatives. 
(3)One Member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives, in coordination with the Chairman of the Committee on House Administration of the House of Representatives. (4)One Member of the House of Representatives, who shall be appointed by the minority leader of the House of Representatives, in coordination with the ranking minority member of the Committee on Natural Resources of the House of Representatives. 
(5)One Member of the House of Representatives, who shall be appointed by the minority leader of the House of Representatives, in coordination with the ranking minority member of the Committee on the Judiciary of the House of Representatives. (6)One Member of the House of Representatives, who shall be appointed by the minority leader of the House of Representatives, in coordination with the ranking minority member of the Committee on House Administration of the House of Representatives. 
(7)One Member of the Senate, who shall be appointed by the majority leader of the Senate, in coordination with the Chairman of the Committee on Energy and Natural Resources of the Senate. (8)One Member of the Senate, who shall be appointed by the majority leader of the Senate, in coordination with the Chairman of the Committee on the Judiciary of the Senate. 
(9)One Member of the Senate, who shall be appointed by the majority leader of the Senate, in coordination with the Chairman of the Committee on Rules and Administration of the Senate. (10)One Member of the Senate, who shall be appointed by the minority leader of the Senate, in coordination with the ranking minority member of the Committee on Energy and Natural Resources of the Senate. 
(11)One Member of the Senate, who shall be appointed by the minority leader of the Senate, in coordination with the ranking minority member of the Committee on the Judiciary of the Senate. (12)One Member of the Senate, who shall be appointed by the minority leader of the Senate, in coordination with the ranking minority member of the Committee on Rules and Administration of the Senate. 
(c)Deadline for appointmentAll appointments to the Task Force shall be made not later than 30 days after the date of enactment of this Act. (d)ChairThe Speaker shall designate one Member to serve as chair of the Task Force. 
(e)VacanciesAny vacancy in the Task Force shall be filled in the same manner as the original appointment. (f)Status updateBetween September 1, 2021, and September 30, 2021, the Task Force shall provide a status update to the House of Representatives and the Senate that includes— 
(1)information the Task Force has collected; and (2)a discussion on matters that the chairman of the Task Force deems urgent for consideration by Congress. 
(g)ReportNot later than December 31, 2021, the Task Force shall issue a report of its findings to the House of Representatives and the Senate regarding— (1)the economic and societal consequences (through statistical data and other metrics) that come with political disenfranchisement of United States citizens in territories of the United States; 
(2)impediments to full and equal voting rights for United States citizens who are residents of territories of the United States in Federal elections, including the election of the President and Vice President of the United States; (3)impediments to full and equal voting representation in the House of Representatives for United States citizens who are residents of territories of the United States; 
(4)recommended changes that, if adopted, would allow for full and equal voting rights for United States citizens who are residents of territories of the United States in Federal elections, including the election of the President and Vice President of the United States; (5)recommended changes that, if adopted, would allow for full and equal voting representation in the House of Representatives for United States citizens who are residents of territories of the United States; and 
(6)additional information the Task Force deems appropriate. (h)Consensus viewsTo the greatest extent practicable, the report issued under subsection (g) shall reflect the shared views of all 12 Members, except that the report may contain dissenting views. 
(i)Hearings and sessionsThe Task Force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate. (j)Stakeholder participationIn carrying out its duties, the Task Force shall consult with the governments of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands. 
(k)ResourcesThe Task Force shall carry out its duties by utilizing existing facilities, services, and staff of the House of Representatives and the Senate. (l)TerminationThe Task Force shall terminate upon issuing the report required under subsection (g). 
ERedistricting Reform 
2400.Short title; finding of constitutional authority 
(a)Short titleThis subtitle may be cited as the Redistricting Reform Act of 2021. (b)Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives because— 
(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number. 
1Requirements for Congressional Redistricting 
2401.Requiring congressional redistricting to be conducted through plan of independent State commission 
(a)Use of Plan RequiredNotwithstanding any other provision of law, and except as provided in subsection (c) and subsection (d), any congressional redistricting conducted by a State shall be conducted in accordance with— (1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with part 2; or 
(2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court, in accordance with section 2421. (b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Redistricting Reform Act of 2021. 
(c)Special rule for existing commissionsSubsection (a) does not apply to any State in which, under law in effect continuously on and after the date of the enactment of this Act, congressional redistricting is carried out in accordance with a plan developed and approved by an independent redistricting commission which is in compliance with each of the following requirements: (1)Publicly available application processMembership on the commission is open to citizens of the State through a publicly available application process. 
(2)Disqualifications for government service and political appointmentIndividuals who, for a covered period of time as established by the State, hold or have held public office, individuals who are or have been candidates for elected public office, and individuals who serve or have served as an officer, employee, or paid consultant of a campaign committee of a candidate for public office are disqualified from serving on the commission. (3)Screening for conflictsIndividuals who apply to serve on the commission are screened through a process that excludes persons with conflicts of interest from the pool of potential commissioners. 
(4)Multi-partisan compositionMembership on the commission represents those who are affiliated with the two political parties whose candidates received the most votes in the most recent statewide election for Federal office held in the State, as well as those who are unaffiliated with any party or who are affiliated with political parties other than the two political parties whose candidates received the most votes in the most recent statewide election for Federal office held in the State. (5)Criteria for redistrictingMembers of the commission are required to meet certain criteria in the map drawing process, including minimizing the division of communities of interest and a ban on drawing maps to favor a political party. 
(6)Public inputPublic hearings are held and comments from the public are accepted before a final map is approved. (7)Broad-based support for approval of final planThe approval of the final redistricting plan requires a majority vote of the members of the commission, including the support of at least one member of each of the following: 
(A)Members who are affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State. (B)Members who are affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State. 
(C)Members who are not affiliated with any political party or who are affiliated with political parties other than the political parties described in subparagraphs (A) and (B). (d)Treatment of State of IowaSubsection (a) does not apply to the State of Iowa, so long as congressional redistricting in such State is carried out in accordance with a plan developed by the Iowa Legislative Services Agency with the assistance of a Temporary Redistricting Advisory Commission, under law which was in effect for the most recent congressional redistricting carried out in the State prior to the date of the enactment of this Act and which remains in effect continuously on and after the date of the enactment of this Act. 
2402.Ban on mid-decade redistrictingA State that has been redistricted in accordance with this subtitle and a State described in section 2401(c) or section 2401(d) may not be redistricted again until after the next apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution of the United States, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the Constitution of the State, or the terms or conditions of this subtitle.  2403.Criteria for redistricting (a)CriteriaUnder the redistricting plan of a State, there shall be established single-member congressional districts using the following criteria as set forth in the following order of priority: 
(1)Districts shall comply with the United States Constitution, including the requirement that they equalize total population. (2)Districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), including by creating any districts where two or more politically cohesive groups protected by such Act are able to elect representatives of choice in coalition with one another, and all applicable Federal laws. 
(3)Districts shall be drawn, to the extent that the totality of the circumstances warrant, to ensure the practical ability of a group protected under the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to participate in the political process and to nominate candidates and to elect representatives of choice is not diluted or diminished, regardless of whether or not such protected group constitutes a majority of a district’s citizen voting age population. (4)Districts shall respect communities of interest, neighborhoods, and political subdivisions to the extent practicable and after compliance with the requirements of paragraphs (1) through (3). A community of interest is defined as an area with recognized similarities of interests, including but not limited to ethnic, racial, economic, tribal, social, cultural, geographic or historic identities. The term communities of interest may, in certain circumstances, include political subdivisions such as counties, municipalities, tribal lands and reservations, or school districts, but shall not include common relationships with political parties or political candidates. 
(b)No favoring or disfavoring of political parties 
(1)ProhibitionThe redistricting plan enacted by a State shall not, when considered on a Statewide basis, be drawn with the intent or the effect of unduly favoring or disfavoring any political party.  (2)Determination of effect (A)Totality of circumstancesFor purposes of paragraph (1), the determination of whether a redistricting plan has the effect of unduly favoring or disfavoring a political party shall be based on the totality of circumstances, including evidence regarding the durability and severity of a plan’s partisan bias. 
(B)Plans deemed to have effect of unduly favoring or disfavoring a political partyWithout limiting other ways in which a redistricting plan may be determined to have the effect of unduly favoring or disfavoring a political party under the totality of circumstances under subparagraph (A), a redistricting plan shall be deemed to have the effect of unduly favoring or disfavoring a political party if— (i)modeling based on relevant historical voting patterns shows that the plan is statistically likely to result in a partisan bias of more than one seat in States with 20 or fewer congressional districts or a partisan bias of more than 2 seats in States with more than 20 congressional districts, as determined using quantitative measures of partisan fairness, which may include, but are not limited to, the seats-to-votes curve for an enacted plan, the efficiency gap, the declination, partisan asymmetry, and the mean-median difference, and 
(ii)alternative plans, which may include, but are not limited to, those generated by redistricting algorithms, exist that could have complied with the requirements of law and not been in violation of paragraph (1). (3)Determination of intentFor purposes of paragraph (A), a rebuttable presumption shall exist that a redistricting plan enacted by the legislature of a State was not enacted with the intent of unduly favoring or disfavoring a political party if the plan was enacted with the support of at least a third of the members of the second largest political party in each house of the legislature. 
(4)No violation based on certain criteriaNo redistricting plan shall be found to be in violation of paragraph (1) because of partisan bias attributable to the application of the criteria set forth in paragraphs (1), (2), or (3) of subsection (a), unless one or more alternative plans could have complied with such paragraphs without having the effect of unduly favoring or disfavoring a political party. (c)Factors prohibited from considerationIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration any of the following factors, except to the extent necessary to comply with the criteria described in paragraphs (1) through (3) of subsection (a), subsection (b), and to enable the redistricting plan to be measured against the external metrics described in section 2413(d): 
(1)The residence of any Member of the House of Representatives or candidate. (2)The political party affiliation or voting history of the population of a district. 
(d)ApplicabilityThis section applies to any authority, whether appointed, elected, judicial, or otherwise, that designs or enacts a congressional redistricting plan of a State. (e)Severability of criteriaIf any of the criteria set forth in this section, or the application of such criteria to any person or circumstance, is held to be unconstitutional, the remaining criteria set forth in this section, and the application of such criteria to any person or circumstance, shall not be affected by the holding.  
2Independent Redistricting Commissions 
2411.Independent redistricting commission 
(a)Appointment of members 
(1)In generalThe nonpartisan agency established or designated by a State under section 2414(a) shall establish an independent redistricting commission for the State, which shall consist of 15 members appointed by the agency as follows: (A)Not later than October 1 of a year ending in the numeral zero, the agency shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, first appoint 6 members as follows: 
(i)The agency shall appoint 2 members on a random basis from the majority category of the approved selection pool (as described in section 2412(b)(1)(A)). (ii)The agency shall appoint 2 members on a random basis from the minority category of the approved selection pool (as described in section 2412(b)(1)(B)). 
(iii)The agency shall appoint 2 members on a random basis from the independent category of the approved selection pool (as described in section 2412(b)(1)(C)). (B)Not later than November 15 of a year ending in the numeral zero, the members appointed by the agency under subparagraph (A) shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, then appoint 9 members as follows: 
(i)The members shall appoint 3 members from the majority category of the approved selection pool (as described in section 2412(b)(1)(A)). (ii)The members shall appoint 3 members from the minority category of the approved selection pool (as described in section 2412(b)(1)(B)). 
(iii)The members shall appoint 3 members from the independent category of the approved selection pool (as described in section 2412(b)(1)(C)). (2)Rules for appointment of members appointed by first members (A)Affirmative vote of at least 4 membersThe appointment of any of the 9 members of the independent redistricting commission who are appointed by the first members of the commission pursuant to subparagraph (B) of paragraph (1), as well as the designation of alternates for such members pursuant to subparagraph (B) of paragraph (3) and the appointment of alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), shall require the affirmative vote of at least 4 of the members appointed by the nonpartisan agency under subparagraph (A) of paragraph (1), including at least one member from each of the categories referred to in such subparagraph. 
(B)Ensuring diversityIn appointing the 9 members pursuant to subparagraph (B) of paragraph (1), as well as in designating alternates pursuant to subparagraph (B) of paragraph (3) and in appointing alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), the first members of the independent redistricting commission shall ensure that the membership is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and provides racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 with a meaningful opportunity to participate in the development of the State’s redistricting plan. (3)Designation of alternates to serve in case of vacancies (A)Members appointed by agencyAt the time the agency appoints the members of the independent redistricting commission under subparagraph (A) of paragraph (1) from each of the categories referred to in such subparagraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4). 
(B)Members appointed by first membersAt the time the members appointed by the agency appoint the other members of the independent redistricting commission under subparagraph (B) of paragraph (1) from each of the categories referred to in such subparagraph, the members shall, in accordance with the special rules described in paragraph (2), designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4). (4)Appointment of alternates to serve in case of vacancies (A)Members appointed by agencyIf a vacancy occurs in the commission with respect to a member who was appointed by the nonpartisan agency under subparagraph (A) of paragraph (1) from one of the categories referred to in such subparagraph, the agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under subparagraph (A) of paragraph (3). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with subparagraph (A) of paragraph (3). 
(B)Members appointed by first membersIf a vacancy occurs in the commission with respect to a member who was appointed by the first members of the commission under subparagraph (B) of paragraph (1) from one of the categories referred to in such subparagraph, the first members shall, in accordance with the special rules described in paragraph (2), fill the vacancy by appointing one of the 2 alternates from such category who was designated under subparagraph (B) of paragraph (3). At the time the first members appoint an alternate to fill a vacancy under the previous sentence, the first members shall, in accordance with the special rules described in paragraph (2), designate another individual from the same category to serve as an alternate member, in accordance with subparagraph (B) of paragraph (3). (5)RemovalA member of the independent redistricting commission may be removed by a majority vote of the remaining members of the commission if it is shown by a preponderance of the evidence that the member is not eligible to serve on the commission under section 2412(a). 
(b)Procedures for Conducting Commission Business 
(1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 2412(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 2413 until the appointment of the commission’s chair. (2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least— 
(A)a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2412(b)(1). 
(3)QuorumA majority of the members of the commission shall constitute a quorum. (c)Staff; Contractors (1)StaffUnder a public application process in which all application materials are available for public inspection, the independent redistricting commission of a State shall appoint and set the pay of technical experts, legal counsel, consultants, and such other staff as it considers appropriate, subject to State law. 
(2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 2412(b)(1). (3)Reports on expenditures for political activity (A)Report by applicantsEach individual who applies for a position as an employee of the independent redistricting commission and each vendor who applies for a contract with the commission shall, at the time of applying, file with the commission a report summarizing— 
(i)any expenditure for political activity made by such individual or vendor during the 10 most recent calendar years; and (ii)any income received by such individual or vendor during the 10 most recent calendar years which is attributable to an expenditure for political activity. 
(B)Annual reports by employees and vendorsEach person who is an employee or vendor of the independent redistricting commission shall, not later than 1 year after the person is appointed as an employee or enters into a contract as a vendor (as the case may be) and annually thereafter for each year during which the person serves as an employee or a vendor, file with the commission a report summarizing the expenditures and income described in subparagraph (A) during the 10 most recent calendar years. (C)Expenditure for political activity definedIn this paragraph, the term expenditure for political activity means a disbursement for any of the following: 
(i)An independent expenditure, as defined in section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)). (ii)An electioneering communication, as defined in section 304(f)(3) of such Act (52 U.S.C. 30104(f)(3)) or any other public communication, as defined in section 301(22) of such Act (52 U.S.C. 30101(22)) that would be an electioneering communication if it were a broadcast, cable, or satellite communication. 
(iii)Any dues or other payments to trade associations or organizations described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that are, or could reasonably be anticipated to be, used or transferred to another association or organization for a use described in paragraph (1), (2), or (4) of section 501(c) of such Code. (4)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity beyond the information on the person’s expenditures for political activity provided in the reports required under paragraph (3) (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract. 
(5)Disqualification; waiver 
(A)In generalThe independent redistricting commission may not appoint an individual as an employee, and may not enter into a contract with a vendor, if the individual or vendor meets any of the criteria for the disqualification of an individual from serving as a member of the commission which are set forth in section 2412(a)(2). (B)WaiverThe commission may by unanimous vote of its members waive the application of subparagraph (A) to an individual or a vendor after receiving and reviewing the report filed by the individual or vendor under paragraph (3). 
(d)Termination 
(1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— (A)June 14 of the next year ending in the numeral zero; or 
(B)the day on which the nonpartisan agency established or designated by a State under section 2414(a) has, in accordance with section 2412(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 2414(b).  (2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State. 
2412.Establishment of selection pool of individuals eligible to serve as members of commission 
(a)Criteria for Eligibility 
(1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria: (A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State. 
(B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party. (C)The individual submits to the nonpartisan agency established or designated by a State under section 2413, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement, with an attestation under penalty of perjury, containing the following information and assurances: 
(i)The full current name and any former names of, and the contact information for, the individual, including an electronic mail address, the address of the individual’s residence, mailing address, and telephone numbers. (ii)The individual’s race, ethnicity, gender, age, date of birth, and household income for the most recent taxable year. 
(iii)The political party with which the individual is affiliated, if any. (iv)The reason or reasons the individual desires to serve on the independent redistricting commission, the individual’s qualifications, and information relevant to the ability of the individual to be fair and impartial, including, but not limited to— 
(I)any involvement with, or financial support of, professional, social, political, religious, or community organizations or causes; (II)the individual’s employment and educational history. 
(v)An assurance that the individual shall commit to carrying out the individual’s duties under this subtitle in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process. (vi)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2). 
(2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3): (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office. 
(B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office or of any political action committee (as determined in accordance with the law of the State). (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law. 
(D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the government of the State, or a donor to the campaign of any candidate for public office or to any political action committee (other than a donor who, during any of such covered periods, gives an aggregate amount of $1,000 or less to the campaigns of all candidates for all public offices and to all political action committees). (E)The individual paid a civil money penalty or criminal fine, or was sentenced to a term of imprisonment, for violating any provision of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.). 
(F)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.). (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: 
(A)The 10-year period ending on the date of the individual’s appointment. (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one. 
(C)The 10-year period beginning on the day after the last day of the period described in subparagraph (B). (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law. 
(b)Development and Submission of Selection Pool 
(1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 2414(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 2414(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this subtitle, consisting of individuals in the following categories:  (A)A majority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State. 
(B)A minority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State. (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B). 
(2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall— (A)ensure that the pool is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and includes applicants who would allow racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 a meaningful opportunity to participate in the development of the State’s redistricting plan; and 
(B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis. (3)Interviews of applicantsTo assist the nonpartisan agency in developing the selection pool under this subsection, the nonpartisan agency shall conduct interviews of applicants under oath. If an individual is included in a selection pool developed under this section, all of the interviews of the individual shall be transcribed and the transcriptions made available on the nonpartisan agency’s website contemporaneously with release of the report under paragraph (6). 
(4)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party only if the nonpartisan agency is able to verify (to the greatest extent possible) the information the individual provides in the application submitted under subsection (a)(1)(D), including by considering additional information provided by other persons with knowledge of the individual’s history of political activity. (5)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection. 
(6)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish and post on the agency’s public website a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2). (7)Public comment on selection poolDuring the 14-day period which begins on the date the nonpartisan agency publishes the report under paragraph (6), the agency shall accept comments from the public on the individuals included in the selection pool. The agency shall post all such comments contemporaneously on the nonpartisan agency’s website and shall transmit them to the Select Committee on Redistricting immediately upon the expiration of such period. 
(8)Action by Select Committee 
(A)In generalNot earlier than 15 days and not later than 21 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall, by majority vote— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2411(a)(1); or 
(ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c). (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
(c)Development of Replacement Selection Pool 
(1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool. (2)Action by Select Committee (A)In generalNot later than 21 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall, by majority vote— 
(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2411(a)(1); or (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d). 
(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. (d)Development of Second Replacement Selection Pool (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool. 
(2)Action by Select Committee 
(A)In generalNot earlier than 15 days and not later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall, by majority vote— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2411(a)(1); or 
(ii)reject the pool. (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
(C)Effect of rejectionIf the Select Committee on Redistricting rejects the second replacement pool from the nonpartisan agency under paragraph (1), the redistricting plan for the State shall be developed and enacted in accordance with part 3.  2413.Public notice and input (a)Public notice and input (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public, including proposed maps, throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans. 
(2)Website 
(A)FeaturesThe commission shall maintain a public Internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features: (i)General information on the commission, its role in the redistricting process, and its members, including contact information. 
(ii)An updated schedule of commission hearings and activities, including deadlines for the submission of comments. (iii)All draft redistricting plans developed by the commission under subsection (b) and the final redistricting plan developed under subsection (c), including the accompanying written evaluation under subsection (d). 
(iv)All comments received from the public on the commission’s activities, including any proposed maps submitted under paragraph (1). (v)Live streaming of commission hearings and an archive of previous meetings, including any documents considered at any such meeting, which the commission shall post not later than 24 hours after the conclusion of the meeting. 
(vi)Access in an easily useable format to the demographic and other data used by the commission to develop and analyze the proposed redistricting plans, together with access to any software used to draw maps of proposed districts and to any reports analyzing and evaluating any such maps. (vii)A method by which members of the public may submit comments and proposed maps directly to the commission. 
(viii)All records of the commission, including all communications to or from members, employees, and contractors regarding the work of the commission. (ix)A list of all contractors receiving payment from the commission, together with the annual disclosures submitted by the contractors under section 2411(c)(3). 
(x)A list of the names of all individuals who submitted applications to serve on the commission, together with the applications submitted by individuals included in any selection pool, except that the commission may redact from such applications any financial or other personally sensitive information. (B)Searchable formatThe commission shall ensure that all information posted and maintained on the site under this paragraph, including information and proposed maps submitted by the public, shall be maintained in an easily searchable format.  
(C)DeadlineThe commission shall ensure that the public internet site under this paragraph is operational (in at least a preliminary format) not later than January 1 of the year ending in the numeral one. (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period— 
(A)which begins on January 1 of the year ending in the numeral one; and (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (c)(2). 
(4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State. (5)Multiple language requirements for all noticesThe commission shall make each notice which is required to be posted and published under this section available in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965.  
(b)Development and Publication of Preliminary Redistricting Plan 
(1)In generalPrior to developing and publishing a final redistricting plan under subsection (c), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan. (2)Minimum public hearings and opportunity for comment prior to development (A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection. 
(B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing in on the website maintained under subsection (a)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing. (C)Submission of plans and maps by members of the publicAny member of the public may submit maps or portions of maps for consideration by the commission. As provided under subsection (a)(2)(A), any such map shall be made publicly available on the commission’s website and open to comment. 
(3)Publication of preliminary plan 
(A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (a)(3), on the website maintained under subsection (a)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State. (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (a)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan. 
(4)Minimum post-publication period for public commentThe commission shall accept and consider comments from the public (including through the website maintained under subsection (a)(2)) with respect to the preliminary redistricting plan published under paragraph (3), including proposed revisions to maps, for not fewer than 30 days after the date on which the plan is published. (5)Post-publication hearings (A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings in different geographic areas of the State at which members of the public may provide input and comments regarding the preliminary plan. 
(B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing in on the website maintained under subsection (a)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing. (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan.  
(c)Process for Enactment of Final Redistricting Plan 
(1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (b), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State. (2)Meeting; final voteNot later than the deadline specified in subsection (e), the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law. 
(3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (a)(2), as well as through newspapers of general circulation throughout the State: (A)The final redistricting plan, including all relevant maps. 
(B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (b). (C)Any dissenting or additional views with respect to the plan of individual members of the commission. 
(4)EnactmentSubject to paragraph (5), the final redistricting plan developed and published under this subsection shall be deemed to be enacted into law upon the expiration of the 45-day period which begins on the date on which— (A)such final plan is approved by a majority of the whole membership of the commission; and 
(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2412(b)(1) approves such final plan. (5)Review by Department of Justice (A)Requiring submission of plan for reviewThe final redistricting plan shall not be deemed to be enacted into law unless the State submits the plan to the Department of Justice for an administrative review to determine if the plan is in compliance with the criteria described in subparagraphs (B) and (C) of section 2413(a)(1). 
(B)Termination of reviewThe Department of Justice shall terminate any administrative review under subparagraph (A) if, during the 45-day period which begins on the date the plan is enacted into law, an action is filed in a United States district court alleging that the plan is not in compliance with the criteria described in subparagraphs (B) and (C) of section 2413(a)(1).  (d)Written evaluation of plan against external metricsThe independent redistricting commission shall include with each redistricting plan developed and published under this section a written evaluation that measures each such plan against external metrics which cover the criteria set forth in section 2403(a), including the impact of the plan on the ability of communities of color to elect candidates of choice, measures of partisan fairness using multiple accepted methodologies, and the degree to which the plan preserves or divides communities of interest. 
(e)TimingThe independent redistricting commission of a State may begin its work on the redistricting plan of the State upon receipt of relevant population information from the Bureau of the Census, and shall approve a final redistricting plan for the State in each year ending in the numeral one not later than 8 months after the date on which the State receives the State apportionment notice or October 1, whichever occurs later. 2414.Establishment of related entities (a)Establishment or Designation of Nonpartisan Agency of State Legislature (1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 2411. 
(2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency— (A)is required to provide services on a nonpartisan basis; 
(B)is required to maintain impartiality; and (C)is prohibited from advocating for the adoption or rejection of any legislative proposal. 
(3)Training of members appointed to commissionNot later than January 15 of a year ending in the numeral one, the nonpartisan agency established or designated under this subsection shall provide the members of the independent redistricting commission with initial training on their obligations as members of the commission, including obligations under the Voting Rights Act of 1965 and other applicable laws. (4)RegulationsThe nonpartisan agency established or designated under this subsection shall adopt and publish regulations, after notice and opportunity for comment, establishing the procedures that the agency will follow in fulfilling its duties under this subtitle, including the procedures to be used in vetting the qualifications and political affiliation of applicants and in creating the selection pools, the randomized process to be used in selecting the initial members of the independent redistricting commission, and the rules that the agency will apply to ensure that the agency carries out its duties under this subtitle in a maximally transparent, publicly accessible, and impartial manner. 
(5)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this subtitle, so long as the agency meets the requirements for nonpartisanship under this subsection. (6)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (5) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State. 
(7)Preservation of recordsThe State shall ensure that the records of the nonpartisan agency are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State. (8)DeadlineThe State shall meet the requirements of this subsection not later than each October 15 of a year ending in the numeral nine. 
(b)Establishment of Select Committee on Redistricting 
(1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 2412. (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members: 
(A)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house. (B)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house. 
(C)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house. (D)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house. 
(3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members: (A)Two members of the State legislature appointed by the chair of the political party of the State whose candidate received the highest percentage of votes in the most recent statewide election for Federal office held in the State. 
(B)Two members of the State legislature appointed by the chair of the political party whose candidate received the second highest percentage of votes in the most recent statewide election for Federal office held in the State. (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero. 
(5)Rule of constructionNothing in this subsection may be construed to prohibit the leader of any political party in a legislature from appointment to the Select Committee on Redistricting.  2415.Report on diversity of memberships of independent redistricting commissionsNot later than May 15 of a year ending in the numeral one, the Comptroller General of the United States shall submit to Congress a report on the extent to which the memberships of independent redistricting commissions for States established under this part with respect to the immediately preceding year ending in the numeral zero meet the diversity requirements as provided for in sections 2411(a)(2)(B) and 2412(b)(2). 
3Role of Courts in Development of Redistricting Plans 
2421.Enactment of plan developed by 3-judge court 
(a)Development of PlanIf any of the triggering events described in subsection (f) occur with respect to a State— (1)not later than December 15 of the year in which the triggering event occurs, the United States district court for the applicable venue, acting through a 3-judge Court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the congressional redistricting plan for the State; and 
(2)the final plan developed and published by the Court under this section shall be deemed to be enacted on the date on which the Court publishes the final plan, as described in subsection (d). (b)Applicable venue describedFor purposes of this section, the applicable venue with respect to a State is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the first party to file with the court sufficient evidence of the occurrence of a triggering event described in subsection (f). 
(c)Procedures for Development of Plan 
(1)CriteriaIn developing a redistricting plan for a State under this section, the Court shall adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 2403. (2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this subtitle. 
(3)Hearing; public participationIn developing a redistricting plan for a State, the Court shall— (A)hold one or more evidentiary hearings at which interested members of the public may appear and be heard and present testimony, including expert testimony, in accordance with the rules of the Court; and 
(B)consider other submissions and comments by the public, including proposals for redistricting plans to cover the entire State or any portion of the State. (4)Use of special masterTo assist in the development and publication of a redistricting plan for a State under this section, the Court may appoint a special master to make recommendations to the Court on possible plans for the State. 
(d)Publication of plan 
(1)Public availability of initial planUpon completing the development of one or more initial redistricting plans, the Court shall make the plans available to the public at no cost, and shall also make available the underlying data used by the Court to develop the plans and a written evaluation of the plans against external metrics (as described in section 2413(d)). (2)Publication of final planAt any time after the expiration of the 14-day period which begins on the date the Court makes the plans available to the public under paragraph (1), and taking into consideration any submissions and comments by the public which are received during such period, the Court shall develop and publish the final redistricting plan for the State. 
(e)Use of interim planIn the event that the Court is not able to develop and publish a final redistricting plan for the State with sufficient time for an upcoming election to proceed, the Court may develop and publish an interim redistricting plan which shall serve as the redistricting plan for the State until the Court develops and publishes a final plan in accordance with this section. Nothing in this subsection may be construed to limit or otherwise affect the authority or discretion of the Court to develop and publish the final redistricting plan, including but not limited to the discretion to make any changes the Court deems necessary to an interim redistricting plan. (f)Triggering Events DescribedThe triggering events described in this subsection are as follows:  
(1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 2414(a) prior to the expiration of the deadline set forth in section 2414(a)(5). (2)The failure of the State to appoint a Select Committee on Redistricting under section 2414(b) prior to the expiration of the deadline set forth in section 2414(b)(4). 
(3)The failure of the Select Committee on Redistricting to approve any selection pool under section 2412 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 2412(d)(2). (4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 2413(e). 
2422.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 2413 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State. 4Administrative and Miscellaneous Provisions 2431.Payments to States for carrying out redistricting (a)Authorization of paymentsSubject to subsection (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall, subject to the availability of appropriations provided pursuant to subsection (e), make a payment to the State in an amount equal to the product of— 
(1)the number of Representatives to which the State is entitled, as provided under the notice; and (2)$150,000. 
(b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out congressional redistricting in the State. (c)No payment to states with single memberThe Election Assistance Commission shall not make a payment under this section to any State which is not entitled to more than one Representative under its State apportionment notice. 
(d)Requiring Submission of Selection Pool as Condition of Payment 
(1)RequirementExcept as provided in paragraph (2) and paragraph (3), the Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 2414(a) has, in accordance with section 2412(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 2414(b). (2)Exception for States with existing commissionsIn the case of a State which, pursuant to section 2401(c), is exempt from the requirements of section 2401(a), the Commission may not make a payment to the State under this section until the State certifies to the Commission that its redistricting commission meets the requirements of section 2401(c). 
(3)Exception for State of IowaIn the case of the State of Iowa, the Commission may not make a payment to the State under this section until the State certifies to the Commission that it will carry out congressional redistricting pursuant to the State’s apportionment notice in accordance with a plan developed by the Iowa Legislative Services Agency with the assistance of a Temporary Redistricting Advisory Commission, as provided under the law described in section 2401(d). (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section. 
2432.Civil enforcement 
(a)Civil Enforcement 
(1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this subtitle. (2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State to meet the requirements of this subtitle may bring a civil action in the United States district court for the applicable venue for such relief as may be appropriate to remedy the failure. For purposes of this section, the applicable venue is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the person who brings the civil action. 
(b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply: (1)The action shall be filed in the district court of the United States for the District of Columbia or for the judicial district in which the capital of the State is located, as selected by the person bringing the action. 
(2)The action shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code. (3)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan. 
(4)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate. (5)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision. 
(6)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. (c)Remedies (1)Adoption of replacement plan (A)In generalIf the district court in an action under this section finds that the congressional redistricting plan of a State violates, in whole or in part, the requirements of this subtitle— 
(i)the Court shall adopt a replacement congressional redistricting plan for the State in accordance with the process set forth in section 2421; or (ii)if circumstances warrant and no delay to an upcoming regularly scheduled election for the House of Representatives in the State would result, the district court may allow a State to develop and propose a remedial congressional redistricting plan for consideration by the court, and such remedial plan may be developed by the State by adopting such appropriate changes to the State’s enacted plan as may be ordered by the court. 
(B)Special rule in case final adjudication not expected within 3 months of electionIf final adjudication of an action under this section is not reasonably expected to be completed at least three months prior to the next regularly scheduled election for the House of Representatives in the State, the district court shall, as the balance of equities warrant— (i)order development, adoption, and use of an interim congressional redistricting plan in accordance with section 2421(e) to address any claims under this title for which a party seeking relief has demonstrated a substantial likelihood of success; or 
(ii)order adjustments to the timing of primary elections for the House of Representatives, as needed, to allow sufficient opportunity for adjudication of the matter and adoption of a remedial or replacement plan for use in the next regularly scheduled general elections for the House of Representatives. (2)No injunctive relief permittedAny remedial or replacement congressional redistricting plan ordered under this subsection shall not be subject to temporary or preliminary injunctive relief from any court unless the record establishes that a writ of mandamus is warranted. 
(3)No stay pending appealNotwithstanding the appeal of an order finding that a congressional redistricting plan of a State violates, in whole or in part, the requirements of this subtitle, no stay shall issue which shall bar the development or adoption of a replacement or remedial plan under this subsection, as may be directed by the district court, pending such appeal. (d)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs. 
(e)Relation to Other Laws 
(1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this subtitle shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)Voting Rights Act of 1965Nothing in this subtitle authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). 
(f)Legislative privilegeNo person, legislature, or State may claim legislative privilege under either State or Federal law in a civil action brought under this section or in any other legal challenge, under either State or Federal law, to a redistricting plan enacted under this subtitle. 2433.State apportionment notice definedIn this subtitle, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled. 
2434.No effect on elections for State and local officeNothing in this subtitle or in any amendment made by this subtitle may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections. 2435.Effective dateThis subtitle and the amendments made by this subtitle shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2030 or any succeeding decennial census. 
5Requirements for Redistricting Carried Out Pursuant to 2020 Census 
AApplication of Certain Requirements for Redistricting Carried out Pursuant to 2020 Census 
2441.Application of certain requirements for redistricting carried out pursuant to 2020 CensusNotwithstanding section 2435, parts 1, 3, and 4 of this subtitle and the amendments made by such parts shall apply with respect to congressional redistricting carried out pursuant to the decennial census conducted during 2020 in the same manner as such parts and the amendments made by such parts apply with respect to redistricting carried out pursuant to the decennial census conducted during 2030, except as follows: (1)Except as provided in subsection (c) and subsection (d) of section 2401, the redistricting shall be conducted in accordance with— 
(A)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State in accordance with subpart B; or (B)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court in accordance with section 2421.  
(2)If any of the triggering events described in section 2442 occur with respect to the State, the United States district court for the applicable venue shall develop and publish the redistricting plan for the State, in accordance with section 2421, not later than December 15, 2021. (3)For purposes of section 2431(d)(1), the Election Assistance Commission may not make a payment to a State under such section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 2454(a) has, in accordance with section 2452(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 2454(b).  
2442.Triggering eventsFor purposes of the redistricting carried out pursuant to the decennial census conducted during 2020, the triggering events described in this section are as follows: (1)The failure of the State to establish or designate a nonpartisan agency under section 2454(a) prior to the expiration of the deadline under section 2454(a)(6). 
(2)The failure of the State to appoint a Select Committee on Redistricting under section 2454(b) prior to the expiration of the deadline under section 2454(b)(4). (3)The failure of the Select Committee on Redistricting to approve a selection pool under section 2452(b) prior to the expiration of the deadline under section 2452(b)(7). 
(4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State under section 2453 prior to the expiration of the deadline under section 2453(e). BIndependent Redistricting Commissions for Redistricting Carried Out Pursuant to 2020 Census 2451.Use of independent redistricting commissions for redistricting carried out pursuant to 2020 Census (a)Appointment of members (1)In generalThe nonpartisan agency established or designated by a State under section 2454(a) shall establish an independent redistricting commission under this part for the State, which shall consist of 15 members appointed by the agency as follows: 
(A)Not later than August 5, 2021, the agency shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, first appoint 6 members as follows: (i)The agency shall appoint 2 members on a random basis from the majority category of the approved selection pool (as described in section 2452(b)(1)(A)). 
(ii)The agency shall appoint 2 members on a random basis from the minority category of the approved selection pool (as described in section 2452(b)(1)(B)). (iii)The agency shall appoint 2 members on a random basis from the independent category of the approved selection pool (as described in section 2452(b)(1)(C)). 
(B)Not later than August 15, 2021, the members appointed by the agency under subparagraph (A) shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, then appoint 9 members as follows: (i)The members shall appoint 3 members from the majority category of the approved selection pool (as described in section 2452(b)(1)(A)). 
(ii)The members shall appoint 3 members from the minority category of the approved selection pool (as described in section 2452(b)(1)(B)). (iii)The members shall appoint 3 members from the independent category of the approved selection pool (as described in section 2452(b)(1)(C)). 
(2)Rules for appointment of members appointed by first members 
(A)Affirmative vote of at least 4 membersThe appointment of any of the 9 members of the independent redistricting commission who are appointed by the first members of the commission pursuant to subparagraph (B) of paragraph (1) shall require the affirmative vote of at least 4 of the members appointed by the nonpartisan agency under subparagraph (A) of paragraph (1), including at least one member from each of the categories referred to in such subparagraph. (B)Ensuring diversityIn appointing the 9 members pursuant to subparagraph (B) of paragraph (1), the first members of the independent redistricting commission shall ensure that the membership is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and provides racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 with a meaningful opportunity to participate in the development of the State’s redistricting plan. 
(3)RemovalA member of the independent redistricting commission may be removed by a majority vote of the remaining members of the commission if it is shown by a preponderance of the evidence that the member is not eligible to serve on the commission under section 2452(a). (b)Procedures for Conducting Commission Business (1)Requiring majority approval for actionsThe independent redistricting commission of a State under this part may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least— 
(A)a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2452(b)(1). 
(2)QuorumA majority of the members of the commission shall constitute a quorum. (c)Staff; Contractors (1)StaffUnder a public application process in which all application materials are available for public inspection, the independent redistricting commission of a State under this part shall appoint and set the pay of technical experts, legal counsel, consultants, and such other staff as it considers appropriate, subject to State law. 
(2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 2452(b)(1). (3)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner.  
(d)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State. 2452.Establishment of selection pool of individuals eligible to serve as members of commission (a)Criteria for Eligibility (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission under this part if the individual meets each of the following criteria: 
(A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State. (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party. 
(C)The individual submits to the nonpartisan agency established or designated by a State under section 2453, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement, with an attestation under penalty of perjury, containing the following information and assurances: (i)The full current name and any former names of, and the contact information for, the individual, including an electronic mail address, the address of the individual’s residence, mailing address, and telephone numbers. 
(ii)The individual’s race, ethnicity, gender, age, date of birth, and household income for the most recent taxable year. (iii)The political party with which the individual is affiliated, if any. 
(iv)The reason or reasons the individual desires to serve on the independent redistricting commission, the individual’s qualifications, and information relevant to the ability of the individual to be fair and impartial, including, but not limited to— (I)any involvement with, or financial support of, professional, social, political, religious, or community organizations or causes; 
(II)the individual’s employment and educational history. (v)An assurance that the individual shall commit to carrying out the individual’s duties under this subtitle in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process. 
(vi)An assurance that, during such covered period as the State may establish with respect to any of the subparagraphs of paragraph (2), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under such paragraph. (2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies with respect to such covered period as the State may establish: 
(A)The individual or an immediate family member of the individual holds public office or is a candidate for election for public office. (B)The individual or an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office or of any political action committee (as determined in accordance with the law of the State). 
(C)The individual or an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law. (D)The individual or an immediate family member of the individual is an employee of an elected public official, a contractor with the government of the State, or a donor to the campaign of any candidate for public office or to any political action committee (other than a donor who, during any of such covered periods, gives an aggregate amount of $1,000 or less to the campaigns of all candidates for all public offices and to all political action committees). 
(E)The individual paid a civil money penalty or criminal fine, or was sentenced to a term of imprisonment, for violating any provision of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.). (F)The individual or an immediate family member of the individual is an agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.). 
(3)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law. (b)Development and Submission of Selection Pool (1)In generalNot later than July 15, 2021, the nonpartisan agency established or designated by a State under section 2454(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 2454(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this part, consisting of individuals in the following categories:  
(A)A majority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the most votes in the most recent Statewide election for Federal office held in the State. (B)A minority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the second most votes in the most recent Statewide election for Federal office held in the State. 
(C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B). (2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall— 
(A)ensure that the pool is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and includes applicants who would allow racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 a meaningful opportunity to participate in the development of the State’s redistricting plan; and (B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis. 
(3)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party only if the nonpartisan agency is able to verify (to the greatest extent possible) the information the individual provides in the application submitted under subsection (a)(1)(C), including by considering additional information provided by other persons with knowledge of the individual’s history of political activity. (4)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection. 
(5)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2). (6)Public comment on selection poolDuring the 14-day period which begins on the date the nonpartisan agency publishes the report under paragraph (5), the agency shall accept comments from the public on the individuals included in the selection pool. The agency shall transmit all such comments to the Select Committee on Redistricting immediately upon the expiration of such period. 
(7)Action by Select Committee 
(A)In generalNot later than August 1, 2021, the Select Committee on Redistricting shall— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 2451(a)(1); or 
(ii)reject the pool, in which case the redistricting plan for the State shall be developed and enacted in accordance with part 3. (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.  
2453.Criteria for redistricting plan; public notice and input 
(a)Public notice and input 
(1)Use of open and transparent processThe independent redistricting commission of a State under this part shall hold each of its meetings in public, shall solicit and take into consideration comments from the public, including proposed maps, throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans. (2)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time until 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (c)(2).  
(3)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State. (4)Multiple language requirements for all noticesThe commission shall make each notice which is required to be published under this section available in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965. 
(b)Development and Publication of Preliminary Redistricting Plan 
(1)In generalPrior to developing and publishing a final redistricting plan under subsection (c), the independent redistricting commission of a State under this part shall develop and publish a preliminary redistricting plan. (2)Minimum public hearings and opportunity for comment prior to development (A)2 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 2 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection. 
(B)Notice prior to hearingsThe commission shall provide for the publication of notices of each hearing held under this paragraph, including in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing. (C)Submission of plans and maps by members of the publicAny member of the public may submit maps or portions of maps for consideration by the commission. 
(3)Publication of preliminary planThe commission shall provide for the publication of the preliminary redistricting plan developed under this subsection, including in newspapers of general circulation throughout the State, and shall make publicly available a report that includes the commission’s responses to any public comments received under this subsection.  (4)Public comment after publicationThe commission shall accept and consider comments from the public with respect to the preliminary redistricting plan published under paragraph (3), including proposed revisions to maps, until 14 days before the date of the meeting under subsection (c)(2) at which the members of the commission shall vote on approving the final redistricting plan for enactment into law. 
(5)Post-publication hearings 
(A)2 hearings requiredAfter publishing the preliminary redistricting plan under paragraph (3), and not later than 14 days before the date of the meeting under subsection (c)(2) at which the members of the commission shall vote on approving the final redistricting plan for enactment into law, the commission shall hold not fewer than 2 public hearings in different geographic areas of the State at which members of the public may provide input and comments regarding the preliminary plan. (B)Notice prior to hearingsThe commission shall provide for the publication of notices of each hearing held under this paragraph, including in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing. 
(6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan. (c)Process for Enactment of Final Redistricting Plan (1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (b), the independent redistricting commission of a State under this part shall develop and publish a final redistricting plan for the State. 
(2)Meeting; final voteNot later than the deadline specified in subsection (e), the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law. (3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall make the following information to the public, including through newspapers of general circulation throughout the State: 
(A)The final redistricting plan, including all relevant maps. (B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (b). 
(C)Any dissenting or additional views with respect to the plan of individual members of the commission. (4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law upon the expiration of the 45-day period which begins on the date on which— 
(A)such final plan is approved by a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 2452(b)(1) approves such final plan. 
(d)Written evaluation of plan against external metricsThe independent redistricting commission of a State under this part shall include with each redistricting plan developed and published under this section a written evaluation that measures each such plan against external metrics which cover the criteria set forth section 2403(a), including the impact of the plan on the ability of communities of color to elect candidates of choice, measures of partisan fairness using multiple accepted methodologies, and the degree to which the plan preserves or divides communities of interest. (e)DeadlineThe independent redistricting commission of a State under this part shall approve a final redistricting plan for the State not later than November 15, 2021. 
2454.Establishment of related entities 
(a)Establishment or Designation of Nonpartisan Agency of State Legislature 
(1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State under this part in accordance with section 2451. (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency— 
(A)is required to provide services on a nonpartisan basis; (B)is required to maintain impartiality; and 
(C)is prohibited from advocating for the adoption or rejection of any legislative proposal. (3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this subtitle, so long as the agency meets the requirements for nonpartisanship under this subsection. 
(4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State. (5)Preservation of recordsThe State shall ensure that the records of the nonpartisan agency are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State. 
(6)DeadlineThe State shall meet the requirements of this subsection not later than June 1, 2021. (b)Establishment of Select Committee on Redistricting (1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under this part under section 2452. 
(2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members: (A)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house. 
(B)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house. (C)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house. 
(D)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house. (3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members: 
(A)Two members of the State legislature appointed by the chair of the political party of the State whose candidate received the highest percentage of votes in the most recent Statewide election for Federal office held in the State. (B)Two members of the State legislature appointed by the chair of the political party whose candidate received the second highest percentage of votes in the most recent Statewide election for Federal office held in the State. 
(4)DeadlineThe State shall meet the requirements of this subsection not later than June 15, 2021. (5)Rule of constructionNothing in this subsection may be construed to prohibit the leader of any political party in a legislature from appointment to the Select Committee on Redistricting.  
2455.Report on diversity of memberships of independent redistricting commissionsNot later than November 15, 2021, the Comptroller General of the United States shall submit to Congress a report on the extent to which the memberships of independent redistricting commissions for States established under this part with respect to the immediately preceding year ending in the numeral zero meet the diversity requirements as provided for in sections 2451(a)(2)(B) and 2452(b)(2). FSaving Eligible Voters From Voter Purging 2501.Short titleThis subtitle may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the SAVE VOTERS Act. 
2502.Conditions for removal of voters from list of registered voters 
(a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:  8A.Conditions for removal of voters from official list of registered voters (a)Verification on basis of objective and reliable evidence of ineligibility (1)Requiring verificationNotwithstanding any other provision of this Act, a State may not remove the name of any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections. 
(2)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of paragraph (1), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote: (A)The failure of the registrant to vote in any election. 
(B)The failure of the registrant to respond to any notice sent under section 8(d), unless the notice has been returned as undeliverable. (C)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant. 
(b)Notice after removal 
(1)Notice to individual removed 
(A)In generalNot later than 48 hours after a State removes the name of a registrant from the official list of eligible voters for any reason (other than the death of the registrant), the State shall send notice of the removal to the former registrant, and shall include in the notice the grounds for the removal and information on how the former registrant may contest the removal or be reinstated, including a telephone number for the appropriate election official. (B)ExceptionsSubparagraph (A) does not apply in the case of a registrant— 
(i)who sends written confirmation to the State that the registrant is no longer eligible to vote in the registrar’s jurisdiction in which the registrant was registered; or (ii)who is removed from the official list of eligible voters by reason of the death of the registrant. 
(2)Public noticeNot later than 48 hours after conducting any general program to remove the names of ineligible voters from the official list of eligible voters (as described in section 8(a)(4)), the State shall disseminate a public notice through such methods as may be reasonable to reach the general public (including by publishing the notice in a newspaper of wide circulation or posting the notice on the websites of the appropriate election officials) that list maintenance is taking place and that registrants should check their registration status to ensure no errors or mistakes have been made. The State shall ensure that the public notice disseminated under this paragraph is in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.. (b)Conditions for transmission of notices of removalSection 8(d) of such Act (52 U.S.C. 20507(d)) is amended by adding at the end the following new paragraph: 
 
(4)A State may not transmit a notice to a registrant under this subsection unless the State obtains objective and reliable evidence (in accordance with the standards for such evidence which are described in section 8A(a)(2)) that the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered.. (c)Conforming amendments (1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended— 
(A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and (B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct.  
(2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking , registrants and inserting , and subject to section 8A of such Act, registrants. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
GNo Effect on Authority of States To Provide Greater Opportunities for Voting 
2601.No effect on authority of States to provide greater opportunities for votingNothing in this title or the amendments made by this title may be construed to prohibit any State from enacting any law which provides greater opportunities for individuals to register to vote and to vote in elections for Federal office than are provided by this title and the amendments made by this title. HResidence of Incarcerated Individuals 2701.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following: 
 
(g) 
(1)Effective beginning with the 2020 decennial census of population, in taking any tabulation of total population by States under subsection (a) for purposes of the apportionment of Representatives in Congress among the several States, the Secretary shall, with respect to an individual incarcerated in a State, Federal, county, or municipal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration. (2)In carrying out this subsection, the Secretary shall consult with each State department of corrections to collect the information necessary to make the determination required under paragraph (1).. 
IFindings Relating to Youth Voting 
2801.Findings relating to youth votingCongress finds the following: (1)The right to vote is a fundamental right of citizens of the United States. 
(2)The twenty-sixth amendment of the United States Constitution guarantees that The right of citizens of the United States, who are eighteen years of age or older, to vote shall not be denied or abridged by the United States or by any State on account of age..  (3)The twenty-sixth amendment of the United States Constitution grants Congress the power to enforce the amendment by appropriate legislation. 
(4)The language of the twenty-sixth amendment closely mirrors that of the fifteenth amendment and the nineteenth amendment. Like those amendments, the twenty-sixth amendment not only prohibits denial of the right to vote but also prohibits any actions that abridge the right to vote. (5)Youth voter suppression undercuts participation in our democracy by introducing arduous obstacles to new voters and discouraging a culture of democratic engagement. 
(6)Voting is habit forming, and allowing youth voters unobstructed access to voting ensures that more Americans will start a life-long habit of voting as soon as possible. (7)Youth voter suppression is a clear, persistent, and growing problem. The actions of States and political subdivisions resulting in at least four findings of twenty-sixth amendment violations as well as pending litigation demonstrate the need for Congress to take action to enforce the twenty-sixth amendment. 
(8)In League of Women Voters of Florida, Inc. v. Detzner (2018), the United States District Court in the Northern District of Florida found that the Secretary of State’s actions that prevented in-person early voting sites from being located on university property revealed a stark pattern of discrimination that was unexplainable on grounds other than age and thus violated university students’ twenty-sixth Amendment rights. (9)In 2019, Michigan agreed to a settlement to enhance college-age voters’ access after a twenty-sixth amendment challenge was filed in federal court. The challenge prompted the removal of a Michigan voting law which required first time voters who registered by mail or through a third-party voter registration drive to vote in person for the first time, as well as the removal of another law which required the address listed on a voter’s driver license to match the address listed on their voter registration card.  
(10)Youth voter suppression tactics are often linked to other tactics aimed at minority voters. For example, students at Prairie View A&M University (PVAMU), a historically black university in Texas, have been the targets of voter suppression tactics for decades. Before the 2018 election, PVAMU students sued Waller County on the basis of both racial and age discrimination over the County’s failure to ensure equal early voting opportunities for students, spurring the County to reverse course and expand early voting access for students. (11)The more than 25 million United States citizens ages 18-24 deserve equal opportunity to participate in the electoral process as guaranteed by the twenty-sixth amendment.  
JSeverability 
2901.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. IIIElection Security  Sec. 3000. Short title; sense of Congress. Subtitle A—Financial Support for Election Infrastructure Part 1—Voting System Security Improvement Grants Sec. 3001. Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements. Sec. 3002. Coordination of voting system security activities with use of requirements payments and election administration requirements under Help America Vote Act of 2002. Sec. 3003. Incorporation of definitions. Part 2—Grants for Risk-Limiting Audits of Results of Elections Sec. 3011. Grants to States for conducting risk-limiting audits of results of elections. Sec. 3012. GAO analysis of effects of audits. Part 3—Election Infrastructure Innovation Grant Program Sec. 3021. Election infrastructure innovation grant program. Subtitle B—Security Measures Sec. 3101. Election infrastructure designation. Sec. 3102. Timely threat information. Sec. 3103. Security clearance assistance for election officials. Sec. 3104. Security risk and vulnerability assessments. Sec. 3105. Annual reports. Sec. 3106. Pre-election threat assessments. Subtitle C—Enhancing Protections for United States Democratic Institutions Sec. 3201. National strategy to protect United States democratic institutions. Sec. 3202. National Commission to Protect United States Democratic Institutions. Subtitle D—Promoting Cybersecurity Through Improvements in Election Administration Sec. 3301. Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines. Sec. 3302. Treatment of electronic poll books as part of voting systems. Sec. 3303. Pre-election reports on voting system usage. Sec. 3304. Streamlining collection of election information. Sec. 3305. Exemption of cybersecurity assistance from limitations on amount of coordinated political party expenditures. Subtitle E—Preventing Election Hacking Sec. 3401. Short title. Sec. 3402. Election Security Bug Bounty Program. Subtitle F—Election security grants advisory committee Sec. 3501. Establishment of advisory committee. Subtitle G—Miscellaneous Provisions Sec. 3601. Definitions. Sec. 3602. Initial report on adequacy of resources available for implementation. Subtitle H—Use of Voting Machines Manufactured in the United States Sec. 3701. Use of voting machines manufactured in the United States. Subtitle I—Study and Report on Bots Sec. 3801. Short title. Sec. 3802. Task Force. Sec. 3803. Study and Report. Subtitle J—Severability Sec. 3901. Severability.  3000.Short title; sense of Congress (a)Short titleThis title may be cited as the Election Security Act. 
(b)Sense of Congress on need To improve election infrastructure securityIt is the sense of Congress that, in light of the lessons learned from Russian interference in the 2016 Presidential election, the Federal Government should intensify its efforts to improve the security of election infrastructure in the United States, including through the use of individual, durable, paper ballots marked by the voter by hand. AFinancial Support for Election Infrastructure 1Voting System Security Improvement Grants 3001.Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 1622(b), is amended by adding at the end the following new part: 
 
8Grants for Obtaining Compliant Paper Ballot Voting Systems and Carrying Out Voting System Security Improvements 
298.Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements 
(a)Availability and use of grantThe Commission shall make a grant to each eligible State— (1)to replace a voting system— 
(A)which does not meet the requirements which are first imposed on the State pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2021 with a voting system which does meet such requirements, for use in the regularly scheduled general elections for Federal office held in November 2022; or (B)which does meet such requirements but which is not in compliance with the most recent voluntary voting system guidelines issued by the Commission prior to the regularly scheduled general election for Federal office held in November 2022 with another system which does meet such requirements and is in compliance with such guidelines;  
(2)to carry out voting system security improvements described in section 298A with respect to the regularly scheduled general elections for Federal office held in November 2022 and each succeeding election for Federal office; and  (3)to implement and model best practices for ballot design, ballot instructions, and the testing of ballots. 
(b)Amount of grantThe amount of a grant made to a State under this section shall be such amount as the Commission determines to be appropriate, except that such amount may not be less than the product of $1 and the average of the number of individuals who cast votes in any of the two most recent regularly scheduled general elections for Federal office held in the State. (c)Pro rata reductionsIf the amount of funds appropriated for grants under this part is insufficient to ensure that each State receives the amount of the grant calculated under subsection (b), the Commission shall make such pro rata reductions in such amounts as may be necessary to ensure that the entire amount appropriated under this part is distributed to the States. 
(d)Surplus appropriationsIf the amount of funds appropriated for grants authorized under section 298D(a)(2) exceed the amount necessary to meet the requirements of subsection (b), the Commission shall consider the following in making a determination to award remaining funds to a State: (1)The record of the State in carrying out the following with respect to the administration of elections for Federal office: 
(A)Providing voting machines that are less than 10 years old. (B)Implementing strong chain of custody procedures for the physical security of voting equipment and paper records at all stages of the process. 
(C)Conducting pre-election testing on every voting machine and ensuring that paper ballots are available wherever electronic machines are used. (D)Maintaining offline backups of voter registration lists. 
(E)Providing a secure voter registration database that logs requests submitted to the database. (F)Publishing and enforcing a policy detailing use limitations and security safeguards to protect the personal information of voters in the voter registration process. 
(G)Providing secure processes and procedures for reporting vote tallies. (H)Providing a secure platform for disseminating vote totals. 
(2)Evidence of established conditions of innovation and reform in providing voting system security and the proposed plan of the State for implementing additional conditions. (3)Evidence of collaboration between relevant stakeholders, including local election officials, in developing the grant implementation plan described in section 298B. 
(4)The plan of the State to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant. (e)Ability of replacement systems To administer ranked choice electionsTo the greatest extent practicable, an eligible State which receives a grant to replace a voting system under this section shall ensure that the replacement system is capable of administering a system of ranked choice voting under which each voter shall rank the candidates for the office in the order of the voter’s preference. 
298A.Voting system security improvements described 
(a)Permitted usesA voting system security improvement described in this section is any of the following: (1)The acquisition of goods and services from qualified election infrastructure vendors by purchase, lease, or such other arrangements as may be appropriate. 
(2)Cyber and risk mitigation training. (3)A security risk and vulnerability assessment of the State’s election infrastructure which is carried out by a provider of cybersecurity services under a contract entered into between the chief State election official and the provider. 
(4)The maintenance of election infrastructure, including addressing risks and vulnerabilities which are identified under either of the security risk and vulnerability assessments described in paragraph (3), except that none of the funds provided under this part may be used to renovate or replace a building or facility which is used primarily for purposes other than the administration of elections for public office. (5)Providing increased technical support for any information technology infrastructure that the chief State election official deems to be part of the State’s election infrastructure or designates as critical to the operation of the State’s election infrastructure. 
(6)Enhancing the cybersecurity and operations of the information technology infrastructure described in paragraph (4). (7)Enhancing the cybersecurity of voter registration systems. 
(b)Qualified election infrastructure vendors described 
(1)In generalFor purposes of this part, a qualified election infrastructure vendor is any person who provides, supports, or maintains, or who seeks to provide, support, or maintain, election infrastructure on behalf of a State, unit of local government, or election agency (as defined in section 3601 of the Election Security Act) who meets the criteria described in paragraph (2). (2)CriteriaThe criteria described in this paragraph are such criteria as the Chairman, in coordination with the Secretary of Homeland Security, shall establish and publish, and shall include each of the following requirements: 
(A)The vendor must be owned and controlled by a citizen or permanent resident of the United States. (B)The vendor must disclose to the Chairman and the Secretary, and to the chief State election official of any State to which the vendor provides any goods and services with funds provided under this part, of any sourcing outside the United States for parts of the election infrastructure. 
(C)The vendor must disclose to the Chairman and the Secretary, and to the chief State election official of any State to which the vendor provides any goods and services with funds provided under this part, the identification of any entity or individual with a more than five percent ownership interest in the vendor. (D)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with the cybersecurity best practices issued by the Technical Guidelines Development Committee. 
(E)The vendor agrees to maintain its information technology infrastructure in a manner that is consistent with the cybersecurity best practices issued by the Technical Guidelines Development Committee. (F)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with the supply chain best practices issued by the Technical Guidelines Development Committee. 
(G)The vendor agrees to ensure that it has personnel policies and practices in place that are consistent with personnel best practices, including cybersecurity training and background checks, issued by the Technical Guidelines Development Committee. (H)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with data integrity best practices, including requirements for encrypted transfers and validation, testing and checking printed materials for accuracy, and disclosure of quality control incidents, issued by the Technical Guidelines Development Committee. 
(I)The vendor agrees to meet the requirements of paragraph (3) with respect to any known or suspected cybersecurity incidents involving any of the goods and services provided by the vendor pursuant to a grant under this part. (J)The vendor agrees to permit independent security testing by the Commission (in accordance with section 231(a)) and by the Secretary of the goods and services provided by the vendor pursuant to a grant under this part. 
(3)Cybersecurity incident reporting requirements 
(A)In generalA vendor meets the requirements of this paragraph if, upon becoming aware of the possibility that an election cybersecurity incident has occurred involving any of the goods and services provided by the vendor pursuant to a grant under this part— (i)the vendor promptly assesses whether or not such an incident occurred, and submits a notification meeting the requirements of subparagraph (B) to the Secretary and the Chairman of the assessment as soon as practicable (but in no case later than 3 days after the vendor first becomes aware of the possibility that the incident occurred); 
(ii)if the incident involves goods or services provided to an election agency, the vendor submits a notification meeting the requirements of subparagraph (B) to the agency as soon as practicable (but in no case later than 3 days after the vendor first becomes aware of the possibility that the incident occurred), and cooperates with the agency in providing any other necessary notifications relating to the incident; and (iii)the vendor provides all necessary updates to any notification submitted under clause (i) or clause (ii). 
(B)Contents of notificationsEach notification submitted under clause (i) or clause (ii) of subparagraph (A) shall contain the following information with respect to any election cybersecurity incident covered by the notification: (i)The date, time, and time zone when the election cybersecurity incident began, if known. 
(ii)The date, time, and time zone when the election cybersecurity incident was detected. (iii)The date, time, and duration of the election cybersecurity incident. 
(iv)The circumstances of the election cybersecurity incident, including the specific election infrastructure systems believed to have been accessed and information acquired, if any. (v)Any planned and implemented technical measures to respond to and recover from the incident. 
(vi)In the case of any notification which is an update to a prior notification, any additional material information relating to the incident, including technical data, as it becomes available. 298B.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a description of how the State will use the grant to carry out the activities authorized under this part; (2)a certification and assurance that, not later than 5 years after receiving the grant, the State will carry out risk-limiting audits and will carry out voting system security improvements, as described in section 298A; and 
(3)such other information and assurances as the Commission may require. 298C.Reports to CongressNot later than 90 days after the end of each fiscal year, the Commission shall submit a report to the appropriate congressional committees, including the Committees on Homeland Security, House Administration, and the Judiciary of the House of Representatives and the Committees on Homeland Security and Governmental Affairs, the Judiciary, and Rules and Administration of the Senate, on the activities carried out with the funds provided under this part. 
298D.Authorization of appropriations 
(a)AuthorizationThere are authorized to be appropriated for grants under this part— (1)$1,000,000,000 for fiscal year 2021; and 
(2)$175,000,000 for each of the fiscal years 2022, 2024, 2026, and 2028. (b)Continuing availability of amountsAny amounts appropriated pursuant to the authorization of this section shall remain available until expended.. 
(b)Clerical amendmentThe table of contents of such Act, as amended by section 1622(c), is amended by adding at the end of the items relating to subtitle D of title II the following:   Part 8—Grants for Obtaining Compliant Paper Ballot Voting Systems and Carrying Out Voting System Security Improvements Sec. 298. Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements. Sec. 298A. Voting system security improvements described. Sec. 298B. Eligibility of States. Sec. 298C. Reports to Congress. Sec. 298D. Authorization of appropriations.”. 3002.Coordination of voting system security activities with use of requirements payments and election administration requirements under Help America Vote Act of 2002 (a)Duties of Election Assistance CommissionSection 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended— 
(1)in the matter preceding paragraph (1), by striking ‘‘by’’ and inserting ‘‘and the security of election infrastructure by’’; and (2)by striking the semicolon at the end of paragraph (1) and inserting the following: , and the development, maintenance and dissemination of cybersecurity guidelines to identify vulnerabilities that could lead to, protect against, detect, respond to and recover from cybersecurity incidents;.  
(b)Membership of Secretary of Homeland Security on Board of Advisors of Election Assistance CommissionSection 214(a) of such Act (52 U.S.C. 20944(a)) is amended— (1)by striking 37 members and inserting 38 members; and 
(2)by adding at the end the following new paragraph:  (17)The Secretary of Homeland Security or the Secretary’s designee.. 
(c)Representative of Department of Homeland Security on Technical Guidelines Development CommitteeSection 221(c)(1) of such Act (52 U.S.C. 20961(c)(1)) is amended— (1)by redesignating subparagraph (E) as subparagraph (F); and 
(2)by inserting after subparagraph (D) the following new subparagraph:  (E)A representative of the Department of Homeland Security.. 
(d)Goals of periodic studies of election administration issues; consultation with Secretary of Homeland SecuritySection 241(a) of such Act (52 U.S.C. 20981(a)) is amended— (1)in the matter preceding paragraph (1), by striking the Commission shall and inserting the Commission, in consultation with the Secretary of Homeland Security (as appropriate), shall; 
(2)by striking and at the end of paragraph (3); (3)by redesignating paragraph (4) as paragraph (5); and 
(4)by inserting after paragraph (3) the following new paragraph:  (4)will be secure against attempts to undermine the integrity of election systems by cyber or other means; and. 
(e)Requirements payments 
(1)Use of payments for voting system security improvementsSection 251(b) of such Act (52 U.S.C. 21001(b)), as amended by section 1061(a)(2), is further amended by adding at the end the following new paragraph:  (5)Permitting use of payments for voting system security improvementsA State may use a requirements payment to carry out any of the following activities: 
(A)Cyber and risk mitigation training. (B)Providing increased technical support for any information technology infrastructure that the chief State election official deems to be part of the State’s election infrastructure or designates as critical to the operation of the State’s election infrastructure. 
(C)Enhancing the cybersecurity and operations of the information technology infrastructure described in subparagraph (B). (D)Enhancing the security of voter registration databases.. 
(2)Incorporation of election infrastructure protection in State plans for use of paymentsSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking the period at the end and inserting , including the protection of election infrastructure.. (3)Composition of committee responsible for developing State plan for use of paymentsSection 255 of such Act (52 U.S.C. 21005) is amended— 
(A)by redesignating subsection (b) as subsection (c); and (B)by inserting after subsection (a) the following new subsection: 
 
(b)Geographic representationThe members of the committee shall be a representative group of individuals from the State’s counties, cities, towns, and Indian tribes, and shall represent the needs of rural as well as urban areas of the State, as the case may be.. (f)Ensuring protection of computerized Statewide voter registration listSection 303(a)(3) of such Act (52 U.S.C. 21083(a)(3)) is amended by striking the period at the end and inserting , as well as other measures to prevent and deter cybersecurity incidents, as identified by the Commission, the Secretary of Homeland Security, and the Technical Guidelines Development Committee..  
(g)Senior Cyber Policy AdvisorSection 204(a) of such Act (52 U.S.C. 20924(a)) is amended— (1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7); and 
(2)by inserting after paragraph (4) the following new paragraph:  (5)Senior Cyber Policy AdvisorThe Commission shall have a Senior Cyber Policy Advisor, who shall be appointed by the Commission and who shall serve under the Executive Director, and who shall be the primary policy advisor to the Commission on matters of cybersecurity for Federal elections.. 
3003.Incorporation of definitions 
(a)In generalSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141), as amended by section 1921(b)(1), is amended to read as follows:  901.DefinitionsIn this Act, the following definitions apply: 
(1)The term cybersecurity incident has the meaning given the term incident in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148). (2)The term election infrastructure has the meaning given such term in section 3601 of the Election Security Act. 
(3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.. (b)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 901 to read as follows: 
 
 
Sec. 901. Definitions.. 
2Grants for Risk-Limiting Audits of Results of Elections 
3011.Grants to States for conducting risk-limiting audits of results of elections 
(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by sections 1622(b) and 3001(a), is amended by adding at the end the following new part:  9Grants for Conducting Risk-Limiting Audits of Results of Elections 299.Grants for conducting risk-limiting audits of results of elections (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2022 and each succeeding election for Federal office. 
(b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a post-election process— (1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and 
(2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records. (c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements: 
(1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed. (2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies. 
(3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit. (4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public. 
(5)Procedures for the random selection of ballots to be inspected manually during each audit. (6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete. 
(7)Procedures and requirements for testing any software used to conduct risk-limiting audits. (d)DefinitionsIn this part, the following definitions apply: 
(1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: (A)The record is created without reliance on any part of the voting system used to tabulate votes. 
(B)The record functions as a sampling frame for conducting a risk-limiting audit. (C)The record contains the following information with respect to the ballots cast and counted in the election: 
(i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes). (ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes). 
(iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group. (2)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records. 
(3)The term outcome means the winner of an election, whether a candidate or a position. (4)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process. 
299A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 299; 
(2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 299(c); (3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election; 
(4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly; (5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and 
(6)such other information and assurances as the Commission may require. 299B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2021, to remain available until expended.. 
(b)Clerical amendmentThe table of contents of such Act, as amended by sections 1622(c) and 3001(b), is further amended by adding at the end of the items relating to subtitle D of title II the following:   Part 9—Grants for Conducting Risk-Limiting Audits of Results of Elections Sec. 299. Grants for conducting risk-limiting audits of results of elections. Sec. 299A. Eligibility of States. Sec. 299B. Authorization of appropriations.”. 3012.GAO analysis of effects of audits (a)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting audits under part 9 of subtitle D of title II of the Help America Vote Act of 2002 (as added by section 3011) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants. 
(b)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees. 3Election Infrastructure Innovation Grant Program 3021.Election infrastructure innovation grant program (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section: 
 
321.Election infrastructure innovation grant program 
(a)EstablishmentThe Secretary, acting through the Under Secretary for Science and Technology, in coordination with the Chairman of the Election Assistance Commission (established pursuant to the Help America Vote Act of 2002) and in consultation with the Director of the National Science Foundation and the Director of the National Institute of Standards and Technology, shall establish a competitive grant program to award grants to eligible entities, on a competitive basis, for purposes of research and development that are determined to have the potential to significantly improve the security (including cybersecurity), quality, reliability, accuracy, accessibility, and affordability of election infrastructure, and increase voter participation. (b)Report to CongressNot later than 90 days after the conclusion of each fiscal year for which grants are awarded under this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate a report describing such grants and analyzing the impact, if any, of such grants on the security and operation of election infrastructure, and on voter participation. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $20,000,000 for each of fiscal years 2021 through 2029 for purposes of carrying out this section. (d)Eligible entity definedIn this section, the term eligible entity means— 
(1)an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), including an institution of higher education that is a historically Black college or university (which has the meaning given the term “part B institution” in section 322 of such Act (20 U.S.C. 1061)) or other minority-serving institution listed in section 371(a) of such Act (20 U.S.C. 1067q(a)); (2)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or 
(3)an organization, association, or a for-profit company, including a small business concern (as such term is described in section 3 of the Small Business Act (15 U.S.C. 632)), including a small business concern owned and controlled by socially and economically disadvantaged individuals (as such term is defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).. (b)DefinitionSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended— 
(1)by redesignating paragraphs (6) through (20) as paragraphs (7) through (21), respectively; and (2)by inserting after paragraph (5) the following new paragraph: 
 
(6)Election infrastructureThe term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.. (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 320 the following new item: 
 
 
Sec. 321. Election infrastructure innovation grant program.. 
BSecurity Measures 
3101.Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end. 3102.Timely threat informationSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph: 
 
(24)To provide timely threat information regarding election infrastructure to the chief State election official of the State with respect to which such information pertains..  3103.Security clearance assistance for election officialsIn order to promote the timely sharing of information on threats to election infrastructure, the Secretary may— 
(1)help expedite a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official; (2)sponsor a security clearance for the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official; and 
(3)facilitate the issuance of a temporary clearance to the chief State election official and other appropriate State personnel involved in the administration of elections, as designated by the chief State election official, if the Secretary determines classified information to be timely and relevant to the election infrastructure of the State at issue. 3104.Security risk and vulnerability assessments (a)In generalParagraph (6) of section 2209(c) of the Homeland Security Act of 2002 (6 U.S.C. 659(c)) is amended by inserting (including by carrying out a security risk and vulnerability assessment) after risk management support. 
(b)Prioritization To enhance election security 
(1)In generalNot later than 90 days after receiving a written request from a chief State election official, the Secretary shall, to the extent practicable, commence a security risk and vulnerability assessment (pursuant to paragraph (6) of section 2209(c) of the Homeland Security Act of 2002, as amended by subsection (a)) on election infrastructure in the State at issue. (2)NotificationIf the Secretary, upon receipt of a request described in paragraph (1), determines that a security risk and vulnerability assessment referred to in such paragraph cannot be commenced within 90 days, the Secretary shall expeditiously notify the chief State election official who submitted such request. 
3105.Annual reports 
(a)Reports on assistance and assessmentsNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2028, the Secretary shall submit to the appropriate congressional committees— (1)efforts to carry out section 3103 during the prior year, including specific information regarding which States were helped, how many officials have been helped in each State, how many security clearances have been sponsored in each State, and how many temporary clearances have been issued in each State; and 
(2)efforts to carry out section 3104 during the prior year, including specific information regarding which States were helped, the dates on which the Secretary received a request for a security risk and vulnerability assessment referred to in such section, the dates on which the Secretary commenced each such request, and the dates on which the Secretary transmitted a notification in accordance with subsection (b)(2) of such section. (b)Reports on foreign threatsNot later than 90 days after the end of each fiscal year (beginning with fiscal year 2021), the Secretary and the Director of National Intelligence, in coordination with the heads of appropriate offices of the Federal Government, shall submit to the appropriate congressional committees a joint report on foreign threats, including physical and cybersecurity threats, to elections in the United States. 
(c)Information from StatesFor purposes of preparing the reports required under this section, the Secretary shall solicit and consider information and comments from States and election agencies, except that the provision of such information and comments by a State or election agency shall be voluntary and at the discretion of the State or election agency. 3106.Pre-election threat assessments (a)Submission of assessment by DNINot later than 180 days before the date of each regularly scheduled general election for Federal office, the Director of National Intelligence shall submit an assessment of the full scope of threats, including cybersecurity threats posed by state actors and terrorist groups, to election infrastructure and recommendations to address or mitigate such threats, as developed by the Secretary and Chairman, to— 
(1)the chief State election official of each State; (2)the appropriate congressional committees; and 
(3)any other relevant congressional committees. (b)Updates to initial assessmentsIf, at any time after submitting an assessment with respect to an election under subsection (a), the Director of National Intelligence determines that the assessment should be updated to reflect new information regarding the threats involved, the Director shall submit a revised assessment under such subsection. 
(c)DefinitionsIn this section: (1)The term Chairman means the chair of the Election Assistance Commission. 
(2)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. (3)The term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency. 
(4)The term Secretary means the Secretary of Homeland Security. (5)The term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141). 
(d)Effective dateThis subtitle shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office. CEnhancing Protections for United States Democratic Institutions 3201.National strategy to protect United States democratic institutions (a)In generalNot later than 1 year after the date of the enactment of this Act, the President, acting through the Secretary, in consultation with the Chairman, the Secretary of Defense, the Secretary of State, the Attorney General, the Secretary of Education, the Director of National Intelligence, the Chairman of the Federal Election Commission, and the heads of any other appropriate Federal agencies, shall issue a national strategy to protect against cyber attacks, influence operations, disinformation campaigns, and other activities that could undermine the security and integrity of United States democratic institutions. 
(b)ConsiderationsThe national strategy required under subsection (a) shall include consideration of the following: (1)The threat of a foreign state actor, foreign terrorist organization (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a domestic actor carrying out a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions. 
(2)The extent to which United States democratic institutions are vulnerable to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such democratic institutions. (3)Potential consequences, such as an erosion of public trust or an undermining of the rule of law, that could result from a successful cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of United States democratic institutions. 
(4)Lessons learned from other governments the institutions of which were subject to a cyber attack, influence operation, disinformation campaign, or other activity aimed at undermining the security and integrity of such institutions, as well as actions that could be taken by the United States Government to bolster collaboration with foreign partners to detect, deter, prevent, and counter such activities. (5)Potential impacts, such as an erosion of public trust in democratic institutions, as could be associated with a successful cyber breach or other activity negatively affecting election infrastructure. 
(6)Roles and responsibilities of the Secretary, the Chairman, and the heads of other Federal entities and non-Federal entities, including chief State election officials and representatives of multi-state information sharing and analysis centers. (7)Any findings, conclusions, and recommendations to strengthen protections for United States democratic institutions that have been agreed to by a majority of Commission members on the National Commission to Protect United States Democratic Institutions, authorized pursuant to section 3202. 
(c)Implementation planNot later than 90 days after the issuance of the national strategy required under subsection (a), the President, acting through the Secretary, in coordination with the Chairman, shall issue an implementation plan for Federal efforts to implement such strategy that includes the following: (1)Strategic objectives and corresponding tasks. 
(2)Projected timelines and costs for the tasks referred to in paragraph (1). (3)Metrics to evaluate performance of such tasks. 
(d)ClassificationThe national strategy required under subsection (a) shall be in unclassified form. (e)Civil rights reviewNot later than 60 days after the issuance of the national strategy required under subsection (a), and not later than 60 days after the issuance of the implementation plan required under subsection (c), the Privacy and Civil Liberties Oversight Board (established under section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee)) shall submit to Congress a report on any potential privacy and civil liberties impacts of such strategy and implementation plan, respectively. 
3202.National Commission to Protect United States Democratic Institutions 
(a)EstablishmentThere is established within the legislative branch the National Commission to Protect United States Democratic Institutions (in this section referred to as the Commission). (b)PurposeThe purpose of the Commission is to counter efforts to undermine democratic institutions within the United States. 
(c)Composition 
(1)MembershipThe Commission shall be composed of 10 members appointed for the life of the Commission as follows: (A)One member shall be appointed by the Secretary. 
(B)One member shall be appointed by the Chairman. (C)Two members shall be appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Homeland Security and Governmental Affairs, the Chairman of the Committee on the Judiciary, and the Chairman of the Committee on Rules and Administration. 
(D)Two members shall be appointed by the minority leader of the Senate, in consultation with the ranking minority member of the Committee on Homeland Security and Governmental Affairs, the ranking minority member of the Committee on the Judiciary, and the ranking minority member of the Committee on Rules and Administration. (E)Two members shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Homeland Security, the Chairman of the Committee on House Administration, and the Chairman of the Committee on the Judiciary. 
(F)Two members shall be appointed by the minority leader of the House of Representatives, in consultation with the ranking minority member of the Committee on Homeland Security, the ranking minority member of the Committee on the Judiciary, and the ranking minority member of the Committee on House Administration. (2)QualificationsIndividuals shall be selected for appointment to the Commission solely on the basis of their professional qualifications, achievements, public stature, experience, and expertise in relevant fields, including cybersecurity, national security, and the Constitution of the United States. 
(3)No compensation for serviceMembers may not receive compensation for service on the Commission, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with chapter 57 of title 5, United States Code. (4)Deadline for appointmentAll members of the Commission shall be appointed not later than 60 days after the date of the enactment of this Act. 
(5)VacanciesA vacancy on the Commission shall not affect its powers and shall be filled in the manner in which the original appointment was made. The appointment of the replacement member shall be made not later than 60 days after the date on which the vacancy occurs. (d)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. 
(e)Quorum and meetings 
(1)QuorumThe Commission shall meet and begin the operations of the Commission not later than 30 days after the date on which all members have been appointed or, if such meeting cannot be mutually agreed upon, on a date designated by the Speaker of the House of Representatives and the President pro Tempore of the Senate. Each subsequent meeting shall occur upon the call of the Chair or a majority of its members. A majority of the members of the Commission shall constitute a quorum, but a lesser number may hold meetings. (2)Authority of individuals to act for CommissionAny member of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this section. 
(f)Powers 
(1)Hearings and evidenceThe Commission (or, on the authority of the Commission, any subcommittee or member thereof) may, for the purpose of carrying out this section, hold hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers advisable to carry out its duties. (2)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section. 
(g)Assistance from Federal agencies 
(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions. (2)Other departments and agenciesIn addition to the assistance provided under paragraph (1), the Department of Homeland Security, the Election Assistance Commission, and other appropriate departments and agencies of the United States shall provide to the Commission such services, funds, facilities, and staff as they may determine advisable and as may be authorized by law. 
(h)Public meetingsAny public meetings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. (i)Security clearances (1)In generalThe heads of appropriate departments and agencies of the executive branch shall cooperate with the Commission to expeditiously provide Commission members and staff with appropriate security clearances to the extent possible under applicable procedures and requirements. 
(2)PreferencesIn appointing staff, obtaining detailees, and entering into contracts for the provision of services for the Commission, the Commission shall give preference to individuals who have active security clearances. (j)Reports (1)Interim reportsAt any time prior to the submission of the final report under paragraph (2), the Commission may submit interim reports to the President and Congress containing such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission. 
(2)Final reportNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations to strengthen protections for democratic institutions in the United States as have been agreed to by a majority of the members of the Commission. (k)Termination (1)In generalThe Commission shall terminate upon the expiration of the 60-day period which begins on the date on which the Commission submits the final report required under subsection (j)(2). 
(2)Administrative activities prior to terminationDuring the 60-day period referred to in paragraph (1), the Commission may carry out such administrative activities as may be required to conclude its work, including providing testimony to committees of Congress concerning the final report and disseminating the final report. DPromoting Cybersecurity Through Improvements in Election Administration 3301.Testing of existing voting systems to ensure compliance with election cybersecurity guidelines and other guidelines (a)Requiring testing of existing voting systems (1)In generalSection 231(a) of the Help America Vote Act of 2002 (52 U.S.C. 20971(a)) is amended by adding at the end the following new paragraph: 
 
(3)Testing to ensure compliance with guidelines 
(A)TestingNot later than 9 months before the date of each regularly scheduled general election for Federal office, the Commission shall provide for the testing by accredited laboratories under this section of the voting system hardware and software which was certified for use in the most recent such election, on the basis of the most recent voting system guidelines applicable to such hardware or software (including election cybersecurity guidelines) issued under this Act. (B)Decertification of hardware or software failing to meet guidelinesIf, on the basis of the testing described in subparagraph (A), the Commission determines that any voting system hardware or software does not meet the most recent guidelines applicable to such hardware or software issued under this Act, the Commission shall decertify such hardware or software.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office. (b)Issuance of cybersecurity guidelines by Technical Guidelines Development CommitteeSection 221(b) of the Help America Vote Act of 2002 (52 U.S.C. 20961(b)) is amended by adding at the end the following new paragraph: 
 
(3)Election cybersecurity guidelinesNot later than 6 months after the date of the enactment of this paragraph, the Development Committee shall issue election cybersecurity guidelines, including standards and best practices for procuring, maintaining, testing, operating, and updating election systems to prevent and deter cybersecurity incidents.. (c)Blockchain technology study and report (1)In generalThe Election Assistance Commission shall conduct a study with respect to the use of blockchain technology to enhance voter security in an election for Federal office. 
(2)ReportNot later than 90 days after the date of enactment of this Act, the Commission shall submit to Congress a report on the study conducted under paragraph (1).  3302.Treatment of electronic poll books as part of voting systems (a)Inclusion in definition of voting systemSection 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)) is amended— 
(1)in the matter preceding paragraph (1), by striking this section and inserting this Act; (2)by striking and at the end of paragraph (1); 
(3)by redesignating paragraph (2) as paragraph (3); and (4)by inserting after paragraph (1) the following new paragraph: 
 
(2)any electronic poll book used with respect to the election; and. (b)DefinitionSection 301 of such Act (52 U.S.C. 21081) is amended— 
(1)by redesignating subsections (d) and (d) as subsections (d) and (e); and (2)by inserting after subsection (b) the following new subsection: 
 
(c)Electronic poll book definedIn this Act, the term electronic poll book means the total combination of mechanical, electromechanical, or electronic equipment (including the software, firmware, and documentation required to program, control, and support the equipment) that is used— (1)to retain the list of registered voters at a polling location, or vote center, or other location at which voters cast votes in an election for Federal office; and 
(2)to identify registered voters who are eligible to vote in an election.. (c)Effective dateSection 301(e) of such Act (52 U.S.C. 21081(e)), as redesignated by subsection (b), is amended by striking the period at the end and inserting the following: , or, with respect to any requirements relating to electronic poll books, on and after January 1, 2022.. 
3303.Pre-election reports on voting system usage 
(a)Requiring States To submit reportsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 301 the following new section:  301A.Pre-election reports on voting system usage (a)Requiring States To submit reportsNot later than 120 days before the date of each regularly scheduled general election for Federal office, the chief State election official of a State shall submit a report to the Commission containing a detailed voting system usage plan for each jurisdiction in the State which will administer the election, including a detailed plan for the usage of electronic poll books and other equipment and components of such system. 
(b)Effective dateSubsection (a) shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office.. (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 301 the following new item: 
 
 
Sec. 301A. Pre-election reports on voting system usage.. 
3304.Streamlining collection of election informationSection 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended— (1)by striking The Commission and inserting (a) In general.—The Commission; and 
(2)by adding at the end the following new subsection:  (b)Waiver of certain requirementsSubchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information for purposes of maintaining the clearinghouse described in paragraph (1) of subsection (a).. 
3305.Exemption of cybersecurity assistance from limitations on amount of coordinated political party expenditures 
(a)ExemptionSection 315(d)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(5)) is amended— (1)by striking (5) and inserting (5)(A); 
(2)by striking the period at the end and inserting , or to expenditures (whether provided as funds or provided as in-kind services) for secure information communications technology or for a cybersecurity product or service or for any other product or service which assists in responding to threats or harassment online.; and (3)by adding at the end the following new subparagraph: 
 
(B)In subparagraph (A)— (i)the term secure information communications technology means a commercial-off-the-shelf computing device which has been configured to restrict unauthorized access and uses publicly-available baseline configurations; and 
(ii)the term cybersecurity product or service means a product or service which helps an organization to achieve the set of standards, guidelines, best practices, methodologies, procedures, and processes to cost-effectively identify, detect, protect, respond to, and recover from cyber risks as developed by the National Institute of Standards and Technology pursuant to subsections (c)(15) and (e) of section 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272).. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to expenditures made on or after the date of the enactment of this Act. 
EPreventing Election Hacking 
3401.Short titleThis subtitle may be cited as the Prevent Election Hacking Act of 2021. 3402.Election Security Bug Bounty Program (a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish a program to be known as the Election Security Bug Bounty Program (in this subtitle referred to as the Program) to improve the cybersecurity of the systems used to administer elections for Federal office by facilitating and encouraging assessments by independent technical experts, in cooperation with State and local election officials and election service providers, to identify and report election cybersecurity vulnerabilities. 
(b)Voluntary participation by election officials and election service providers 
(1)No requirement to participate in programParticipation in the Program shall be entirely voluntary for State and local election officials and election service providers. (2)Encouraging participation and input from election officialsIn developing the Program, the Secretary shall solicit input from, and encourage participation by, State and local election officials. 
(c)Activities fundedIn establishing and carrying out the Program, the Secretary shall— (1)establish a process for State and local election officials and election service providers to voluntarily participate in the Program; 
(2)designate appropriate information systems to be included in the Program; (3)provide compensation to eligible individuals, organizations, and companies for reports of previously unidentified security vulnerabilities within the information systems designated under paragraph (2) and establish criteria for individuals, organizations, and companies to be considered eligible for such compensation in compliance with Federal laws; 
(4)consult with the Attorney General on how to ensure that approved individuals, organizations, and companies that comply with the requirements of the Program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law, and from liability under civil actions for specific activities authorized under the Program; (5)consult with the Secretary of Defense and the heads of other departments and agencies that have implemented programs to provide compensation for reports of previously undisclosed vulnerabilities in information systems, regarding lessons that may be applied from such programs; 
(6)develop an expeditious process by which an individual, organization, or company can register with the Department, submit to a background check as determined by the Department, and receive a determination regarding eligibility for participation in the Program; and (7)engage qualified interested persons, including representatives of private entities, about the structure of the Program and, to the extent practicable, establish a recurring competition for independent technical experts to assess election systems for the purpose of identifying and reporting election cybersecurity vulnerabilities. 
(d)Use of service providersThe Secretary may award competitive contracts as necessary to manage the Program. (e)DefinitionsIn this section: 
(1)The term Department means the Department of Homeland Security.  (2)The terms election and Federal office have the meanings given such terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101). 
(3)The term election cybersecurity vulnerability means any security vulnerability that affects an election system. (4)The term election infrastructure has the meaning given such term in paragraph (6) of section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as added by section 3021 of this title. 
(5)The term election service provider means any person providing, supporting, or maintaining an election system on behalf of a State or local election official, such as a contractor or vendor. (6)The term election system means any information system which is part of an election infrastructure. 
(7)The term information system has the meaning given such term in section 3502 of title 44, United States Code. (8)The term Secretary means the Secretary of Homeland Security, or, upon designation by the Secretary of Homeland Security, the Deputy Secretary of Homeland Security, the Director of Cybersecurity and Infrastructure Security of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, or a Senate-confirmed official who reports to the Director. 
(9)The term security vulnerability has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501). (10)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of Northern Mariana Islands, and the United States Virgin Islands. 
(11)The term voting system has the meaning given such term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)). FElection security grants advisory committee 3501.Establishment of advisory committee (a)In generalSubtitle A of title II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following: 
 
4Election security grants advisory committee 
225.Election security grants advisory committee 
(a)EstablishmentThere is hereby established an advisory committee (hereinafter in this part referred to as the Committee) to assist the Commission with respect to the award of grants to States under this Act for the purpose of election security. (b)Duties (1)In generalThe Committee shall, with respect to an application for a grant received by the Commission— 
(A)review such application; and (B)recommend to the Commission whether to award the grant to the applicant. 
(2)ConsiderationsIn reviewing an application pursuant to paragraph (1)(A), the Committee shall consider— (A)the record of the applicant with respect to— 
(i)compliance of the applicant with the requirements under subtitle A of title III; and (ii)adoption of voluntary guidelines issued by the Commission under subtitle B of title III; and 
(B)the goals and requirements of election security as described in title III of the For the People Act. (c)MembershipThe Committee shall be composed of 15 individuals appointed by the Executive Director of the Commission with experience and expertise in election security. 
(d)No compensation for serviceMembers of the Committee shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.. (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act. 
GMiscellaneous Provisions 
3601.DefinitionsExcept as provided in section 3402, in this title, the following definitions apply: (1)The term Chairman means the chair of the Election Assistance Commission. 
(2)The term appropriate congressional committees means the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate. (3)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. 
(4)The term Commission means the Election Assistance Commission. (5)The term democratic institutions means the diverse range of institutions that are essential to ensuring an independent judiciary, free and fair elections, and rule of law. 
(6)The term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State. (7)The term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency. 
(8)The term Secretary means the Secretary of Homeland Security. (9)The term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141). 
3602.Initial report on adequacy of resources available for implementationNot later than 120 days after enactment of this Act, the Chairman and the Secretary shall submit a report to the appropriate committees of Congress, including the Committees on Homeland Security and House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, analyzing the adequacy of the funding, resources, and personnel available to carry out this title and the amendments made by this title. HUse of Voting Machines Manufactured in the United States 3701.Use of voting machines manufactured in the United States (a)RequirementSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)), as amended by section 1504, section 1505, and section 1507, is further amended by adding at the end the following new paragraph: 
 
(10)Voting machine requirementsBy not later than the date of the regularly scheduled general election for Federal office occurring in November 2024, each State shall seek to ensure that any voting machine used in such election and in any subsequent election for Federal office is manufactured in the United States.. (b)Conforming amendment relating to effective dateSection 301(d)(1) of such Act (52 U.S.C. 21081(d)(1)), as amended by section 1508, is amended by striking paragraph (2) and inserting subsection (a)(10) and paragraph (2).  
IStudy and Report on Bots 
3801.Short titleThis subtitle may be cited as the Bots Research Act. 3802.Task Force (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Election Assistance Commission, in consultation with the Cybersecurity and Infrastructure Security Agency, shall establish a task force to carry out the study and report required under section 3803.  
(b)Number and AppointmentThe task force shall be comprised of the following: (1)At least 1 expert representing the Government.  
(2)At least 1 expert representing academia.  (3)At least 1 expert representing non-profit organizations.  
(4)At least 1 expert representing the social media industry. (5)At least 1 election official. 
(6)Any other expert that the Commission determines appropriate.  (c)QualificationsThe Commission shall select task force members to serve by virtue of their expertise in automation technology.  
(d)Deadline for AppointmentNot later than 90 days after the date of enactment of this Act, the Commission shall appoint the members of the task force. (e)CompensationMembers of the task force shall serve without pay and shall not receive travel expenses. 
(f)Task Force SupportThe Commission shall ensure appropriate staff and officials of the Commission are available to support any task force-related work. 3803.Study and Report (a)StudyThe task force established in this subtitle shall conduct a study of the impact of automated accounts on social media, public discourse, and elections. Such study shall include an assessment of— 
(1)what qualifies as a bot or automated account; (2)the extent to which automated accounts are used; 
(3)how the automated accounts are used; and (4)how to most effectively combat any use of automated accounts that negatively effects social media, public discourse, and elections while continuing to promote the protection of the First Amendment on the internet. 
(b)Task Force ConsiderationsIn carrying out the requirements of this section, the task force shall consider, at a minimum— (1)the promotion of technological innovation; 
(2)the protection of First Amendment and other constitutional rights of social media users; (3)the need to improve cybersecurity to ensure the integrity of elections; and 
(4)the importance of continuously reviewing relevant regulations to ensure that such regulations respond effectively to changes in technology.  (c)ReportNot later than 1 year after the establishment of the task force, the task force shall develop and submit to Congress and relevant Federal agencies the results and conclusions of the study conducted under subsection (a). 
JSeverability 
3901.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. BCampaign Finance IVCampaign Finance Transparency  Subtitle A—Establishing Duty To Report Foreign Election Interference Sec. 4001. Findings relating to illicit money undermining our democracy. Sec. 4002. Federal campaign reporting of foreign contacts. Sec. 4003. Federal campaign foreign contact reporting compliance system. Sec. 4004. Criminal penalties. Sec. 4005. Report to congressional intelligence committees. Sec. 4006. Rule of construction. Subtitle B—DISCLOSE Act Sec. 4100. Short title. Part 1—Closing Loopholes Allowing Spending by Foreign Nationals in Elections Sec. 4101. Clarification of prohibition on participation by foreign nationals in election-related activities. Sec. 4102. Clarification of application of foreign money ban to certain disbursements and activities. Sec. 4103. Audit and report on illicit foreign money in Federal elections. Sec. 4104. Prohibition on contributions and donations by foreign nationals in connections with ballot initiatives and referenda. Sec. 4105. Disbursements and activities subject to foreign money ban. Sec. 4106. Prohibiting establishment of corporation to conceal election contributions and donations by foreign nationals. Part 2—Reporting of Campaign-Related Disbursements Sec. 4111. Reporting of campaign-related disbursements. Sec. 4112. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers. Sec. 4113. Effective date. Part 3—Other Administrative Reforms Sec. 4121. Petition for certiorari. Sec. 4122. Judicial review of actions related to campaign finance laws. Part 4—Disclosure of Contributions to Political Committees Immediately Prior to Election Sec. 4131. Disclosure of contributions to political committees immediately prior to election. Subtitle C—Strengthening Oversight of Online Political Advertising Sec. 4201. Short title. Sec. 4202. Purpose. Sec. 4203. Findings. Sec. 4204. Sense of Congress. Sec. 4205. Expansion of definition of public communication. Sec. 4206. Expansion of definition of electioneering communication. Sec. 4207. Application of disclaimer statements to online communications. Sec. 4208. Political record requirements for online platforms. Sec. 4209. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising. Sec. 4210. Independent study on media literacy and online political content consumption. Sec. 4211. Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared. Subtitle D—Stand By Every Ad Sec. 4301. Short title. Sec. 4302. Stand by every ad. Sec. 4303. Disclaimer requirements for communications made through prerecorded telephone calls. Sec. 4304. No expansion of persons subject to disclaimer requirements on internet communications. Sec. 4305. Effective date. Subtitle E—Deterring Foreign Interference in Elections Part 1—Deterrence Under Federal Election Campaign Act of 1971  Sec. 4401. Restrictions on exchange of campaign information between candidates and foreign powers. Sec. 4402. Clarification of standard for determining existence of coordination between campaigns and outside interests. Sec. 4403. Prohibition on provision of substantial assistance relating to contribution or donation by foreign nationals. Sec. 4404. Clarification of application of foreign money ban. Part 2—Notifying States of Disinformation Campaigns by Foreign Nationals  Sec. 4411. Notifying States of disinformation campaigns by foreign nationals. Part 3—Prohibiting Use of Deepfakes in Election Campaigns Sec. 4421. Prohibition on distribution of materially deceptive audio or visual media prior to election. Part 4—Assessment of Exemption of Registration Requirements Under FARA for Registered Lobbyists Sec. 4431. Assessment of exemption of registration requirements under FARA for registered lobbyists. Subtitle F—Secret Money Transparency Sec. 4501. Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizations. Sec. 4502. Repeal of regulations. Subtitle G—Shareholder Right-to-Know Sec. 4601. Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activity. Sec. 4602. Assessment of shareholder preferences for disbursements for political purposes. Sec. 4603. Governance and operations of corporate PACs. Subtitle H—Disclosure of Political Spending by Government Contractors Sec. 4701. Repeal of restriction on use of funds to require disclosure of political spending by government contractors. Subtitle I—Limitation and Disclosure Requirements for Presidential Inaugural Committees Sec. 4801. Short title. Sec. 4802. Limitations and disclosure of certain donations to, and disbursements by, Inaugural Committees. Subtitle J—Miscellaneous Provisions Sec. 4901. Effective dates of provisions. Sec. 4902. Severability.  AEstablishing Duty To Report Foreign Election Interference 4001.Findings relating to illicit money undermining our democracyCongress finds the following: 
(1)Criminals, terrorists, and corrupt government officials frequently abuse anonymously held Limited Liability Companies (LLCs), also known as “shell companies,” to hide, move, and launder the dirty money derived from illicit activities such as trafficking, bribery, exploitation, and embezzlement. Ownership and control of the finances that run through shell companies are obscured to regulators and law enforcement because little information is required and collected when establishing these entities. (2)The public release of the “Panama Papers” in 2016 and the “Paradise Papers” in 2017 revealed that these shell companies often purchase and sell United States real estate. United States anti-money laundering laws do not apply to cash transactions involving real estate effectively concealing the beneficiaries and transactions from regulators and law enforcement. 
(3)Since the Supreme Court’s decisions in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010), millions of dollars have flowed into super PACs through LLCs whose funders are anonymous or intentionally obscured. Criminal investigations have uncovered LLCs that were used to hide illegal campaign contributions from foreign criminal fugitives, to advance international influence-buying schemes, and to conceal contributions from donors who were already under investigation for bribery and racketeering. Voters have no way to know the true sources of the money being routed through these LLCs to influence elections, including whether any of the funds come from foreign or other illicit sources. (4)Congress should curb the use of anonymous shell companies for illicit purposes by requiring United States companies to disclose their beneficial owners, strengthening anti-money laundering and counter-terrorism finance laws. 
(5)Congress should examine the money laundering and terrorist financing risks in the real estate market, including the role of anonymous parties, and review legislation to address any vulnerabilities identified in this sector. (6)Congress should examine the methods by which corruption flourishes and the means to detect and deter the financial misconduct that fuels this driver of global instability. Congress should monitor government efforts to enforce United States anti-corruption laws and regulations. 
4002.Federal campaign reporting of foreign contacts 
(a)Initial notice 
(1)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:  (j)Disclosure of reportable foreign contacts (1)Committee obligation to notifyNot later than 1 week after a reportable foreign contact, each political committee shall notify the Federal Bureau of Investigation and the Commission of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact. The Federal Bureau of Investigation, not later than 1 week after receiving a notification from a political committee under this paragraph, shall submit to the political committee, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate written or electronic confirmation of receipt of the notification. 
(2)Individual obligation to notifyNot later than 3 days after a reportable foreign contact— (A)each candidate and each immediate family member of a candidate shall notify the treasurer or other designated official of the principal campaign committee of such candidate of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact; and 
(B)each official, employee, or agent of a political committee shall notify the treasurer or other designated official of the committee of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact. (3)Reportable foreign contactIn this subsection: 
(A)In generalThe term reportable foreign contact means any direct or indirect contact or communication that— (i)is between— 
(I)a candidate, an immediate family member of the candidate, a political committee, or any official, employee, or agent of such committee; and (II)an individual that the person described in subclause (I) knows, has reason to know, or reasonably believes is a covered foreign national; and 
(ii)the person described in clause (i)(I) knows, has reason to know, or reasonably believes involves— (I)an offer or other proposal for a contribution, donation, expenditure, disbursement, or solicitation described in section 319; or 
(II)coordination or collaboration with, an offer or provision of information or services to or from, or persistent and repeated contact with, a covered foreign national in connection with an election. (B)Exceptions (i)Contacts in official capacity as elected officialThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by an elected official or an employee of an elected official solely in an official capacity as such an official or employee. 
(ii)Contacts for purposes of enabling observation of elections by international observersThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by any person which is made for purposes of enabling the observation of elections in the United States by a foreign national or the observation of elections outside of the United States by a candidate, political committee, or any official, employee, or agent of such committee. (iii)Exceptions not applicable if contacts or communications involve prohibited disbursementsA contact or communication by an elected official or an employee of an elected official shall not be considered to be made solely in an official capacity for purposes of clause (i), and a contact or communication shall not be considered to be made for purposes of enabling the observation of elections for purposes of clause (ii), if the contact or communication involves a contribution, donation, expenditure, disbursement, or solicitation described in section 319. 
(C)Covered foreign national defined 
(i)In generalIn this paragraph, the term covered foreign national means— (I)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b))) that is a government of a foreign country or a foreign political party; 
(II)any person who acts as an agent, representative, employee, or servant, or any person who acts in any other capacity at the order, request, or under the direction or control, of a foreign principal described in subclause (I) or of a person any of whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign principal described in subclause (I); or (III)any person included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to authorities relating to the imposition of sanctions relating to the conduct of a foreign principal described in subclause (I). 
(ii)Clarification regarding application to citizens of the United StatesIn the case of a citizen of the United States, subclause (II) of clause (i) applies only to the extent that the person involved acts within the scope of that person’s status as the agent of a foreign principal described in subclause (I) of clause (i).  (4)Immediate family memberIn this subsection, the term immediate family member means, with respect to a candidate, a parent, parent-in-law, spouse, adult child, or sibling. . 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reportable foreign contacts which occur on or after the date of the enactment of this Act. (b)Information included on report (1)In generalSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended— 
(A)by striking and at the end of paragraph (7); (B)by striking the period at the end of paragraph (8) and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (9)for any reportable foreign contact (as defined in subsection (j)(3))— 
(A)the date, time, and location of the contact; (B)the date and time of when a designated official of the committee was notified of the contact; 
(C)the identity of individuals involved; and (D)a description of the contact, including the nature of any contribution, donation, expenditure, disbursement, or solicitation involved and the nature of any activity described in subsection (j)(3)(A)(ii)(II) involved.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reports filed on or after the expiration of the 60-day period which begins on the date of the enactment of this Act. 4003.Federal campaign foreign contact reporting compliance system (a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection: 
 
(j)Reportable foreign contacts compliance policy 
(1)ReportingEach political committee shall establish a policy that requires all officials, employees, and agents of such committee (and, in the case of an authorized committee, the candidate and each immediate family member of the candidate) to notify the treasurer or other appropriate designated official of the committee of any reportable foreign contact (as defined in section 304(j)) not later than 3 days after such contact was made. (2)Retention and preservation of recordsEach political committee shall establish a policy that provides for the retention and preservation of records and information related to reportable foreign contacts (as so defined) for a period of not less than 3 years. 
(3)Certification 
(A)In generalUpon filing its statement of organization under section 303(a), and with each report filed under section 304(a), the treasurer of each political committee (other than an authorized committee) shall certify that— (i)the committee has in place policies that meet the requirements of paragraphs (1) and (2); 
(ii)the committee has designated an official to monitor compliance with such policies; and (iii)not later than 1 week after the beginning of any formal or informal affiliation with the committee, all officials, employees, and agents of such committee will— 
(I)receive notice of such policies; (II)be informed of the prohibitions under section 319; and 
(III)sign a certification affirming their understanding of such policies and prohibitions. (B)Authorized committeesWith respect to an authorized committee, the candidate shall make the certification required under subparagraph (A).. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file a statement of organization under section 303(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(a)) on or after the date of the enactment of this Act. (2)Transition rule for existing committeesNot later than 30 days after the date of the enactment of this Act, each political committee under the Federal Election Campaign Act of 1971 shall file a certification with the Federal Election Commission that the committee is in compliance with the requirements of section 302(j) of such Act (as added by subsection (a)). 
4004.Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraphs:  (E)Any person who knowingly and willfully commits a violation of subsection (j) or (b)(9) of section 304 or section 302(j) shall be fined not more than $500,000, imprisoned not more than 5 years, or both. 
(F)Any person who knowingly and willfully conceals or destroys any materials relating to a reportable foreign contact (as defined in section 304(j)) shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both..  4005.Report to congressional intelligence committees (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a report relating to notifications received by the Federal Bureau of Investigation under section 304(j)(1) of the Federal Election Campaign Act of 1971 (as added by section 4002(a) of this Act). 
(b)ElementsEach report under subsection (a) shall include, at a minimum, the following with respect to notifications described in subsection (a): (1)The number of such notifications received from political committees during the year covered by the report. 
(2)A description of protocols and procedures developed by the Federal Bureau of Investigation relating to receipt and maintenance of records relating to such notifications. (3)With respect to such notifications received during the year covered by the report, a description of any subsequent actions taken by the Director resulting from the receipt of such notifications. 
(c)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 4006.Rule of constructionNothing in this subtitle or the amendments made by this subtitle shall be construed— 
(1)to impede legitimate journalistic activities; or (2)to impose any additional limitation on the right to express political views or to participate in public discourse of any individual who— 
(A)resides in the United States; (B)is not a citizen of the United States or a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and 
(C)is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)). BDISCLOSE Act 4100.Short titleThis subtitle may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2021 or the DISCLOSE Act of 2021. 
1Closing Loopholes Allowing Spending by Foreign Nationals in Elections 
4101.Clarification of prohibition on participation by foreign nationals in election-related activities 
(a)Clarification of prohibitionSection 319(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)) is amended— (1)by striking or at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; or; and (3)by adding at the end the following new paragraph: 
 
(3)a foreign national to direct, dictate, control, or directly or indirectly participate in the decision making process of any person (including a corporation, labor organization, political committee, or political organization) with regard to such person’s Federal or non-Federal election-related activity, including any decision concerning the making of contributions, donations, expenditures, or disbursements in connection with an election for any Federal, State, or local office or any decision concerning the administration of a political committee.. (b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection: 
 
(c)Certification of compliance required prior To carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation, labor organization (as defined in section 316(b)), limited liability corporation, or partnership during a year, the chief executive officer of the corporation, labor organization, limited liability corporation, or partnership (or, if the corporation, labor organization, limited liability corporation, or partnership does not have a chief executive officer, the highest ranking official of the corporation, labor organization, limited liability corporation, or partnership), shall file a certification with the Commission, under penalty of perjury, that a foreign national did not direct, dictate, control, or directly or indirectly participate in the decision making process relating to such activity in violation of subsection (a)(3), unless the chief executive officer has previously filed such a certification during that calendar year.. (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 
4102.Clarification of application of foreign money ban to certain disbursements and activities 
(a)Application to disbursements to Super PACs and other personsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with any of the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to any other person for the purpose of funding an expenditure, independent expenditure, or electioneering communication (as defined in section 304(f)(3));. (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph: 
 
(8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year: (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States. 
(B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act. (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund. 
(D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities.. 4103.Audit and report on illicit foreign money in Federal elections (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by section 1821, is further amended by inserting after section 319A the following new section: 
 
319B.Audit and report on disbursements by foreign nationals 
(a)Audit 
(1)In generalThe Commission shall conduct an audit after each Federal election cycle to determine the incidence of illicit foreign money in such Federal election cycle. (2)ProceduresIn carrying out paragraph (1), the Commission shall conduct random audits of any disbursements required to be reported under this Act, in accordance with procedures established by the Commission. 
(b)ReportNot later than 180 days after the end of each Federal election cycle, the Commission shall submit to Congress a report containing— (1)results of the audit required by subsection (a)(1);  
(2)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among rural communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections;  (3)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among African-American and other minority communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections;  
(4)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on influencing military and veteran communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections; and (5)recommendations to address the presence of illicit foreign money in elections, as appropriate. 
(c)DefinitionsAs used in this section: (1)The term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date. 
(2)The term illicit foreign money means any disbursement by a foreign national (as defined in section 319(b)) prohibited under such section.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the Federal election cycle that began during November 2020, and each succeeding Federal election cycle. 
4104.Prohibition on contributions and donations by foreign nationals in connections with ballot initiatives and referenda 
(a)In generalSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking State, or local election and inserting the following: State, or local election, including a State or local ballot initiative or referendum.  (b)Effective dateThe amendment made by this section shall apply with respect to elections held in 2022 or any succeeding year. 
4105.Disbursements and activities subject to foreign money ban 
(a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended— (1)by striking or at the end of subparagraph (B); and 
(2)by striking subparagraph (C) and inserting the following:  (C)an expenditure; 
(D)an independent expenditure; (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3)); 
(F)a disbursement for a communication which is placed or promoted for a fee on a website, web application, or digital application that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special, or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate; (G)a disbursement for a broadcast, cable or satellite communication, or for a communication which is placed or promoted for a fee on a website, web application, or digital application, that promotes, supports, attacks, or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy); 
(H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform (as defined in section 304(k)(3)), that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by a covered foreign national described in section 304(j)(3)(C); (I)a disbursement by a covered foreign national described in section 304(j)(3)(C) to compensate any person for internet activity that promotes, supports, attacks, or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the activity contains express advocacy or the functional equivalent of express advocacy); and 
(J)a disbursement for a Federal judicial nomination communication (as defined in section 324(d)(2)).. (b)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act. 
4106.Prohibiting establishment of corporation to conceal election contributions and donations by foreign nationals 
(a)ProhibitionChapter 29 of title 18, United States Code, as amended by section 1071(a) and section 1201(a), is amended by adding at the end the following:  614.Establishment of corporation to conceal election contributions and donations by foreign nationals (a)OffenseIt shall be unlawful for an owner, officer, attorney, or incorporation agent of a corporation, company, or other entity to establish or use the corporation, company, or other entity with the intent to conceal an activity of a foreign national (as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)) prohibited under such section 319. 
(b)PenaltyAny person who violates subsection (a) shall be imprisoned for not more than 5 years, fined under this title, or both.. (b)Table of sectionsThe table of sections for chapter 29 of title 18, United States Code, as amended by section 1071(b) and section 1201(b), is amended by inserting after the item relating to section 613 the following: 
 
 
614. Establishment of corporation to conceal election contributions and donations by foreign nationals.. 
2Reporting of Campaign-Related Disbursements 
4111.Reporting of campaign-related disbursements 
(a)Disclosure requirements for corporations, labor organizations, and certain other entities 
(1)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:  324.Disclosure of campaign-related disbursements by covered organizations (a)Disclosure statement (1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)— 
(A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the first such disclosure date) and ending on the first such disclosure date; and (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date. 
(2)Information describedThe information described in this paragraph is as follows: (A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that— 
(i)identifies each beneficial owner by name and current residential or business street address; and (ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity. 
(B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made. (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate. 
(D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party. (E) (i)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account— 
(I)the name and address of each person who made such payment during the period covered by the statement; (II)the date and amount of such payment; and 
(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the account in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date.  (ii)In any calendar year after 2022, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2022. 
(F) 
(i)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization— (I)the name and address of each person who made such payment during the period covered by the statement; 
(II)the date and amount of such payment; and (III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the covered organization in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date.  
(ii)In any calendar year after 2022, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2022. (G)Such other information as required in rules established by the Commission to promote the purposes of this section. 
(3)Exceptions 
(A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization. For purposes of this subparagraph, amounts received by a covered organization as remittances from an employee to the employee’s collective bargaining representative shall be treated as amounts received in commercial transactions in the ordinary course of the business conducted by the covered organization. (B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if— 
(i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and (ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. 
(C)Threat of harassment or reprisalThe requirement to include any information relating to the name or address of any person (other than a candidate) in a statement submitted under paragraph (1) shall not apply if the inclusion of the information would subject the person to serious threats, harassment, or reprisals. (4)Other definitionsFor purposes of this section: 
(A)Beneficial owner defined 
(i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly— (I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or 
(II)has a substantial interest in or receives substantial economic benefits from the assets of an entity. (ii)ExceptionsThe term beneficial owner shall not include— 
(I)a minor child; (II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; 
(III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person; (IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or 
(V)a creditor of an entity, unless the creditor also meets the requirements of clause (i). (iii)Anti-abuse ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A). 
(B)Disclosure dateThe term disclosure date means— (i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and 
(ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle. (C)Election reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office, except that in the case of a campaign-related disbursement for a Federal judicial nomination communication, such term means any calendar year in which the campaign-related disbursement is made. 
(D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment. (b)Coordination with other provisions (1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304. 
(2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986. (c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304. 
(d)Campaign-Related disbursement defined 
(1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following: (A)An independent expenditure which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office. 
(B)Any public communication which refers to a clearly identified candidate for election for Federal office and which promotes or supports the election of a candidate for that office, or attacks or opposes the election of a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office. (C)An electioneering communication, as defined in section 304(f)(3). 
(D)A Federal judicial nomination communication. (E)A covered transfer. 
(2)Federal judicial nomination communication 
(A)In generalThe term Federal judicial nomination communication means any communication— (i)that is by means of any broadcast, cable, or satellite, paid internet, or paid digital communication, paid promotion, newspaper, magazine, outdoor advertising facility, mass mailing, telephone bank, telephone messaging effort of more than 500 substantially similar calls or electronic messages within a 30-day period, or any other form of general public political advertising; and  
(ii)which promotes, supports, attacks, or opposes the nomination or Senate confirmation of an individual as a Federal judge or justice.  (B)ExceptionSuch term shall not include any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, publication, or periodical, unless such facilities are owned or controlled by any political party, political committee, or candidate.  
(3)ExceptionThe term campaign-related disbursement does not include any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, publication, or periodical, unless such facilities are owned or controlled by any political party, political committee, or candidate. (4)Intent not requiredA disbursement for an item described in subparagraph (A), (B), (C), (D), or (E) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement.  
(e)Covered organization definedIn this section, the term covered organization means any of the following: (1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). 
(2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). (3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code). 
(4)A labor organization (as defined in section 316(b)). (5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)). 
(6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts. (f)Covered transfer defined (1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization— 
(A)designates, requests, or suggests that the amounts be used for— (i)campaign-related disbursements (other than covered transfers); or 
(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; (B)made such transfer or payment in response to a solicitation or other request for a donation or payment for— 
(i)the making of or paying for campaign-related disbursements (other than covered transfers); or (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; 
(C)engaged in discussions with the recipient of the transfer or payment regarding— (i)the making of or paying for campaign-related disbursements (other than covered transfers); or 
(ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements; (D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or 
(E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment. (2)ExclusionsThe term covered transfer does not include any of the following: 
(A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization. (B)A disbursement made by a covered organization if— 
(i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and (ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements. 
(3)Special rule regarding transfers among affiliates 
(A)Special ruleA transfer of an amount by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (C) shall be considered a covered transfer by the covered organization which transfers the amount only if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or greater than $50,000. (B)Determination of amount of certain payments among affiliatesIn determining the amount of a transfer between affiliates for purposes of subparagraph (A), to the extent that the transfer consists of funds attributable to dues, fees, or assessments which are paid by individuals on a regular, periodic basis in accordance with a per-individual calculation which is made on a regular basis, the transfer shall be attributed to the individuals paying the dues, fees, or assessments and shall not be attributed to the covered organization. 
(C)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if— (i)one of the organizations is an affiliate of the other organization; or 
(ii)each of the organizations is an affiliate of the same organization,except that the transfer shall not be treated as a transfer between affiliates if one of the organizations is established for the purpose of making campaign-related disbursements.  (D)Determination of affiliate statusFor purposes of subparagraph (C), a covered organization is an affiliate of another covered organization if— 
(i)the governing instrument of the organization requires it to be bound by decisions of the other organization; (ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or 
(iii)the organization is chartered by the other organization. (E)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization. 
(g)No effect on other reporting requirementsNothing in this section shall be construed to waive or otherwise affect any other requirement of this Act which relates to the reporting of campaign-related disbursements.. (2)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement. 
(b)Coordination with FinCEN 
(1)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this section. (2)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324. 
4112.Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfersSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)), as amended by section 4102, is amended by striking the semicolon at the end and inserting the following: , and any disbursement, other than an disbursement described in section 324(a)(3)(A), to another person who made a campaign-related disbursement consisting of a covered transfer (as described in section 324) during the 2-year period ending on the date of the disbursement;. 4113.Effective dateThe amendments made by this part shall apply with respect to disbursements made on or after January 1, 2022, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 
3Other Administrative Reforms 
4121.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal. 4122.Judicial review of actions related to campaign finance laws (a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section: 
 
407.Judicial review 
(a)In generalNotwithstanding section 373(f), if any action is brought for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality or lawfulness of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply: (1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit. 
(2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision, the party filing the action shall concurrently deliver a copy the complaint to the Clerk of the House of Representatives and the Secretary of the Senate. (3)It shall be the duty of the United States District Court for the District of Columbia and the Court of Appeals for the District of Columbia Circuit to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
(b)Clarifying scope of jurisdictionIf an action at the time of its commencement is not subject to subsection (a), but an amendment, counterclaim, cross-claim, affirmative defense, or any other pleading or motion is filed challenging, whether facially or as-applied, the constitutionality or lawfulness of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the district court shall transfer the action to the District Court for the District of Columbia, and the action shall thereafter be conducted pursuant to subsection (a). (c)Intervention by Members of CongressIn any action described in subsection (a) relating to declaratory or injunctive relief to challenge the constitutionality of a provision, any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument. 
(d)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986. . (b)Conforming amendments (1)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971.. (2)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971.. (3)Section 310 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30110) is repealed. 
(4)Section 403 of the Bipartisan Campaign Reform Act of 2002 (52 U.S.C. 30110 note) is repealed. (c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2021. 
4Disclosure of Contributions to Political Committees Immediately Prior to Election 
4131.Disclosure of contributions to political committees immediately prior to election 
(a)DisclosureSection 304(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(6)) is amended— (1)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F); and 
(2)by inserting after subparagraph (C) the following new subparagraph:  (D) (i)A political committee, including a super PAC, shall notify the Commission of any contribution or donation of more than $5,000 received by the committee during the period beginning on the 20th day before any election in connection with which the committee makes a contribution or expenditure and ending 48 hours before such an election. 
(ii)The committee shall make the notification under clause (i) not later than 48 hours after the receipt of the contribution or donation involved, and shall include the name of the committee, the name of the person making the contribution or donation, and the date and amount of the contribution or donation. (iii)For purposes of this subparagraph, a pledge, promise, understanding, or agreement to make a contribution or expenditure with respect to an election shall be treated as the making of a contribution or expenditure with respect to the election. 
(iv)This subparagraph does not apply to an authorized committee of a candidate or any committee of a political party. (v)In this subparagraph, the term super PAC means a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act, and includes an account of such a committee which is established for the purpose of accepting such donations or contributions.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring during 2022 or any succeeding year. CStrengthening Oversight of Online Political Advertising 4201.Short titleThis subtitle may be cited as the Honest Ads Act. 
4202.PurposeThe purpose of this subtitle is to enhance the integrity of American democracy and national security by improving disclosure requirements for online political advertisements in order to uphold the Supreme Court’s well-established standard that the electorate bears the right to be fully informed. 4203.FindingsCongress makes the following findings: 
(1)On January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the US presidential election * * *. Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operation—such as cyber activity—with overt efforts by Russian Government agencies, state-funded media, third-party intermediaries, and paid social media users or trolls. (2)On November 24, 2016, The Washington Post reported findings from 2 teams of independent researchers that concluded Russians exploited American-made technology platforms to attack U.S. democracy at a particularly vulnerable moment * * * as part of a broadly effective strategy of sowing distrust in U.S. democracy and its leaders.. 
(3)Findings from a 2017 study on the manipulation of public opinion through social media conducted by the Computational Propaganda Research Project at the Oxford Internet Institute found that the Kremlin is using pro-Russian bots to manipulate public discourse to a highly targeted audience. With a sample of nearly 1,300,000 tweets, researchers found that in the 2016 election’s 3 decisive States, propaganda constituted 40 percent of the sampled election-related tweets that went to Pennsylvanians, 34 percent to Michigan voters, and 30 percent to those in Wisconsin. In other swing States, the figure reached 42 percent in Missouri, 41 percent in Florida, 40 percent in North Carolina, 38 percent in Colorado, and 35 percent in Ohio. (4)On September 6, 2017, the Nation’s largest social media platform disclosed that between June 2015 and May 2017, Russian entities purchased $100,000 in political advertisements, publishing roughly 3,000 ads linked to fake accounts associated with the Internet Research Agency, a pro-Kremlin organization. According to the company, the ads purchased focused on amplifying divisive social and political messages * * *. 
(5)In 2002, the Bipartisan Campaign Reform Act became law, establishing disclosure requirements for political advertisements distributed from a television or radio broadcast station or provider of cable or satellite television. In 2003, the Supreme Court upheld regulations on electioneering communications established under the Act, noting that such requirements provide the electorate with information and insure that the voters are fully informed about the person or group who is speaking.. (6)According to a study from Borrell Associates, in 2016, $1,415,000,000 was spent on online advertising, more than quadruple the amount in 2012. 
(7)The reach of a few large internet platforms—larger than any broadcast, satellite, or cable provider—has greatly facilitated the scope and effectiveness of disinformation campaigns. For instance, the largest platform has over 210,000,000 Americans users—over 160,000,000 of them on a daily basis. By contrast, the largest cable television provider has 22,430,000 subscribers, while the largest satellite television provider has 21,000,000 subscribers. And the most-watched television broadcast in United States history had 118,000,000 viewers. (8)The public nature of broadcast television, radio, and satellite ensures a level of publicity for any political advertisement. These communications are accessible to the press, fact-checkers, and political opponents; this creates strong disincentives for a candidate to disseminate materially false, inflammatory, or contradictory messages to the public. Social media platforms, in contrast, can target portions of the electorate with direct, ephemeral advertisements often on the basis of private information the platform has on individuals, enabling political advertisements that are contradictory, racially or socially inflammatory, or materially false. 
(9)According to comScore, 2 companies own 8 of the 10 most popular smart phone applications as of June 2017, including the most popular social media and email services—which deliver information and news to users without requiring proactivity by the user. Those same 2 companies accounted for 99 percent of revenue growth from digital advertising in 2016, including 77 percent of gross spending. 79 percent of online Americans—representing 68 percent of all Americans—use the single largest social network, while 66 percent of these users are most likely to get their news from that site. (10)In its 2006 rulemaking, the Federal Election Commission noted that only 18 percent of all Americans cited the internet as their leading source of news about the 2004 Presidential election; by contrast, the Pew Research Center found that 65 percent of Americans identified an internet-based source as their leading source of information for the 2016 election. 
(11)The Federal Election Commission, the independent Federal agency charged with protecting the integrity of the Federal campaign finance process by providing transparency and administering campaign finance laws, has failed to take action to address online political advertisements. (12)In testimony before the Senate Select Committee on Intelligence titled, Disinformation: A Primer in Russian Active Measures and Influence Campaigns, multiple expert witnesses testified that while the disinformation tactics of foreign adversaries have not necessarily changed, social media services now provide platform[s] practically purpose-built for active measures[.] Similarly, as Gen. Keith B. Alexander (RET.), the former Director of the National Security Agency, testified, during the Cold War if the Soviet Union sought to manipulate information flow, it would have to do so principally through its own propaganda outlets or through active measures that would generate specific news: planting of leaflets, inciting of violence, creation of other false materials and narratives. But the news itself was hard to manipulate because it would have required actual control of the organs of media, which took long-term efforts to penetrate. Today, however, because the clear majority of the information on social media sites is uncurated and there is a rapid proliferation of information sources and other sites that can reinforce information, there is an increasing likelihood that the information available to average consumers may be inaccurate (whether intentionally or otherwise) and may be more easily manipulable than in prior eras.. 
(13)Current regulations on political advertisements do not provide sufficient transparency to uphold the public’s right to be fully informed about political advertisements made online. 4204.Sense of CongressIt is the sense of Congress that— 
(1)the dramatic increase in digital political advertisements, and the growing centrality of online platforms in the lives of Americans, requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations provide the accountability and transparency that is fundamental to our democracy; (2)free and fair elections require both transparency and accountability which give the public a right to know the true sources of funding for political advertisements in order to make informed political choices and hold elected officials accountable; and 
(3)transparency of funding for political advertisements is essential to enforce other campaign finance laws, including the prohibition on campaign spending by foreign nationals. 4205.Expansion of definition of public communication (a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication. 
(b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended— (1)in paragraph (8)(B)(v), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication; and 
(2)in paragraph (9)(B)— (A)by amending clause (i) to read as follows: 
 
(i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and (B)in clause (iv), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication. 
(c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended— (1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and 
(2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication. 4206.Expansion of definition of electioneering communication (a)Expansion to online communications (1)Application to qualified Internet and digital communications (A)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication. 
(B)Qualified Internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:  (D)Qualified Internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (k)(3)).. 
(2)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication. (3)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows: 
 
(i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;. (b)Effective dateThe amendments made by this section shall apply with respect to communications made on or after January 1, 2022. 
4207.Application of disclaimer statements to online communications 
(a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended— (1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and 
(2)by adding at the end the following flush sentence: For purposes of this section, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked.. (b)Special rules for qualified Internet or digital communications (1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection: 
 
(e)Special rules for qualified Internet or digital communications 
(1)Special rules with respect to statementsIn the case of any qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner— (A)state the name of the person who paid for the communication; and 
(B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information. (2)Safe harbor for determining clear and conspicuous mannerA statement in qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements: 
(A)Text or graphic communicationsIn the case of a text or graphic communication, the statement— (i)appears in letters at least as large as the majority of the text in the communication; and 
(ii)meets the requirements of paragraphs (2) and (3) of subsection (c). (B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds. 
(C)Video communicationsIn the case of a video communication which also includes audio, the statement— (i)is included at either the beginning or the end of the communication; and 
(ii)is made both in— (I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and 
(II)an audible format that meets the requirements of subparagraph (B). (D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraph (A), (B), or (C).. 
(2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1)(i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971). (c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended— 
(1)in paragraph (1)(A)— (A)by striking which is transmitted through radio and inserting which is in an audio format; and 
(B)by striking By radio in the heading and inserting Audio format; (2)in paragraph (1)(B)— 
(A)by striking which is transmitted through television and inserting which is in video format; and (B)by striking By television in the heading and inserting Video format; and 
(3)in paragraph (2)— (A)by striking transmitted through radio or television and inserting made in audio or video format; and 
(B)by striking through television in the second sentence and inserting in video format. 4208.Political record requirements for online platforms (a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 4002, is amended by adding at the end the following new subsection: 
 
(k)Disclosure of certain online advertisements 
(1)In general 
(A)Requirements for online platformsAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500. (B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A). 
(2)Contents of recordA record maintained under paragraph (1)(A) shall contain— (A)a digital copy of the qualified political advertisement; 
(B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, the number of views by unique individuals generated by the advertisement, the number of times the advertisement was shared, and the date and time that the advertisement is first displayed and last displayed; and (C)information regarding— 
(i)the average rate charged for the advertisement; (ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable); 
(iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and (iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name and address of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person, and, if the person purchasing the advertisement is acting as the agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), a statement that the person is acting as the agent of a foreign principal and the identification of the foreign principal involved. 
(3)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which— (A)sells qualified political advertisements; and 
(B)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months. (4)Qualified political advertisementFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that— 
(A)is made by or on behalf of a candidate; or (B)communicates a message relating to any political matter of national importance, including— 
(i)a candidate; (ii)any election to Federal office; or 
(iii)a national legislative issue of public importance. (5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years. 
(6)Safe harbor for platforms making best efforts to identify requests which are subject to record maintenance requirementsIn accordance with rules established by the Commission, if an online platform shows that the platform used best efforts to determine whether or not a request to purchase a qualified political advertisement was subject to the requirements of this subsection, the online platform shall not be considered to be in violation of such requirements. (7)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309.. 
(b)RulemakingNot later than 120 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules— (1)requiring common data formats for the record required to be maintained under section 304(k) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format; 
(2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date; and (3)establishing the criteria for the safe harbor exception provided under paragraph (6) of section 304(k) of such Act (as added by subsection (a)). 
(c)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on— (1)matters relating to compliance with and the enforcement of the requirements of section 304(k) of the Federal Election Campaign Act of 1971, as added by subsection (a); 
(2)recommendations for any modifications to such section to assist in carrying out its purposes; and (3)identifying ways to bring transparency and accountability to political advertisements distributed online for free. 
4209.Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 4101(b), is further amended by adding at the end the following new subsection:  (d)Responsibilities of broadcast stations, providers of cable and satellite television, and online platforms (1)Responsibilities describedEach television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(k)(3)) shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly. For purposes of the previous sentence, a station, provider, or online platform shall not be considered to have made reasonable efforts under this paragraph in the case of the availability of a communication unless the station, provider, or online platform directly inquires from the individual or entity making such purchase whether the purchase is to be made by a foreign national, directly or indirectly. 
(2)Special rules for disbursement paid with credit cardFor purposes of paragraph (1), a television or radio broadcast station, provider of cable or satellite television, or online platform shall be considered to have made reasonable efforts under such paragraph in the case of a purchase of the availability of a communication which is made with a credit card if— (A)the individual or entity making such purchase is required, at the time of making such purchase, to disclose the credit verification value of such credit card; and 
(B)the billing address associated with such credit card is located in the United States or, in the case of a purchase made by an individual who is a United States citizen living outside of the United States, the individual provides the television or radio broadcast station, provider of cable or satellite television, or online platform with the United States mailing address the individual uses for voter registration purposes.. 4210.Independent study on media literacy and online political content consumption (a)Independent studyNot later than 30 days after the date of enactment of this Act, the Federal Election Commission shall commission an independent study and report on media literacy with respect to online political content consumption among voting-age Americans. 
(b)ElementsThe study and report under subsection (a) shall include the following: (1)An evaluation of media literacy skills, such as the ability to evaluate sources, synthesize multiple accounts into a coherent understanding of an issue, understand the context of communications, and responsibly create and share information, among voting-age Americans. 
(2)An analysis of the effects of media literacy education and particular media literacy skills on the ability to critically consume online political content, including political advertising. (3)Recommendations for improving voting-age Americans’ ability to critically consume online political content, including political advertising. 
(c)DeadlineNot later than 270 days after the date of enactment of this Act, the entity conducting the study and report under subsection (a) shall submit the report to the Commission. (d)Submission to CongressNot later than 30 days after receiving the report under subsection (c), the Commission shall submit the report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, together with such comments on the report as the Commission considers appropriate. 
(e)Definition of media literacyThe term media literacy means the ability to— (1)access relevant and accurate information through media; 
(2)critically analyze media content and the influences of media; (3)evaluate the comprehensiveness, relevance, credibility, authority, and accuracy of information; 
(4)make educated decisions based on information obtained from media and digital sources; (5)operate various forms of technology and digital tools; and 
(6)reflect on how the use of media and technology may affect private and public life. 4211.Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared (a)RequirementSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 4002 and section 4208(a), is amended by adding at the end the following new subsection: 
 
(l)Ensuring display and sharing of sponsor identification in online political advertisements 
(1)Requirement An online platform displaying a qualified political advertisement shall— (A)display with the advertisement a visible notice identifying the sponsor of the advertisement (or, if it is not practical for the platform to display such a notice, a notice that the advertisement is sponsored by a person other than the platform); and 
(B)ensure that the notice will continue to be displayed if a viewer of the advertisement shares the advertisement with others on that platform. (2)DefinitionsIn this subsection,— 
(A)the term online platform has the meaning given such term in subsection (k)(3); and (B)the term qualified political advertisement has the meaning given such term in subsection (k)(4).   . 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to advertisements displayed on or after the 120-day period which begins on the date of the enactment of this Act. DStand By Every Ad 4301.Short titleThis subtitle may be cited as the Stand By Every Ad Act. 
4302.Stand by every ad 
(a)Expanded disclaimer requirements for certain communicationsSection 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120), as amended by section 4207(b)(1), is further amended— (1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection:  (e)Expanded disclaimer requirements for communications not authorized by candidates or committees (1)In generalExcept as provided in paragraph (6), any communication described in paragraph (3) of subsection (a) which is transmitted in an audio or video format (including an Internet or digital communication), or which is an Internet or digital communication transmitted in a text or graphic format, shall include, in addition to the requirements of paragraph (3) of subsection (a), the following: 
(A)The individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual). (B)If the communication is transmitted in a video format, or is an Internet or digital communication which is transmitted in a text or graphic format, and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324— 
(i)the Top Five Funders list (if applicable); or (ii)in the case of a communication which, as determined on the basis of criteria established in regulations issued by the Commission, is of such short duration that including the Top Five Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Five Funders list, the name of a website which contains the Top Five Funders list (if applicable) or, in the case of an Internet or digital communication, a hyperlink to such website. 
(C)If the communication is transmitted in an audio format and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324— (i)the Top Two Funders list (if applicable); or 
(ii)in the case of a communication which, as determined on the basis of criteria established in regulations issued by the Commission, is of such short duration that including the Top Two Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Two Funders list, the name of a website which contains the Top Two Funders list (if applicable). (2)Disclosure statements described (A)Individual disclosure statementsThe individual disclosure statement described in this subparagraph is the following: I am ________, and I approve this message., with the blank filled in with the name of the applicable individual. 
(B)Organizational disclosure statementsThe organizational disclosure statement described in this subparagraph is the following: I am ________, the ________ of ________, and ________ approves this message., with— (i)the first blank to be filled in with the name of the applicable individual; 
(ii)the second blank to be filled in with the title of the applicable individual; and (iii)the third and fourth blank each to be filled in with the name of the organization or other person paying for the communication. 
(3)Method of conveyance of statement 
(A)Communications in text or graphic formatIn the case of a communication to which this subsection applies which is transmitted in a text or graphic format, the disclosure statements required under paragraph (1) shall appear in letters at least as large as the majority of the text in the communication. (B)Communications transmitted in audio formatIn the case of a communication to which this subsection applies which is transmitted in an audio format, the disclosure statements required under paragraph (1) shall be made by audio by the applicable individual in a clear and conspicuous manner. 
(C)Communications transmitted in video formatIn the case of a communication to which this subsection applies which is transmitted in a video format, the information required under paragraph (1)— (i)shall appear in writing at the end of the communication or in a crawl along the bottom of the communication in a clear and conspicuous manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 6 seconds; and 
(ii)shall also be conveyed by an unobscured, full-screen view of the applicable individual or by the applicable individual making the statement in voice-over accompanied by a clearly identifiable photograph or similar image of the individual, except in the case of a Top Five Funders list. (4)Applicable individual definedThe term applicable individual means, with respect to a communication to which this subsection applies— 
(A)if the communication is paid for by an individual, the individual involved; (B)if the communication is paid for by a corporation, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation); 
(C)if the communication is paid for by a labor organization, the highest ranking officer of the labor organization; and (D)if the communication is paid for by any other person, the highest ranking official of such person. 
(5)Top Five Funders list and Top Two Funders list defined 
(A)Top Five Funders listThe term Top Five Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the five persons who, during the 12-month period ending on the date of the disbursement, provided the largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more people provided the fifth largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Five Funders list. (B)Top Two Funders listThe term Top Two Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the persons who, during the 12-month period ending on the date of the disbursement, provided the largest and the second largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more persons provided the second largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Two Funders list. 
(C)Exclusion of certain paymentsFor purposes of subparagraphs (A) and (B), in determining the amount of payments made by a person to a person paying for a communication, there shall be excluded the following: (i)Any amounts provided in the ordinary course of any trade or business conducted by the person paying for the communication or in the form of investments in the person paying for the communication. 
(ii)Any payment which the person prohibited, in writing, from being used for campaign-related disbursements, but only if the person paying for the communication agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. (6)Special rules for certain communications (A)Exception for communications paid for by political parties and certain political committeesThis subsection does not apply to any communication to which subsection (d)(2) applies. 
(B)Treatment of video communications lasting 10 seconds or lessIn the case of a communication to which this subsection applies which is transmitted in a video format, or is an Internet or digital communication which is transmitted in a text or graphic format, the communication shall meet the following requirements: (i)The communication shall include the individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual). 
(ii)The statement described in clause (i) shall appear in writing at the end of the communication, or in a crawl along the bottom of the communication, in a clear and conspicuous manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds. (iii)The communication shall include, in a clear and conspicuous manner, a website address with a landing page which will provide all of the information described in paragraph (1) with respect to the communication. Such address shall appear for the full duration of the communication. 
(iv)To the extent that the format in which the communication is made permits the use of a hyperlink, the communication shall include a hyperlink to the website address described in clause (iii).. (b)Application of expanded requirements to public communications consisting of campaign-Related disbursements (1)In generalSection 318(a) of such Act (52 U.S.C. 30120(a)) is amended by striking for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate and inserting for a campaign-related disbursement, as defined in section 324, consisting of a public communication. 
(2)Clarification of exemption from inclusion of candidate disclaimer statement in Federal judicial nomination communicationsSection 318(a)(3) of such Act (52 U.S.C. 30120(a)(3)) is amended by striking shall state and inserting shall (except in the case of a Federal judicial nomination communication, as defined in section 324(d)(2)) state.  (c)Exception for communications paid for by political parties and certain political committeesSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)) is amended— 
(1)in the heading, by striking others and inserting certain political committees; (2)by striking Any communication and inserting (A) Any communication; 
(3)by inserting which (except to the extent provided in subparagraph (B)) is paid for by a political committee (including a political committee of a political party) and after subsection (a); (4)by striking or other person each place it appears; and 
(5)by adding at the end the following new subparagraph:  (B) (i)This paragraph does not apply to a communication paid for in whole or in part during a calendar year with a campaign-related disbursement, but only if the covered organization making the campaign-related disbursement made campaign-related disbursements (as defined in section 324) aggregating more than $10,000 during such calendar year. 
(ii)For purposes of clause (i), in determining the amount of campaign-related disbursements made by a covered organization during a year, there shall be excluded the following: (I)Any amounts received by the covered organization in the ordinary course of any trade or business conducted by the covered organization or in the form of investments in the covered organization. 
(II)Any amounts received by the covered organization from a person who prohibited, in writing, the organization from using such amounts for campaign-related disbursements, but only if the covered organization agreed to follow the prohibition and deposited the amounts in an account which is segregated from any account used to make campaign-related disbursements.. 4303.Disclaimer requirements for communications made through prerecorded telephone calls (a)Application of requirements (1)In generalSection 318(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)), as amended by section 4205(c), is amended by striking public communication each place it appears and inserting the following: public communication (including a telephone call consisting in substantial part of a prerecorded audio message). 
(2)Application to communications subject to expanded disclaimer requirementsSection 318(e)(1) of such Act (52 U.S.C. 30120(e)(1)), as added by section 4302(a), is amended in the matter preceding subparagraph (A) by striking which is transmitted in an audio or video format and inserting which is transmitted in an audio or video format or which consists of a telephone call consisting in substantial part of a prerecorded audio message.  (b)Treatment as communication transmitted in audio format (1)Communications by candidates or authorized personsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended by adding at the end the following new paragraph: 
 
(3)Prerecorded telephone callsAny communication described in paragraph (1), (2), or (3) of subsection (a) (other than a communication which is subject to subsection (e)) which is a telephone call consisting in substantial part of a prerecorded audio message shall include, in addition to the requirements of such paragraph, the audio statement required under subparagraph (A) of paragraph (1) or the audio statement required under paragraph (2) (whichever is applicable), except that the statement shall be made at the beginning of the telephone call.. (2)Communications subject to expanded disclaimer requirementsSection 318(e)(3) of such Act (52 U.S.C. 30120(e)(3)), as added by section 4302(a), is amended by adding at the end the following new subparagraph: 
 
(D)Prerecorded telephone callsIn the case of a communication to which this subsection applies which is a telephone call consisting in substantial part of a prerecorded audio message, the communication shall be considered to be transmitted in an audio format.. 4304.No expansion of persons subject to disclaimer requirements on internet communicationsNothing in this subtitle or the amendments made by this subtitle may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 to include a disclaimer on communications made by the person through the internet to include any disclaimer on any such communications. 
4305.Effective dateThe amendments made by this subtitle shall apply with respect to communications made on or after January 1, 2022, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. EDeterring Foreign Interference in Elections 1Deterrence Under Federal Election Campaign Act of 1971  4401.Restrictions on exchange of campaign information between candidates and foreign powersSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 4101(b) and section 4209, is further amended by adding at the end the following new subsection: 
 
(e)Restrictions on exchange of information between candidates and foreign powers 
(1)Treatment of offer to share nonpublic campaign material as solicitation of contribution from foreign nationalIf a candidate or an individual affiliated with the campaign of a candidate, or if a political committee or an individual affiliated with a political committee, provides or offers to provide nonpublic campaign material to a covered foreign national or to another person whom the candidate, committee, or individual knows or has reason to know will provide the material to a covered foreign national, the candidate, committee, or individual (as the case may be) shall be considered for purposes of this section to have solicited a contribution or donation described in subsection (a)(1)(A) from a foreign national.  (2)DefinitionsIn this subsection, the following definitions apply:  
(A)The term candidate means an individual who seeks nomination for, or election to, any Federal, State, or local public office. (B)The term covered foreign national has the meaning given such term in section 304(j)(3)(C). 
(C)The term individual affiliated with a campaign means, with respect to a candidate, an employee of any organization legally authorized under Federal, State, or local law to support the candidate’s campaign for nomination for, or election to, any Federal, State, or local public office, as well as any independent contractor of such an organization and any individual who performs services on behalf of the organization, whether paid or unpaid. (D)The term individual affiliated with a political committee means, with respect to a political committee, an employee of the committee as well as any independent contractor of the committee and any individual who performs services on behalf of the committee, whether paid or unpaid. 
(E)The term nonpublic campaign material means, with respect to a candidate or a political committee, campaign material that is produced by the candidate or the committee or produced at the candidate or committee’s expense or request which is not distributed or made available to the general public or otherwise in the public domain, including polling and focus group data and opposition research, except that such term does not include material produced for purposes of consultations relating solely to the candidate’s or committee’s position on a legislative or policy matter.. 4402.Clarification of standard for determining existence of coordination between campaigns and outside interestsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph: 
 
(10)For purposes of paragraph (7), an expenditure or disbursement may be considered to have been made in cooperation, consultation, or concert with, or coordinated with, a person without regard to whether or not the cooperation, consultation, or coordination is carried out pursuant to agreement or formal collaboration..  4403.Prohibition on provision of substantial assistance relating to contribution or donation by foreign nationalsSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 4101(a), section 4101(b), section 4209, and section 4401, is further amended— 
(1)in subsection (a)— (A)by striking or at the end of paragraph (2); 
(B)by striking the period at the end of paragraph (3) and inserting ; or; and (C)by adding at the end the following: 
 
(4)a person to knowingly provide substantial assistance to another person in carrying out an activity described in paragraph (1), (2), or (3).; and (2)by adding at the end the following new subsections: 
 
(f)Knowingly described 
(1)In generalFor purposes of subsection (a)(4), the term knowingly means actual knowledge, constructive knowledge, awareness of pertinent facts that would lead a reasonable person to conclude there is a substantial probability, or awareness of pertinent facts that would lead a reasonable person to conduct a reasonable inquiry to establish— (A)with respect to an activity described in subsection (a)(1), that the contribution, donation, expenditure, independent expenditure, or disbursement is from a foreign national; 
(B)with respect to an activity described in subsection (a)(2), that the contribution or donation solicited, accepted, or received is from a foreign national; and (C)with respect to an activity described in subsection (a)(3), that the person directing, dictating, controlling, or directly or indirectly participating in the decisionmaking process is a foreign national. 
(2)Pertinent factsFor purposes of paragraph (1), pertinent facts include, but are not limited to, that the person making the contribution, donation, expenditure, independent expenditure, or disbursement, or that the person from whom the contribution or donation is solicited, accepted, or received, or that the person directing, dictating, controlling, or directly or indirectly participating in the decisionmaking process— (A)uses a foreign passport or passport number for identification purposes; 
(B)provides a foreign address; (C)uses a check or other written instrument drawn on a foreign bank, or by a wire transfer from a foreign bank, in carrying out the activity; or 
(D)resides abroad. (g)Substantial assistance definedAs used in this section, the term substantial assistance means, with respect to an activity prohibited by paragraph (1), (2), or (3) of subsection (a), involvement with an intent to facilitate successful completion of the activity.. 
4404.Clarification of application of foreign money ban 
(a)Clarification of treatment of provision of certain information as contribution or donation of a thing of valueSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 4101(a), section 4101(b), section 4209, section 4401, and section 4403, is amended by adding at the end the following new subsection:  (h)Clarification of treatment of provision of certain information as contribution or donation of a thing of valueFor purposes of this section, a contribution or donation of money or other thing of value includes the provision of opposition research, polling, or other non-public information relating to a candidate for election for a Federal, State, or local office for the purpose of influencing the election, regardless of whether such research, polling, or information has monetary value, except that nothing in this subsection shall be construed to treat the mere provision of an opinion about a candidate as a thing of value for purposes of this section.. 
(b)Clarification of application of foreign money ban to all contributions and donations of things of value and to all solicitations of contributions and donations of things of valueSection 319(a) of such Act (52 U.S.C. 30121(a)) is amended— (1)in paragraph (1)(A), by striking promise to make a contribution or donation and inserting promise to make such a contribution or donation; 
(2)in paragraph (1)(B), by striking donation and inserting donation of money or other thing of value, or to make an express or implied promise to make such a contribution or donation,; and (3)by amending paragraph (2) to read as follows:  
 
(2)a person to solicit, accept, or receive (directly or indirectly) a contribution, donation, or disbursement described in paragraph (1), or to solicit, accept, or receive (directly or indirectly) an express or implied promise to make such a contribution or donation, from a foreign national..  2Notifying States of Disinformation Campaigns by Foreign Nationals  4411.Notifying States of disinformation campaigns by foreign nationals (a)Requiring disclosureIf the Federal Election Commission makes a determination that a foreign national has initiated or has attempted to initiate a disinformation campaign targeted at an election for public office held in a State, the Commission shall notify the State involved of the determination not later than 30 days after making the determination. 
(b)DefinitionsIn this section the term foreign national has the meaning given such term in section 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)).  3Prohibiting Use of Deepfakes in Election Campaigns 4421.Prohibition on distribution of materially deceptive audio or visual media prior to election (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section: 
 
325.Prohibition on distribution of materially deceptive media prior to election 
(a)In generalExcept as provided in subsections (b) and (c), a person, political committee, or other entity shall not, within 60 days of an election for Federal office at which a candidate for elective office will appear on the ballot, distribute, with actual malice, materially deceptive audio or visual media of the candidate with the intent to injure the candidate’s reputation or to deceive a voter into voting for or against the candidate. (b)Exception (1)Required languageThe prohibition in subsection (a) does not apply if the audio or visual media includes— 
(A)a disclosure stating: “This _____ has been manipulated.”; and (B)filled in the blank in the disclosure under subparagraph (A), the term image, video, or audio, as most accurately describes the media. 
(2)Visual mediaFor visual media, the text of the disclosure shall appear in a size that is easily readable by the average viewer and no smaller than the largest font size of other text appearing in the visual media. If the visual media does not include any other text, the disclosure shall appear in a size that is easily readable by the average viewer. For visual media that is video, the disclosure shall appear for the duration of the video. (3)Audio-only mediaIf the media consists of audio only, the disclosure shall be read in a clearly spoken manner and in a pitch that can be easily heard by the average listener, at the beginning of the audio, at the end of the audio, and, if the audio is greater than 2 minutes in length, interspersed within the audio at intervals of not greater than 2 minutes each. 
(c)Inapplicability to certain entitiesThis section does not apply to the following: (1)A radio or television broadcasting station, including a cable or satellite television operator, programmer, or producer, that broadcasts materially deceptive audio or visual media prohibited by this section as part of a bona fide newscast, news interview, news documentary, or on-the-spot coverage of bona fide news events, if the broadcast clearly acknowledges through content or a disclosure, in a manner that can be easily heard or read by the average listener or viewer, that there are questions about the authenticity of the materially deceptive audio or visual media. 
(2)A radio or television broadcasting station, including a cable or satellite television operator, programmer, or producer, when it is paid to broadcast materially deceptive audio or visual media. (3)An internet website, or a regularly published newspaper, magazine, or other periodical of general circulation, including an internet or electronic publication, that routinely carries news and commentary of general interest, and that publishes materially deceptive audio or visual media prohibited by this section, if the publication clearly states that the materially deceptive audio or visual media does not accurately represent the speech or conduct of the candidate. 
(4)Materially deceptive audio or visual media that constitutes satire or parody. (d)Civil action (1)Injunctive or other equitable reliefA candidate for elective office whose voice or likeness appears in a materially deceptive audio or visual media distributed in violation of this section may seek injunctive or other equitable relief prohibiting the distribution of audio or visual media in violation of this section. An action under this paragraph shall be entitled to precedence in accordance with the Federal Rules of Civil Procedure. 
(2)DamagesA candidate for elective office whose voice or likeness appears in a materially deceptive audio or visual media distributed in violation of this section may bring an action for general or special damages against the person, committee, or other entity that distributed the materially deceptive audio or visual media. The court may also award a prevailing party reasonable attorney’s fees and costs. This paragraph shall not be construed to limit or preclude a plaintiff from securing or recovering any other available remedy. (3)Burden of proofIn any civil action alleging a violation of this section, the plaintiff shall bear the burden of establishing the violation through clear and convincing evidence. 
(e)Rule of constructionThis section shall not be construed to alter or negate any rights, obligations, or immunities of an interactive service provider under section 230 of title 47, United States Code. (f)Materially deceptive audio or visual media definedIn this section, the term materially deceptive audio or visual media means an image or an audio or video recording of a candidate’s appearance, speech, or conduct that has been intentionally manipulated in a manner such that both of the following conditions are met: 
(1)The image or audio or video recording would falsely appear to a reasonable person to be authentic. (2)The image or audio or video recording would cause a reasonable person to have a fundamentally different understanding or impression of the expressive content of the image or audio or video recording than that person would have if the person were hearing or seeing the unaltered, original version of the image or audio or video recording.. 
(b)Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)), as amended by section 4004, is further amended by adding at the end the following new subparagraph:  (G)Any person who knowingly and willfully commits a violation of section 325 shall be fined not more than $100,000, imprisoned not more than 5 years, or both.. 
(c)Effect on defamation actionFor purposes of an action for defamation, a violation of section 325 of the Federal Election Campaign Act of 1971, as added by subsection (a), shall constitute defamation per se. 4Assessment of Exemption of Registration Requirements Under FARA for Registered Lobbyists 4431.Assessment of exemption of registration requirements under FARA for registered lobbyistsNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to Congress an assessment of the implications of the exemption provided under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) for agents of foreign principals who are also registered lobbyists under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and shall include in the assessment an analysis of the extent to which revisions in such Acts might mitigate the risk of foreign government money influencing elections or political processes in the United States.  
FSecret Money Transparency 
4501.Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizationsSection 122 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) is hereby repealed. 4502.Repeal of regulationsThe final regulations of the Department of the Treasury relating to guidance under section 6033 of the Internal Revenue Code of 1986 regarding the reporting requirements of exempt organizations (published at 85 Fed. Reg. 31959 (May 28, 2020)) shall have no force and effect.  
GShareholder Right-to-Know 
4601.Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activitySection 631 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) is hereby repealed. 4602.Assessment of shareholder preferences for disbursements for political purposes (a)Assessment requiredThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after section 10D the following: 
 
10E.Assessment of shareholder preferences for disbursements for political purposes 
(a)Assessment required before making a disbursement for a political purpose 
(1)RequirementAn issuer with an equity security listed on a national securities exchange may not make a disbursement for a political purpose unless— (A)the issuer has in place procedures to assess the preferences of the shareholders of the issuer with respect to making such disbursements; and 
(B)such an assessment has been made within the 1-year period ending on the date of such disbursement. (2)Treatment of issuers whose shareholders are prohibited from expressing preferencesNotwithstanding paragraph (1), an issuer described under such paragraph with procedures in place to assess the preferences of its shareholders with respect to making disbursements for political purposes shall not be subject to the requirements of such paragraph if a majority of the number of the outstanding equity securities of the issuer are held by persons who are prohibited from expressing partisan or political preferences by law, contract, or the requirement to meet a fiduciary duty. 
(3)No assessment of preferences of foreign nationalsNotwithstanding paragraph (1), an issuer described in such paragraph shall not use the procedures described in such paragraph to assess the preferences of any shareholder who is a foreign national, as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121). (b)Assessment requirementsThe assessment described under subsection (a) shall assess— 
(1)which types of disbursements for a political purpose the shareholder believes the issuer should make; (2)whether the shareholder believes that such disbursements should be made in support of, or in opposition to, Republican, Democratic, Independent, or other political party candidates and political committees; 
(3)whether the shareholder believes that such disbursements should be made with respect to elections for Federal, State, or local office; and (4)such other information as the Commission may specify, by rule. 
(c)Disbursement for a political purpose defined 
(1)In generalFor purposes of this section, the term disbursement for a political purpose means any of the following: (A)A disbursement for an independent expenditure, as defined in section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)). 
(B)A disbursement for an electioneering communication, as defined in section 304(f) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)). (C)A disbursement for any public communication, as defined in section 301(22) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22))— 
(i)which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office; or (ii)which refers to a clearly identified candidate for election for Federal office and which promotes or supports a candidate for that office, or attacks or opposes a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office. 
(D)Any other disbursement which is made for the purpose of influencing the outcome of an election for a public office. (E)Any transfer of funds to another person which is made with the intent that such person will use the funds to make a disbursement described in subparagraphs (A) through (D), or with the knowledge that the person will use the funds to make such a disbursement. 
(2)ExceptionsThe term disbursement for a political purpose does not include any of the following: (A)Any disbursement made from a separate segregated fund of the corporation under section 316 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118). 
(B)Any transfer of funds to another person which is made in a commercial transaction in the ordinary course of any trade or business conducted by the corporation or in the form of investments made by the corporation. (C)Any transfer of funds to another person which is subject to a written prohibition against the use of the funds for a disbursement for a political purpose. 
(d)Other definitionsIn this section, each of the terms candidate, election, political committee, and political party has the meaning given such term under section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).. (b)Conforming amendment to Federal Election Campaign Act of 1971 To prohibit disbursements by corporations failing To assess preferencesSection 316 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118) is amended by adding at the end the following new subsection: 
 
(d)Prohibiting disbursements by corporations failing To assess shareholder preferences 
(1)ProhibitionIt shall be unlawful for a corporation to make a disbursement for a political purpose unless the corporation has in place procedures to assess the preferences of its shareholders with respect to making such disbursements, as provided in section 10E of the Securities Exchange Act of 1934. (2)DefinitionIn this section, the term disbursement for a political purpose has the meaning given such term in section 10E(c) of the Securities Exchange Act of 1934. . 
(c)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after December 31, 2021. 4603.Governance and operations of corporate PACs (a)Assessment of governanceSection 316 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118) is amended by adding at the end the following new subsection: 
 
(d)Assessment of governanceThe Commission shall, on an ongoing basis, collect information on the governance of the separate segregated funds of corporations under this section, using the most recent statements of organization provided by such funds under section 303(a), including information on the following: (1)The extent to which such funds have by-laws which govern their operations. 
(2)The extent to which those funds which have by-laws which govern their operations use a board of directors to oversee the operation of the fund. (3)The characteristics of those individuals who serve on boards of directors which oversee the operations of such funds, including the relation of such individuals to the corporation..  
(b)Analysis of donors 
(1)AnalysisThe Federal Election Commission shall conduct an analysis of the composition of the base of donors to separate segregated funds of corporations under section 316 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118). (2)ReportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to Congress a report on the analysis conducted under paragraph (1), and shall initiate the promulgation of a regulation to establish a new designation and classification of such separate segregated funds.  
HDisclosure of Political Spending by Government Contractors 
4701.Repeal of restriction on use of funds to require disclosure of political spending by government contractorsSection 735 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) is hereby repealed. ILimitation and Disclosure Requirements for Presidential Inaugural Committees 4801.Short titleThis subtitle may be cited as the Presidential Inaugural Committee Oversight Act. 
4802.Limitations and disclosure of certain donations to, and disbursements by, Inaugural Committees 
(a)Requirements for Inaugural CommitteesTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by section 4421, is amended by adding at the end the following new section:  326.Inaugural committees (a)Prohibited donations (1)In generalIt shall be unlawful— 
(A)for an Inaugural Committee— (i)to solicit, accept, or receive a donation from a person that is not an individual; or 
(ii)to solicit, accept, or receive a donation from a foreign national;  (B)for a person— 
(i)to make a donation to an Inaugural Committee in the name of another person, or to knowingly authorize his or her name to be used to effect such a donation;  (ii)to knowingly accept a donation to an Inaugural Committee made by a person in the name of another person; or 
(iii)to convert a donation to an Inaugural Committee to personal use as described in paragraph (2); and (C)for a foreign national to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee. 
(2)Conversion of donation to personal useFor purposes of paragraph (1)(B)(iii), a donation shall be considered to be converted to personal use if any part of the donated amount is used to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the responsibilities of the Inaugural Committee under chapter 5 of title 36, United States Code. (3)No effect on disbursement of unused funds to nonprofit organizationsNothing in this subsection may be construed to prohibit an Inaugural Committee from disbursing unused funds to an organization which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code. 
(b)Limitation on donations 
(1)In generalIt shall be unlawful for an individual to make donations to an Inaugural Committee which, in the aggregate, exceed $50,000. (2)IndexingAt the beginning of each Presidential election year (beginning with 2028), the amount described in paragraph (1) shall be increased by the cumulative percent difference determined in section 315(c)(1)(A) since the previous Presidential election year. If any amount after such increase is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000. 
(c)Disclosure of certain donations and disbursements 
(1)Donations over $1,000 
(A)In generalAn Inaugural Committee shall file with the Commission a report disclosing any donation by an individual to the committee in an amount of $1,000 or more not later than 24 hours after the receipt of such donation. (B)Contents of reportA report filed under subparagraph (A) shall contain— 
(i)the amount of the donation; (ii)the date the donation is received; and 
(iii)the name and address of the individual making the donation. (2)Final reportNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the Inaugural Committee shall file with the Commission a report containing the following information: 
(A)For each donation of money or anything of value made to the committee in an aggregate amount equal to or greater than $200— (i)the amount of the donation; 
(ii)the date the donation is received; and (iii)the name and address of the individual making the donation. 
(B)The total amount of all disbursements, and all disbursements in the following categories: (i)Disbursements made to meet committee operating expenses. 
(ii)Repayment of all loans. (iii)Donation refunds and other offsets to donations. 
(iv)Any other disbursements. (C)The name and address of each person— 
(i)to whom a disbursement in an aggregate amount or value in excess of $200 is made by the committee to meet a committee operating expense, together with date, amount, and purpose of such operating expense; (ii)who receives a loan repayment from the committee, together with the date and amount of such loan repayment; 
(iii)who receives a donation refund or other offset to donations from the committee, together with the date and amount of such disbursement; and (iv)to whom any other disbursement in an aggregate amount or value in excess of $200 is made by the committee, together with the date and amount of such disbursement. 
(d)DefinitionsFor purposes of this section: (1) (A)The term donation includes— 
(i)any gift, subscription, loan, advance, or deposit of money or anything of value made by any person to the committee; or (ii)the payment by any person of compensation for the personal services of another person which are rendered to the committee without charge for any purpose. 
(B)The term donation does not include the value of services provided without compensation by any individual who volunteers on behalf of the committee. (2)The term foreign national has the meaning given that term by section 319(b).  
(3)The term Inaugural Committee has the meaning given that term by section 501 of title 36, United States Code.. (b)Confirming amendment related to reporting requirementsSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended— 
(1)by striking subsection (h); and (2)by redesignating subsection (i) as subsection (h). 
(c)Conforming amendment related to status of committeeSection 510 of title 36, United States Code, is amended to read as follows:  510.Disclosure of and prohibition on certain donationsA committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of section 326 of the Federal Election Campaign Act of 1971..  
(d)Effective dateThe amendments made by this Act shall apply with respect to Inaugural Committees established under chapter 5 of title 36, United States Code, for inaugurations held in 2025 and any succeeding year. JMiscellaneous Provisions 4901.Effective dates of provisionsEach provision of this title and each amendment made by a provision of this title shall take effect on the effective date provided under this title for such provision or such amendment without regard to whether or not the Federal Election Commission, the Attorney General, or any other person has promulgated regulations to carry out such provision or such amendment. 
4902.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. VCampaign Finance Empowerment  Subtitle A—Findings Relating to Citizens United Decision Sec. 5001. Findings relating to Citizens United decision. Subtitle B—Congressional Elections Sec. 5100. Short title. Part 1—My Voice Voucher Pilot Program Sec. 5101. Establishment of pilot program. Sec. 5102. Voucher program described. Sec. 5103. Reports. Sec. 5104. Definitions. Part 2—Small Dollar Financing of Congressional Election Campaigns Sec. 5111. Benefits and eligibility requirements for candidates.  Title V—Small Dollar Financing of Congressional Election Campaigns Subtitle A—Benefits Sec. 501. Benefits for participating candidates. Sec. 502. Procedures for making payments. Sec. 503. Use of funds. Sec. 504. Qualified small dollar contributions described. Subtitle B—Eligibility and Certification Sec. 511. Eligibility. Sec. 512. Qualifying requirements. Sec. 513. Certification. Subtitle C—Requirements for Candidates Certified as Participating Candidates Sec. 521. Contribution and expenditure requirements. Sec. 522. Administration of campaign. Sec. 523. Preventing unnecessary spending of public funds. Sec. 524. Remitting unspent funds after election. Subtitle D—Enhanced Match Support Sec. 531. Enhanced support for general election. Sec. 532. Eligibility. Sec. 533. Amount. Sec. 534. Waiver of authority to retain portion of unspent funds after election. Subtitle E—Administrative Provisions Sec. 541. Freedom From Influence Fund. Sec. 542. Reviews and reports by Government Accountability Office. Sec. 543. Administration by Commission. Sec. 544. Violations and penalties. Sec. 545. Appeals process. Sec. 546. Indexing of amounts. Sec. 547. Election cycle defined.  Sec. 5112. Contributions and expenditures by multicandidate and political party committees on behalf of participating candidates. Sec. 5113. Prohibiting use of contributions by participating candidates for purposes other than campaign for election. Sec. 5114. Assessments against fines and penalties. Sec. 5115. Study and report on small dollar financing program. Sec. 5116. Effective date. Subtitle C—Presidential Elections Sec. 5200. Short title. Part 1—Primary Elections Sec. 5201. Increase in and modifications to matching payments. Sec. 5202. Eligibility requirements for matching payments. Sec. 5203. Repeal of expenditure limitations. Sec. 5204. Period of availability of matching payments. Sec. 5205. Examination and audits of matchable contributions. Sec. 5206. Modification to limitation on contributions for Presidential primary candidates. Sec. 5207. Use of Freedom From Influence Fund as source of payments. Part 2—General Elections Sec. 5211. Modification of eligibility requirements for public financing. Sec. 5212. Repeal of expenditure limitations and use of qualified campaign contributions. Sec. 5213. Matching payments and other modifications to payment amounts. Sec. 5214. Increase in limit on coordinated party expenditures. Sec. 5215. Establishment of uniform date for release of payments. Sec. 5216. Amounts in Presidential Election Campaign Fund. Sec. 5217. Use of general election payments for general election legal and accounting compliance. Sec. 5218. Use of Freedom From Influence Fund as source of payments. Part 3—Effective Date Sec. 5221. Effective date. Subtitle D—Personal Use Services as Authorized Campaign Expenditures Sec. 5301. Short title; findings; purpose. Sec. 5302. Treatment of payments for child care and other personal use services as authorized campaign expenditure. Subtitle E—Empowering Small Dollar Donations Sec. 5401. Permitting political party committees to provide enhanced support for candidates through use of separate small dollar accounts. Subtitle F—Severability Sec. 5501. Severability.  AFindings Relating to Citizens United Decision 5001.Findings relating to Citizens United decisionCongress finds the following: 
(1)The American Republic was founded on the principle that all people are created equal, with rights and responsibilities as citizens to vote, be represented, speak, debate, and participate in self-government on equal terms regardless of wealth. To secure these rights and responsibilities, our Constitution not only protects the equal rights of all Americans but also provides checks and balances to prevent corruption and prevent concentrated power and wealth from undermining effective self-government. (2)The Founders designed the First Amendment to help prevent tyranny by ensuring that the people have the tools they need to ensure self-government and to keep their elected leaders responsive to the public. The Amendment thus guarantees the right of everyone to speak, to petition the government for redress, to assemble together, and for a free press. If only the wealthiest individuals can participate meaningfully in our democracy, then these First Amendment principles become an illusion. 
(3)Campaign finance laws promote these First Amendment interests. They increase robust debate from diverse voices, enhance the responsiveness of elected officeholders, and help prevent corruption. They do not censor anyone’s speech but simply ensure that no one’s speech is drowned out. The Supreme Court has failed to recognize that these laws are essential, proactive rules that help guarantee true democratic self-government. (4)The Supreme Court’s decisions in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010) and McCutcheon v. FEC, 572 U.S. 185 (2014), as well as other court decisions, erroneously invalidated even-handed rules about the spending of money in local, State, and Federal elections. These rules do not prevent anyone from speaking their mind, much less pick winners and losers of political debates. Although the Court has upheld other content-neutral laws like these, it has failed to apply to same logic to campaign finance laws. These flawed decisions have empowered large corporations, extremely wealthy individuals, and special interests to dominate election spending, corrupt our politics, and degrade our democracy through tidal waves of unlimited and anonymous spending. These decisions also stand in contrast to a long history of efforts by Congress and the States to regulate money in politics to protect democracy, and they illustrate a troubling deregulatory trend in campaign finance-related court decisions. Additionally, an unknown amount of foreign money continues to be spent in our political system as subsidiaries of foreign-based corporations and hostile foreign actors sometimes connected to nation-states work to influence our elections. 
(5)The Supreme Court’s misinterpretation of the Constitution to empower monied interests at the expense of the American people in elections has seriously eroded over 100 years of congressional action to promote fairness and protect elections from the toxic influence of money. (6)In 1907, Congress passed the Tillman Act in response to the concentration of corporate power in the post-Civil War Gilded Age. The Act prohibited corporations from making contributions in connection with Federal elections, aiming not merely to prevent the subversion of the integrity of the electoral process [but] * * * to sustain the active, alert responsibility of the individual citizen in a democracy for the wise conduct of government. 
(7)By 1910, Congress began passing disclosure requirements and campaign expenditure limits, and dozens of States passed corrupt practices Acts to prohibit corporate spending in elections. States also enacted campaign spending limits, and some States limited the amount that people could contribute to campaigns. (8)In 1947, the Taft-Hartley Act prohibited corporations and unions from making campaign contributions or other expenditures to influence elections. In 1962, a Presidential commission on election spending recommended spending limits and incentives to increase small contributions from more people. 
(9)The Federal Election Campaign Act of 1971 (FECA), as amended in 1974, required disclosure of contributions and expenditures, imposed contribution and expenditure limits for individuals and groups, set spending limits for campaigns, candidates, and groups, implemented a public funding system for Presidential campaigns, and created the Federal Election Commission to oversee and enforce the new rules. (10)In the wake of Citizens United and other damaging Federal court decisions, Americans have witnessed an explosion of outside spending in elections. Outside spending increased more than 700 percent between the 2008 and 2020 Presidential election years. Spending by outside groups nearly doubled again from 2016 to 2020 with super PACs, tax-exempt groups, and others spending more than $3,000,000,000. And as political entities adapt to a post-Citizens United, post-McCutcheon landscape, these trends are getting worse, as evidenced by the record-setting 2020 elections which cost more than $14,000,000,000 in total. 
(11)Since the landmark Citizens United decision, 21 States and more than 800 municipalities, including large cities like New York, Los Angeles, Chicago, and Philadelphia, have gone on record supporting a constitutional amendment. Transcending political leanings and geographic location, voters in States and municipalities across the country that have placed amendment questions on the ballot have routinely supported these initiatives by considerably large margins. (12)The Court has tied the hands of Congress and the States, severely restricting them from setting reasonable limits on campaign spending. For example, the Court has held that only the Government’s interest in preventing quid pro quo corruption, like bribery, or the appearance of such corruption, can justify limits on campaign contributions. More broadly, the Court has severely curtailed attempts to reduce the ability of the Nation’s wealthiest and most powerful to skew our democracy in their favor by buying outsized influence in our elections. Because this distortion of the Constitution has prevented other critical regulation or reform of the way we finance elections in America, a constitutional amendment is needed to achieve a democracy for all the people. 
(13)The torrent of money flowing into our political system has a profound effect on the democratic process for everyday Americans, whose voices and policy preferences are increasingly being drowned out by those of wealthy special interests. The more campaign cash from wealthy special interests can flood our elections, the more policies that favor those interests are reflected in the national political agenda. When it comes to policy preferences, our Nation’s wealthiest tend to have fundamentally different views than do average Americans when it comes to issues ranging from unemployment benefits to the minimum wage to health care coverage. (14)At the same time millions of Americans have signed petitions, marched, called their Members of Congress, written letters to the editor, and otherwise demonstrated their public support for a constitutional amendment to overturn Citizens United that will allow Congress to reign in the outsized influence of unchecked money in politics. Dozens of organizations, representing tens of millions of individuals, have come together in a shared strategy of supporting such an amendment. 
(15)In order to protect the integrity of democracy and the electoral process and to ensure political equality for all, the Constitution should be amended so that Congress and the States may regulate and set limits on the raising and spending of money to influence elections and may distinguish between natural persons and artificial entities, like corporations, that are created by law, including by prohibiting such artificial entities from spending money to influence elections. BCongressional Elections 5100.Short titleThis subtitle may be cited as the Government By the People Act of 2021. 
1My Voice Voucher Pilot Program 
5101.Establishment of pilot program 
(a)EstablishmentThe Federal Election Commission (hereafter in this part referred to as the Commission) shall establish a pilot program under which the Commission shall select 3 eligible States to operate a voucher pilot program which is described in section 5102 during the program operation period. (b)Eligibility of StatesA State is eligible to be selected to operate a voucher pilot program under this part if, not later than 180 days after the beginning of the program application period, the State submits to the Commission an application containing— 
(1)information and assurances that the State will operate a voucher program which contains the elements described in section 5102(a); (2)information and assurances that the State will establish fraud prevention mechanisms described in section 5102(b); 
(3)information and assurances that the State will establish a commission to oversee and implement the program as described in section 5102(c); (4)information and assurances that the State will carry out a public information campaign as described in section 5102(d); 
(5)information and assurances that the State will submit reports as required under section 5103; and (6)such other information and assurances as the Commission may require. 
(c)Selection of participating States 
(1)In generalNot later than 1 year after the beginning of the program application period, the Commission shall select the 3 States which will operate voucher pilot programs under this part. (2)CriteriaIn selecting States for the operation of the voucher pilot programs under this part, the Commission shall apply such criteria and metrics as the Commission considers appropriate to determine the ability of a State to operate the program successfully, and shall attempt to select States in a variety of geographic regions and with a variety of political party preferences. 
(3)No supermajority required for selectionThe selection of States by the Commission under this subsection shall require the approval of only half of the Members of the Commission. (d)Duties of States during program preparation periodDuring the program preparation period, each State selected to operate a voucher pilot program under this part shall take such actions as may be necessary to ensure that the State will be ready to operate the program during the program operation period, and shall complete such actions not later than 90 days before the beginning of the program operation period. 
(e)TerminationEach voucher pilot program under this part shall terminate as of the first day after the program operation period. (f)Reimbursement of Costs (1)ReimbursementUpon receiving the report submitted by a State under section 5103(a) with respect to an election cycle, the Commission shall transmit a payment to the State in an amount equal to the reasonable costs incurred by the State in operating the voucher pilot program under this part during the cycle. 
(2)Source of fundsPayments to States under the program shall be made using amounts in the Freedom From Influence Fund under section 541 of the Federal Election Campaign Act of 1971 (as added by section 5111), hereafter referred to as the Fund. (3)Mandatory reduction of payments in case of insufficient amounts in Freedom From Influence Fund (A)Advance audits by CommissionNot later than 90 days before the first day of each program operation period, the Commission shall— 
(i)audit the Fund to determine whether, after first making payments to participating candidates under title V of the Federal Election Campaign Act of 1971 (as added by section 5111), the amounts remaining in the Fund will be sufficient to make payments to States under this part in the amounts provided under this subsection; and (ii)submit a report to Congress describing the results of the audit. 
(B)Reductions in amount of payments 
(i)Automatic reduction on pro rata basisIf, on the basis of the audit described in subparagraph (A), the Commission determines that the amount anticipated to be available in the Fund with respect to an election cycle involved is not, or may not be, sufficient to make payments to States under this part in the full amount provided under this subsection, the Commission shall reduce each amount which would otherwise be paid to a State under this subsection by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such cycle. (ii)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to States with respect to an election cycle under clause (i), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such State with respect to the cycle in the amount by which such State’s payments were reduced under clause (i) (or any portion thereof, as the case may be). 
(iii)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to States under this part, moneys shall not be made available from any other source for the purpose of making such payments. (4)Cap on amount of paymentThe aggregate amount of payments made to any State with respect to any program operation period may not exceed $10,000,000. If the State determines that the maximum payment amount under this paragraph with respect to the program operation period involved is not, or may not be, sufficient to cover the reasonable costs incurred by the State in operating the program under this part for such period, the State shall reduce the amount of the voucher provided to each qualified individual by such pro rata amount as may be necessary to ensure that the reasonable costs incurred by the State in operating the program will not exceed the amount paid to the State with respect to such period. 
5102.Voucher program described 
(a)General elements of program 
(1)Elements describedThe elements of a voucher pilot program operated by a State under this part are as follows: (A)The State shall provide each qualified individual upon the individual’s request with a voucher worth $25 to be known as a My Voice Voucher during the election cycle which will be assigned a routing number and which at the option of the individual will be provided in either paper or electronic form. 
(B)Using the routing number assigned to the My Voice Voucher, the individual may submit the My Voice Voucher in either electronic or paper form to qualified candidates for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress and allocate such portion of the value of the My Voice Voucher in increments of $5 as the individual may select to any such candidate. (C)If the candidate transmits the My Voice Voucher to the Commission, the Commission shall pay the candidate the portion of the value of the My Voice Voucher that the individual allocated to the candidate, which shall be considered a contribution by the individual to the candidate for purposes of the Federal Election Campaign Act of 1971. 
(2)Designation of qualified individualsFor purposes of paragraph (1)(A), a qualified individual with respect to a State means an individual— (A)who is a resident of the State; 
(B)who will be of voting age as of the date of the election for the candidate to whom the individual submits a My Voice Voucher; and (C)who is not prohibited under Federal law from making contributions to candidates for election for Federal office. 
(3)Treatment as contribution to candidateFor purposes of the Federal Election Campaign Act of 1971, the submission of a My Voice Voucher to a candidate by an individual shall be treated as a contribution to the candidate by the individual in the amount of the portion of the value of the Voucher that the individual allocated to the candidate. (b)Fraud prevention mechanismIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this part shall permit an individual to revoke a My Voice Voucher not later than 2 days after submitting the My Voice Voucher to a candidate. 
(c)Oversight commissionIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this part shall establish a commission or designate an existing entity to oversee and implement the program in the State, except that no such commission or entity may be comprised of elected officials. (d)Public information campaignIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this part shall carry out a public information campaign to disseminate awareness of the program among qualified individuals. 
5103.Reports 
(a)Preliminary reportNot later than 6 months after the first election cycle of the program operation period, a State which operates a voucher pilot program under this part shall submit a report to the Commission analyzing the operation and effectiveness of the program during the cycle and including such other information as the Commission may require. (b)Final reportNot later than 6 months after the end of the program operation period, the State shall submit a final report to the Commission analyzing the operation and effectiveness of the program and including such other information as the Commission may require. 
(c)Study and report on impact and effectiveness of voucher programs 
(1)StudyThe Federal Election Commission shall conduct a study on the efficacy of political voucher programs, including the program under this part and other similar programs, in expanding and diversifying the pool of individuals who participate in the electoral process, including those who participate as donors and those who participate as candidates. (2)ReportNot later than 1 year after the date of the enactment of this Act, the Commission shall publish and submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Commission considers appropriate which would enable political voucher programs to be implemented on a national scale.  
5104.Definitions 
(a)Election cycleIn this part, the term election cycle means the period beginning on the day after the date of the most recent regularly scheduled general election for Federal office and ending on the date of the next regularly scheduled general election for Federal office. (b)Definitions relating to periodsIn this part, the following definitions apply: 
(1)Program application periodThe term program application period means the first election cycle which begins after the date of the enactment of this Act. (2)Program preparation periodThe term program preparation period means the first election cycle which begins after the program application period. 
(3)Program operation periodThe term program operation period means the first 2 election cycles which begin after the program preparation period. 2Small Dollar Financing of Congressional Election Campaigns 5111.Benefits and eligibility requirements for candidatesThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following: 
 
VSmall Dollar Financing of Congressional Election Campaigns 
ABenefits 
501.Benefits for participating candidates 
(a)In generalIf a candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under this title with respect to an election for such office, the candidate shall be entitled to payments as provided under this title. (b)Amount of paymentThe amount of a payment made under this title shall be equal to 600 percent of the amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle, without regard to whether or not the candidate received any of the contributions before, during, or after the Small Dollar Democracy qualifying period applicable to the candidate under section 511(c). 
(c)Limit on aggregate amount of paymentsThe aggregate amount of payments made to a participating candidate with respect to an election cycle under this title may not exceed 50 percent of the average of the 20 greatest amounts of disbursements made by the authorized committees of any winning candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress during the most recent election cycle, rounded to the nearest $100,000. 502.Procedures for making payments (a)In generalThe Commission shall make a payment under section 501 to a candidate who is certified as a participating candidate upon receipt from the candidate of a request for a payment which includes— 
(1)a statement of the number and amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle; (2)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; 
(3)a statement of the total amount of payments the candidate has received under this title as of the date of the statement; and (4)such other information and assurances as the Commission may require. 
(b)Restrictions on submission of requestsA candidate may not submit a request under subsection (a) unless each of the following applies:  (1)The amount of the qualified small dollar contributions in the statement referred to in subsection (a)(1) is equal to or greater than $5,000, unless the request is submitted during the 30-day period which ends on the date of a general election. 
(2)The candidate did not receive a payment under this title during the 7-day period which ends on the date the candidate submits the request. (c)Time of paymentThe Commission shall, in coordination with the Secretary of the Treasury, take such steps as may be necessary to ensure that the Secretary is able to make payments under this section from the Treasury not later than 2 business days after the receipt of a request submitted under subsection (a). 
503.Use of funds 
(a)Use of funds for authorized campaign expendituresA candidate shall use payments made under this title, including payments provided with respect to a previous election cycle which are withheld from remittance to the Commission in accordance with section 524(a)(2), only for making direct payments for the receipt of goods and services which constitute authorized expenditures (as determined in accordance with title III) in connection with the election cycle involved. (b)Prohibiting use of funds for legal expenses, fines, or penaltiesNotwithstanding title III, a candidate may not use payments made under this title for the payment of expenses incurred in connection with any action, claim, or other matter before the Commission or before any court, hearing officer, arbitrator, or other dispute resolution entity, or for the payment of any fine or civil monetary penalty. 
504.Qualified small dollar contributions described 
(a)In generalIn this title, the term qualified small dollar contribution means, with respect to a candidate and the authorized committees of a candidate, a contribution that meets the following requirements: (1)The contribution is in an amount that is— 
(A)not less than $1; and (B)not more than $200. 
(2) 
(A)The contribution is made directly by an individual to the candidate or an authorized committee of the candidate and is not— (i)forwarded from the individual making the contribution to the candidate or committee by another person; or 
(ii)received by the candidate or committee with the knowledge that the contribution was made at the request, suggestion, or recommendation of another person. (B)In this paragraph— 
(i)the term person does not include an individual (other than an individual described in section 304(i)(7) of the Federal Election Campaign Act of 1971), a political committee of a political party, or any political committee which is not a separate segregated fund described in section 316(b) of the Federal Election Campaign Act of 1971 and which does not make contributions or independent expenditures, does not engage in lobbying activity under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and is not established by, controlled by, or affiliated with a registered lobbyist under such Act, an agent of a registered lobbyist under such Act, or an organization which retains or employs a registered lobbyist under such Act; and (ii)a contribution is not made at the request, suggestion, or recommendation of another person solely on the grounds that the contribution is made in response to information provided to the individual making the contribution by any person, so long as the candidate or authorized committee does not know the identity of the person who provided the information to such individual. 
(3)The individual who makes the contribution does not make contributions to the candidate or the authorized committees of the candidate with respect to the election involved in an aggregate amount that exceeds the amount described in paragraph (1)(B), or any contribution to the candidate or the authorized committees of the candidate with respect to the election involved that otherwise is not a qualified small dollar contribution. (b)Treatment of my voice vouchersAny payment received by a candidate and the authorized committees of a candidate which consists of a My Voice Voucher under the Government By the People Act of 2021 shall be considered a qualified small dollar contribution for purposes of this title, so long as the individual making the payment meets the requirements of paragraphs (2) and (3) of subsection (a). 
(c)Restriction on subsequent contributions 
(1)Prohibiting donor from making subsequent nonqualified contributions during election cycle 
(A)In generalAn individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election may not make any subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election cycle which is not a qualified small dollar contribution. (B)Exception for contributions to candidates who voluntarily withdraw from participation during qualifying periodSubparagraph (A) does not apply with respect to a contribution made to a candidate who, during the Small Dollar Democracy qualifying period described in section 511(c), submits a statement to the Commission under section 513(c) to voluntarily withdraw from participating in the program under this title. 
(2)Treatment of subsequent nonqualified contributionsIf, notwithstanding the prohibition described in paragraph (1), an individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election makes a subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election which is prohibited under paragraph (1) because it is not a qualified small dollar contribution, the candidate may take one of the following actions: (A)Not later than 2 weeks after receiving the contribution, the candidate may return the subsequent contribution to the individual. In the case of a subsequent contribution which is not a qualified small dollar contribution because the contribution fails to meet the requirements of paragraph (3) of subsection (a) (relating to the aggregate amount of contributions made to the candidate or the authorized committees of the candidate by the individual making the contribution), the candidate may return an amount equal to the difference between the amount of the subsequent contribution and the amount described in paragraph (1)(B) of subsection (a). 
(B)The candidate may retain the subsequent contribution, so long as not later than 2 weeks after receiving the subsequent contribution, the candidate remits to the Commission for deposit in the Freedom From Influence Fund under section 541 an amount equal to any payments received by the candidate under this title which are attributable to the qualified small dollar contribution made by the individual involved. (3)No effect on ability to make multiple contributionsNothing in this section may be construed to prohibit an individual from making multiple qualified small dollar contributions to any candidate or any number of candidates, so long as each contribution meets each of the requirements of paragraphs (1), (2), and (3) of subsection (a). 
(d)Notification requirements for candidates 
(1)NotificationEach authorized committee of a candidate who seeks to be a participating candidate under this title shall provide the following information in any materials for the solicitation of contributions, including any internet site through which individuals may make contributions to the committee: (A)A statement that if the candidate is certified as a participating candidate under this title, the candidate will receive matching payments in an amount which is based on the total amount of qualified small dollar contributions received. 
(B)A statement that a contribution which meets the requirements set forth in subsection (a) shall be treated as a qualified small dollar contribution under this title. (C)A statement that if a contribution is treated as qualified small dollar contribution under this title, the individual who makes the contribution may not make any contribution to the candidate or the authorized committees of the candidate during the election cycle which is not a qualified small dollar contribution. 
(2)Alternative methods of meeting requirementsAn authorized committee may meet the requirements of paragraph (1)— (A)by including the information described in paragraph (1) in the receipt provided under section 512(b)(3) to a person making a qualified small dollar contribution; or 
(B)by modifying the information it provides to persons making contributions which is otherwise required under title III (including information it provides through the internet). BEligibility and Certification 511.Eligibility (a)In generalA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements: 
(1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate. (2)The candidate meets the qualifying requirements of section 512. 
(3)The candidate files with the Commission a statement certifying that the authorized committees of the candidate meet the requirements of section 504(d). (4)Not later than the last day of the Small Dollar Democracy qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate— 
(A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521; (B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during that election cycle; and 
(C)has either qualified or will take steps to qualify under State law to be on the ballot. (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to be certified as a participating candidate under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law. 
(c)Small Dollar Democracy qualifying period DefinedThe term Small Dollar Democracy qualifying period means, with respect to any candidate for an office, the 180-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under section 511(a)(1), except that such period may not continue after the date that is 30 days before the date of the general election for the office. 512.Qualifying requirements (a)Receipt of qualified small dollar contributionsA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress meets the requirement of this section if, during the Small Dollar Democracy qualifying period described in section 511(c), each of the following occurs: 
(1)Not fewer than 1,000 individuals make a qualified small dollar contribution to the candidate. (2)The candidate obtains a total dollar amount of qualified small dollar contributions which is equal to or greater than $50,000. 
(b)Requirements relating to receipt of qualified small dollar contributionEach qualified small dollar contribution— (1)may be made by means of a personal check, money order, debit card, credit card, electronic payment account, or any other method deemed appropriate by the Commission; 
(2)shall be accompanied by a signed statement (or, in the case of a contribution made online or through other electronic means, an electronic equivalent) containing the contributor’s name and address; and (3)shall be acknowledged by a receipt that is sent to the contributor with a copy (in paper or electronic form) kept by the candidate for the Commission. 
(c)Verification of contributionsThe Commission shall establish procedures for the auditing and verification of the contributions received and expenditures made by participating candidates under this title, including procedures for random audits, to ensure that such contributions and expenditures meet the requirements of this title. 513.Certification (a)Deadline and Notification (1)In generalNot later than 5 business days after a candidate files an affidavit under section 511(a)(4), the Commission shall— 
(A)determine whether or not the candidate meets the requirements for certification as a participating candidate; (B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and 
(C)notify the candidate of the Commission's determination. (2)Deemed certification for all elections in election cycleIf the Commission certifies a candidate as a participating candidate with respect to the first election of the election cycle involved, the Commission shall be deemed to have certified the candidate as a participating candidate with respect to all subsequent elections of the election cycle. 
(b)Revocation of certification 
(1)In generalThe Commission shall revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a primary election who fails to qualify to appear on the ballot for a subsequent election in that election cycle); 
(B)a candidate ceases to be a candidate for the office involved, as determined on the basis of an official announcement by an authorized committee of the candidate or on the basis of a reasonable determination by the Commission; or (C)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission. 
(2)Existence of criminal sanctionThe Commission shall revoke a certification under subsection (a) if a penalty is assessed against the candidate under section 309(d) with respect to the election. (3)Effect of revocationIf a candidate’s certification is revoked under this subsection— 
(A)the candidate may not receive payments under this title during the remainder of the election cycle involved; and (B)in the case of a candidate whose certification is revoked pursuant to subparagraph (A) or subparagraph (C) of paragraph (1)— 
(i)the candidate shall repay to the Freedom From Influence Fund established under section 541 an amount equal to the payments received under this title with respect to the election cycle involved plus interest (at a rate determined by the Commission on the basis of an appropriate annual percentage rate for the month involved) on any such amount received; and (ii)the candidate may not be certified as a participating candidate under this title with respect to the next election cycle. 
(4)Prohibiting participation in future elections for candidates with multiple revocationsIf the Commission revokes the certification of an individual as a participating candidate under this title pursuant to subparagraph (A) or subparagraph (C) of paragraph (1) a total of 3 times, the individual may not be certified as a participating candidate under this title with respect to any subsequent election. (c)Voluntary withdrawal from participating during qualifying periodAt any time during the Small Dollar Democracy qualifying period described in section 511(c), a candidate may withdraw from participation in the program under this title by submitting to the Commission a statement of withdrawal (without regard to whether or not the Commission has certified the candidate as a participating candidate under this title as of the time the candidate submits such statement), so long as the candidate has not submitted a request for payment under section 502. 
(d)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title. CRequirements for Candidates Certified as Participating Candidates 521.Contribution and expenditure requirements (a)Permitted sources of contributions and expendituresExcept as provided in subsection (c), a participating candidate with respect to an election shall, with respect to all elections occurring during the election cycle for the office involved, accept no contributions from any source and make no expenditures from any amounts, other than the following: 
(1)Qualified small dollar contributions. (2)Payments under this title. 
(3)Contributions from political committees established and maintained by a national or State political party, subject to the applicable limitations of section 315. (4)Subject to subsection (b), personal funds of the candidate or of any immediate family member of the candidate (other than funds received through qualified small dollar contributions). 
(5)Contributions from individuals who are otherwise permitted to make contributions under this Act, subject to the applicable limitations of section 315, except that the aggregate amount of contributions a participating candidate may accept from any individual with respect to any election during the election cycle may not exceed $1,000. (6)Contributions from multicandidate political committees, subject to the applicable limitations of section 315. 
(b)Special rules for personal funds 
(1)Limit on amountA candidate who is certified as a participating candidate may use personal funds (including personal funds of any immediate family member of the candidate) so long as— (A)the aggregate amount used with respect to the election cycle (including any period of the cycle occurring prior to the candidate’s certification as a participating candidate) does not exceed $50,000; and 
(B)the funds are used only for making direct payments for the receipt of goods and services which constitute authorized expenditures in connection with the election cycle involved. (2)Immediate family member definedIn this subsection, the term immediate family member means, with respect to a candidate— 
(A)the candidate’s spouse; (B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and 
(C)the spouse of any person described in subparagraph (B). (c)Exceptions (1)Exception for contributions received prior to filing of statement of intentA candidate who has accepted contributions that are not described in subsection (a) is not in violation of subsection (a), but only if all such contributions are— 
(A)returned to the contributor; (B)submitted to the Commission for deposit in the Freedom From Influence Fund established under section 541; or 
(C)spent in accordance with paragraph (2). (2)Exception for expenditures made prior to filing of statement of intentIf a candidate has made expenditures prior to the date the candidate files a statement of intent under section 511(a)(1) that the candidate is prohibited from making under subsection (a) or subsection (b), the candidate is not in violation of such subsection if the aggregate amount of the prohibited expenditures is less than the amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions which the candidate is required to obtain) which is applicable to the candidate. 
(3)Exception for campaign surpluses from a previous electionNotwithstanding paragraph (1), unexpended contributions received by the candidate or an authorized committee of the candidate with respect to a previous election may be retained, but only if the candidate places the funds in escrow and refrains from raising additional funds for or spending funds from that account during the election cycle in which a candidate is a participating candidate. (4)Exception for contributions received before the effective date of this titleContributions received and expenditures made by the candidate or an authorized committee of the candidate prior to the effective date of this title shall not constitute a violation of subsection (a) or (b). Unexpended contributions shall be treated the same as campaign surpluses under paragraph (3), and expenditures made shall count against the limit in paragraph (2). 
(d)Special Rule for Coordinated Party ExpendituresFor purposes of this section, a payment made by a political party in coordination with a participating candidate shall not be treated as a contribution to or as an expenditure made by the participating candidate. (e)Prohibition on joint fundraising committees (1)ProhibitionAn authorized committee of a candidate who is certified as a participating candidate under this title with respect to an election may not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate. 
(2)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in paragraph (1) with respect to a prior election for which the candidate was not certified as a participating candidate under this title and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of paragraph (1) so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title. (f)Prohibition on Leadership PACs (1)ProhibitionA candidate who is certified as a participating candidate under this title with respect to an election may not associate with, establish, finance, maintain, or control a leadership PAC. 
(2)Status of existing leadership PACsIf a candidate established, financed, maintained, or controlled a leadership PAC prior to being certified as a participating candidate under this title and the candidate does not terminate the leadership PAC, the candidate shall not be considered to be in violation of paragraph (1) so long as the leadership PAC does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title. (3)Leadership PAC definedIn this subsection, the term leadership PAC has the meaning given such term in section 304(i)(8)(B).  
522.Administration of campaign 
(a)Separate accounting for various permitted contributionsEach authorized committee of a candidate certified as a participating candidate under this title— (1)shall provide for separate accounting of each type of contribution described in section 521(a) which is received by the committee; and 
(2)shall provide for separate accounting for the payments received under this title. (b)Enhanced disclosure of information on donors (1)Mandatory identification of individuals making qualified small dollar contributionsEach authorized committee of a participating candidate under this title shall, in accordance with section 304(b)(3)(A), include in the reports the committee submits under section 304 the identification of each person who makes a qualified small dollar contribution to the committee. 
(2)Mandatory disclosure through InternetEach authorized committee of a participating candidate under this title shall ensure that all information reported to the Commission under this Act with respect to contributions and expenditures of the committee is available to the public on the internet (whether through a site established for purposes of this subsection, a hyperlink on another public site of the committee, or a hyperlink on a report filed electronically with the Commission) in a searchable, sortable, and downloadable manner. 523.Preventing unnecessary spending of public funds (a)Mandatory spending of available private fundsAn authorized committee of a candidate certified as a participating candidate under this title may not make any expenditure of any payments received under this title in any amount unless the committee has made an expenditure in an equivalent amount of funds received by the committee which are described in paragraphs (1), (3), (4), (5), and (6) of section 521(a). 
(b)LimitationSubsection (a) applies to an authorized committee only to the extent that the funds referred to in such subsection are available to the committee at the time the committee makes an expenditure of a payment received under this title. 524.Remitting unspent funds after election (a)Remittance requiredNot later than the date that is 180 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall remit to the Commission for deposit in the Freedom From Influence Fund established under section 541 an amount equal to the balance of the payments received under this title by the authorized committees of the candidate which remain unexpended as of such date. 
(b)Permitting candidates participating in next election cycle To retain portion of unspent fundsNotwithstanding subsection (a), a participating candidate may withhold not more than $100,000 from the amount required to be remitted under subsection (a) if the candidate files a signed affidavit with the Commission that the candidate will seek certification as a participating candidate with respect to the next election cycle, except that the candidate may not use any portion of the amount withheld until the candidate is certified as a participating candidate with respect to that next election cycle. If the candidate fails to seek certification as a participating candidate prior to the last day of the Small Dollar Democracy qualifying period for the next election cycle (as described in section 511), or if the Commission notifies the candidate of the Commission’s determination does not meet the requirements for certification as a participating candidate with respect to such cycle, the candidate shall immediately remit to the Commission the amount withheld.  DEnhanced Match Support 531.Enhanced support for general election (a)Availability of Enhanced SupportIn addition to the payments made under subtitle A, the Commission shall make an additional payment to an eligible candidate under this subtitle. 
(b)Use of fundsA candidate shall use the additional payment under this subtitle only for authorized expenditures in connection with the election involved. 532.Eligibility (a)In GeneralA candidate is eligible to receive an additional payment under this subtitle if the candidate meets each of the following requirements: 
(1)The candidate is on the ballot for the general election for the office the candidate seeks. (2)The candidate is certified as a participating candidate under this title with respect to the election. 
(3)During the enhanced support qualifying period, the candidate receives qualified small dollar contributions in a total amount of not less than $50,000. (4)During the enhanced support qualifying period, the candidate submits to the Commission a request for the payment which includes— 
(A)a statement of the number and amount of qualified small dollar contributions received by the candidate during the enhanced support qualifying period; (B)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; and 
(C)such other information and assurances as the Commission may require. (5)After submitting a request for the additional payment under paragraph (4), the candidate does not submit any other application for an additional payment under this subtitle. 
(b)Enhanced Support Qualifying Period DescribedIn this subtitle, the term enhanced support qualifying period means, with respect to a general election, the period which begins 60 days before the date of the election and ends 14 days before the date of the election. 533.Amount (a)In GeneralSubject to subsection (b), the amount of the additional payment made to an eligible candidate under this subtitle shall be an amount equal to 50 percent of— 
(1)the amount of the payment made to the candidate under section 501(b) with respect to the qualified small dollar contributions which are received by the candidate during the enhanced support qualifying period (as included in the request submitted by the candidate under section 532(a)(4)); or (2)in the case of a candidate who is not eligible to receive a payment under section 501(b) with respect to such qualified small dollar contributions because the candidate has reached the limit on the aggregate amount of payments under subtitle A for the election cycle under section 501(c), the amount of the payment which would have been made to the candidate under section 501(b) with respect to such qualified small dollar contributions if the candidate had not reached such limit. 
(b)LimitThe amount of the additional payment determined under subsection (a) with respect to a candidate may not exceed $500,000. (c)No Effect on Aggregate LimitThe amount of the additional payment made to a candidate under this subtitle shall not be included in determining the aggregate amount of payments made to a participating candidate with respect to an election cycle under section 501(c). 
534.Waiver of authority to retain portion of unspent funds after electionNotwithstanding section 524(a)(2), a candidate who receives an additional payment under this subtitle with respect to an election is not permitted to withhold any portion from the amount of unspent funds the candidate is required to remit to the Commission under section 524(a)(1). EAdministrative Provisions 541.Freedom From Influence Fund (a)EstablishmentThere is established in the Treasury a fund to be known as the Freedom From Influence Fund. 
(b)Amounts held by FundThe Fund shall consist of the following amounts: (1)Assessments against fines, settlements, and penaltiesAmounts transferred under section 3015 of title 18, United States Code, section 9706 of title 31, United States Code, and section 6761 of the Internal Revenue Code of 1986. 
(2)DepositsAmounts deposited into the Fund under— (A)section 521(c)(1)(B) (relating to exceptions to contribution requirements); 
(B)section 523 (relating to remittance of unused payments from the Fund); and (C)section 544 (relating to violations). 
(c)Use of Fund To make payments to participating candidates 
(1)Payments to participating candidatesAmounts in the Fund shall be available without further appropriation or fiscal year limitation to make payments to participating candidates as provided in this title. (2)Mandatory reduction of payments in case of insufficient amounts in Fund (A)Advance audits by CommissionNot later than 90 days before the first day of each election cycle (beginning with the first election cycle that begins after the date of the enactment of this title), the Commission shall— 
(i)audit the Fund to determine whether the amounts in the Fund will be sufficient to make payments to participating candidates in the amounts provided in this title during such election cycle; and (ii)submit a report to Congress describing the results of the audit. 
(B)Reductions in amount of payments 
(i)Automatic reduction on pro rata basisIf, on the basis of the audit described in subparagraph (A), the Commission determines that the amount anticipated to be available in the Fund with respect to the election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of participating candidates to payments under this title for such election cycle, the Commission shall reduce each amount which would otherwise be paid to a participating candidate under this title by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the election cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such election cycle. (ii)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to participating candidates with respect to an election cycle under clause (i), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such participating candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under clause (i) (or any portion thereof, as the case may be). 
(iii)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to participating candidates under this title, moneys shall not be made available from any other source for the purpose of making such payments. (d)Use of Fund To make other paymentsIn addition to the use described in subsection (d), amounts in the Fund shall be available without further appropriation or fiscal year limitation— 
(1)to make payments to States under the My Voice Voucher Program under the Government By the People Act of 2021, subject to reductions under section 5101(f)(3) of such Act; (2)to make payments to candidates under chapter 95 of subtitle H of the Internal Revenue Code of 1986, subject to reductions under section 9013(b) of such Code; and 
(3)to make payments to candidates under chapter 96 of subtitle H of the Internal Revenue Code of 1986, subject to reductions under section 9043(b) of such Code. (e)No taxpayer funds permittedNo taxpayer funds may be deposited into the Fund. 
(f)Effective dateThis section shall take effect on the date of the enactment of this title.  542.Reviews and reports by Government Accountability Office (a)Review of Small Dollar financing (1)In generalAfter each regularly scheduled general election for Federal office, the Comptroller General of the United States shall conduct a comprehensive review of the Small Dollar financing program under this title, including— 
(A)the maximum and minimum dollar amounts of qualified small dollar contributions under section 504; (B)the number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate; 
(C)the maximum amount of payments a candidate may receive under this title;  (D)the overall satisfaction of participating candidates and the American public with the program;  
(E)the extent to which the program increased opportunities for participation by candidates of diverse racial, gender, and socio-economic backgrounds; and  (F)such other matters relating to financing of campaigns as the Comptroller General determines are appropriate. 
(2)Criteria for reviewIn conducting the review under subparagraph (A), the Comptroller General shall consider the following: (A)Qualified small dollar contributionsWhether the number and dollar amounts of qualified small dollar contributions required strikes an appropriate balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Comptroller General determines is appropriate. 
(B)Review of payment levelsWhether the totality of the amount of funds allowed to be raised by participating candidates (including through qualified small dollar contributions) and payments under this title are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Comptroller General determines is appropriate. (3)Recommendations for adjustment of amountsBased on the review conducted under subparagraph (A), the Comptroller General may recommend to Congress adjustments of the following amounts: 
(A)The number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate. (B)The maximum amount of payments a candidate may receive under this title. 
(b)ReportsNot later than each June 1 which follows a regularly scheduled general election for Federal office for which payments were made under this title, the Comptroller General shall submit to the Committee on House Administration of the House of Representatives a report— (1)containing an analysis of the review conducted under subsection (a), including a detailed statement of Comptroller General’s findings, conclusions, and recommendations based on such review, including any recommendations for adjustments of amounts described in subsection (a)(3); and 
(2)documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this section. 
543.Administration by CommissionThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations to establish procedures for— (1)verifying the amount of qualified small dollar contributions with respect to a candidate; 
(2)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions; (3)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; and 
(4)monitoring the use of allocations from the Freedom From Influence Fund established under section 541 and matching contributions under this title through audits of not fewer than 1/10 (or, in the case of the first 3 election cycles during which the program under this title is in effect, not fewer than 1/3) of all participating candidates or other mechanisms. 544.Violations and penalties (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission may assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Freedom From Influence Fund established under section 541. 
(b)Repayment for improper use of Freedom From Influence Fund 
(1)In generalIf the Commission determines that any payment made to a participating candidate was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to— (A)the amount of payments so used or not remitted, as appropriate; and 
(B)interest on any such amounts (at a rate determined by the Commission). (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title. 
(c)Prohibiting certain candidates from qualifying as participating candidates 
(1)Candidates with multiple civil penaltiesIf the Commission assesses 3 or more civil penalties under subsection (a) against a candidate (with respect to either a single election or multiple elections), the Commission may refuse to certify the candidate as a participating candidate under this title with respect to any subsequent election, except that if each of the penalties were assessed as the result of a knowing and willful violation of any provision of this Act, the candidate is not eligible to be certified as a participating candidate under this title with respect to any subsequent election. (2)Candidates subject to criminal penaltyA candidate is not eligible to be certified as a participating candidate under this title with respect to an election if a penalty has been assessed against the candidate under section 309(d) with respect to any previous election. 
(d)Imposition of criminal penaltiesFor criminal penalties for the failure of a participating candidate to comply with the requirements of this title, see section 309(d). 545.Appeals process (a)Review of ActionsAny action by the Commission in carrying out this title shall be subject to review by the United States Court of Appeals for the District of Columbia upon petition filed in the Court not later than 30 days after the Commission takes the action for which the review is sought. 
(b)ProceduresThe provisions of chapter 7 of title 5, United States Code, apply to judicial review under this section. 546.Indexing of amounts (a)IndexingIn any calendar year after 2026, section 315(c)(1)(B) shall apply to each amount described in subsection (b) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2026. 
(b)Amounts describedThe amounts described in this subsection are as follows: (1)The amount referred to in section 502(b)(1) (relating to the minimum amount of qualified small dollar contributions included in a request for payment). 
(2)The amounts referred to in section 504(a)(1) (relating to the amount of a qualified small dollar contribution). (3)The amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions). 
(4)The amount referred to in section 521(a)(5) (relating to the aggregate amount of contributions a participating candidate may accept from any individual with respect to an election). (5)The amount referred to in section 521(b)(1)(A) (relating to the amount of personal funds that may be used by a candidate who is certified as a participating candidate). 
(6)The amounts referred to in section 524(a)(2) (relating to the amount of unspent funds a candidate may retain for use in the next election cycle). (7)The amount referred to in section 532(a)(3) (relating to the total dollar amount of qualified small dollar contributions for a candidate seeking an additional payment under subtitle D). 
(8)The amount referred to in section 533(b) (relating to the limit on the amount of an additional payment made to a candidate under subtitle D). 547.Election cycle definedIn this title, the term election cycle means, with respect to an election for an office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election).. 
5112.Contributions and expenditures by multicandidate and political party committees on behalf of participating candidates 
(a)Authorizing Contributions Only From Separate Accounts Consisting of Qualified small dollar contributionsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:  (10)In the case of a multicandidate political committee or any political committee of a political party, the committee may make a contribution to a candidate who is a participating candidate under title V with respect to an election only if the contribution is paid from a separate, segregated account of the committee which consists solely of contributions which meet the following requirements: 
(A)Each such contribution is in an amount which meets the requirements for the amount of a qualified small dollar contribution under section 504(a)(1) with respect to the election involved. (B)Each such contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act. 
(C)The individual who makes the contribution does not make contributions to the committee during the year in an aggregate amount that exceeds the limit described in section 504(a)(1).. (b)Permitting Unlimited Coordinated Expenditures From Small Dollar Sources by Political PartiesSection 315(d) of such Act (52 U.S.C. 30116(d)) is amended— 
(1)in paragraph (3), by striking The national committee and inserting Except as provided in paragraph (6), the national committee; and (2)by adding at the end the following new paragraph: 
 
(6)The limits described in paragraph (3) do not apply in the case of expenditures in connection with the general election campaign of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is a participating candidate under title V with respect to the election, but only if— (A)the expenditures are paid from a separate, segregated account of the committee which is described in subsection (a)(10); and 
(B)the expenditures are the sole source of funding provided by the committee to the candidate.. 5113.Prohibiting use of contributions by participating candidates for purposes other than campaign for electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection: 
 
(d)Restrictions on Permitted Uses of Funds by Candidates Receiving Small Dollar FinancingNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office, subject to section 503(b).. 5114.Assessments against fines and penalties (a)Assessments relating to criminal offenses (1)In generalChapter 201 of title 18, United States Code, is amended by adding at the end the following new section: 
 
3015.Special assessments for Freedom From Influence Fund 
(a)Assessments 
(1)Convictions of crimesIn addition to any assessment imposed under this chapter, the court shall assess on any organizational defendant or any defendant who is a corporate officer or person with equivalent authority in any other organization who is convicted of a criminal offense under Federal law an amount equal to 4.75 percent of any fine imposed on that defendant in the sentence imposed for that conviction.  (2)SettlementsThe court shall assess on any organizational defendant or defendant who is a corporate officer or person with equivalent authority in any other organization who has entered into a settlement agreement or consent decree with the United States in satisfaction of any allegation that the defendant committed a criminal offense under Federal law an amount equal to 4.75 percent of the amount of the settlement. 
(b)Manner of collectionAn amount assessed under subsection (a) shall be collected in the manner in which fines are collected in criminal cases. (c)TransfersIn a manner consistent with section 3302(b) of title 31, there shall be transferred from the General Fund of the Treasury to the Freedom From Influence Fund under section 541 of the Federal Election Campaign Act of 1971 an amount equal to the amount of the assessments collected under this section.. 
(2)Clerical amendmentThe table of sections of chapter 201 of title 18, United States Code, is amended by adding at the end the following:   3015. Special assessments for Freedom From Influence Fund.. (b)Assessments relating to civil penalties (1)In generalChapter 97 of title 31, United States Code, is amended by adding at the end the following new section: 
 
9706.Special assessments for Freedom From Influence Fund 
(a)Assessments 
(1)Civil penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose a civil penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 4.75 percent of the amount of the penalty. (2)Administrative penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose an administrative penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 4.75 percent of the amount of the penalty. 
(3)SettlementsAny entity of the Federal Government which is authorized under any law, rule, or regulation to enter into a settlement agreement or consent decree with any person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, in satisfaction of any allegation of an action or omission by the person which would be subject to a civil penalty or administrative penalty shall assess on such person an amount equal to 4.75 percent of the amount of the settlement. (b)Manner of collectionAn amount assessed under subsection (a) shall be collected— 
(1)in the case of an amount assessed under paragraph (1) of such subsection, in the manner in which civil penalties are collected by the entity of the Federal Government involved; (2)in the case of an amount assessed under paragraph (2) of such subsection, in the manner in which administrative penalties are collected by the entity of the Federal Government involved; and 
(3)in the case of an amount assessed under paragraph (3) of such subsection, in the manner in which amounts are collected pursuant to settlement agreements or consent decrees entered into by the entity of the Federal Government involved. (c)TransfersIn a manner consistent with section 3302(b) of this title, there shall be transferred from the General Fund of the Treasury to the Freedom From Influence Fund under section 541 of the Federal Election Campaign Act of 1971 an amount equal to the amount of the assessments collected under this section. 
(d)Exception for penalties and settlements under authority of the Internal Revenue Code of 1986 
(1)In generalNo assessment shall be made under subsection (a) with respect to any civil or administrative penalty imposed, or any settlement agreement or consent decree entered into, under the authority of the Internal Revenue Code of 1986. (2)Cross referenceFor application of special assessments for the Freedom From Influence Fund with respect to certain penalties under the Internal Revenue Code of 1986, see section 6761 of the Internal Revenue Code of 1986.. 
(2)Clerical amendmentThe table of sections of chapter 97 of title 31, United States Code, is amended by adding at the end the following:   9706. Special assessments for Freedom From Influence Fund.. (c)Assessments relating to certain penalties under the Internal Revenue Code of 1986 (1)In generalChapter 68 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter: 
 
DSpecial assessments for Freedom From Influence Fund 
6761.Special assessments for Freedom From Influence Fund 
(a)In generalEach person required to pay a covered penalty shall pay an additional amount equal to 4.75 percent of the amount of such penalty. (b)Covered penaltyFor purposes of this section, the term covered penalty means any addition to tax, additional amount, penalty, or other liability provided under subchapter A or B. 
(c)Exception for certain individuals 
(1)In generalIn the case of a taxpayer who is an individual, subsection (a) shall not apply to any covered penalty if such taxpayer is an exempt taxpayer for the taxable year for which such covered penalty is assessed. (2)Exempt taxpayerFor purposes of this subsection, a taxpayer is an exempt taxpayer for any taxable year if the taxable income of such taxpayer for such taxable year does not exceed the dollar amount at which begins the highest rate bracket in effect under section 1 with respect to such taxpayer for such taxable year. 
(d)Application of certain rulesExcept as provided in subsection (e), the additional amount determined under subsection (a) shall be treated for purposes of this title in the same manner as the covered penalty to which such additional amount relates.  (e)Transfer to Freedom From Influence FundThe Secretary shall deposit any additional amount under subsection (a) in the General Fund of the Treasury and shall transfer from such General Fund to the Freedom From Influence Fund established under section 541 of the Federal Election Campaign Act of 1971 an amount equal to the amounts so deposited (and, notwithstanding subsection (d), such additional amount shall not be the basis for any deposit, transfer, credit, appropriation, or any other payment, to any other trust fund or account). Rules similar to the rules of section 9601 shall apply for purposes of this subsection.. 
(2)Clerical amendmentThe table of subchapters for chapter 68 of such Code is amended by adding at the end the following new item:   Subchapter D—Special assessments for Freedom From Influence Fund. (d)Effective dates (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to convictions, agreements, and penalties which occur on or after the date of the enactment of this Act. 
(2)Assessments relating to certain penalties under the Internal Revenue Code of 1986The amendments made by subsection (c) shall apply to covered penalties assessed after the date of the enactment of this Act. 5115.Study and report on small dollar financing program (a)Study and reportNot later than 2 years after the completion of the first election cycle in which the program established under title V of the Federal Election Campaign Act of 1971, as added by section 5111, is in effect, the Federal Election Commission shall— 
(1)assess— (A)the amount of payment referred to in section 501 of such Act; and 
(B)the amount of a qualified small dollar contribution referred to in section 504(a)(1) of such Act; and (2)submit to Congress a report that discusses whether such amounts are sufficient to meet the goals of the program. 
(b)UpdateThe Commission shall update and revise the study and report required by subsection (a) on a biennial basis. (c)TerminationThe requirements of this section shall terminate 10 years after the date on which the first study and report required by subsection (a) is submitted to Congress. 
5116.Effective date 
(a)In generalExcept as may otherwise be provided in this part and in the amendments made by this part, this part and the amendments made by this part shall apply with respect to elections occurring during 2028 or any succeeding year, without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this part and the amendments made by this part by the deadline set forth in subsection (b). (b)Deadline for regulationsNot later than June 30, 2026, the Federal Election Commission shall promulgate such regulations as may be necessary to carry out this part and the amendments made by this part. 
CPresidential Elections 
5200.Short titleThis subtitle may be cited as the Empower Act of 2021. 1Primary Elections 5201.Increase in and modifications to matching payments (a)Increase and modification (1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended— 
(A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200); and (B)by striking authorized committees and all that follows through $250 and inserting authorized committees. 
(2)Matchable contributionsSection 9034 of such Code is amended— (A)by striking the last sentence of subsection (a); and 
(B)by adding at the end the following new subsection:  (c)Matchable contribution definedFor purposes of this section and section 9033(b)— 
(1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that— (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election; 
(B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A); and (C)such contribution was a direct contribution. 
(2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4). (3)Direct contribution (A)In generalFor purposes of this subsection, the term direct contribution means, with respect to a candidate, a contribution which is made directly by an individual to the candidate or an authorized committee of the candidate and is not— 
(i)forwarded from the individual making the contribution to the candidate or committee by another person; or (ii)received by the candidate or committee with the knowledge that the contribution was made at the request, suggestion, or recommendation of another person. 
(B)Other definitionsIn subparagraph (A)— (i)the term person does not include an individual (other than an individual described in section 304(i)(7) of the Federal Election Campaign Act of 1971), a political committee of a political party, or any political committee which is not a separate segregated fund described in section 316(b) of the Federal Election Campaign Act of 1971 and which does not make contributions or independent expenditures, does not engage in lobbying activity under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and is not established by, controlled by, or affiliated with a registered lobbyist under such Act, an agent of a registered lobbyist under such Act, or an organization which retains or employs a registered lobbyist under such Act; and 
(ii)a contribution is not made at the request, suggestion, or recommendation of another person solely on the grounds that the contribution is made in response to information provided to the individual making the contribution by any person, so long as the candidate or authorized committee does not know the identity of the person who provided the information to such individual.. (3)Conforming amendments (A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034. 
(B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions. (b)Modification of payment limitationSection 9034(b) of such Code is amended— 
(1)by striking The total and inserting the following:  (1)In generalThe total;  
(2)by striking shall not exceed and all that follows and inserting shall not exceed $250,000,000.; and (3)by adding at the end the following new paragraph: 
 
(2)Inflation adjustment 
(A)In generalIn the case of any applicable period beginning after 2029, the dollar amount in paragraph (1) shall be increased by an amount equal to— (i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2028 for calendar year 1992 in subparagraph (B) thereof. (B)Applicable periodFor purposes of this paragraph, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election. 
(C)RoundingIf any amount as adjusted under subparagraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 5202.Eligibility requirements for matching payments (a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $200Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended— 
(1)by striking $5,000 and inserting $25,000; and (2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $200). 
(b)Contribution limit 
(1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:  (4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election.. 
(2)Conforming amendments 
(A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:  For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971.. (B)Section 9032(4) of such Code, as amended by section 5201(a)(3)(A), is amended by striking section 9034 and inserting section 9033(b) or 9034. 
(c)Participation in system for payments for general electionSection 9033(b) of such Code is amended— (1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4) and inserting , and; and (3)by inserting after paragraph (4) the following new paragraph: 
 
(5)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95.. (d)Prohibition on joint fundraising committeesSection 9033(b) of such Code, as amended by subsection (c), is amended— 
(1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting ; and; and 
(3)by inserting after paragraph (5) the following new paragraph:  (6)the candidate will not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate, except that candidate established a joint fundraising committee with respect to a prior election for which the candidate was not eligible to receive payments under section 9037 and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of this paragraph so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is eligible to receive payments under such section.. 
5203.Repeal of expenditure limitations 
(a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000.. 
(b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (1)the candidate will comply with the personal expenditure limitation under section 9035,. 
5204.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election. 5205.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of. 
5206.Modification to limitation on contributions for Presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle. 5207.Use of Freedom From Influence Fund as source of payments (a)In generalChapter 96 of subtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
9043.Use of Freedom From Influence Fund as source of payments 
(a)In generalNotwithstanding any other provision of this chapter, effective with respect to the Presidential election held in 2028 and each succeeding Presidential election, all payments made to candidates under this chapter shall be made from the Freedom From Influence Fund established under section 541 of the Federal Election Campaign Act of 1971 (hereafter in this section referred to as the Fund). (b)Mandatory reduction of payments in case of insufficient amounts in Fund (1)Advance audits by CommissionNot later than 90 days before the first day of each Presidential election cycle (beginning with the cycle for the election held in 2028), the Commission shall— 
(A)audit the Fund to determine whether, after first making payments to participating candidates under title V of the Federal Election Campaign Act of 1971 and then making payments to States under the My Voice Voucher Program under the Government By the People Act of 2021, the amounts remaining in the Fund will be sufficient to make payments to candidates under this chapter in the amounts provided under this chapter during such election cycle; and (B)submit a report to Congress describing the results of the audit. 
(2)Reductions in amount of payments 
(A)Automatic reduction on pro rata basisIf, on the basis of the audit described in paragraph (1), the Commission determines that the amount anticipated to be available in the Fund with respect to the Presidential election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of candidates to payments under this chapter for such cycle, the Commission shall reduce each amount which would otherwise be paid to a candidate under this chapter by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such cycle. (B)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to candidates with respect to an election cycle under subparagraph (A), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under subparagraph (A) (or any portion thereof, as the case may be). 
(C)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to candidates under this chapter, moneys shall not be made available from any other source for the purpose of making such payments. (3)No effect on amounts transferred for pediatric research initiativeThis section does not apply to the transfer of funds under section 9008(i). 
(4)Presidential election cycle definedIn this section, the term Presidential election cycle means, with respect to a Presidential election, the period beginning on the day after the date of the previous Presidential general election and ending on the date of the Presidential election.. (b)Clerical amendmentThe table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9043. Use of Freedom From Influence Fund as source of payments.. 
2General Elections 
5211.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a Presidential election shall meet the following requirements: 
(1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President. (2)Agreements with CommissionThe candidates, in writing— 
(A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates, (B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and 
(C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section. (3)Prohibition on joint fundraising committees (A)ProhibitionThe candidates certifies in writing that the candidates will not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate. 
(B)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in subparagraph (A) with respect to a prior election for which the candidate was not eligible to receive payments under section 9006 and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of subparagraph (A) so long as that joint fundraising committee does not receive any contributions or make any disbursements with respect to the election for which the candidate is eligible to receive payments under section 9006.. 5212.Repeal of expenditure limitations and use of qualified campaign contributions (a)Use of qualified campaign contributions without expenditure limits; application of same requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following: 
 
(b)Use of Qualified Campaign Contributions To Defray Expenses 
(1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a Presidential election shall certify to the Commission, under penalty of perjury, that— (A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than— 
(i)qualified campaign contributions, and (ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and 
(B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11). (2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3).. 
(b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:  (13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which— 
(A)does not exceed $1,000 for the election; and (B)with respect to which the candidate has certified in writing that— 
(i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (A), and (ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (A) with respect to such election.. 
(c)Conforming amendments 
(1)Repeal of expenditure limits 
(A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b). (B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended— 
(i)in paragraph (1)(B)(i), by striking , (b); and (ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d). 
(2)Repeal of repayment requirement 
(A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively. (B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended— 
(i)by striking a major party and inserting a party; (ii)by striking contributions (other than and inserting contributions (other than qualified contributions; and 
(iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)). (3)Criminal penalties (A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a). 
(B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows:  (b)Contributions (1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a Presidential election or any of his authorized committees knowingly and willfully to accept— 
(A)any contribution other than a qualified campaign contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c); or (B)any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11). 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both.. 5213.Matching payments and other modifications to payment amounts (a)In general (1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a Presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200), except that total amount to which a candidate is entitled under this paragraph shall not exceed $250,000,000.. (2)Repeal of separate limitations for candidates of minor and new parties; inflation adjustmentSubsection (b) of section 9004 of such Code is amended to read as follows: 
 
(b)Inflation adjustment 
(1)In generalIn the case of any applicable period beginning after 2029, the $250,000,000 dollar amount in subsection (a) shall be increased by an amount equal to— (A)such dollar amount; multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2028 for calendar year 1992 in subparagraph (B) thereof. (2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election. 
(3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. (3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004.. 
(b)Matchable contributionSection 9002 of such Code, as amended by section 5212(b), is amended by adding at the end the following new paragraph:  (14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that— 
(A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election; (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election; and 
(C)such contribution was a direct contribution (as defined in section 9034(c)(3)).. 5214.Increase in limit on coordinated party expenditures (a)In generalSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows: 
 
(2) 
(A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000. (B)For purposes of this paragraph— 
(i)any expenditure made by or on behalf of a national committee of a political party and in connection with a Presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and (ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election. 
(C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States.. (b)Conforming Amendments Relating to Timing of Cost-of-Living Adjustment (1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)) is amended— 
(A)in subparagraph (B), by striking (d) and inserting (d)(2); and (B)by adding at the end the following new subparagraph: 
 
(D)In any calendar year after 2028— (i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A); 
(ii)the amount so increased shall remain in effect for the calendar year; and (iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)) is amended— (A)in clause (i)— 
(i)by striking (d) and inserting (d)(3); and (ii)by striking and at the end; 
(B)in clause (ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause: 
 
(iii)for purposes of subsection (d)(2), calendar year 2027.. 5215.Establishment of uniform date for release of payments (a)Date for payments (1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of— (1)the last Friday occurring before the first Monday in September; or 
(2)24 hours after receiving the certifications for the eligible candidates of all major political parties.Amounts paid to any such candidates shall be under the control of such candidates.. (2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b). 
(b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours. 5216.Amounts in Presidential Election Campaign FundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years.. 
5217.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate.. 5218.Use of Freedom From Influence Fund as source of payments (a)In generalChapter 95 of subtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
9013.Use of Freedom From Influence Fund as source of payments 
(a)In generalNotwithstanding any other provision of this chapter, effective with respect to the Presidential election held in 2028 and each succeeding Presidential election, all payments made under this chapter shall be made from the Freedom From Influence Fund established under section 541 of the Federal Election Campaign Act of 1971. (b)Mandatory reduction of payments in case of insufficient amounts in Fund (1)Advance audits by CommissionNot later than 90 days before the first day of each Presidential election cycle (beginning with the cycle for the election held in 2028), the Commission shall— 
(A)audit the Fund to determine whether, after first making payments to participating candidates under title V of the Federal Election Campaign Act of 1971 and then making payments to States under the My Voice Voucher Program under the Government By the People Act of 2021 and then making payments to candidates under chapter 96, the amounts remaining in the Fund will be sufficient to make payments to candidates under this chapter in the amounts provided under this chapter during such election cycle; and (B)submit a report to Congress describing the results of the audit. 
(2)Reductions in amount of payments 
(A)Automatic reduction on pro rata basisIf, on the basis of the audit described in paragraph (1), the Commission determines that the amount anticipated to be available in the Fund with respect to the Presidential election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of candidates to payments under this chapter for such cycle, the Commission shall reduce each amount which would otherwise be paid to a candidate under this chapter by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the cycle will not exceed the amount anticipated to be available for such payments in the Fund with respect to such cycle. (B)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to candidates with respect to an election cycle under subparagraph (A), the Commission determines that there are sufficient amounts in the Fund to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under subparagraph (A) (or any portion thereof, as the case may be). 
(C)No use of amounts from other sourcesIn any case in which the Commission determines that there are insufficient moneys in the Fund to make payments to candidates under this chapter, moneys shall not be made available from any other source for the purpose of making such payments. (3)No effect on amounts transferred for pediatric research initiativeThis section does not apply to the transfer of funds under section 9008(i). 
(4)Presidential election cycle definedIn this section, the term Presidential election cycle means, with respect to a Presidential election, the period beginning on the day after the date of the previous Presidential general election and ending on the date of the Presidential election.. (b)Clerical amendmentThe table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9013. Use of Freedom From Influence Fund as source of payments.. 
3Effective Date 
5221.Effective date 
(a)In generalExcept as otherwise provided, this subtitle and the amendments made by this subtitle shall apply with respect to the Presidential election held in 2028 and each succeeding Presidential election, without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this part and the amendments made by this part by the deadline set forth in subsection (b). (b)Deadline for regulationsNot later than June 30, 2026, the Federal Election Commission shall promulgate such regulations as may be necessary to carry out this part and the amendments made by this part. 
DPersonal Use Services as Authorized Campaign Expenditures 
5301.Short title; findings; purpose 
(a)Short titleThis subtitle may be cited as the Help America Run Act. (b)FindingsCongress finds the following: 
(1)Everyday Americans experience barriers to entry before they can consider running for office to serve their communities. (2)Current law states that campaign funds cannot be spent on everyday expenses that would exist whether or not a candidate were running for office, like childcare and food. While the law seems neutral, its actual effect is to privilege the independently wealthy who want to run, because given the demands of running for office, candidates who must work to pay for childcare or to afford health insurance are effectively being left out of the process, even if they have sufficient support to mount a viable campaign. 
(3)Thus current practice favors those prospective candidates who do not need to rely on a regular paycheck to make ends meet. The consequence is that everyday Americans who have firsthand knowledge of the importance of stable childcare, a safety net, or great public schools are less likely to get a seat at the table. This governance by the few is antithetical to the democratic experiment, but most importantly, when lawmakers do not share the concerns of everyday Americans, their policies reflect that. (4)These circumstances have contributed to a Congress that does not always reflect everyday Americans. The New York Times reported in 2019 that fewer than 5 percent of representatives cite blue-collar or service jobs in their biographies. A 2015 survey by the Center for Responsive Politics showed that the median net worth of lawmakers was just over $1 million in 2013, or 18 times the wealth of the typical American household. 
(5)These circumstances have also contributed to a governing body that does not reflect the nation it serves. For instance, women are 51 percent of the American population. Yet even with a record number of women serving in the One Hundred Sixteenth Congress, the Pew Research Center notes that more than three out of four Members of this Congress are male. The Center for American Women And Politics found that one third of women legislators surveyed had been actively discouraged from running for office, often by political professionals. This type of discouragement, combined with the prohibitions on using campaign funds for domestic needs like childcare, burdens that still fall disproportionately on American women, particularly disadvantages working mothers. These barriers may explain why only 10 women in history have given birth while serving in Congress, in spite of the prevalence of working parents in other professions. Yet working mothers and fathers are best positioned to create policy that reflects the lived experience of most Americans. (6)Working mothers, those caring for their elderly parents, and young professionals who rely on their jobs for health insurance should have the freedom to run to serve the people of the United States. Their networks and net worth are simply not the best indicators of their strength as prospective public servants. In fact, helping ordinary Americans to run may create better policy for all Americans. 
(c)PurposeIt is the purpose of this subtitle to ensure that all Americans who are otherwise qualified to serve this Nation are able to run for office, regardless of their economic status. By expanding permissible uses of campaign funds and providing modest assurance that testing a run for office will not cost one’s livelihood, the Help America Run Act will facilitate the candidacy of representatives who more accurately reflect the experiences, challenges, and ideals of everyday Americans. 5302.Treatment of payments for child care and other personal use services as authorized campaign expenditure (a)Personal use services as authorized campaign expenditureSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 5113, is amended by adding at the end the following new subsection: 
 
(e)Treatment of payments for child care and other personal use services as authorized campaign expenditure 
(1)Authorized expendituresFor purposes of subsection (a), the payment by an authorized committee of a candidate for any of the personal use services described in paragraph (3) shall be treated as an authorized expenditure if the services are necessary to enable the participation of the candidate in campaign-connected activities. (2)Limitations (A)Limit on total amount of paymentsThe total amount of payments made by an authorized committee of a candidate for personal use services described in paragraph (3) may not exceed the limit which is applicable under any law, rule, or regulation on the amount of payments which may be made by the committee for the salary of the candidate (without regard to whether or not the committee makes payments to the candidate for that purpose). 
(B)Corresponding reduction in amount of salary paid to candidateTo the extent that an authorized committee of a candidate makes payments for the salary of the candidate, any limit on the amount of such payments which is applicable under any law, rule, or regulation shall be reduced by the amount of any payments made to or on behalf of the candidate for personal use services described in paragraph (3), other than personal use services described in subparagraph (D) of such paragraph. (C)Exclusion of candidates who are officeholdersParagraph (1) does not apply with respect to an authorized committee of a candidate who is a holder of Federal office. 
(3)Personal use services describedThe personal use services described in this paragraph are as follows: (A)Child care services. 
(B)Elder care services. (C)Services similar to the services described in subparagraph (A) or subparagraph (B) which are provided on behalf of any dependent who is a qualifying relative under section 152 of the Internal Revenue Code of 1986. 
(D)Health insurance premiums.. (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
EEmpowering Small Dollar Donations 
5401.Permitting political party committees to provide enhanced support for candidates through use of separate small dollar accounts 
(a)Increase in Limit on Contributions to CandidatesSection 315(a)(2)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(2)(A)) is amended by striking exceed $5,000 and inserting exceed $5,000 or, in the case of a contribution made by a national committee of a political party from an account described in paragraph (11), exceed $10,000.  (b)Elimination of Limit on Coordinated ExpendituresSection 315(d)(5) of such Act (52 U.S.C. 30116(d)(5)) is amended by striking subsection (a)(9) and inserting subsection (a)(9) or subsection (a)(11). 
(c)Accounts DescribedSection 315(a) of such Act (52 U.S.C. 30116(a)), as amended by section 5112(a), is amended by adding at the end the following new paragraph:  (11)An account described in this paragraph is a separate, segregated account of a national committee of a political party (including a national congressional campaign committee of a political party) consisting exclusively of contributions made during a calendar year by individuals whose aggregate contributions to the committee during the year do not exceed $200.. 
(d)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act. FSeverability 5501.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
VICampaign Finance Oversight 
 
Subtitle A—Restoring Integrity to America’s Elections 
Sec. 6001. Short title. 
Sec. 6002. Membership of Federal Election Commission. 
Sec. 6003. Assignment of powers to Chair of Federal Election Commission. 
Sec. 6004. Revision to enforcement process. 
Sec. 6005. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests. 
Sec. 6006. Permanent extension of administrative penalty authority. 
Sec. 6007. Restrictions on ex parte communications. 
Sec. 6008. Clarifying authority of FEC attorneys to represent FEC in Supreme Court. 
Sec. 6009. Requiring forms to permit use of accent marks. 
Sec. 6010. Extension of statute of limitations for offenses under Federal Election Campaign Act of 1971. 
Sec. 6011. Effective date; transition. 
Subtitle B—Stopping Super PAC-Candidate Coordination 
Sec. 6101. Short title. 
Sec. 6102. Clarification of treatment of coordinated expenditures as contributions to candidates. 
Sec. 6103. Clarification of ban on fundraising for super PACs by Federal candidates and officeholders. 
Subtitle C—Disposal of Contributions or Donations 
Sec. 6201. Timeframe for and prioritization of disposal of contributions or donations. 
Sec. 6202. 1-year transition period for certain individuals. 
Subtitle D—Recommendations to Ensure Filing of Reports Before Date of Election 
Sec. 6301. Recommendations to ensure filing of reports before date of election. 
Subtitle E—Severability 
Sec. 6401. Severability.  
ARestoring Integrity to America’s Elections 
6001.Short titleThis subtitle may be cited as the Restoring Integrity to America’s Elections Act. 6002.Membership of Federal Election Commission (a)Reduction in Number of Members; Removal of Secretary of Senate and Clerk of House as Ex Officio Members (1)In general; quorumSection 306(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(1)) is amended by striking the second and third sentences and inserting the following: The Commission is composed of 5 members appointed by the President by and with the advice and consent of the Senate, of whom no more than 2 may be affiliated with the same political party. A member shall be treated as affiliated with a political party if the member was affiliated, including as a registered voter, employee, consultant, donor, officer, or attorney, with such political party or any of its candidates or elected public officials at any time during the 5-year period ending on the date on which such individual is nominated to be a member of the Commission. A majority of the number of members of the Commission who are serving at the time shall constitute a quorum.. 
(2)Conforming amendments relating to reduction in number of members 
(A)Section 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking the period at the end of the first sentence and all that follows and inserting the following: , except that an affirmative vote of a majority of the members of the Commission who are serving at the time shall be required in order for the Commission to take any action in accordance with paragraph (6), (7), (8), or (9) of section 307(a) or with chapter 95 or chapter 96 of the Internal Revenue Code of 1986. A member of the Commission may not delegate to any person his or her vote or any decisionmaking authority or duty vested in the Commission by the provisions of this Act. (B)Such Act is further amended by striking affirmative vote of 4 of its members and inserting affirmative vote of a majority of the members of the Commission who are serving at the time each place it appears in the following sections:  
(i)Section 309(a)(2) (52 U.S.C. 30109(a)(2)). (ii)Section 309(a)(4)(A)(i) (52 U.S.C. 30109(a)(4)(A)(i)). 
(iii)Section 309(a)(5)(C) (52 U.S.C. 30109(a)(5)(C)). (iv)Section 309(a)(6)(A) (52 U.S.C. 30109(a)(6)(A)). 
(v)Section 311(b) (52 U.S.C. 30111(b)). (3)Conforming amendment relating to removal of ex officio membersSection 306(a) of such Act (52 U.S.C. 30106(a)) is amended by striking (other than the Secretary of the Senate and the Clerk of the House of Representatives) each place it appears in paragraphs (4) and (5). 
(b)Terms of ServiceSection 306(a)(2) of such Act (52 U.S.C. 30106(a)(2)) is amended to read as follows:  (2)Terms of service (A)In generalEach member of the Commission shall serve for a single term of 6 years. 
(B)Special rule for initial appointmentsOf the members first appointed to serve terms that begin in January 2022, the President shall designate 2 to serve for a 3-year term. (C)No reappointment permittedAn individual who served a term as a member of the Commission may not serve for an additional term, except that— 
(i)an individual who served a 3-year term under subparagraph (B) may also be appointed to serve a 6-year term under subparagraph (A); and (ii)for purposes of this subparagraph, an individual who is appointed to fill a vacancy under subparagraph (D) shall not be considered to have served a term if the portion of the unexpired term the individual fills is less than 50 percent of the period of the term. 
(D)VacanciesAny vacancy occurring in the membership of the Commission shall be filled in the same manner as in the case of the original appointment. Except as provided in subparagraph (C), an individual appointed to fill a vacancy occurring other than by the expiration of a term of office shall be appointed only for the unexpired term of the member he or she succeeds. (E)Limitation on service after expiration of termA member of the Commission may continue to serve on the Commission after the expiration of the member’s term for an additional period, but only until the earlier of— 
(i)the date on which the member’s successor has taken office as a member of the Commission; or (ii)the expiration of the 1-year period that begins on the last day of the member’s term.. 
(c)QualificationsSection 306(a)(3) of such Act (52 U.S.C. 30106(a)(3)) is amended to read as follows:  (3)Qualifications (A)In generalThe President may select an individual for service as a member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment. 
(B)Assistance of Blue Ribbon Advisory Panel 
(i)In generalPrior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel that includes individuals representing each major political party and individuals who are independent of a political party and that consists of an odd number of individuals selected by the President from retired Federal judges, former law enforcement officials, or individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection. The President shall also make reasonable efforts to encourage racial, ethnic, and gender diversity on the panel. (ii)RecommendationsWith respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission. 
(iii)PublicationAt the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel’s recommendations for such nominations. (iv)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a Blue Ribbon Advisory Panel convened under this subparagraph. 
(C)Prohibiting engagement with other business or employment during serviceA member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment.. 6003.Assignment of powers to Chair of Federal Election Commission (a)Appointment of Chair by President (1)In generalSection 306(a)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(a)(5)) is amended to read as follows: 
 
(5)Chair 
(A)Initial appointmentOf the members first appointed to serve terms that begin in January 2022, one such member (as designated by the President at the time the President submits nominations to the Senate) shall serve as Chair of the Commission. (B)Subsequent appointmentsAny individual who is appointed to succeed the member who serves as Chair of the Commission for the term beginning in January 2022 (as well as any individual who is appointed to fill a vacancy if such member does not serve a full term as Chair) shall serve as Chair of the Commission. 
(C)Vice ChairThe Commission shall select, by majority vote of its members, one of its members to serve as Vice Chair, who shall act as Chair in the absence or disability of the Chair or in the event of a vacancy in the position of Chair.. (2)Conforming amendmentSection 309(a)(2) of such Act (52 U.S.C. 30109(a)(2)) is amended by striking through its chairman or vice chairman and inserting through the Chair.  
(b)Powers 
(1)Assignment of certain powers to ChairSection 307(a) of such Act (52 U.S.C. 30107(a)) is amended to read as follows:  (a)Distribution of Powers Between Chair and Commission (1)Powers assigned to Chair (A)Administrative powersThe Chair of the Commission shall be the chief administrative officer of the Commission and shall have the authority to administer the Commission and its staff, and (in consultation with the other members of the Commission) shall have the power— 
(i)to appoint and remove the staff director of the Commission; (ii)to request the assistance (including personnel and facilities) of other agencies and departments of the United States, whose heads may make such assistance available to the Commission with or without reimbursement; and 
(iii)to prepare and establish the budget of the Commission and to make budget requests to the President, the Director of the Office of Management and Budget, and Congress. (B)Other powersThe Chair of the Commission shall have the power— 
(i)to appoint and remove the general counsel of the Commission with the concurrence of at least 2 other members of the Commission; (ii)to require by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe; 
(iii)to administer oaths or affirmations; (iv)to require by subpoena, signed by the Chair, the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of its duties; 
(v)in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair, and shall have the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under clause (iv); and (vi)to pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States. 
(2)Powers assigned to CommissionThe Commission shall have the power— (A)to initiate (through civil actions for injunctive, declaratory, or other appropriate relief), defend (in the case of any civil action brought under section 309(a)(8) of this Act) or appeal (including a proceeding before the Supreme Court on certiorari) any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986, through its general counsel; 
(B)to render advisory opinions under section 308 of this Act; (C)to develop such prescribed forms and to make, amend, and repeal such rules, pursuant to the provisions of chapter 5 of title 5, United States Code, as are necessary to carry out the provisions of this Act and chapter 95 and chapter 96 of the Internal Revenue Code of 1986; 
(D)to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and (E)to transmit to the President and Congress not later than June 1 of each year a report which states in detail the activities of the Commission in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Commission considers appropriate. 
(3)Permitting Commission to exercise other powers of ChairWith respect to any investigation, action, or proceeding, the Commission, by an affirmative vote of a majority of the members who are serving at the time, may exercise any of the powers of the Chair described in paragraph (1)(B).. (2)Conforming amendments relating to personnel authoritySection 306(f) of such Act (52 U.S.C. 30106(f)) is amended— 
(A)by amending the first sentence of paragraph (1) to read as follows: The Commission shall have a staff director who shall be appointed by the Chair of the Commission in consultation with the other members and a general counsel who shall be appointed by the Chair with the concurrence of at least two other members.; (B)in paragraph (2), by striking With the approval of the Commission and inserting With the approval of the Chair of the Commission; and 
(C)by striking paragraph (3). (3)Conforming amendment relating to budget submissionSection 307(d)(1) of such Act (52 U.S.C. 30107(d)(1)) is amended by striking the Commission submits any budget and inserting the Chair (or, pursuant to subsection (a)(3), the Commission) submits any budget.  
(4)Other conforming amendmentsSection 306(c) of such Act (52 U.S.C. 30106(c)) is amended by striking All decisions and inserting Subject to section 307(a), all decisions.  (5)Technical amendmentThe heading of section 307 of such Act (52 U.S.C. 30107) is amended by striking the commission and inserting the chair and the commission. 
6004.Revision to enforcement process 
(a)Standard for initiating investigations and determining whether violations have occurred 
(1)Revision of standardsSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by striking paragraphs (2) and (3) and inserting the following:  (2) (A)The general counsel, upon receiving a complaint filed with the Commission under paragraph (1) or upon the basis of information ascertained by the Commission in the normal course of carrying out its supervisory responsibilities, shall make a determination as to whether or not there is reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and as to whether or not the Commission should either initiate an investigation of the matter or that the complaint should be dismissed. The general counsel shall promptly provide notification to the Commission of such determination and the reasons therefore, together with any written response submitted under paragraph (1) by the person alleged to have committed the violation. Upon the expiration of the 30-day period which begins on the date the general counsel provides such notification, the general counsel’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the general counsel’s determination. If the determination by the general counsel that the Commission should investigate the matter takes effect, or if the determination by the general counsel that the complaint should be dismissed is overruled as provided under the previous sentence, the general counsel shall initiate an investigation of the matter on behalf of the Commission. 
(B)If the Commission initiates an investigation pursuant to subparagraph (A), the Commission, through the Chair, shall notify the subject of the investigation of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section. The general counsel shall provide notification to the Commission of any intent to issue a subpoena or conduct any other form of discovery pursuant to the investigation. Upon the expiration of the 15-day period which begins on the date the general counsel provides such notification, the general counsel may issue the subpoena or conduct the discovery, unless during such 15-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, prohibits the general counsel from issuing the subpoena or conducting the discovery. (3) (A)Upon completion of an investigation under paragraph (2), the general counsel shall promptly submit to the Commission the general counsel’s recommendation that the Commission find either that there is probable cause or that there is not probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and shall include with the recommendation a brief stating the position of the general counsel on the legal and factual issues of the case. 
(B)At the time the general counsel submits to the Commission the recommendation under subparagraph (A), the general counsel shall simultaneously notify the respondent of such recommendation and the reasons therefore, shall provide the respondent with an opportunity to submit a brief within 30 days stating the position of the respondent on the legal and factual issues of the case and replying to the brief of the general counsel. The general counsel shall promptly submit such brief to the Commission upon receipt. (C)Not later than 30 days after the general counsel submits the recommendation to the Commission under subparagraph (A) (or, if the respondent submits a brief under subparagraph (B), not later than 30 days after the general counsel submits the respondent’s brief to the Commission under such subparagraph), the Commission shall approve or disapprove the recommendation by vote of a majority of the members of the Commission who are serving at the time.. 
(2)Conforming amendment relating to Initial response to filing of complaintSection 309(a)(1) of such Act (52 U.S.C. 30109(a)(1)) is amended— (A)in the third sentence, by striking the Commission and inserting the general counsel; and 
(B)by amending the fourth sentence to read as follows: Not later than 15 days after receiving notice from the general counsel under the previous sentence, the person may provide the general counsel with a written response that no action should be taken against such person on the basis of the complaint.. (b)Revision of standard for review of dismissal of complaints (1)In generalSection 309(a)(8) of such Act (52 U.S.C. 30109(a)(8)) is amended to read as follows: 
 
(8) 
(A) 
(i)Any party aggrieved by an order of the Commission dismissing a complaint filed by such party may file a petition with the United States District Court for the District of Columbia. Any petition under this subparagraph shall be filed within 60 days after the date on which the party received notice of the dismissal of the complaint. (ii)In any proceeding under this subparagraph, the court shall determine by de novo review whether the agency’s dismissal of the complaint is contrary to law. In any matter in which the penalty for the alleged violation is greater than $50,000, the court should disregard any claim or defense by the Commission of prosecutorial discretion as a basis for dismissing the complaint. 
(B) 
(i)Any party who has filed a complaint with the Commission and who is aggrieved by a failure of the Commission, within one year after the filing of the complaint, to either dismiss the complaint or to find reason to believe a violation has occurred or is about to occur, may file a petition with the United States District Court for the District of Columbia. (ii)In any proceeding under this subparagraph, the court shall treat the failure to act on the complaint as a dismissal of the complaint, and shall determine by de novo review whether the agency’s failure to act on the complaint is contrary to law. 
(C)In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint.. (2)Effective dateThe amendments made by paragraph (1) shall apply— 
(A)in the case of complaints which are dismissed by the Federal Election Commission, with respect to complaints which are dismissed on or after the date of the enactment of this Act; and (B)in the case of complaints upon which the Federal Election Commission failed to act, with respect to complaints which were filed on or after the date of the enactment of this Act. 
6005.Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests 
(a)In generalSection 308 of such Act (52 U.S.C. 30108) is amended by adding at the end the following new subsection:  (e)To the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subsection (d) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests for advisory opinions under section 308 of the Federal Election Campaign Act of 1971 which are made on or after the date of the enactment of this Act. 6006.Permanent extension of administrative penalty authority (a)Extension of authoritySection 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)) is amended by striking , and that end on or before December 31, 2023. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on December 31, 2021. 6007.Restrictions on ex parte communicationsSection 306(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(e)) is amended— 
(1)by striking (e) The Commission and inserting (e)(1) The Commission; and (2)by adding at the end the following new paragraph: 
 
(2)Members and employees of the Commission shall be subject to limitations on ex parte communications, as provided in the regulations promulgated by the Commission regarding such communications which are in effect on the date of the enactment of this paragraph.. 6008.Clarifying authority of FEC attorneys to represent FEC in Supreme Court (a)Clarifying authoritySection 306(f)(4) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(f)(4)) is amended by striking any action instituted under this Act, either (A) by attorneys and inserting any action instituted under this Act, including an action before the Supreme Court of the United States, either (A) by the General Counsel of the Commission and other attorneys. 
(b)Effective dateThe amendment made by paragraph (1) shall apply with respect to actions instituted before, on, or after the date of the enactment of this Act. 6009.Requiring forms to permit use of accent marks (a)RequirementSection 311(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30111(a)(1)) is amended by striking the semicolon at the end and inserting the following: , and shall ensure that all such forms (including forms in an electronic format) permit the person using the form to include an accent mark as part of the person’s identification;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act. 6010.Extension of statute of limitations for offenses under Federal Election Campaign Act of 1971 (a)Civil offensesSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by inserting after paragraph (9) the following new paragraph: 
 
(10)No person shall be subject to a civil penalty under this subsection with respect to a violation of this Act unless a complaint is filed with the Commission with respect to the violation under paragraph (1), or the Commission responds to information with respect to the violation which is ascertained in the normal course of carrying out its supervisory responsibilities under paragraph (2), not later than 15 years after the date on which the violation occurred.. (b)Criminal offensesSection 406(a) of such Act (52 U.S.C. 30145(a)) is amended by striking 5 years and inserting 10 years. 
(c)Effective dateThe amendments made by this section shall apply with respect to violations occurring on or after the date of the enactment of this Act. 6011.Effective date; transition (a)In GeneralExcept as otherwise provided, the amendments made by this subtitle shall apply beginning January 1, 2022. 
(b)Transition 
(1)Termination of service of current membersNotwithstanding any provision of the Federal Election Campaign Act of 1971, the term of any individual serving as a member of the Federal Election Commission as of December 31, 2021, shall expire on that date. (2)No effect on existing cases or proceedingsNothing in this subtitle or in any amendment made by this subtitle shall affect any of the powers exercised by the Federal Election Commission prior to December 31, 2021, including any investigation initiated by the Commission prior to such date or any proceeding (including any enforcement action) pending as of such date. 
BStopping Super PAC-Candidate Coordination 
6101.Short titleThis subtitle may be cited as the Stop Super PAC-Candidate Coordination Act. 6102.Clarification of treatment of coordinated expenditures as contributions to candidates (a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended— 
(1)by striking or at the end of clause (i); (2)by striking the period at the end of clause (ii) and inserting ; or; and 
(3)by adding at the end the following new clause:  (iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 326) which is not otherwise treated as a contribution under clause (i) or clause (ii).. 
(b)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.), as amended by section 4421 and section 4802(a), is amended by adding at the end the following new section:  327.Payments for coordinated expenditures (a)Coordinated expenditures (1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means— 
(A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or (B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material). 
(2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if— (A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or 
(B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum. (b)Coordination described (1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication. 
(2)No finding of coordination based solely on sharing of information regarding legislative or policy positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities. (3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d). 
(4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment. (c)Payments by coordinated spenders for covered communications (1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate. 
(2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies: (A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee. 
(B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election). (C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee (including a position as an employee of the office of the candidate at any time the candidate held any Federal, State, or local public office during the 4-year period). 
(D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee, without regard to whether the person providing the professional services used a firewall. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services. (E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986. 
(d)Covered communication defined 
(1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which— (A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy); 
(B)promotes or supports the election of the candidate, or attacks or opposes the election of an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or (C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period. 
(2)Applicable election periodIn paragraph (1)(C), the applicable election period with respect to a communication means— (A)in the case of a communication which refers to a candidate in a general, special, or runoff election, the 120-day period which ends on the date of the election; or 
(B)in the case of a communication which refers to a candidate in a primary or preference election, or convention or caucus of a political party that has authority to nominate a candidate, the 60-day period which ends on the date of the election or convention or caucus. (3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking. 
(e)Penalty 
(1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of— (A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or 
(B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure. (2)Joint and several liabilityAny director, manager, or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later.. 
(c)Effective date 
(1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act— (A)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth in 11 CFR Part 109, Subpart C, under the heading Coordination) are repealed; and 
(B)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this Act. (2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period. 
6103.Clarification of ban on fundraising for super PACs by Federal candidates and officeholders 
(a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended— (1)by striking or at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; or; and (3)by adding at the end the following new subparagraph: 
 
(C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office).. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 1, 2022. 
CDisposal of Contributions or Donations 
6201.Timeframe for and prioritization of disposal of contributions or donationsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 5113 and section 5302, is amended— (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(2)by inserting after subsection (b) the following new subsection:   (c)Disposal (1)TimeframeContributions or donations described in subsection (a) may only be used— 
(A)in the case of an individual who is not a candidate with respect to an election for any Federal office for a 6-year period beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office, during such 6-year period;  (B)in the case of an individual who becomes a registered lobbyist under the Lobbying Disclosure Act of 1995, before the date on which such individual becomes such a registered lobbyist; or  
(C)in the case of an individual who becomes an agent of a foreign principal that would require registration under section 2 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612), before the date on which such individual becomes such an agent of a foreign principal. (2)Means of disposal; prioritizationBeginning on the date the 6-year period described in subparagraph (A) of paragraph (1) ends (or, in the case of an individual described in subparagraph (B) of such paragraph, the date on which the individual becomes a registered lobbyist under the Lobbying Disclosure Act of 1995, or, in the case of an individual described in subparagraph (C) of such paragraph, the date on which the individual becomes a registered agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended), contributions or donations that remain available to an individual described in such paragraph shall be disposed of, not later than 30 days after such date, as follows: 
(A)First, to pay any debts or obligations owed in connection with the campaign for election for Federal office of the individual. (B)Second, to the extent such contribution or donations remain available after the application of subparagraph (A), through any of the following means of disposal (or a combination thereof), in any order the individual considers appropriate: 
(i)Returning such contributions or donations to the individuals, entities, or both, who made such contributions or donations. (ii)Making contributions to an organization described in section 170(c) of the Internal Revenue Code of 1986. 
(iii)Making transfers to a national, State, or local committee of a political party.. 6202.1-year transition period for certain individuals (a)In generalIn the case of an individual described in subsection (b), any contributions or donations remaining available to the individual shall be disposed of— 
(1)not later than 1 year after the date of the enactment of this section; and (2)in accordance with the prioritization specified in subparagraphs (A) through (D) of subsection (c)(2) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 6201. 
(b)Individuals describedAn individual described in this subsection is an individual who, as of the date of the enactment of this section— (1) (A)is not a candidate with respect to an election for any Federal office for a period of not less than 6 years beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office; or 
(B)is an individual who becomes a registered lobbyist under the Lobbying Disclosure Act of 1995; and (2)would be in violation of subsection (c) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 6201.  
DRecommendations to Ensure Filing of Reports Before Date of Election 
6301.Recommendations to ensure filing of reports before date of electionNot later than 180 days after the date of the enactment of this Act, the Federal Election Commission shall submit a report to Congress providing recommendations, including recommendations for changes to existing law, on how to ensure that each political committee under the Federal Election Campaign Act of 1971, including a committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of such Act, will file a report under section 304 of such Act prior to the date of the election for which the committee receives contributions or makes disbursements, without regard to the date on which the committee first registered under such Act, and shall include specific recommendations to ensure that such committees will not delay until after the date of the election the reporting of the identification of persons making contributions that will be used to repay debt incurred by the committee.  ESeverability 6401.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
CEthics 
VIIEthical Standards 
 
Subtitle A—Supreme Court Ethics 
Sec. 7001. Code of conduct for Federal judges. 
Subtitle B—Foreign Agents Registration 
Sec. 7101. Establishment of FARA investigation and enforcement unit within Department of Justice. 
Sec. 7102. Authority to impose civil money penalties. 
Sec. 7103. Disclosure of transactions involving things of financial value conferred on officeholders. 
Sec. 7104. Ensuring online access to registration statements. 
Sec. 7105. Disclaimer requirements for materials posted on online platforms by agents of foreign principals on behalf of clients. 
Sec. 7106. Clarification of treatment of individuals who engage with the United States in political activities for a foreign principal in any place as agents of foreign principals. 
Sec. 7107. Analysis and report on challenges to enforcement of Foreign Agents Registration Act of 1938. 
Subtitle C—Lobbying Disclosure Reform 
Sec. 7201. Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995. 
Sec. 7202. Prohibiting receipt of compensation for lobbying activities on behalf of foreign countries violating human rights. 
Sec. 7203. Requiring lobbyists to disclose status as lobbyists upon making any lobbying contacts. 
Subtitle D—Recusal of Presidential Appointees 
Sec. 7301. Recusal of appointees. 
Subtitle E—Clearinghouse on Lobbying Information 
Sec. 7401. Establishment of clearinghouse. 
Subtitle F—Severability 
Sec. 7501. Severability.  
ASupreme Court Ethics 
7001.Code of conduct for Federal judges 
(a)In generalChapter 57 of title 28, United States Code, is amended by adding at the end the following:  964.Code of conductNot later than one year after the date of the enactment of this section, the Judicial Conference shall issue a code of conduct, which applies to each justice and judge of the United States, except that the code of conduct may include provisions that are applicable only to certain categories of judges or justices. . 
(b)Clerical amendmentThe table of sections for chapter 57 of title 28, United States Code, is amended by adding after the item related to section 963 the following:    964. Code of conduct.. BForeign Agents Registration 7101.Establishment of FARA investigation and enforcement unit within Department of JusticeSection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by adding at the end the following new subsection: 
 
(i)Dedicated enforcement unit 
(1)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Attorney General shall establish a unit within the counterespionage section of the National Security Division of the Department of Justice with responsibility for the enforcement of this Act. (2)PowersThe unit established under this subsection is authorized to— 
(A)take appropriate legal action against individuals suspected of violating this Act; and (B)coordinate any such legal action with the United States Attorney for the relevant jurisdiction. 
(3)ConsultationIn operating the unit established under this subsection, the Attorney General shall, as appropriate, consult with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State. (4)Authorization of appropriationsThere are authorized to be appropriated to carry out the activities of the unit established under this subsection $10,000,000 for fiscal year 2021 and each succeeding fiscal year.. 
7102.Authority to impose civil money penalties 
(a)Establishing authoritySection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by inserting after subsection (c) the following new subsection:  (d)Civil money penalties (1)Registration statementsWhoever fails to file timely or complete a registration statement as provided under section 2(a) shall be subject to a civil money penalty of not more than $10,000 per violation. 
(2)SupplementsWhoever fails to file timely or complete supplements as provided under section 2(b) shall be subject to a civil money penalty of not more than $1,000 per violation. (3)Other violationsWhoever knowingly fails to— 
(A)remedy a defective filing within 60 days after notice of such defect by the Attorney General; or (B)comply with any other provision of this Act,shall upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil money penalty of not more than $200,000, depending on the extent and gravity of the violation.  
(4)No fines paid by foreign principalsA civil money penalty paid under paragraph (1) may not be paid, directly or indirectly, by a foreign principal. (5)Use of finesAll civil money penalties collected under this subsection shall be used to defray the cost of the enforcement unit established under subsection (i).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 7103.Disclosure of transactions involving things of financial value conferred on officeholders (a)Requiring agents To disclose known transactions (1)In generalSection 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) is amended— 
(A)by redesignating paragraphs (10) and (11) as paragraphs (11) and (12); and (B)by inserting after paragraph (9) the following new paragraph: 
 
(10)To the extent that the registrant has knowledge of any transaction which occurred in the preceding 60 days and in which the foreign principal for whom the registrant is acting as an agent conferred on a Federal or State officeholder any thing of financial value, including a gift, profit, salary, favorable regulatory treatment, or any other direct or indirect economic or financial benefit, a detailed statement describing each such transaction.. (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to statements filed on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
(b)Supplemental disclosure for current registrantsNot later than the expiration of the 90-day period which begins on the date of the enactment of this Act, each registrant who (prior to the expiration of such period) filed a registration statement with the Attorney General under section 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) and who has knowledge of any transaction described in paragraph (10) of section 2(a) of such Act (as added by subsection (a)(1)) which occurred at any time during which the registrant was an agent of the foreign principal involved, shall file with the Attorney General a supplement to such statement under oath, on a form prescribed by the Attorney General, containing a detailed statement describing each such transaction. 7104.Ensuring online access to registration statements (a)Requiring statements filed by registrants To be in digitized formatSection 2(g) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(g)) is amended by striking in electronic form and inserting in a digitized format which will enable the Attorney General to meet the requirements of section 6(d)(1) (relating to public access to an electronic database of statements and updates). 
(b)Requirements for electronic database of registration statements and updatesSection 6(d)(1) of such Act (22 U.S.C. 616(d)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking to the extent technically practicable,; and 
(2)in subparagraph (A), by striking includes the information and inserting includes in a digitized format the information. (c)Effective dateThe amendments made by this section shall apply with respect to statements filed on or after the expiration of the 180-day period which begins on the date of the enactment of this Act. 
7105.Disclaimer requirements for materials posted on online platforms by agents of foreign principals on behalf of clients 
(a)Method and form of disclaimer; preservation of disclaimers by certain social media platforms 
(1)Requirements describedSection 4(b) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614(b)) is amended— (A)by striking (b) It shall be unlawful and inserting (b)(1) It shall be unlawful; and 
(B)by adding at the end the following new paragraph:  (2)In the case of informational materials for or in the interests of a foreign principal which are transmitted or caused to be transmitted by an agent of a foreign principal by posting on an online platform, the agent shall ensure that the conspicuous statement required to be placed in such materials under this subsection is placed directly with the material posted on the platform and is not accessible only through a hyperlink or other reference to another source. 
(3)If the Attorney General determines that the application of paragraph (2) to materials posted on an online platform is not feasible because the length of the conspicuous statement required to be placed in materials under this subsection makes the inclusion of the entire statement incompatible with the posting of the materials on that platform, an agent may meet the requirements of paragraph (2) by ensuring that an abbreviated version of the statement, stating that the materials are distributed by a foreign agent on behalf of a clearly identified foreign principal, is placed directly with the material posted on the platform. (4)An online platform on which informational materials described in paragraph (2) are posted shall ensure that the conspicuous statement described in such paragraph (or, if applicable, the abbreviated statement described in paragraph (3)) is maintained with such materials at all times, including after the material is shared in a social media post on the platform, but only if the platform has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the 12 months preceding the dissemination of the materials.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act, without regard to whether or not the Attorney General has promulgated regulations to carry out such amendments prior to the expiration of such period. (b)Application of requirements to persons outside the United States (1)In generalSection 4(b)(1) of such Act (22 U.S.C. 614(b)(1)), as amended by subsection (a), is amended by striking any person within the United States and inserting any person. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act, without regard to whether or not the Attorney General has promulgated regulations to carry out such amendments prior to the expiration of such period. (c)Requirements for online platforms disseminating informational materials transmitted by agents of foreign principals (1)In generalSection 4 of such Act (22 U.S.C. 614) is amended by adding at the end the following new subsection: 
 
(g)If the Attorney General determines that an agent of a foreign principal transmitted or caused to be transmitted informational materials on an online platform for or in the interests of the foreign principal and did not meet the requirements of subsection (b)(2) (relating to the conspicuous statement required to be placed in such materials)— (1)the Attorney General shall notify the online platform; and 
(2)the online platform shall remove such materials and use reasonable efforts to inform recipients of such materials that the materials were disseminated by a foreign agent on behalf of a foreign principal. . (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.  
(d)DefinitionSection 1 of such Act (22 U.S.C. 611) is amended by inserting after subsection (i) the following new subsection:  (j)The term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine).. 
7106.Clarification of treatment of individuals who engage with the United States in political activities for a foreign principal in any place as agents of foreign principalsSection 1(c)(1)(i) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(c)(1)(i)) is amended by inserting after United States the following: (whether within or outside of the United States). 7107.Analysis and report on challenges to enforcement of Foreign Agents Registration Act of 1938 (a)AnalysisThe Attorney General shall conduct an analysis of the legal, policy, and procedural challenges to the effective enforcement of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.). 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the analysis conducted under subsection (a), and shall include in the report such recommendations, including recommendations for revisions to the Foreign Agents Registration Act of 1938, as the Attorney General considers appropriate to promote the effective enforcement of such Act. CLobbying Disclosure Reform 7201.Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995 (a)Coverage of individuals providing counseling services (1)Treatment of counseling services in support of lobbying contacts as lobbying activitySection 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)) is amended— 
(A)by striking efforts and inserting any efforts; and (B)by striking research and other background work and inserting the following: counseling in support of such preparation and planning activities, research, and other background work. 
(2)Treatment of lobbying contact made with support of counseling services as lobbying contact made by individual providing servicesSection 3(8) of such Act (2 U.S.C. 1602(8)) is amended by adding at the end the following new subparagraph:  (C)Treatment of providers of counseling servicesAny individual, with authority to direct or substantially influence a lobbying contact or contacts made by another individual, and for financial or other compensation provides counseling services in support of preparation and planning activities which are treated as lobbying activities under paragraph (7) for that other individual’s lobbying contact or contacts and who has knowledge that the specific lobbying contact or contacts were made, shall be considered to have made the same lobbying contact at the same time and in the same manner to the covered executive branch official or covered legislative branch official involved.. 
(b)Reduction of percentage exemption for determination of threshold of lobbying contacts required for individuals To register as lobbyistsSection 3(10) of such Act (2 U.S.C. 1602(10)) is amended by striking less than 20 percent and inserting less than 10 percent. (c)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act. 
7202.Prohibiting receipt of compensation for lobbying activities on behalf of foreign countries violating human rights 
(a)ProhibitionThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 5 the following new section:  5A.Prohibiting receipt of compensation for lobbying activities on behalf of foreign countries violating human rights (a)ProhibitionNotwithstanding any other provision of this Act, no person may accept financial or other compensation for lobbying activity under this Act on behalf of a client who is a government which the President has determined is a government that engages in gross violations of human rights. 
(b)Clarification of treatment of diplomatic or consular officersNothing in this section may be construed to affect any activity of a duly accredited diplomatic or consular officer of a foreign government who is so recognized by the Department of State, while said officer is engaged in activities which are recognized by the Department of State as being within the scope of the functions of such officer.. (b)Effective dateThe amendments made by this section shall apply with respect to lobbying activity under the Lobbying Disclosure Act of 1995 which occurs pursuant to contracts entered into on or after the date of the enactment of this Act. 
7203.Requiring lobbyists to disclose status as lobbyists upon making any lobbying contacts 
(a)Mandatory disclosure at time of contactSection 14 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1609) is amended— (1)by striking subsections (a) and (b) and inserting the following: 
 
(a)Requiring identification at time of lobbying contactAny person or entity that makes a lobbying contact with a covered legislative branch official or a covered executive branch official shall, at the time of the lobbying contact— (1)indicate whether the person or entity is registered under this chapter and identify the client on whose behalf the lobbying contact is made; and 
(2)indicate whether such client is a foreign entity and identify any foreign entity required to be disclosed under section 4(b)(4) that has a direct interest in the outcome of the lobbying activity.; and (2)by redesignating subsection (c) as subsection (b). 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act. DRecusal of Presidential Appointees 7301.Recusal of appointeesSection 208 of title 18, United States Code, is amended by adding at the end the following: 
 
(e) 
(1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is—  (A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or  
(B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.  (2) (A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter.  
(B) 
(i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.  (ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may—  
(I)consider the matter without regard to the quorum requirement under such statute;  (II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or  
(III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.  (3)Any officer or employee who violates paragraph (1) shall be subject to the penalties set forth in section 216.  
(4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(i). . EClearinghouse on Lobbying Information 7401.Establishment of clearinghouse (a)EstablishmentThe Attorney General shall establish and operate within the Department of Justice a clearinghouse through which members of the public may obtain copies (including in electronic form) of registration statements filed under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.). 
(b)FormatThe Attorney General shall ensure that the information in the clearinghouse established under this Act is maintained in a searchable and sortable format. (c)Agreements with Clerk of House and Secretary of the SenateThe Attorney General shall enter into such agreements with the Clerk of the House of Representatives and the Secretary of the Senate as may be necessary for the Attorney General to obtain registration statements filed with the Clerk and the Secretary under the Lobbying Disclosure Act of 1995 for inclusion in the clearinghouse. 
FSeverability 
7501.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. VIIIEthics Reforms for the President, Vice President, and Federal Officers and Employees  Subtitle A—Executive Branch Conflict of Interest Sec. 8001. Short title. Sec. 8002. Restrictions on private sector payment for government service. Sec. 8003. Requirements relating to slowing the revolving door. Sec. 8004. Prohibition of procurement officers accepting employment from government contractors. Sec. 8005. Revolving door restrictions on employees moving into the private sector. Sec. 8006. Guidance on unpaid employees. Sec. 8007. Limitation on use of Federal funds and contracting at businesses owned by certain Government officers and employees. Subtitle B—Presidential Conflicts of Interest Sec. 8011. Short title. Sec. 8012. Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest. Sec. 8013. Initial financial disclosure. Sec. 8014. Contracts by the President or Vice President. Sec. 8015. Legal defense funds. Subtitle C—White House Ethics Transparency Sec. 8021. Short title. Sec. 8022. Procedure for waivers and authorizations relating to ethics requirements. Subtitle D—Executive Branch Ethics Enforcement Sec. 8031. Short title. Sec. 8032. Reauthorization of the Office of Government Ethics. Sec. 8033. Tenure of the Director of the Office of Government Ethics. Sec. 8034. Duties of Director of the Office of Government Ethics. Sec. 8035. Agency ethics officials training and duties. Sec. 8036. Prohibition on use of funds for certain Federal employee travel in contravention of certain regulations. Sec. 8037. Reports on cost of Presidential travel. Sec. 8038. Reports on cost of senior Federal official travel. Subtitle E—Conflicts from Political Fundraising Sec. 8041. Short title. Sec. 8042. Disclosure of certain types of contributions. Subtitle F—Transition Team Ethics Sec. 8051. Short title. Sec. 8052. Presidential transition ethics programs. Subtitle G—Ethics Pledge For Senior Executive Branch Employees Sec. 8061. Short title. Sec. 8062. Ethics pledge requirement for senior executive branch employees. Subtitle H—Travel on Private Aircraft by Senior Political Appointees Sec. 8071. Short title. Sec. 8072. Prohibition on use of funds for travel on private aircraft. Subtitle I—Severability Sec. 8081. Severability.  AExecutive Branch Conflict of Interest 8001.Short titleThis subtitle may be cited as the Executive Branch Conflict of Interest Act.  
8002.Restrictions on private sector payment for government serviceSection 209 of title 18, United States Code, is amended— (1)in subsection (a); 
(A)by striking any salary and inserting any salary (including a bonus); and (B)by striking as compensation for his services and inserting at any time, as compensation for serving; and 
(2)in subsection (b)— (A)by inserting (1) after (b); and 
(B)by adding at the end the following:  (2)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of any portion of compensation contingent on accepting a position in the United States Government shall not be considered bona fide.. 
8003.Requirements relating to slowing the revolving door 
(a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  VIEnhanced Requirements for Certain Employees  601.DefinitionsIn this title: 
(1)Covered agencyThe term covered agency— (A)means an Executive agency, as defined in section 105 of title 5, United States Code, the Postal Service and the Postal Rate Commission, but does not include the Government Accountability Office or the Government of the District of Columbia; and 
(B)shall include the Executive Office of the President. (2)Covered employeeThe term covered employee means an officer or employee referred to in paragraph (2) of section 207(c) or paragraph (1) of section 207(d) of title 18, United States Code. 
(3)DirectorThe term Director means the Director of the Office of Government Ethics. (4)Executive branchThe term executive branch has the meaning given that term in section 109.  
(5)Former clientThe term former client— (A)means a person for whom a covered employee served personally as an agent, attorney, or consultant during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and 
(B)does not include any agency or instrumentality of the Federal Government. (6)Former employerThe term former employer— 
(A)means a person for whom a covered employee served as an employee, officer, director, trustee, agent, attorney, consultant, or contractor during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and (B)does not include— 
(i)an entity in the Federal Government, including an executive branch agency; (ii)a State or local government; 
(iii)the District of Columbia; (iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); or 
(v)the government of a territory or possession of the United States. (7)Particular matterThe term particular matter has the meaning given that term in section 207(i) of title 18, United States Code. 
602.Conflict of interest and eligibility standards 
(a)In generalA covered employee may not participate personally and substantially in a particular matter in which the covered employee knows or reasonably should have known that a former employer or former client of the covered employee has a financial interest.  (b)Waiver (1)In general (A)Agency headsWith respect to the head of a covered agency who is a covered employee, the Designated Agency Ethics Official for the Executive Office of the President, in consultation with the Director, may grant a written waiver of the restrictions under subsection (a) before the head engages in the action otherwise prohibited by such subsection if the Designated Agency Ethics Official for the Executive Office of the President determines and certifies in writing that, in light of all the relevant circumstances, the interest of the Federal Government in the head’s participation outweighs the concern that a reasonable person may question the integrity of the agency’s programs or operations. 
(B)Other covered employeesWith respect to any covered employee not covered by subparagraph (A), the head of the covered agency employing the covered employee, in consultation with the Director, may grant a written waiver of the restrictions under subsection (a) before the covered employee engages in the action otherwise prohibited by such subsection if the head of the covered agency determines and certifies in writing that, in light of all the relevant circumstances, the interest of the Federal Government in the covered employee’s participation outweighs the concern that a reasonable person may question the integrity of the agency’s programs or operations. (2)PublicationFor any waiver granted under paragraph (1), the individual who granted the waiver shall— 
(A)provide a copy of the waiver to the Director not more than 48 hours after the waiver is granted; and (B)publish the waiver on the website of the applicable agency not more than 30 calendar days after granting such waiver. 
(3)ReviewUpon receiving a written waiver under paragraph (1)(A), the Director shall— (A)review the waiver to determine whether the Director has any objection to the issuance of the waiver; and 
(B)if the Director so objects— (i)provide reasons for the objection in writing to the head of the agency who granted the waiver not more than 15 calendar days after the waiver was granted; and 
(ii)publish the written objection on the website of the Office of Government Ethics not more than 30 calendar days after the waiver was granted. 603.Penalties and injunctions (a)Criminal penalties (1)In generalAny person who violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both. 
(2)Willful violationsAny person who willfully violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. (b)Civil enforcement (1)In generalThe Attorney General may bring a civil action in an appropriate district court of the United States against any person who violates, or whom the Attorney General has reason to believe is engaging in conduct that violates, section 602. 
(2)Civil penalty 
(A)In generalIf the court finds by a preponderance of the evidence that a person violated section 602, the court shall impose a civil penalty of not more than the greater of— (i)$100,000 for each violation; or 
(ii)the amount of compensation the person received or was offered for the conduct constituting the violation. (B)Rule of constructionA civil penalty under this subsection may be in addition to any other criminal or civil statutory, common law, or administrative remedy available to the United States or any other person. 
(3)Injunctive relief 
(A)In generalIn a civil action brought under paragraph (1) against a person, the Attorney General may petition the court for an order prohibiting the person from engaging in conduct that violates section 602. (B)StandardThe court may issue an order under subparagraph (A) if the court finds by a preponderance of the evidence that the conduct of the person violates section 602. 
(C)Rule of constructionThe filing of a petition seeking injunctive relief under this paragraph shall not preclude any other remedy that is available by law to the United States or any other person.. 8004.Prohibition of procurement officers accepting employment from government contractors (a)Expansion of prohibition on acceptance by former officials of compensation from contractorsSection 2104 of title 41, United States Code, is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking or consultant and inserting attorney, consultant, subcontractor, or lobbyist; and (ii)by striking one year and inserting 2 years; and 
(B)in paragraph (3), by striking personally made for the Federal agency and inserting participated personally and substantially in; and (2)by striking subsection (b) and inserting the following: 
 
(b)Prohibition on compensation from affiliates and subcontractorsA former official responsible for a Government contract referred to in paragraph (1), (2), or (3) of subsection (a) may not accept compensation for 2 years after awarding the contract from any division, affiliate, or subcontractor of the contractor.. (b)Requirement for procurement officers To disclose job offers made to relativesSection 2103(a) of title 41, United States Code, is amended in the matter preceding paragraph (1) by inserting after that official the following: , or for a relative (as defined in section 3110 of title 5) of that official,. 
(c)Requirement on award of government contracts to former employers 
(1)In generalChapter 21 of division B of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:   2108.Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government may not participate personally and substantially in any award of a contract to, or the administration of a contract awarded to, a contractor that is a former employer of the employee during the 2-year period beginning on the date on which the employee leaves the employment of the contractor.. 
(2)Technical and conforming amendmentThe table of sections for chapter 21 of title 41, United States Code, is amended by adding at the end the following new item:   2108. Prohibition on involvement by certain former contractor employees in procurements. . (d)RegulationsThe Director of the Office of Government Ethics, in consultation with the Administrator of General Services, shall promulgate regulations to carry out and ensure the enforcement of chapter 21 of title 41, United States Code, as amended by this section. 
(e)Monitoring and complianceThe Administrator of General Services, in consultation with designated agency ethics officials (as that term is defined in section 109(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.)), shall monitor compliance with such chapter 21 by individuals and agencies. 8005.Revolving door restrictions on employees moving into the private sector (a)In generalSubsection (c) of section 207 of title 18, United States Code, is amended— 
(1)in the subsection heading, by striking One-year and inserting Two-year;  (2)in paragraph (1)— 
(A)by striking 1 year in each instance and inserting 2 years; and (B)by inserting , or conducts any lobbying activity to facilitate any communication to or appearance before, after any communication to or appearance before; and 
(3)in paragraph (2)(B), by striking 1-year and inserting 2-year.  (b)ApplicationThe amendments made by subsection (a) shall apply to any individual covered by subsection (c) of section 207 of title 18, United States Code, separating from the civil service on or after the date of enactment of this Act.  
8006.Guidance on unpaid employees 
(a)In generalNot later than 120 days after the date of enactment of this Act, the Director of the Office of Government Ethics shall issue guidance on ethical standards applicable to unpaid employees of an agency.  (b)DefinitionsIn this section— 
(1)the term agency includes the Executive Office of the President and the White House; and (2)the term unpaid employee includes any individual occupying a position at an agency and who is unpaid by operation of section 3110 of title 5, United States Code, or any other provision of law, but does not include any employee who is unpaid due to a lapse in appropriations.  
8007.Limitation on use of Federal funds and contracting at businesses owned by certain Government officers and employees 
(a)Limitation on Federal fundsBeginning in fiscal year 2022 and in each fiscal year thereafter, no Federal funds may be obligated or expended for purposes of procuring goods or services at any business owned or controlled by a covered individual or any family member of such an individual, unless such obligation or expenditure of funds is authorized under the Presidential Protection Assistance Act of 1976 (Public Law 94–524). (b)Prohibition on contractsNo Executive agency may enter into or hold a contract with a business owned or controlled by a covered individual or any family member of such an individual. 
(c)Determination of ownershipFor purposes of this section, a business shall be deemed to be owned or controlled by a covered individual or any family member of such an individual if the covered individual or member of family (as the case may be)— (1)is a member of the board of directors or similar governing body of the business;  
(2)directly or indirectly owns or controls more than 50 percent of the voting shares of the business; or (3)is the beneficiary of a trust which owns or controls more than 50 percent of the business and can direct distributions under the terms of the trust. 
(d)DefinitionsIn this section: (1)Covered individualThe term covered individual means— 
(A)the President; (B)the Vice President; 
(C)the head of any Executive department (as that term is defined in section 101 of title 5, United States Code); and (D)any individual occupying a position designated by the President as a Cabinet-level position. 
(2)Family memberThe term family member means an individual with any of the following relationships to a covered individual: (A)Spouse, and parents thereof. 
(B)Sons and daughters, and spouses thereof. (C)Parents, and spouses thereof. 
(D)Brothers and sisters, and spouses thereof. (E)Grandparents and grandchildren, and spouses thereof. 
(F)Domestic partner and parents thereof, including domestic partners of any individual in subparagraphs (A) through (E). (3)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code. 
BPresidential Conflicts of Interest 
8011.Short titleThis subtitle may be cited as the Presidential Conflicts of Interest Act of 2021. 8012.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest (a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding after title VI (as added by section 8003) the following: 
 
VIIDivestiture of Financial Conflicts of Interests of the President and Vice President 
701.Divestiture of financial interests posing a conflict of interest 
(a)Applicability to the president and vice presidentThe President and Vice President shall, within 30 days of assuming office, divest of all financial interests that pose a conflict of interest because the President or Vice President, the spouse, dependent child, or general partner of the President or Vice President, or any person or organization with whom the President or Vice President is negotiating or has any arrangement concerning prospective employment, has a financial interest, by— (1)converting each such interest to cash or other investment that meets the criteria established by the Director of the Office of Government Ethics through regulation as being an interest so remote or inconsequential as not to pose a conflict; or 
(2)placing each such interest in a qualified blind trust as defined in section 102(f)(3) or a diversified trust under section 102(f)(4)(B). (b)Disclosure exemptionSubsection (a) shall not apply if the President or Vice President complies with section 102.. 
(b)Additional disclosuresSection 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (9)With respect to any such report filed by the President or Vice President, for any corporation, company, firm, partnership, or other business enterprise in which the President, Vice President, or the spouse or dependent child of the President or Vice President, has a significant financial interest— 
(A)the name of each other person who holds a significant financial interest in the firm, partnership, association, corporation, or other entity; (B)the value, identity, and category of each liability in excess of $10,000; and 
(C)a description of the nature and value of any assets with a value of $10,000 or more.. (c)RegulationsNot later than 120 days after the date of enactment of this Act, the Director of the Office of Government Ethics shall promulgate regulations to define the criteria required by section 701(a)(1) of the Ethics in Government Act of 1978 (as added by subsection (a)) and the term significant financial interest for purposes of section 102(a)(9) of the Ethics in Government Act (as added by subsection (b)).  
8013.Initial financial disclosureSubsection (a) of section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking position and adding at the end the following: position, with the exception of the President and Vice President, who must file a new report..  8014.Contracts by the President or Vice President (a)AmendmentSection 431 of title 18, United States Code, is amended— 
(1)in the section heading, by inserting the President, Vice President, Cabinet Member, or a after Contracts by; and (2)in the first undesignated paragraph, by inserting the President, Vice President, or any Cabinet member after Whoever, being. 
(b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:   431. Contracts by the President, Vice President, or a Member of Congress.. 8015.Legal defense funds (a)DefinitionsIn this section— 
(1)the term Director means the Director of the Office of Government Ethics;  (2)the term legal defense fund means a trust— 
(A)that has only one beneficiary; (B)that is subject to a trust agreement creating an enforceable fiduciary duty on the part of the trustee to the beneficiary, pursuant to the applicable law of the jurisdiction in which the trust is established; 
(C)that is subject to a trust agreement that provides for the mandatory public disclosure of all donations and disbursements; (D)that is subject to a trust agreement that prohibits the use of its resources for any purpose other than— 
(i)the administration of the trust; (ii)the payment or reimbursement of legal fees or expenses incurred in investigative, civil, criminal, or other legal proceedings relating to or arising by virtue of service by the trust’s beneficiary as an officer or employee, as defined in this section, or as an employee, contractor, consultant or volunteer of the campaign of the President or Vice President; or 
(iii)the distribution of unused resources to a charity selected by the trustee that has not been selected or recommended by the beneficiary of the trust; (E)that is subject to a trust agreement that prohibits the use of its resources for any other purpose or personal legal matters, including tax planning, personal injury litigation, protection of property rights, divorces, or estate probate; and 
(F)that is subject to a trust agreement that prohibits the acceptance of donations, except in accordance with this section and the regulations of the Office of Government Ethics; (3)the term lobbying activity has the meaning given that term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); 
(4)the term officer or employee means— (A)an officer (as that term is defined in section 2104 of title 5, United States Code) or employee (as that term is defined in section 2105 of such title) of the executive branch of the Government; 
(B)the Vice President; and (C)the President; and 
(5)the term relative has the meaning given that term in section 3110 of title 5, United States Code. (b)Legal defense fundsAn officer or employee may not accept or use any gift or donation for the payment or reimbursement of legal fees or expenses incurred in investigative, civil, criminal, or other legal proceedings relating to or arising by virtue of the officer or employee’s service as an officer or employee, as defined in this section, or as an employee, contractor, consultant or volunteer of the campaign of the President or Vice President except through a legal defense fund that is certified by the Director of the Office of Government Ethics. 
(c)Limits on gifts and donationsNot later than 120 days after the date of the enactment of this Act, the Director shall promulgate regulations establishing limits with respect to gifts and donations described in subsection (b), which shall, at a minimum— (1)prohibit the receipt of any gift or donation described in subsection (b)— 
(A)from a single contributor (other than a relative of the officer or employee) in a total amount of more than $5,000 during any calendar year; (B)from a registered lobbyist; 
(C)from a foreign government or an agent of a foreign principal; (D)from a State government or an agent of a State government; 
(E)from any person seeking official action from, or seeking to do or doing business with, the agency employing the officer or employee; (F)from any person conducting activities regulated by the agency employing the officer or employee; 
(G)from any person whose interests may be substantially affected by the performance or nonperformance of the official duties of the officer or employee; (H)from an officer or employee of the executive branch; or 
(I)from any organization a majority of whose members are described in (A)–(H); and (2)require that a legal defense fund, in order to be certified by the Director, only permit distributions to the applicable officer or employee. 
(d)Written notice 
(1)In generalAn officer or employee who wishes to accept funds or have a representative accept funds from a legal defense fund shall first ensure that the proposed trustee of the legal defense fund submits to the Director the following information: (A)The name and contact information for any proposed trustee of the legal defense fund. 
(B)A copy of any proposed trust document for the legal defense fund. (C)The nature of the legal proceeding (or proceedings), investigation or other matter which give rise to the establishment of the legal defense fund. 
(D)An acknowledgment signed by the officer or employee and the trustee indicating that they will be bound by the regulations and limitation under this section. (2)ApprovalAn officer or employee may not accept any gift or donation to pay, or to reimburse any person for, fees or expenses described in subsection (b) of this section except through a legal defense fund that has been certified in writing by the Director following that office’s receipt and approval of the information submitted under paragraph (1) and approval of the structure of the fund. 
(e)Reporting 
(1)In generalAn officer or employee who establishes a legal defense fund may not directly or indirectly accept distributions from a legal defense fund unless the fund has provided the Director a quarterly report for each quarter of every calendar year since the establishment of the legal defense fund that discloses, with respect to the quarter covered by the report— (A)the source and amount of each contribution to the legal defense fund; and 
(B)the amount, recipient, and purpose of each expenditure from the legal defense fund, including all distributions from the trust for any purpose. (2)Public availabilityThe Director shall make publicly available online— 
(A)each report submitted under paragraph (1) in a searchable, sortable, and downloadable form; (B)each trust agreement and any amendment thereto; 
(C)the written notice and acknowledgment required by subsection (d); and (D)the Director’s written certification of the legal defense fund. 
(f)RecusalAn officer or employee, other than the President and the Vice President, who is the beneficiary of a legal defense fund may not participate personally and substantially in any particular matter in which the officer or employee knows a donor of any source of a gift or donation to the legal defense fund established for the officer or employee has a financial interest, for a period of 2 years from the date of the most recent gift or donation to the legal defense fund. CWhite House Ethics Transparency 8021.Short titleThis subtitle may be cited as the White House Ethics Transparency Act of 2021.  
8022.Procedure for waivers and authorizations relating to ethics requirements 
(a)In generalNotwithstanding any other provision of law, not later than 30 days after an officer or employee issues or approves a waiver or authorization pursuant to section 3 of Executive Order No. 13770 (82 6 Fed. Reg. 9333), or any subsequent similar order, such officer or employee shall— (1)transmit a written copy of such waiver or authorization to the Director of the Office of Government Ethics; and 
(2)make a written copy of such waiver or authorization available to the public on the website of the employing agency of the covered employee. (b)Retroactive applicationIn the case of a waiver or authorization described in subsection (a) issued during the period beginning on January 20, 2017, and ending on the date of enactment of this Act, the issuing officer or employee of such waiver or authorization shall comply with the requirements of paragraphs (1) and (2) of such subsection not later than 30 days after the date of enactment of this Act. 
(c)Office of Government Ethics public availabilityNot later than 30 days after receiving a written copy of a waiver or authorization under subsection (a)(1), the Director of the Office of Government Ethics shall make such waiver or authorization available to the public on the website of the Office of Government Ethics. (d)Report to CongressNot later than 45 days after the date of enactment of this Act, the Director of the Office of Government Ethics shall submit a report to Congress on the impact of the application of subsection (b), including the name of any individual who received a waiver or authorization described in subsection (a) and who, by operation of subsection (b), submitted the information required by such subsection.  
(e)Definition of covered employeeIn this section, the term covered employee— (1)means a non-career Presidential or Vice Presidential appointee, non-career appointee in the Senior Executive Service (or other SES-type system), or an appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency; and  
(2)does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer.  DExecutive Branch Ethics Enforcement 8031.Short titleThis subtitle may be cited as the Executive Branch Comprehensive Ethics Enforcement Act of 2021. 
8032.Reauthorization of the Office of Government EthicsSection 405 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking fiscal year 2007 and inserting fiscal years 2021 through 2025.. 8033.Tenure of the Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking the period at the end and inserting , subject to removal only for inefficiency, neglect of duty, or malfeasance in office. The Director may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that the Director may not continue to serve for more than one year after the date on which the term would otherwise expire under this subsection.. 
8034.Duties of Director of the Office of Government Ethics 
(a)In generalSection 402(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking , in consultation with the Office of Personnel Management,. (b)Responsibilities of the DirectorSection 402(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1)— (A)by striking developing, in consultation with the Attorney General and the Office of Personnel Management, rules and regulations to be promulgated by the President or the Director and inserting developing and promulgating rules and regulations; and 
(B)by striking title II and inserting title I; (2)by striking paragraph (2) and inserting the following: 
 
(2)providing mandatory education and training programs for designated agency ethics officials, which may be delegated to each agency or the White House Counsel as deemed appropriate by the Director;; (3)in paragraph (3), by striking title II and inserting title I; 
(4)in paragraph (4), by striking problems and inserting issues; (5)in paragraph (6)— 
(A)by striking issued by the President or the Director; and (B)by striking problems and inserting issues; 
(6)in paragraph (7)— (A)by striking , when requested,; and 
(B)by striking conflict of interest problems and inserting conflicts of interest, as well as other ethics issues; (7)in paragraph (9)— 
(A)by striking ordering and inserting receiving allegations of violations of this Act or regulations of the Office of Government Ethics and, when necessary, investigating an allegation to determine whether a violation occurred, and ordering; and (B)by inserting before the semi-colon the following: , and recommending appropriate disciplinary action; 
(8)in paragraph (12)— (A)by striking evaluating, with the assistance of and inserting promulgating, with input from; 
(B)by striking the need for; and (C)by striking conflict of interest and ethical problems and inserting conflict of interest and ethics issues; 
(9)in paragraph (13)— (A)by striking with the Attorney General and inserting with the Inspectors General and the Attorney General; 
(B)by striking violations of the conflict of interest laws and inserting conflict of interest issues and allegations of violations of ethics laws and regulations and this Act; and (C)by striking , as required by section 535 of title 28, United States Code; 
(10)in paragraph (14), by striking and at the end; (11)in paragraph (15)— 
(A)by striking , in consultation with the Office of Personnel Management,; (B)by striking title II and inserting title I; and 
(C)by striking the period at the end and inserting a semicolon; and (12)by adding at the end the following: 
 
(16)directing and providing final approval, when determined appropriate by the Director, for designated agency ethics officials regarding the resolution of conflicts of interest as well as any other ethics issues under the purview of this Act in individual cases; and (17)reviewing and approving, when determined appropriate by the Director, any recusals, exemptions, or waivers from the conflicts of interest and ethics laws, rules, and regulations and making approved recusals, exemptions, and waivers made publicly available by the relevant agency available in a central location on the official website of the Office of Government Ethics.. 
(c)Written proceduresParagraph (1) of section 402(d) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by striking , by the exercise of any authority otherwise available to the Director under this title,; 
(2)by striking the agency is; and (3)by inserting after filed by the following: , or written documentation of recusals, waivers, or ethics authorizations relating to,. 
(d)Corrective actionsSection 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)— 
(A)in clause (i) of subparagraph (A), by striking of such agency; and (B)in subparagraph (B), by inserting before the period at the end and determine that a violation of this Act has occurred and issue appropriate administrative or legal remedies as prescribed in paragraph (2); 
(2)in paragraph (2)— (A)in subparagraph (A)— 
(i)in clause (ii)— (I)in subclause (I)— 
(aa)by inserting to the President or the President’s designee if the matter involves employees of the Executive Office of the President or after may recommend; (bb)by striking and at the end; and 
(II)in subclause (II)— (aa)by inserting President or after determines that the; and 
(bb)by adding and at the end; (ii)in subclause (II) of clause (iii)— 
(I)by striking notify, in writing, and inserting advise the President or order; (II)by inserting to take appropriate disciplinary action including reprimand, suspension, demotion, or dismissal against the officer or employee (provided, however, that any order issued by the Director shall not affect an employee’s right to appeal a disciplinary action under applicable law, regulation, collective bargaining agreement, or contractual provision). after employee’s agency; and 
(III)by striking of the officer’s or employee’s noncompliance, except that, if the officer or employee involved is the agency head, the notification shall instead be submitted to the President; and; and (iii)by striking clause (iv); 
(B)in subparagraph (B)(i)— (i)by striking subparagraph (A)(iii) or (iv) and inserting subparagraph (A); 
(ii)by inserting (I)  before In order to; and (iii)by adding at the end the following: 
 
(II) 
(aa)The Director may secure directly from any agency information necessary to enable the Director to carry out this Act. Upon request of the Director, the head of such agency shall furnish that information to the Director. (bb)The Director may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium and documentary evidence necessary in the performance of the functions assigned by this Act, which subpoena, in the case of refusal to obey, shall be enforceable by order of any appropriate United States district court.; 
(C)in subparagraph (B)(ii)(I)— (i)by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and 
(ii)by striking subparagraphs (A) (iii) or (iv) and inserting subparagraph (A)(iii); (D)in subparagraph (B)(iii), by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and 
(E)in subparagraph (B)(iv)— (i)by striking title 2 and inserting title I; and 
(ii)by striking section 206 and inserting section 106; and (3)in paragraph (4), by striking (iv),. 
(e)DefinitionsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (g)For purposes of this title— 
(1)the term agency shall include the Executive Office of the President; and (2)the term officer or employee shall include any individual occupying a position, providing any official services, or acting in an advisory capacity, in the White House or the Executive Office of the President. 
(h)In this title, a reference to the head of an agency shall include the President or the President’s designee. (i)The Director shall not be required to obtain the prior approval, comment, or review of any officer or agency of the United States, including the Office of Management and Budget, before submitting to Congress, or any committee or subcommittee thereof, any information, reports, recommendations, testimony, or comments, if such submissions include a statement indicating that the views expressed therein are those of the Director and do not necessarily represent the views of the President.. 
8035.Agency ethics officials training and duties 
(a)In generalSection 403 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (a), by adding a period at the end of the matter following paragraph (2); and 
(2)by adding at the end the following:  (c) (1)All designated agency ethics officials and alternate designated agency ethics officials shall register with the Director as well as with the appointing authority of the official. 
(2)The Director shall provide ethics education and training to all designated and alternate designated agency ethics officials in a time and manner deemed appropriate by the Director. (3)Each designated agency ethics official and each alternate designated agency ethics official shall biannually attend ethics education and training, as provided by the Director under paragraph (2). 
(d)Each Designated Agency Ethics Official, including the Designated Agency Ethics Official for the Executive Office of the President— (1)shall provide to the Director, in writing, in a searchable, sortable, and downloadable format, all approvals, authorizations, certifications, compliance reviews, determinations, directed divestitures, public financial disclosure reports, notices of deficiency in compliance, records related to the approval or acceptance of gifts, recusals, regulatory or statutory advisory opinions, waivers, including waivers under section 207 or 208 of title 18, United States Code, and any other records designated by the Director, unless disclosure is prohibited by law; 
(2)shall, for all information described in paragraph (1) that is permitted to be disclosed to the public under law, make the information available to the public by publishing the information on the website of the Office of Government Ethics, providing a link to download an electronic copy of the information, or providing printed paper copies of such information to the public; and (3)may charge a reasonable fee for the cost of providing paper copies of the information pursuant to paragraph (2). 
(e) 
(1)For all information that is provided by an agency to the Director under paragraph (1) of subsection (d), the Director shall make the information available to the public in a searchable, sortable, downloadable format by publishing the information on the website of the Office of Government Ethics or providing a link to download an electronic copy of the information. (2)The Director may, upon request, provide printed paper copies of the information published under paragraph (1) and charge a reasonable fee for the cost of printing such copies.. 
(b)RepealSection 408 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is hereby repealed. 8036.Prohibition on use of funds for certain Federal employee travel in contravention of certain regulations (a)In generalBeginning on the date of enactment of this Act, no Federal funds appropriated or otherwise made available in any fiscal year may be used for the travel expenses of any senior Federal official in contravention of sections 301–10.260 through 301–10.266 of title 41, Code of Federal Regulations, or any successor regulation. 
(b)Quarterly report on travel 
(1)In generalNot later than 90 days after the date of enactment of this Act and every 90 days thereafter, the head of each Federal agency shall submit a report to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate detailing travel on Government aircraft by any senior Federal official employed at the applicable agency. (2)ApplicationAny report required under paragraph (1) shall not include any classified travel, and nothing in this Act shall be construed to supersede, alter, or otherwise affect the application of section 101–37.408 of title 41, Code of Federal Regulations, or any successor regulation. 
(c)Travel regulation reportNot later than 1 year after enactment of this Act, the Director of the Office of Government Ethics shall submit a report to Congress detailing suggestions on strengthening Federal travel regulations. On the date such report is so submitted, the Director shall publish such report on the Office’s public website. (d)Senior Federal official definedIn this section, the term senior Federal official has the meaning given that term in section 101–37.100 of title 41, Code of Federal Regulations, as in effect on the date of enactment of this Act, and includes any senior executive branch official (as that term is defined in such section). 
8037.Reports on cost of Presidential travel 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense, in consultation with the Secretary of the Air Force, shall submit to the Chairman and Ranking Member of the Committee on Armed Services of the House of Representatives a report detailing the direct and indirect costs to the Department of Defense in support of Presidential travel. Each such report shall include costs incurred for travel to a property owned or operated by the individual serving as President or an immediate family member of such individual. (b)Immediate family member definedIn this section, the term immediate family member means the spouse of such individual, the adult or minor child of such individual, or the spouse of an adult child of such individual. 
8038.Reports on cost of senior Federal official travel 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the Chairman and Ranking Member of the Committee on Armed Services of the House of Representatives a report detailing the direct and indirect costs to the Department of Defense in support of travel by senior Federal officials on military aircraft. Each such report shall include whether spousal travel furnished by the Department was reimbursed to the Federal Government. (b)ExceptionRequired use travel, as outlined in Department of Defense Directive 4500.56, shall not be included in reports under subsection (a). 
(c)Senior Federal official definedIn this section, the term senior Federal official has the meaning given that term in section 8036(d). EConflicts from Political Fundraising 8041.Short titleThis subtitle may be cited as the Conflicts from Political Fundraising Act of 2021.  
8042.Disclosure of certain types of contributions 
(a)DefinitionsSection 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating paragraphs (2) through (19) as paragraphs (5) through (22), respectively; and 
(2)by inserting after paragraph (1) the following:  (2)covered contribution means a payment, advance, forbearance, rendering, or deposit of money, or any thing of value— 
(A) 
(i)that— (I)is— 
(aa)made by or on behalf of a covered individual; or (bb)solicited in writing by or at the request of a covered individual; and 
(II)is made— (aa)to a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or 
(bb)to an organization— (AA)that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(BB)that promotes or opposes changes in Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; or (ii)that is— 
(I)solicited in writing by or on behalf of a covered individual; and (II)made— 
(aa)by an individual or entity the activities of which are subject to Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; and (bb)to— 
(AA)a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or (BB)an organization that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(B)that is made to an organization described in item (aa) or (bb) of clause (i)(II) or clause (ii)(II)(bb) of subparagraph (A) for which the total amount of such payments, advances, forbearances, renderings, or deposits of money, or any thing of value, during the calendar year in which it is made is not less than the contribution limitation in effect under section 315(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)(A)) for elections occurring during such calendar year; (3)covered individual means an individual who has been nominated or appointed to a covered position; and 
(4)covered position— (A)means— 
(i)a position described under sections 5312 through 5316 of title 5, United States Code; (ii)a position placed in level IV or V of the Executive Schedule under section 5317 of title 5, United States Code; 
(iii)a position as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code;  (iv)a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations; and 
(v)a chief of mission (as defined in section 102(a)(3) of the Foreign Service Act of 1980); and (B)does not include a position if the individual serving in the position has been excluded from the application of section 101(f)(5);. 
(b)Disclosure requirementsThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in section 101— 
(A)in subsection (a)— (i)by inserting (1) before Within; 
(ii)by striking unless and inserting and, if the individual is assuming a covered position, the information described in section 102(j), except that, subject to paragraph (2), the individual shall not be required to file a report if; and (iii)by adding at the end the following: 
 
(2)If an individual has left a position described in subsection (f) that is not a covered position and, within 30 days, assumes a position that is a covered position, the individual shall, within 30 days of assuming the covered position, file a report containing the information described in section 102(j)(2)(A).; (B)in subsection (b)(1), in the first sentence, by inserting and the information required by section 102(j) after described in section 102(b); 
(C)in subsection (d), by inserting and, if the individual is serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and (D)in subsection (e), by inserting and, if the individual was serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and 
(2)in section 102— (A)in subsection (g), by striking Political campaign funds and inserting Except as provided in subsection (j), political campaign funds; and 
(B)by adding at the end the following:  (j) (1)In this subsection— 
(A)the term applicable period means— (i)with respect to a report filed pursuant to subsection (a) or (b) of section 101, the year of filing and the 4 calendar years preceding the year of the filing; and 
(ii)with respect to a report filed pursuant to subsection (d) or (e) of section 101, the preceding calendar year; and (B)the term covered gift means a gift that— 
(i)is made to a covered individual, the spouse of a covered individual, or the dependent child of a covered individual; (ii)is made by an entity described in item (aa) or (bb) of section 109(2)(A)(i)(II); and 
(iii)would have been required to be reported under subsection (a)(2) if the covered individual had been required to file a report under section 101(d) with respect to the calendar year during which the gift was made. (2) (A)A report filed pursuant to subsection (a), (b), (d), or (e) of section 101 by a covered individual shall include, for each covered contribution during the applicable period— 
(i)the date on which the covered contribution was made; (ii)if applicable, the date or dates on which the covered contribution was solicited; 
(iii)the value of the covered contribution; (iv)the name of the person making the covered contribution; and 
(v)the name of the person receiving the covered contribution. (B) (i)Subject to clause (ii), a covered contribution made by or on behalf of, or that was solicited in writing by or on behalf of, a covered individual shall constitute a conflict of interest, or an appearance thereof, with respect to the official duties of the covered individual. 
(ii)The Director of the Office of Government Ethics may exempt a covered contribution from the application of clause (i) if the Director determines the circumstances of the solicitation and making of the covered contribution do not present a risk of a conflict of interest and the exemption of the covered contribution would not affect adversely the integrity of the Government or the public's confidence in the integrity of the Government. (3)A report filed pursuant to subsection (a) or (b) of section 101 by a covered individual shall include the information described in subsection (a)(2) with respect to each covered gift received during the applicable period.. 
(c)Provision of reports and ethics agreements to CongressSection 105 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (e)Not later than 30 days after receiving a written request from the Chairman or Ranking Member of a committee or subcommittee of either House of Congress, the Director of the Office of Government Ethics shall provide to the Chairman and Ranking Member each report filed under this title by the covered individual and any ethics agreement entered into between the agency and the covered individual.. 
(d)Rules on ethics agreementsThe Director of the Office of Government Ethics shall promptly issue rules regarding how an agency in the executive branch shall address information required to be disclosed under the amendments made by this subtitle in drafting ethics agreements between the agency and individuals appointed to positions in the agency. (e)Technical and conforming amendments (1)The Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— 
(A)in section 101(f)— (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); 
(ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); (iii)in paragraph (11), by striking section 109(10) and inserting section 109(13); and 
(iv)in paragraph (12), by striking section 109(8) and inserting section 109(11); (B)in section 103(l)— 
(i)in paragraph (9), by striking section 109(12) and inserting section 109(15); and (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); and 
(C)in section 105(b)(3)(A), by striking section 109(8) or 109(10) and inserting section 109(11) or 109(13). (2)Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and inserting section 109(16). 
(3)Section 21A of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended— (A)in subsection (g)(2)(B)(ii), by striking section 109(11) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(11))) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)); and 
(B)in subsection (h)(2)— (i)in subparagraph (B), by striking section 109(8) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(8)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and 
(ii)in subparagraph (C), by striking section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(10)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). (4)Section 499(j)(2) of the Public Health Service Act (42 U.S.C. 290b(j)(2)) is amended by striking section 109(16) of the Ethics in Government Act of 1978 and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). 
FTransition Team Ethics 
8051.Short titleThis subtitle may be cited as the Transition Team Ethics Improvement Act.  8052.Presidential transition ethics programsThe Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended— 
(1)in section 3(f), by adding at the end the following:  (3)Not later than 10 days after submitting an application for a security clearance for any individual, and not later than 10 days after any such individual is granted a security clearance (including an interim clearance), each eligible candidate (as that term is described in subsection (h)(4)(A)) or the President-elect (as the case may be) shall submit a report containing the name of such individual to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.; and 
(2)in section 6(b)— (A)in paragraph (1)— 
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid and unpaid positions; 
(D)sources of compensation for each transition team member exceeding $5,000 a year for the previous 12-month period; (E)a description of the role of each transition team member, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team; 
(F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and (G)an affirmation that no transition team member has a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).; 
(B)in paragraph (2), by inserting not later than 2 business days after public; and (C)by adding at the end the following: 
 
(3)The head of a Federal department or agency, or their designee, shall not permit access to the Federal department or agency, or employees of such department or agency, that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1)..  GEthics Pledge For Senior Executive Branch Employees 8061.Short titleThis subtitle may be cited as the Ethics in Public Service Act.  
8062.Ethics pledge requirement for senior executive branch employeesThe Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.) is amended by inserting after title I the following new title:  IIEthics Pledge 201.DefinitionsFor the purposes of this title, the following definitions apply: 
(1)The term executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the Executive Office of the President, the United States Postal Service, and Postal Regulatory Commission, but does not include the Government Accountability Office. (2)The term appointee means any noncareer Presidential or Vice-Presidential appointee, noncareer appointee in the Senior Executive Service (or other SES-type system), or appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency, but does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer. 
(3)The term gift— (A)has the meaning given that term in section 2635.203(b) of title 5, Code of Federal Regulations (or any successor regulation); and 
(B) does not include those items excluded by sections 2635.204(b), (c), (e)(1), (e)(3), (j), (k), and (l) of such title 5. (4)The term covered executive branch official and lobbyist have the meanings given those terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602). 
(5)The term registered lobbyist or lobbying organization means a lobbyist or an organization filing a registration pursuant to section 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)), and in the case of an organization filing such a registration, registered lobbyist includes each of the lobbyists identified therein. (6)The term lobby and lobbied mean to act or have acted as a registered lobbyist. 
(7)The term former employer— (A)means a person or entity for whom an appointee served as an employee, officer, director, trustee, partner, agent, attorney, consultant, or contractor during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and 
(B)does not include— (i)an agency or instrumentality of the Federal Government; 
(ii)a State or local government; (iii)the District of Columbia; 
(iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); or (v)the government of a territory or possession of the United States. 
(8)The term former client means a person or entity for whom an appointee served personally as agent, attorney, or consultant during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government, but does not include an agency or instrumentality of the Federal Government. (9)The term directly and substantially related to my former employer or former clients means matters in which the appointee’s former employer or a former client is a party or represents a party. 
(10)The term participate means to participate personally and substantially. (11)The term post-employment restrictions includes the provisions and exceptions in section 207(c) of title 18, United States Code, and the implementing regulations. 
(12)The term Government official means any employee of the executive branch. (13)The term Administration means all terms of office of the incumbent President serving at the time of the appointment of an appointee covered by this title. 
(14)The term pledge means the ethics pledge set forth in section 202 of this title. (15)All references to provisions of law and regulations shall refer to such provisions as in effect on the date of enactment of this title. 
202.Ethics pledgeEach appointee in every executive agency appointed on or after the date of enactment of this section shall be required to sign an ethics pledge upon appointment. The pledge shall be signed and dated within 30 days of taking office and shall include, at a minimum, the following elements:  As a condition, and in consideration, of my employment in the United States Government in a position invested with the public trust, I commit myself to the following obligations, which I understand are binding on me and are enforceable under law: 
(1)Lobbyist Gift Ban.—I will not accept gifts from registered lobbyists or lobbying organizations for the duration of my service as an appointee. (2)Revolving Door Ban; Entering Government.— 
(A)All Appointees Entering Government.—I will not, for a period of 2 years from the date of my appointment, participate in any particular matter involving specific party or parties that is directly and substantially related to my former employer or former clients, including regulations and contracts. (B)Lobbyists Entering Government.—If I was a registered lobbyist within the 2 years before the date of my appointment, in addition to abiding by the limitations of subparagraph (A), I will not for a period of 2 years after the date of my appointment— 
(i)participate in any particular matter on which I lobbied within the 2 years before the date of my appointment; (ii)participate in the specific issue area in which that particular matter falls; or 
(iii)seek or accept employment with any executive agency that I lobbied within the 2 years before the date of my appointment. (3)Revolving Door Ban; Appointees Leaving Government.— 
(A)All Appointees Leaving Government.—If, upon my departure from the Government, I am covered by the post-employment restrictions on communicating with employees of my former executive agency set forth in section 207(c) of title 18, United States Code, I agree that I will abide by those restrictions for a period of 2 years following the end of my appointment. (B)Appointees Leaving Government to Lobby.—In addition to abiding by the limitations of subparagraph (A), I also agree, upon leaving Government service, not to lobby any covered executive branch official or noncareer Senior Executive Service appointee for the remainder of the Administration. 
(4)Employment Qualification Commitment.—I agree that any hiring or other employment decisions I make will be based on the candidate's qualifications, competence, and experience. (5)Assent to Enforcement.—I acknowledge that title II of the Ethics in Government Act of 1978, which I have read before signing this document, defines certain of the terms applicable to the foregoing obligations and sets forth the methods for enforcing them. I expressly accept the provisions of that title as a part of this agreement and as binding on me. I understand that the terms of this pledge are in addition to any statutory or other legal restrictions applicable to me by virtue of Federal Government service. . 
203.Waiver 
(a)The President or the President’s designee may grant to any current or former appointee a written waiver of any restrictions contained in the pledge signed by such appointee if, and to the extent that, the President or the President’s designee certifies (in writing) that, in light of all the relevant circumstances, the interest of the Federal Government in the employee’s participation outweighs the concern that a reasonable person may question the integrity of the agency’s programs or operations.  (b)Any waiver under this section shall take effect when the certification is signed by the President or the President’s designee. 
(c)For purposes of subsection (a)(2), the public interest shall include exigent circumstances relating to national security or to the economy. De minimis contact with an executive agency shall be cause for a waiver of the restrictions contained in paragraph (2)(B) of the pledge. (d)For any waiver granted under this section, the individual who granted the waiver shall— 
(1)provide a copy of the waiver to the Director not more than 48 hours after the waiver is granted; and (2)publish the waiver on the website of the applicable agency not later than 30 calendar days after granting such waiver. 
(e)Upon receiving a written waiver under subsection (d), the Director shall— (1)review the waiver to determine whether the Director has any objection to the issuance of the waiver; and 
(2)if the Director so objects— (A)provide reasons for the objection in writing to the head of the agency who granted the waiver not more than 15 calendar days after the waiver was granted; and 
(B)publish the written objection on the website of the Office of Government Ethics not more than 30 calendar days after the waiver was granted. 204.Administration (a)The head of each executive agency shall, in consultation with the Director of the Office of Government Ethics, establish such rules or procedures (conforming as nearly as practicable to the agency’s general ethics rules and procedures, including those relating to designated agency ethics officers) as are necessary or appropriate to ensure— 
(1)that every appointee in the agency signs the pledge upon assuming the appointed office or otherwise becoming an appointee; (2)that compliance with paragraph (2)(B) of the pledge is addressed in a written ethics agreement with each appointee to whom it applies; 
(3)that spousal employment issues and other conflicts not expressly addressed by the pledge are addressed in ethics agreements with appointees or, where no such agreements are required, through ethics counseling; and (4)compliance with this title within the agency. 
(b)With respect to the Executive Office of the President, the duties set forth in subsection (a) shall be the responsibility of the Counsel to the President. (c)The Director of the Office of Government Ethics shall— 
(1)ensure that the pledge and a copy of this title are made available for use by agencies in fulfilling their duties under subsection (a); (2)in consultation with the Attorney General or the Counsel to the President, when appropriate, assist designated agency ethics officers in providing advice to current or former appointees regarding the application of the pledge; 
(3)adopt such rules or procedures as are necessary or appropriate— (A)to carry out the responsibilities assigned by this subsection; 
(B)to apply the lobbyist gift ban set forth in paragraph 1 of the pledge to all executive branch employees; (C)to authorize limited exceptions to the lobbyist gift ban for circumstances that do not implicate the purposes of the ban; 
(D)to make clear that no person shall have violated the lobbyist gift ban if the person properly disposes of a gift; (E)to ensure that existing rules and procedures for Government employees engaged in negotiations for future employment with private businesses that are affected by their official actions do not affect the integrity of the Government’s programs and operations; and 
(F)to ensure, in consultation with the Director of the Office of Personnel Management, that the requirement set forth in paragraph (4) of the pledge is honored by every employee of the executive branch; (4)in consultation with the Director of the Office of Management and Budget, report to the President, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate on whether full compliance is being achieved with existing laws and regulations governing executive branch procurement lobbying disclosure and on steps the executive branch can take to expand to the fullest extent practicable disclosure of such executive branch procurement lobbying and of lobbying for presidential pardons, and to include in the report both immediate action the executive branch can take and, if necessary, recommendations for legislation; and 
(5)provide an annual public report on the administration of the pledge and this title. (d)All pledges signed by appointees, and all waiver certifications with respect thereto, shall be filed with the head of the appointee’s agency for permanent retention in the appointee’s official personnel folder or equivalent folder.. 
HTravel on Private Aircraft by Senior Political Appointees 
8071.Short titleThis subtitle may be cited as the Stop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards or the SWAMP FLYERS. 8072.Prohibition on use of funds for travel on private aircraft (a)In generalBeginning on the date of enactment of this subtitle, no Federal funds appropriated or otherwise made available in any fiscal year may be used to pay the travel expenses of any senior political appointee for travel on official business on a non-commercial, private, or chartered flight. 
(b)ExceptionsThe limitation in subsection (a) shall not apply— (1)if no commercial flight was available for the travel in question, consistent with subsection (c); or 
(2)to any travel on aircraft owned or leased by the Government. (c)Certification (1)In generalAny senior political appointee who travels on a non-commercial, private, or chartered flight under the exception provided in subsection (b)(1) shall, not later than 30 days after the date of such travel, submit a written statement to Congress certifying that no commercial flight was available. 
(2)PenaltyAny statement submitted under paragraph (1) shall be considered a statement for purposes of applying section 1001 of title 18, United States Code. (d)Definition of senior political appointeeIn this subtitle, the term senior political appointee means any individual occupying— 
(1)a position listed under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code); (2)a Senior Executive Service position that is not a career appointee as defined under section 3132(a)(4) of such title; or 
(3)a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations. ISeverability 8081.SeverabilityIf any provision of this title or any amendment made by this title, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this title and the amendments made by this title, and the application of the provision or amendment to any other person or circumstance, shall not be affected. 
IXCongressional Ethics Reform 
 
Subtitle A—Requiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
Sec. 9001. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members. 
Subtitle B—Conflicts of Interests 
Sec. 9101. Prohibiting Members of House of Representatives from serving on boards of for-profit entities. 
Sec. 9102. Conflict of interest rules for Members of Congress and congressional staff. 
Sec. 9103. Exercise of rulemaking powers. 
Subtitle C—Campaign Finance and Lobbying Disclosure 
Sec. 9201. Short title. 
Sec. 9202. Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists. 
Sec. 9203. Effective date. 
Subtitle D—Access to Congressionally Mandated Reports 
Sec. 9301. Short title. 
Sec. 9302. Definitions. 
Sec. 9303. Establishment of online portal for congressionally mandated reports. 
Sec. 9304. Federal agency responsibilities. 
Sec. 9305. Removing and altering reports. 
Sec. 9306. Relationship to the Freedom of Information Act. 
Sec. 9307. Implementation. 
Subtitle E—Reports on Outside Compensation Earned by Congressional Employees 
Sec. 9401. Reports on outside compensation earned by congressional employees. 
Subtitle F—Severability 
Sec. 9501. Severability. 
ARequiring Members of Congress To reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 
9001.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members 
(a)Requiring reimbursementClause (i) of section 415(d)(1)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)(1)(C)) is amended to read as follows:  (i)a violation of section 201(a) or section 206(a); or. 
(b)Conforming amendment relating to notification of possibility of reimbursementClause (i) of section 402(b)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1402(b)(2)(B)) is amended to read as follows:  (i)a violation of section 201(a) or section 206(a); or. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Congressional Accountability Act of 1995 Reform Act. BConflicts of Interests 9101.Prohibiting Members of House of Representatives from serving on boards of for-profit entitiesRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 22 as clause 23; and (2)by inserting after clause 21 the following new clause: 
 
22.A Member, Delegate, or Resident Commissioner may not serve on the board of directors of any for-profit entity.. 9102.Conflict of interest rules for Members of Congress and congressional staffNo Member, officer, or employee of a committee or Member of either House of Congress may knowingly use his or her official position to introduce or aid the progress or passage of legislation, a principal purpose of which is to further only his or her pecuniary interest, only the pecuniary interest of his or her immediate family, or only the pecuniary interest of a limited class of persons or enterprises, when he or she, or his or her immediate family, or enterprises controlled by them, are members of the affected class. 
9103.Exercise of rulemaking powersThe provisions of this subtitle are enacted by the Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House. CCampaign Finance and Lobbying Disclosure 9201.Short titleThis subtitle may be cited as the Connecting Lobbyists and Electeds for Accountability and Reform Act or the CLEAR Act. 
9202.Requiring disclosure in certain reports filed with Federal Election Commission of persons who are registered lobbyists 
(a)Reports filed by political committeesSection 304(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)) is amended— (1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(9)if any person identified in subparagraph (A), (E), (F), or (G) of paragraph (3) is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act.. (b)Reports filed by persons making independent expendituresSection 304(c)(2) of such Act (52 U.S.C. 30104(c)(2)) is amended— 
(1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (D)if the person filing the statement, or a person whose identification is required to be disclosed under subparagraph (C), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person is a registered lobbyist under such Act.. 
(c)Reports filed by persons making disbursements for electioneering communicationsSection 304(f)(2) of such Act (52 U.S.C. 30104(f)(2)) is amended by adding at the end the following new subparagraph:  (G)If the person making the disbursement, or a contributor described in subparagraph (E) or (F), is a registered lobbyist under the Lobbying Disclosure Act of 1995, a separate statement that such person or contributor is a registered lobbyist under such Act.. 
(d)Requiring Commission To establish link to websites of Clerk of House and Secretary of SenateSection 304 of such Act (52 U.S.C. 30104), as amended by section 4002 and section 4208(a), is amended by adding at the end the following new subsection:  (l)Requiring information on registered lobbyists To be linked to websites of Clerk of House and Secretary of Senate (1)Links to websitesThe Commission shall ensure that the Commission's public database containing information described in paragraph (2) is linked electronically to the websites maintained by the Secretary of the Senate and the Clerk of the House of Representatives containing information filed pursuant to the Lobbying Disclosure Act of 1995. 
(2)Information describedThe information described in this paragraph is each of the following: (A)Information disclosed under paragraph (9) of subsection (b). 
(B)Information disclosed under subparagraph (D) of subsection (c)(2). (C)Information disclosed under subparagraph (G) of subsection (f)(2).. 
9203.Effective dateThe amendments made by this subtitle shall apply with respect to reports required to be filed under the Federal Election Campaign Act of 1971 on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. DAccess to Congressionally Mandated Reports 9301.Short titleThis subtitle may be cited as the Access to Congressionally Mandated Reports Act. 
9302.DefinitionsIn this subtitle: (1)Congressionally mandated reportThe term congressionally mandated report— 
(A)means a report that is required to be submitted to either House of Congress or any committee of Congress, or subcommittee thereof, by a statute, resolution, or conference report that accompanies legislation enacted into law; and (B)does not include a report required under part B of subtitle II of title 36, United States Code. 
(2)DirectorThe term Director means the Director of the Government Publishing Office. (3)Federal agencyThe term Federal agency has the meaning given that term under section 102 of title 40, United States Code, but does not include the Government Accountability Office. 
(4)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that— (A)is not encumbered by any restrictions that would impede reuse; and 
(B)is based on an underlying open data standard that is maintained by a standards organization. (5)Reports online portalThe term reports online portal means the online portal established under section 9303(a). 
9303.Establishment of online portal for congressionally mandated reports 
(a)Requirement To establish online portal 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish and maintain an online portal accessible by the public that allows the public to obtain electronic copies of all congressionally mandated reports in one place. The Director may publish other reports on the online portal. (2)Existing functionalityTo the extent possible, the Director shall meet the requirements under paragraph (1) by using existing online portals and functionality under the authority of the Director. 
(3)ConsultationIn carrying out this subtitle, the Director shall consult with the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress regarding the requirements for and maintenance of congressionally mandated reports on the reports online portal. (b)Content and functionThe Director shall ensure that the reports online portal includes the following: 
(1)Subject to subsection (c), with respect to each congressionally mandated report, each of the following: (A)A citation to the statute, conference report, or resolution requiring the report. 
(B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report. (C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following: 
(i)The title of the report. (ii)The reporting Federal agency. 
(iii)The date of publication. (iv)Each congressional committee receiving the report, if applicable. 
(v)The statute, resolution, or conference report requiring the report. (vi)Subject tags. 
(vii)A unique alphanumeric identifier for the report that is consistent across report editions. (viii)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable. 
(ix)Key words. (x)Full text search. 
(xi)Any other relevant information specified by the Director. (D)The date on which the report was required to be submitted, and on which the report was submitted, to the reports online portal. 
(E)Access to the report not later than 30 calendar days after its submission to Congress. (F)To the extent practicable, a permanent means of accessing the report electronically. 
(2)A means for bulk download of all congressionally mandated reports. (3)A means for downloading individual reports as the result of a search. 
(4)An electronic means for the head of each Federal agency to submit to the reports online portal each congressionally mandated report of the agency, as required by section 9304. (5)In tabular form, a list of all congressionally mandated reports that can be searched, sorted, and down­loaded by— 
(A)reports submitted within the required time; (B)reports submitted after the date on which such reports were required to be submitted; and 
(C)reports not submitted. (c)Noncompliance by Federal agencies (1)Reports not submittedIf a Federal agency does not submit a congressionally mandated report to the Director, the Director shall to the extent practicable— 
(A)include on the reports online portal— (i)the information required under clauses (i), (ii), (iv), and (v) of subsection (b)(1)(C); and 
(ii)the date on which the report was required to be submitted; and (B)include the congressionally mandated report on the list described in subsection (b)(5)(C). 
(2)Reports not in open formatIf a Federal agency submits a congressionally mandated report that is not in an open format, the Director shall include the congressionally mandated report in another format on the reports online portal. (d)Free accessThe Director may not charge a fee, require registration, or impose any other limitation in exchange for access to the reports online portal. 
(e)Upgrade capabilityThe reports online portal shall be enhanced and updated as necessary to carry out the purposes of this subtitle. 9304.Federal agency responsibilities (a)Submission of electronic copies of reportsConcurrently with the submission to Congress of each congressionally mandated report, the head of the Federal agency submitting the congressionally mandated report shall submit to the Director the information required under subparagraphs (A) through (D) of section 9303(b)(1) with respect to the congressionally mandated report. Nothing in this subtitle shall relieve a Federal agency of any other requirement to publish the congressionally mandated report on the online portal of the Federal agency or otherwise submit the congressionally mandated report to Congress or specific committees of Congress, or subcommittees thereof. 
(b)GuidanceNot later than 240 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director, shall issue guidance to agencies on the implementation of this subtitle. (c)Structure of submitted report dataThe head of each Federal agency shall ensure that each congressionally mandated report submitted to the Director complies with the open format criteria established by the Director in the guidance issued under subsection (b). 
(d)Point of contactThe head of each Federal agency shall designate a point of contact for congressionally mandated report. (e)List of reportsAs soon as practicable each calendar year (but not later than April 1), and on a rolling basis during the year if feasible, the Librarian of Congress shall submit to the Director a list of congressionally mandated reports from the previous calendar year, in consultation with the Clerk of the House of Representatives, which shall— 
(1)be provided in an open format; (2)include the information required under clauses (i), (ii), (iv), and (v) of section 9303(b)(1)(C) for each report; 
(3)include the frequency of the report; (4)include a unique alphanumeric identifier for the report that is consistent across report editions; 
(5)include the date on which each report is required to be submitted; and (6)be updated and provided to the Director, as necessary. 
9305.Removing and altering reportsA report submitted to be published to the reports online portal may only be changed or removed, with the exception of technical changes, by the head of the Federal agency concerned if— (1)the head of the Federal agency consults with each congressional committee to which the report is submitted; and 
(2)Congress enacts a joint resolution authorizing the changing or removal of the report. 9306.Relationship to the Freedom of Information Act (a)In generalNothing in this subtitle shall be construed to— 
(1)require the disclosure of information or records that are exempt from public disclosure under section 552 of title 5, United States Code; or (2)to impose any affirmative duty on the Director to review congressionally mandated reports submitted for publication to the reports online portal for the purpose of identifying and redacting such information or records. 
(b)Redaction of informationThe head of a Federal agency may redact information required to be disclosed under this subtitle if the information would be properly withheld from disclosure under section 552 of title 5, United States Code, and shall— (1)redact information required to be disclosed under this subtitle if disclosure of such information is prohibited by law; 
(2)redact information being withheld under this subsection prior to submitting the information to the Director; (3)redact only such information properly withheld under this subsection from the submission of information or from any congressionally mandated report submitted under this subtitle; 
(4)identify where any such redaction is made in the submission or report; and (5)identify the exemption under which each such redaction is made. 
9307.ImplementationExcept as provided in section 9304(b), this subtitle shall be implemented not later than 1 year after the date of enactment of this Act and shall apply with respect to congressionally mandated reports submitted to Congress on or after the date that is 1 year after such date of enactment. EReports on Outside Compensation Earned by Congressional Employees 9401.Reports on outside compensation earned by congressional employees (a)ReportsThe supervisor of an individual who performs services for any Member, committee, or other office of the Senate or House of Representatives for a period in excess of four weeks and who receives compensation therefor from any source other than the Federal Government shall submit a report identifying the identity of the source, amount, and rate of such compensation to— 
(1)the Select Committee on Ethics of the Senate, in the case of an individual who performs services for a Member, committee, or other office of the Senate; or (2)the Committee on Ethics of the House of Representatives, in the case of an individual who performs services for a Member (including a Delegate or Resident Commissioner to the Congress), committee, or other office of the House. 
(b)TimingThe supervisor shall submit the report required under subsection (a) with respect to an individual— (1)when such individual first begins performing services described in such subparagraph; 
(2)at the close of each calendar quarter during which such individual is performing such services; and (3)when such individual ceases to perform such services. 
FSeverability 
9501.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. XPresidential and Vice Presidential Tax Transparency  Sec. 10001. Presidential and Vice Presidential tax transparency. 10001.Presidential and Vice Presidential tax transparency (a)DefinitionsIn this section— 
(1)The term covered candidate means a candidate of a major party in a general election for the office of President or Vice President. (2)The term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986. 
(3)The term income tax return means, with respect to an individual, any return (as such term is defined in section 6103(b)(1) of the Internal Revenue Code of 1986, except that such term shall not include declarations of estimated tax) of— (A)such individual, other than information returns issued to persons other than such individual; or 
(B)of any corporation, partnership, or trust in which such individual holds, directly or indirectly, a significant interest as the sole or principal owner or the sole or principal beneficial owner (as such terms are defined in regulations prescribed by the Secretary of the Treasury or his delegate).  (4)The term Secretary means the Secretary of the Treasury or the delegate of the Secretary. 
(b)Disclosure 
(1)In general 
(A)Candidates for President and Vice PresidentNot later than the date that is 15 days after the date on which an individual becomes a covered candidate, the individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service. (B)President and Vice PresidentWith respect to an individual who is the President or Vice President, not later than the due date for the return of tax for each taxable year, such individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the taxable year and for the 9 preceding taxable years. 
(C)Transition rule for sitting Presidents and Vice PresidentsNot later than the date that is 30 days after the date of enactment of this section, an individual who is the President or Vice President on such date of enactment shall submit to the Federal Election Commission a copy of the income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service. (2)Failure to discloseIf any requirement under paragraph (1) to submit an income tax return is not met, the chairman of the Federal Election Commission shall submit to the Secretary a written request that the Secretary provide the Federal Election Commission with the income tax return. 
(3)Publicly availableThe chairman of the Federal Election Commission shall make publicly available each income tax return submitted under paragraph (1) in the same manner as a return provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section). (4)Treatment as a report under the Federal Election Campaign Act of 1971For purposes of the Federal Election Campaign Act of 1971, any income tax return submitted under paragraph (1) or provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section) shall, after redaction under paragraph (3) or subparagraph (B)(ii) of such section, be treated as a report filed under the Federal Election Campaign Act of 1971. 
(c)Disclosure of returns of Presidents and Vice Presidents and certain candidates for President and Vice President 
(1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (23)Disclosure of return information of Presidents and Vice Presidents and certain candidates for President and Vice President (A)In generalUpon written request by the chairman of the Federal Election Commission under section 10001(b)(2) of the For the People Act of 2021, not later than the date that is 15 days after the date of such request, the Secretary shall provide copies of any return which is so requested to officers and employees of the Federal Election Commission whose official duties include disclosure or redaction of such return under this paragraph. 
(B)Disclosure to the public 
(i)In generalThe chairman of the Federal Election Commission shall make publicly available any return which is provided under subparagraph (A). (ii)Redaction of certain informationBefore making publicly available under clause (i) any return, the chairman of the Federal Election Commission shall redact such information as the Federal Election Commission and the Secretary jointly determine is necessary for protecting against identity theft, such as social security numbers.. 
(2)Conforming amendmentsSection 6103(p)(4) of such Code is amended— (A)in the matter preceding subparagraph (A) by striking or (22) and inserting (22), or (23); and 
(B)in subparagraph (F)(ii) by striking or (22) and inserting (22), or (23). (3)Effective dateThe amendments made by this subsection shall apply to disclosures made on or after the date of enactment of this Act. 
 Passed the House of Representatives March 3, 2021.Cheryl L. Johnson,Clerk. 
 
